 

EXHIBIT 10.1

 

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

dated as of December 17, 2019

 

among

 

SPX CORPORATION,

 

The Subsidiary GUARANTORS Party Hereto,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

as Foreign Trade Facility Agent,

 

and

 

The Lenders Party Hereto

 



 

 

BOFA SECURITIES, INC.,

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

DEUTSCHE BANK SECURITIES INC.,

BNP PARIBAS,

THE BANK OF NOVA SCOTIA,

BBVA USA,

FIFTH THIRD BANK, NATIONAL ASSOCIATION,

MUFG BANK, LTD.,

JPMORGAN CHASE BANK, N.A.,

SUMITOMO MITSUI BANKING CORPORATION,

SUNTRUST ROBINSON HUMPHREY, INC.

and

TD BANK, N.A

as Joint Lead Arrangers and Joint Bookrunners

 

 





 

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 17, 2019 (the “Third Amendment Effective Date”), is entered into among
SPX Corporation, a Delaware corporation (the “Parent Borrower”), the Subsidiary
Guarantors party hereto, the Lenders party hereto, Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent, and Bank of
America, N.A., as Administrative Agent. All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Amended Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Parent Borrower, the Foreign Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto, Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent, and Bank of
America, N.A., as Administrative Agent, entered into that certain Credit
Agreement dated as of September 1, 2015 (as amended by that certain First
Amendment to Credit Agreement, dated as of March 20, 2017, and as further
amended by that certain Second Amendment to Credit Agreement and Amendment to
Guarantee and Collateral Agreement, dated as of December 19, 2017, the “Existing
Credit Agreement;” the Existing Credit Agreement, as amended by this Amendment,
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Amended Credit Agreement”); and

 

WHEREAS, the parties hereto agree to amend the Existing Credit Agreement as set
forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.       Amendments to the Existing Credit Agreement.

 

(a)       The Existing Credit Agreement is amended in its entirety to read in
the form attached hereto as Annex A.

 

(b)       Schedules 1.1A, 1.1B, 1.1D, 1.1E, 1.1F, 3.4, 3.12, and 3.16 to the
Existing Credit Agreement are amended in their entirety to read in the forms
attached hereto as Schedules 1.1A, 1.1B, 1.1D, 1.1E, 1.1F, 3.4, 3.12, and 3.16,
respectively. Schedule 2.23 to the Existing Credit Agreement is deleted.

 

2.       Conditions Precedent. The effectiveness of this Amendment, and the
obligations of the Lenders to make Loans under, of the Issuing Lenders to issue
Letters of Credit under and of the FCI Issuing Lenders to issue FCIs under, the
Amended Credit Agreement, is subject to the satisfaction of the following
conditions precedent:

 

(a)       receipt by the Administrative Agent of (i) counterparts of this
Amendment, duly executed by the Parent Borrower, each Subsidiary Guarantor, each
Lender (including each Issuing Lender, each FCI Issuing Lender, the Swingline
Lender and each Exiting Lender (as defined below)), the Foreign Trade Facility
Agent and the Administrative Agent, and (ii) the Disclosure Letter, duly
executed by the Parent Borrower;

 

(b)       receipt by the Administrative Agent of legal opinions (addressed to
the Agents and the Lenders and dated as of the Third Amendment Effective Date)
from (i) Robinson, Bradshaw & Hinson, P.A., counsel for the Parent Borrower, and
(ii) the General Counsel of the

 





 

 

Parent Borrower, in each case, the opinions of which shall be customary for
transactions of this type;

 

(c)       receipt by the Administrative Agent of the following, in form and
substance reasonably satisfactory to the Administrative Agent and its legal
counsel: (i) copies of the organizational documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the jurisdiction of its organization or incorporation, where
applicable (or, to the extent such organizational documents have not been
amended or modified since December 19, 2017 (or, with respect to any Person
joined as a Loan Party after December 19, 2017, since the date of the joinder of
such Loan Party), a certification from a Responsible Officer of the applicable
Loan Party that no amendments or modifications to such organizational documents
have been made since December 19, 2017 (or, with respect to any Person joined as
a Loan Party after December 19, 2017, since the date of the joinder of such Loan
Party)), and certified by a Responsible Officer of such Loan Party to be true
and correct as of the Third Amendment Effective Date; (ii) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act on behalf of such Loan Party in
connection with this Amendment and the other Loan Documents to which such Loan
Party is a party; and (iii) such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its jurisdiction of organization or
incorporation;

 

(d)       receipt by the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, of (i)(A) searches of UCC filings in
the jurisdiction of incorporation or formation, as applicable, of the Parent
Borrower and each Subsidiary Guarantor and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Encumbrances or as otherwise permitted pursuant
to Section 6.3 of the Amended Credit Agreement, and (B) tax lien and judgment
searches, and (ii) completed UCC financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s sole discretion, to
perfect the Administrative Agent’s security interest in the Collateral;

 

(e)       since December 31, 2018, there has been no event or condition that has
had or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect;

 

(f)       immediately before and after giving effect to this Amendment and the
transactions to occur in connection with this Amendment on the Third Amendment
Effective Date: (i) the representations and warranties of each Loan Party set
forth in the Loan Documents are true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects) on and as of the Third
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of such earlier date; and (ii) no Default or Event
of Default shall have occurred and be continuing;

 



2

 

 

(g)       receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Parent Borrower certifying as to the satisfaction of
the conditions set forth in Sections 3(e) and (f);

 

(h)       receipt by each Agent and each Lender of all applicable licenses,
consents, permits and approvals as deemed necessary by such Agent or such Lender
in order to execute and perform the transactions contemplated by the Loan
Documents;

 

(i)       each Agent and each Lender shall have completed “know your customer”
due diligence, and the Parent Borrower and its Subsidiaries shall have provided
to each Agent and each Lender the documentation and other information requested
by such Agent or such Lender in order to comply with applicable law, including
without limitation, the USA Patriot Act (Title III of Pub. L. 107 56 (signed
into law October 26, 2001)), Sanctions, the United States Foreign Corrupt
Practices Act of 1977, and the applicable European Union or German acts and
ordinance such as the German Anti-Money-Laundering-Act (“Geldwäschegesetz”) and
the German Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (“Außenwirtschaftsverordnung”));

 

(j)       if the Parent Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, each Agent and each Lender shall have
received, to the extent requested by such Agent or such Lender, a Beneficial
Ownership Certification with respect to the Parent Borrower;

 

(k)       the Parent Borrower shall have (i) paid all accrued and unpaid
interest and fees owing under the Existing Credit Agreement to the Third
Amendment Effective Date, (ii) prepaid any domestic revolving loans outstanding
under the Existing Credit Agreement to the extent necessary to keep the
outstanding Domestic Revolving Loans on the Third Amendment Effective Date
ratable with the revised Domestic Revolving Commitments, (iii) prepaid any
global revolving loans outstanding under the Existing Credit Agreement to the
extent necessary to keep the outstanding Global Revolving Loans on the Third
Amendment Effective Date ratable with the revised Global Revolving Commitments,
and (iv) prepaid such portion of the term loan A outstanding under the Existing
Credit Agreement immediately prior to the Third Amendment Effective such that,
after giving effect to such prepayment, the Lenders party to the Amended Credit
Agreement hold the portions of the Term Loan A as reflected on Schedule 1.1A
attached hereto; and

 

(l)       receipt by the Administrative Agent, the Foreign Trade Facility Agent,
BofA Securities, and the Lenders of all fees and other amounts due and payable
on or prior to the Third Amendment Effective Date, including, to the extent
invoiced, reimbursement or payment of all out of pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party.

 

For purposes of determining compliance with the conditions specified in this
Section 2, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the date of this Amendment specifying its
objection thereto.

 

3.       Exiting Lenders. Each Person executing this Amendment as a “Lender” on
the signature pages hereto that will not be a Lender under the Amended Credit
Agreement (each such Person, including, for the avoidance of doubt, in its
capacity as Issuing Lender and/or an FCI Issuing Lender, as

 



3

 

 

applicable, an “Exiting Lender”) is signing this Amendment for the sole purposes
of amending the Existing Credit Agreement and assigning its commitments and
outstanding loans (if applicable) under the Existing Credit Agreement to Lenders
(other than to any other Exiting Lender) as described in the following sentence.
Upon giving effect to this Amendment, (a) the loans of each Exiting Lender
outstanding under the Existing Credit Agreement immediately prior to the
effectiveness of this Amendment shall be fully assigned at par to Lenders under
the Amended Credit Agreement (or otherwise repaid as contemplated by this
Amendment and the Amended Credit Agreement), and the commitments of each Exiting
Lender existing under the Existing Credit Agreement immediately prior to the
effectiveness of this Amendment shall be fully assigned to Lenders under the
Amended Credit Agreement so that, after giving effect to such assignments, the
Lenders shall hold each class of the Loans and Commitments and have the
Applicable Percentages, in each case as set forth on Schedule 1.1A attached
hereto, (b) the obligations of each Exiting Lender to lend under the Amended
Credit Agreement shall be terminated, (c) each Exiting Lender shall no longer be
a Lender under the Amended Credit Agreement or any other Loan Document, (d) no
Exiting Lender shall have any rights or duties as a Lender under the Amended
Credit Agreement or any other Loan Document, except for rights or duties in
respect of expense reimbursement and indemnification provisions in the Existing
Credit Agreement or any other Loan Document which by their express terms would
survive termination of the Existing Credit Agreement or such other Loan
Document, and (e) the Loan Parties shall have no obligations or liabilities to
any Exiting Lender, except for obligations in respect of expense reimbursement
and indemnification provisions in the Existing Credit Agreement or any other
Loan Document which by their express terms would survive termination of the
Existing Credit Agreement or such other Loan Document. To the extent any Exiting
Lender is an Issuing Lender and/or an FCI Issuing Lender under the Existing
Credit Agreement, the Parent Borrower shall have made arrangements with such
Exiting Lender with respect to any letters of credit and foreign credit
instruments under the Existing Credit Agreement and outstanding immediately
prior to the Third Amendment Effective Date, including the provision of cash
collateral or other support, to the extent such letters of credit and foreign
credit instruments do not constitute Existing Letters of Credit or Existing
FCIs, as applicable, under the Amended Credit Agreement.

 

4.       Effect of this Amendment; Reallocation and Restatement of Loans and
Commitments.

 

(a)       The parties hereto agree that, on the Third Amendment Effective Date,
the following transactions shall be deemed to occur automatically, without
further action by any party hereto: (i) all obligations under the Existing
Credit Agreement outstanding on the Third Amendment Effective Date shall in all
respects be continuing and shall be deemed to be Obligations outstanding under
the Amended Credit Agreement; (ii) the guarantees made to the holders of the
obligations pursuant to the loan documents entered into in connection with the
Existing Credit Agreement shall remain in full force and effect with respect to
the Obligations and are hereby reaffirmed; and (iii) the security interests and
liens granted in favor of Bank of America, as administrative agent for the
benefit of the holders of the obligations, created under the collateral
documents entered into in connection with the Existing Credit Agreement shall
remain in full force and effect with respect to the Obligations and are hereby
reaffirmed.

 

(b)       On the Third Amendment Effective Date, the loans outstanding under the
Existing Credit Agreement immediately prior to the effectiveness of this
Amendment, and the commitments existing under the Existing Credit Agreement
immediately prior to the effectiveness of this Amendment, in each case, shall be
reallocated and restated among the Lenders party to the Amended Credit Agreement
so that, after giving effect to this Amendment, the Lenders party to the Amended
Credit Agreement hold each class of the Loans and Commitments and have the
Applicable Percentages, in each case, as set forth on Schedule 1.1A attached
hereto. The parties hereto agree that the Parent Borrower, the Lenders, the
Foreign Trade Facility Agent and the Administrative Agent shall effect such
assignments, prepayments,

 



4

 

 

borrowings, reallocations and restatements as are necessary (including pursuant
to a cashless settlement mechanism approved by the Parent Borrower, any Lender,
the Foreign Trade Facility Agent and the Administrative Agent) to effectuate the
modifications to the classes of Commitments and Loans as contemplated in this
Amendment. Each Lender party to the Amended Credit Agreement (excluding, for the
avoidance of doubt, the Exiting Lenders) hereby waives any amounts payable to
such Lender pursuant to Section 2.18 of the Existing Credit Agreement incurred
as a result of the transactions contemplated by this Amendment.

 

5.       Miscellaneous.

 

(a)       The Amended Credit Agreement and the obligations of the parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
by each party hereto and shall remain in full force and effect according to
their terms. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or any Agent under any of the Loan Documents, or,
except as expressly provided herein, constitute a waiver or amendment of any
provision of any of the Loan Documents. The Loan Documents and any and all other
documents heretofore, now or hereafter executed and delivered pursuant to the
terms of the Existing Credit Agreement are hereby amended so that any reference
to the Existing Credit Agreement shall mean a reference to the Amended Credit
Agreement. This Amendment shall constitute a Loan Document.

 

(b)       Each Subsidiary Guarantor (i) acknowledges and consents to all of the
terms and conditions of this Amendment, (ii) affirms all of its obligations
under each of the Loan Documents to which it is a party, and (iii) agrees that
this Amendment and all documents executed in connection herewith do not operate
to reduce or discharge its obligations under the Loan Documents. With regard to
§ 3 Abs. 1 S. 1 Nr. 2, Abs. 4 German AML Act, each Subsidiary Guarantor confirms
that any security or other credit support it is providing under any of the Loan
Documents is provided for the benefit of the applicable Borrower(s).

 

(c)       Each Loan Party hereby represents and warrants as follows: (i) such
Loan Party has taken all necessary action to authorize the execution, delivery
and performance of this Amendment; (ii) this Amendment has been duly executed
and delivered by such Loan Party and constitutes such Loan Party’s legal, valid
and binding obligations, enforceable against such Loan Party in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law; and (iii) no material consent or approval of, authorization
or order of, or filing, registration or qualification with, any Governmental
Authority is required in connection with the execution, delivery or performance
by such Loan Party of this Amendment.

 

(d)       Each Lender (excluding any Exiting Lender) party hereto represents and
warrants that, after giving effect to this Amendment, the representations and
warranties of such Lender set forth in the Amended Credit Agreement are true and
correct as of the Third Amendment Effective Date. Each Lender (excluding any
Exiting Lender) party hereto hereby agrees to comply with the covenants
applicable to such Lender set forth in the Amended Credit Agreement.

 

(e)       This Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.

 



5

 

 

(f)       THIS AMENDMENT shall be construed in accordance with and governed by
the law of the State of New York (including Sections 5-1401 and 5-1402 of the
New York General Obligations Law).

 

[Signature pages follow]

 



6

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

PARENT BORROWER: SPX CORPORATION,   a Delaware corporation         By: /s/ Scott
Sproule   Name: Scott Sproule   Title: CFO, Vice President and Treasurer      
SUBSIDIARY GUARANTORS: FLASH TECHNOLOGY, LLC,   a Delaware limited liability
company         By: /s/ John W. Nurkin   Name: John Nurkin   Title: Vice
President and Secretary         GENFARE HOLDINGS, LLC,   a Delaware limited
liability company         By: /s/ John W. Nurkin   Name: John Nurkin   Title:
Vice President and Secretary         MARLEY ENGINEERED PRODUCTS LLC,   a
Delaware limited liability company         By: /s/ John W. Nurkin   Name: John
Nurkin   Title: Executive Vice President and Secretary         SPX COOLING
TECHNOLOGIES, INC.,   a Delaware corporation         By: /s/ John W. Nurkin  
Name: John Nurkin   Title: Executive Vice President and Secretary

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 



 

 

 

  SPX HEAT TRANSFER LLC,   a Delaware limited liability company         By: /s/
John W. Nurkin   Name: John Nurkin   Title: Vice President and Secretary        
SPX HOLDING INC.,   a Connecticut corporation         By: /s/ John W. Nurkin  
Name: John Nurkin   Title: Vice President and Secretary         SPX TRANSFORMER
SOLUTIONS, INC.,   a Wisconsin corporation         By: /s/ John W. Nurkin  
Name: John Nurkin   Title: Vice President and Secretary         TCI
INTERNATIONAL, INC.,   a Delaware corporation         By: /s/ John W. Nurkin  
Name: John Nurkin   Title: Vice President and Secretary         THE MARLEY
COMPANY LLC,   a Delaware limited liability company         By: /s/ John W.
Nurkin   Name: John Nurkin   Title: Executive Vice President and Secretary      
  THE MARLEY-WYLAIN COMPANY,   a Delaware corporation         By: /s/ Matthew
Hanna   Name: Matthew Hanna   Title: Vice President, Secretary and Treasurer

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 



 

 

 

  ELXSI CORPORATION,   a Delaware corporation         By: /s/ John W. Nurkin  
Name: John Nurkin   Title: Vice President and Secretary         CUES, INC.,   a
Delaware corporation         By: /s/ John W. Nurkin   Name: John Nurkin   Title:
Vice President and Secretary

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 



 

 

 

 

ADMINISTRATIVE AGENT: bank of america, n.a.,   as Administrative Agent        
By: /s/ Anthony Kell   Name: Anthony Kell   Title: Vice President

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 



 

 

 

FOREIGN TRADE FACILITY AGENT: DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,  as
Foreign Trade Facility Agent

 

  By: /s/ Christiane Roth   Name: Christiane Roth      Title: Managing Director

 

  By: /s/ Myriam Rotthaus   Name: Myriam Rotthaus   Title: Vice President

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 



 

 

 

LENDERS: bank of america, n.a.,   as a Lender, the Swingline Lender, an Issuing
Lender, and a Participation FCI Issuing Lender         By: /s/ Stephen J. D’Elia
  Name: Stephen J. D’Elia   Title: Vice President

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 



 

 

 

  DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,   as a Lender, an Issuing Lender,
a Participation FCI Issuing Lender and a Bilateral FCI Issuing Lender

 

        By: /s/ Christiane Roth   Name: Christiane Roth   Title: Managing
Director         By: /s/ Myriam Rotthaus   Name: Myriam Rotthaus   Title: Vice
President

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 



 

 



 

  DEUTSCHE BANK AG NEW YORK BRANCH,   as a Lender         By: /s/ Michael
Strobel   Name: Michael Strobel   Title: Vice President         By: /s/ Philip
Tancorra   Name: Philip Tancorra   Title: Associate

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

  bnp paribas,   as a Lender         By: /s/ Monica Tilani   Name: Monica Tilani
  Title: Vice President         By: /s/ Kyle Fitzpatrick   Name: Kyle
Fitzpatrick   Title: Vice President

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

  THE BANK OF NOVA SCOTIA,   as a Lender and a Bilateral FCI Issuing Lender    
    By: /s/ Kevin McCarthy   Name: Kevin McCarthy   Title: Director

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

  BBVA USA,   as a Lender         By: /s/ April Chan   Name: April Chan   Title:
Executive Director

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

 

 

 

  FIFTH THIRD BANK, NATIONAL ASSOCIATION,   as a Lender         By: /s/ David
Izard   Name: David Izard   Title: Senior Vice President

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

  MUFG BANK, ltd.,   as a Lender and a Participation FCI Issuing Lender        
By: /s/ George Stoecklein   Name: George Stoecklein   Title: Managing Director

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender and an Issuing Lender         By: /s/
Gene R. Riego de Dios   Name: Gene R. Riego de Dios   Title: Executive Director

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

  SUMITOMO MITSUI BANKING CORPORATION,   as a Lender         By: /s/ Michael
Maguire   Name: Michael Maguire   Title: Executive Director

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

 

 

 

  TRUIST BANK,   as a Lender         By: /s/ Alexander Harrison   Name:
Alexander Harrison   Title: Vice President

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

  td bank, n.a.,   as a Lender         By: /s/ M. Bernadette Collins   Name: M.
Bernadette Collins   Title: Senior Vice President

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

  REGIONS BANK,   as a Lender       By: /s/ Jason Goetz   Name: Jason Goetz  
Title: Senior Vice President

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

  CITIZENS BANK, N.A.,   as a Lender         By: /s/ Douglas Kennedy   Name:
Douglas Kennedy   Title: Senior Vice President

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

  THE HUNTINGTON NATIONAL BANK,   as a Lender         By: /s/ Phil Andresen  
Name: Phil Andresen   Title: Vice President

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

 

  taiwan cooperative bank, los angeles branch,   as a Lender         By: /s/
Tao-Lun Lin   Name: Tao-Lun Lin   Title: V.P. & General Manager

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

  e.sun commercial bank, ltd., los angeles branch,   as a Lender         By: /s/
Mandy Yeh   Name: Mandy Yeh   Title: VP & General Manager

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

  credit agricole corporate and investment bank,   as an Exiting Lender        
By: /s/ Gordon Yip   Name: Gordon Yip   Title: Director         By: /s/ Andrew
Sidford   Name: Andrew Sidford   Title: Managing Director

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

  commerzbank ag, frankfurt branch,   as an Exiting Lender         By: /s/
Marcel Berger   Name: Marcel Berger   Title: Assistant Vice President        
By: /s/ Nils Deimel   Name: Nils Deimel   Title: Director      

 

SPX CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 



 

Annex A

 

Amended Credit Agreement

 

See attached.

 





 

 

**ANNEX A TO THIRD AMENDMENT**

 

Published CUSIP Number: 78464FBA8

 

 

CREDIT AGREEMENT

 

dated as of September 1, 2015,

 

among

 

SPX CORPORATION,

 

The Foreign Subsidiary Borrowers Party Hereto,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

as Foreign Trade Facility Agent,

 

and

 

The Lenders Party Hereto

 



 

 

BOFA SECURITIES, INC.,

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

DEUTSCHE BANK SECURITIES INC.,

BNP PARIBAS,

THE BANK OF NOVA SCOTIA,

BBVA USA,

FIFTH THIRD BANK, NATIONAL ASSOCIATION,

MUFG BANK, LTD.,

JPMORGAN CHASE BANK, N.A.,

SUMITOMO MITSUI BANKING CORPORATION,

SUNTRUST ROBINSON HUMPHREY, INC.

and

TD BANK, N.A

as Joint Lead Arrangers and Joint Bookrunners

 

 





 

 

TABLE OF CONTENTS

 

 

Article I DEFINITIONS 1     Section 1.1 Defined Terms 1 Section 1.2
Classification of Loans and Borrowings 49 Section 1.3 Terms Generally 49 Section
1.4 Accounting Terms; GAAP 50 Section 1.5 Exchange Rates 51 Section 1.6 Currency
Conversion 51 Section 1.7 Times of Day 52 Section 1.8 Face Amount 52 Section 1.9
Additional Alternative Currencies 52 Section 1.10 LIBOR Successor Rate 53      
Article II THE CREDITS 54     Section 2.1 Commitments; Incremental Facilities 54
Section 2.2 Loans and Borrowings 60 Section 2.3 Requests for Borrowings 61
Section 2.4 Swingline Loans 62 Section 2.5 Letters of Credit 63 Section 2.6 FCIs
79 Section 2.7 Funding of Borrowings 100 Section 2.8 Interest Elections 100
Section 2.9 Termination and Reduction of Commitments 101 Section 2.10 Evidence
of Debt 102 Section 2.11 Repayment of Loans 103 Section 2.12 Prepayment of Loans
104 Section 2.13 Certain Payment Application Matters 106 Section 2.14 Fees 106
Section 2.15 Interest 109 Section 2.16 Alternate Rate of Interest 110 Section
2.17 Increased Costs 111 Section 2.18 Break Funding Payments 112 Section 2.19
Taxes 112 Section 2.20 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs 115 Section 2.21 Mitigation Obligations; Replacement of Lenders 117
Section 2.22 Change in Law 118 Section 2.23 Foreign Subsidiary Borrowers 119
Section 2.24 Defaulting Lenders 121 Section 2.25 Lending Offices 124      
Article III REPRESENTATIONS AND WARRANTIES 124     Section 3.1 Organization;
Powers 124 Section 3.2 Authorization; Enforceability 124 Section 3.3
Governmental Approvals; No Conflicts 125 Section 3.4 Financial Condition; No
Material Adverse Change 125 Section 3.5 Properties 125 Section 3.6 Litigation
and Environmental Matters 126 Section 3.7 Compliance with Laws and Agreements
126

 



vii

 

 

Section 3.8 Investment Company Status 126 Section 3.9 Taxes 126 Section 3.10
ERISA 126 Section 3.11 Disclosure 127 Section 3.12 Subsidiaries 127 Section 3.13
Labor Matters 127 Section 3.14 Solvency 127 Section 3.15 Senior Indebtedness 128
Section 3.16 Security Documents 128 Section 3.17 OFAC; Anti-Money Laundering
Laws; Patriot Act; FCPA 128 Section 3.18 Representations as to Foreign Obligors
129 Section 3.19 EEA Financial Institution 130 Section 3.20 Covered Entities 130
      Article IV CONDITIONS 130     Section 4.1 [Reserved] 130 Section 4.2
[Reserved] 130 Section 4.3 Each Credit Event 130       Article V AFFIRMATIVE
COVENANTS 131     Section 5.1 Financial Statements and Other Information 131
Section 5.2 Notices of Material Events 133 Section 5.3 Information Regarding
Collateral 134 Section 5.4 Existence 134 Section 5.5 Payment of Obligations 134
Section 5.6 Maintenance of Properties 134 Section 5.7 Insurance 135 Section 5.8
Books and Records; Inspection and Audit Rights 135 Section 5.9 Compliance with
Laws and Contractual Obligations 135 Section 5.10 Use of Proceeds and Letters of
Credit and FCIs 135 Section 5.11 Additional Collateral 135 Section 5.12 Further
Assurances 138 Section 5.13 Unrestricted Subsidiaries 139 Section 5.14
Anti-Corruption Laws; Sanctions 139       Article VI NEGATIVE COVENANTS 139    
Section 6.1 Financial Condition Covenants 140 Section 6.2 Indebtedness 140
Section 6.3 Liens 143 Section 6.4 Fundamental Changes 145 Section 6.5
Investments, Loans, Advances, Guarantees and Acquisitions 146 Section 6.6
Disposition of Assets 148 Section 6.7 Sale and Leaseback Transactions 150
Section 6.8 Restricted Payments 150 Section 6.9 Payments of Certain Subordinated
Debt; Certain Derivative Transactions 151 Section 6.10 Transactions with
Affiliates 152 Section 6.11 Restrictive Agreements 152 Section 6.12 Amendment of
Material Documents, etc. 153 Section 6.13 Sanctions 153 Section 6.14
Anti-Corruption Laws 154

 



viii

 

 

Article VII EVENTS OF DEFAULT 154     Article VIII THE AGENTS 156     Section
8.1 Appointment and Authority 156 Section 8.2 Rights as a Lender 157 Section 8.3
Exculpatory Provisions 157 Section 8.4 Reliance by the Agents 158 Section 8.5
Delegation of Duties 159 Section 8.6 Resignation of Agents 159 Section 8.7
Non-Reliance on Agents and Other Lenders 161 Section 8.8 No Other Duties; Etc.
162 Section 8.9 Administrative Agent May File Proofs of Claim 162 Section 8.10
Collateral and Guaranty Matters 162 Section 8.11 ERISA Matters 163       Article
IX MISCELLANEOUS 164     Section 9.1 Notices 164 Section 9.2 Waivers; Amendments
165 Section 9.3 Expenses; Indemnity; Damage Waiver 169 Section 9.4 Successors
and Assigns; Participations and Assignments 171 Section 9.5 Survival 176 Section
9.6 Counterparts; Integration 177 Section 9.7 Severability 177 Section 9.8 Right
of Setoff 177 Section 9.9 Governing Law; Jurisdiction; Consent to Service of
Process 178 Section 9.10 Headings 178 Section 9.11 Confidentiality 179 Section
9.12 Waiver of Jury Trial 179 Section 9.13 Release of Collateral 179 Section
9.14 Judgment Currency 180 Section 9.15 USA Patriot Act Notice 181 Section 9.16
Electronic Execution of Assignments and Certain Other Documents 181 Section 9.17
No Advisory or Fiduciary Responsibility 181 Section 9.18 Keepwell 182 Section
9.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions 182
Section 9.20 Acknowledgement Regarding Any Supported QFC 183

 



ix

 

 

SCHEDULES:

 

1.1A Commitments 1.1B Material Subsidiaries 1.1C FCI Requirements 1.1D Existing
FCIs 1.1E Existing Letters of Credit 1.1F Issuing Lender Sublimits 2.6(g)
Obligations of FCI Issuing Lenders 2.6(k) Procedures for Release of FCIs 2.6(m)
Form of Agreement for Joint Signature FCIs 2.6(r) Reports 3.4 Disclosed Matters
3.12 Subsidiaries 3.16 UCC Filing Jurisdictions 9.4(k) Dutch Auction Procedures

 

EXHIBITS:

 

A Form of Closing Certificate B Form of Assignment and Assumption C Form of
Exemption Certificate D Form of Borrowing Subsidiary Agreement E Form of
Borrowing Subsidiary Termination F Form of Incremental Facility Activation
Notice G Form of New Lender Supplement H Form of Utilization Request I Form of
Domestic Revolving Note J Form of Global Revolving Note K Form of Term A Note L
Form of Swingline Note M Form of Incremental Term Note N Form of Compliance
Certificate O Form of FCI Issuing Lender Joinder Agreement P Form of Notice of
Loan Prepayment

 



x

 

 

 

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of September 1, 2015, among SPX CORPORATION, a
Delaware corporation (the “Parent Borrower”), the Foreign Subsidiary Borrowers
(as hereinafter defined) party hereto, the Lenders party hereto, DEUTSCHE BANK
AG DEUTSCHLANDGESCHÄFT BRANCH, as Foreign Trade Facility Agent, and BANK OF
AMERICA, N.A., as Administrative Agent.

 

WHEREAS, the Parent Borrower has requested that the Lenders provide credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

Article I

DEFINITIONS

 

Section 1.1              Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“4.00x Leverage Increase”: as defined in Section 6.1(a).

 

“4.25x Leverage Increase”: as defined in Section 6.1(a).

 

“ABR”: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acknowledgement and Consent”: an acknowledgement and consent provided by the
issuer of Capital Stock as Collateral pursuant to the Guarantee and Collateral
Agreement.

 

“Acquisition Agreement”: as defined in Section 2.1(b).

 

“Acquisition Financing Commitments”: as defined in Section 2.1(b).

 

“Additional Domestic Revolving Commitment Lender”: as defined in Section
2.1(c)(iii).

 

“Additional FCI Issuing Lender”: as defined in Section 2.6(b)(iv).

 

“Additional Global Revolving Commitment Lender”: as defined in Section
2.1(d)(iii).

 

“Additional Participation FCI Lender”: as defined in Section 2.6(b)(iii).

 

“Adjusted Eurocurrency Rate”: with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the Eurocurrency Rate
for such Interest Period multiplied by (b) the Eurocurrency Reserve Percentage.

 

“Adjustment”: as defined in Section 1.10.

 



 

 

 

“Administrative Agent”: Bank of America (or any of its designated branch offices
or affiliates), in its capacity as administrative agent for the Lenders
hereunder; it being understood that matters concerning FCIs will be administered
by Deutsche Bank (the “Foreign Trade Facility Agent”) and therefore all notices
concerning such FCIs will be required to be given at the Foreign Trade Facility
Administrative Office.

 

“Administrative Agent’s Office”: with respect to any currency, the
Administrative Agent’s address as set forth in Section 9.1(b) with respect to
such currency or such other address with respect to such currency as the
Administrative Agent may from time to time notify to the Parent Borrower and the
Lenders.

 

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Payment Guarantee”: a customary standby letter of credit or bank
guarantee or surety issued by an FCI Issuing Lender (with respect to FCIs) or an
Issuing Lender (with respect to the Non-Financial Letters of Credit), in each
case in favor of customers of the Parent Borrower or any of its Restricted
Subsidiaries or Joint Ventures for the purpose of securing the obligation to
refund advance payments made by such customers in the case contractual
obligations vis-à-vis such customers are not fulfilled.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agent Parties”: as defined in Section 9.1.

 

“Agents”: the Administrative Agent and the Foreign Trade Facility Agent, and
“Agent” means any one of them.

 

“Agreement”: this Credit Agreement.

 

“Alternate Base Rate”: for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus 0.50%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate” and (c) the Eurocurrency Rate plus 1.0%; provided
that if the Alternate Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the “prime rate” announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.16, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.

 

“Alternate Rate”: a rate per annum approved by the Administrative Agent as a
result of any Law making it unlawful, or any Governmental Authority asserting
that it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund loans whose interest is determined by reference to

 



2 

 

 

the Eurocurrency Rate (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market; provided that if
the Alternate Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

 

“Alternate Rate Loan”: a Loan that bears interest based on the Alternate Rate.

 

“Alternative Currency”: (a) Euro, Sterling, Australian Dollars, Canadian
Dollars, Yen, Danish Krone, New Zealand Dollars, Swedish Krona and Swiss Franc
and (b) for each Facility, any other currency that is approved in accordance
with Section 1.9 for such Facility.

 

“Alternative Currency Financial LC Exposure”: at any time, the sum of (a) the
Dollar Equivalent of the aggregate outstanding amount of obligations under all
Alternative Currency Letters of Credit that are Financial Letters of Credit at
such time plus (b) the Dollar Equivalent of the aggregate principal amount of
all Financial LC Disbursements in respect of Alternative Currency Letters of
Credit that are Financial Letters of Credit that have not yet been reimbursed at
such time.

 

“Alternative Currency Letter of Credit”: a Letter of Credit denominated in an
Alternative Currency. Notwithstanding anything to the contrary set forth herein,
Alternative Currency Letters of Credit that are Financial Letters of Credit may
only be issued by Bank of America, in its capacity as an Issuing Lender.

 

“Alternative Currency Non-Financial LC Exposure”: at any time, the sum of (a)
the Dollar Equivalent of the aggregate outstanding amount of obligations under
all Alternative Currency Letters of Credit that are Non-Financial Letters of
Credit at such time plus (b) the Dollar Equivalent of the aggregate principal
amount of all Non-Financial LC Disbursements in respect of Alternative Currency
Letters of Credit that are Non-Financial Letters of Credit that have not yet
been reimbursed at such time.

 

“Applicable Domestic Revolving Percentage”: with respect to any Domestic
Revolving Lender at any time, such Domestic Revolving Lender’s Applicable
Percentage in respect of the total Domestic Revolving Commitments at such time.

 

“Applicable Foreign Obligor Documents”: as defined in Section 3.18(a).

 

“Applicable Global Revolving Percentage”: with respect to any Global Revolving
Lender at any time, such Global Revolving Lender’s Applicable Percentage in
respect of the total Global Revolving Commitments at such time.

 

“Applicable Participation FCI Percentage”: with respect to any Lender at any
time, such Global Lender’s Applicable Percentage in respect of the total
Participation FCI Commitments at such time.

 

“Applicable Percentage”: with respect to any Lender, (a) with respect to such
Lender’s Domestic Revolving Commitment at any time, the percentage (carried out
to the ninth decimal place) of the total Domestic Revolving Commitments
represented by such Lender’s Domestic Revolving Commitment, (b) with respect to
such Lender’s Global Revolving Commitment at any time, the percentage (carried
out to the ninth decimal place) of the total Global Revolving Commitments
represented by such Lender’s Global Revolving Commitment, (c) with respect to
such Lender’s Participation FCI Commitment at any time, the percentage (carried
out to the ninth decimal place) of the total Participation FCI Commitments
represented by such Lender’s Participation FCI Commitment, and (d) with respect
to such Lender’s portion of the outstanding Term Loan A at any time, the
percentage (carried out to the ninth decimal

 



3 

 

 

place) of the outstanding principal amount of the Term Loan A held by such
Lender at such time. The Applicable Percentage of each Lender party to this
Agreement as of the Third Amendment Effective Date is set forth opposite the
name of such Lender on Schedule 1.1A. The initial Applicable Percentage of each
Lender that becomes a party to this Agreement after the Third Amendment
Effective Date shall be set forth in the Assignment and Assumption or other
agreement pursuant to which such Lender becomes a party hereto, as applicable.
If (x) the Domestic Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Domestic Revolving
Commitments most recently in effect, giving effect to any assignments, (y) the
Global Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Global Revolving Commitments most
recently in effect, giving effect to any assignments, or (z) the Participation
FCI Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Participation FCI Commitments most recently in effect,
giving effect to any assignments. In the case when a Defaulting Lender shall
exist, the “Applicable Percentage” shall be determined in accordance with
Section 2.24(a)(iv).

 

“Applicable Rate”:

 

(a)       with respect to any Loans (other than Incremental Term Loans),
Domestic Revolving Commitment Fees, Global Revolving Commitment Fees, Financial
Letter of Credit Fees, Non-Financial Letter of Credit Fees, Participation FCI
Fees, Bilateral FCI Fees, Participation FCI Commitment Fees, and Bilateral FCI
Commitment Fees for any day, the applicable rate per annum set forth in the grid
below (based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 5.1(c)) opposite the applicable Pricing Tier then in effect:

 

Pricing
Tier   Consolidated
Leverage Ratio     Domestic
Revolving
Commitment Fee     Global
Revolving
Commitment Fee     Financial
Letter of
Credit Fee     Participation FCI
Commitment Fee
and Bilateral FCI
Commitment Fee     Participation FCI Fee,
Bilateral FCI Fee
and Non-Financial
Letter of Credit Fee     Eurocurrency
Loans     ABR
Loans   1     <1.75 to 1.0       0.250 %     0.250 %     1.375 %     0.250 %    
0.800 %     1.375 %     0.375 % 2     >1.75 to 1.0
but
< 2.50 to 1.0       0.275 %     0.275 %     1.500 %     0.275 %     0.875 %    
1.500 %     0.500 % 3     >2.50 to 1.0
but
< 3.50 to 1.0       0.300 %     0.300 %     1.750 %     0.300 %     1.000 %    
1.750 %     0.750 % 4     >3.50 to 1.0       0.350 %     0.350 %     2.000 %    
0.350 %     1.250 %     2.000 %     1.000 %

 

(b)       for any Incremental Term Loans, such per annum rates as shall be
agreed to by the Parent Borrower and the applicable Incremental Term Lenders as
shown in the applicable Incremental Facility Activation Notice; and

 

(c)       for Bilateral FCIs and Bilateral Joint Signature FCIs for any day, the
applicable rate per annum set forth in the grid above (based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 5.1(c))
opposite the applicable Pricing Tier then in effect (or such other rate as may
be agreed in writing from time to time between the Parent Borrower and the
applicable Bilateral FCI Issuing Lender).

 



4 

 

 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Consolidated Leverage Ratio shall be effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 5.1(c); provided that (i) Pricing Tier 4 shall
apply at any time that an Event of Default has occurred and is continuing and
(ii) at the option of the Administrative Agent or at the request of the Required
Lenders, if a Compliance Certificate is not delivered when due in accordance
with Section 5.1(c), Pricing Tier 4 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 5.1(c), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Third Amendment Effective
Date through the first Business Day immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 5.1(c) for the
fiscal quarter ending March 31, 2020 shall be determined based upon Pricing Tier
2. Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.15(f).

 

“Applicable Time”: with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

 

“Approved Fund”: any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Swap”: the exchange by the Parent Borrower or a Restricted Subsidiary of
any portion of its assets for other assets which, or Capital Stock of a Person
all or substantially all of the assets of which, are of a type used in the
business of the Parent Borrower and its Restricted Subsidiaries or in a related
business, or a combination of any such assets or Capital Stock of such a Person
and cash or Permitted Investments; provided that in the case of any such
exchange involving the exchange of assets having an aggregate fair market value
in excess of $100,000,000, either (a) the board of directors of the Parent
Borrower or (b) the chief financial officer of the Parent Borrower shall have
determined in good faith that the aggregate fair market value of the assets and
other consideration received in connection therewith shall at least equal the
aggregate fair market value of the assets so exchanged.

 

“Assignee Group”: two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.4(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Assumption Agreement”: an assumption entered into by an additional grantor
pursuant to Section 5.11(a) and accepted by the Administrative Agent, in
substantially the form of Annex 2 to the Guarantee and Collateral Agreement.

 

“Attributable Debt”: in respect of a Sale/Leaseback Transaction, as at the time
of determination, the present value (discounted at the interest rate assumed in
making calculations in accordance with FAS 13) of the total obligations of the
Parent Borrower or the relevant Restricted Subsidiary, as lessee, for

 



5 

 

 

rental payments during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for which such lease has been
extended).

 

“Australian Dollar”: the lawful currency of Australia.

 

“Auto-Extension Letter of Credit”: as defined in Section 2.5(b)(i).

 

“Available Amount”: the sum of (a) $100,000,000; plus (b) a positive amount
equal to 50% of cumulative Consolidated Net Income during the period from the
Effective Date to the end of the most recent fiscal quarter preceding the date
of any Investment, Restricted Payment or prepayment of Subordinated Debt, in
each case, using any portion of the Available Amount for which financial
statements have been (or were required to be) delivered pursuant to Section
5.1(a) or (b) (or, in case such Consolidated Net Income is a deficit, minus 100%
of such deficit); plus (c) the cumulative amount of Net Proceeds from (i) the
sale of Capital Stock (other than any Disqualified Capital Stock) of the Parent
Borrower after the Funding Date and on or prior to such time, which Net Proceeds
have been received in the form of common equity by, or contributed as common
equity to the capital of, the Parent Borrower and (ii) the principal amount of
Indebtedness (other than Indebtedness that is contractually subordinated to the
Obligations or that is owed to an Unrestricted Subsidiary) of the Parent
Borrower or any Restricted Subsidiary owed to a Person that is not a Loan Party
or a Subsidiary of a Loan Party incurred after the Funding Date that is
converted to common equity (other than any Disqualified Capital Stock) of the
Parent Borrower after the Funding Date, in the case of each of clauses (i) and
(ii), to the extent not previously applied for a purpose other than use in the
Available Amount; plus (d) in the event any Unrestricted Subsidiary has been
re-designated as a Restricted Subsidiary or has been merged, consolidated or
amalgamated with or into, or transfers or conveys its assets to, or is
liquidated into, the Parent Borrower or a Restricted Subsidiary, in each case
after the Funding Date, the fair market value of the Investments of the Parent
Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary as of
the time of such re-designation, combination or transfer (or of the assets
transferred or conveyed, as applicable) so long as such Investments were
originally made pursuant to Section 6.5(m)(ii)(B); provided that, in each case,
such amount does not exceed the amount of such Investment made pursuant to such
Section as such amount is reduced by any returns contemplated by the following
clause (e) prior to such time; plus (e) to the extent not already included in
Consolidated Net Income, an amount equal to any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received in cash or cash equivalents by the
Parent Borrower or any Restricted Subsidiary after the Funding Date in respect
of any Investments made pursuant to Section 6.5(m)(ii)(B); provided, in each
case, that such amount does not exceed the amount of such Investment made
pursuant to such Section; minus (f) any portion of the Available Amount used to
make Investments pursuant to Section 6.5(m)(ii)(B), Restricted Payments pursuant
to Section 6.8(e)(i)(B) and prepayments of Subordinated Debt pursuant to Section
6.9(a)(iii)(A), in each case, after the Funding Date and prior to such time.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Balcke Dürr Disposition”: the Disposition by the Parent Borrower of its
European Power Generation business to mutares AG, a German-based publicly traded
industrial holding company.

 



6 

 

 

“Bank of America”: Bank of America, N.A. and its successors.

 

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

 

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate”: of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Bilateral FCI”: a Warranty Guarantee, a Performance Guarantee, an Advance
Payment Guarantee, a Tender Guarantee, a General Purpose Guarantee, a
Counter-Guarantee or a Trade LC, in each case issued by a Bilateral FCI Issuing
Lender pursuant to the terms hereof or an Existing FCI designated as a Bilateral
FCI on Schedule 1.1 D.

 

“Bilateral FCI Commitment Fee”: as defined in Section 2.6(p)(i)(B).

 

“Bilateral FCI Fee”: as defined in Section 2.6(p)(ii)(B).

 

“Bilateral FCI Issuing Commitment”: with respect to each Bilateral FCI Issuing
Lender, the commitment of such Bilateral FCI Issuing Lender to issue Bilateral
FCIs, as such commitment may be changed from time to time pursuant to this
Agreement. The Bilateral FCI Issuing Commitment of each Bilateral FCI Issuing
Lender party to this Agreement on the Third Amendment Effective Date is set
forth opposite the name of such Bilateral FCI Issuing Lender on Schedule 1.1A.
The initial Bilateral FCI Issuing Commitment of each Bilateral FCI Issuing
Lender that becomes a party to this Agreement after the Third Amendment
Effective Date shall be set forth in the Assignment and Assumption or other
agreement pursuant to which such Bilateral FCI Issuing Lender becomes a party
hereto, as applicable. The aggregate principal amount of the Bilateral FCI
Issuing Commitments as of the Third Amendment Effective Date is FORTY-FIVE
MILLION DOLLARS ($45,000,000).

 

“Bilateral FCI Issuing Lender”: (a) a Lender with a Bilateral FCI Issuing
Commitment or with FCI Issuing Lender Exposure related to Bilateral FCIs, (b) a
Person whose Bilateral FCI Issuing Commitment was terminated pursuant to the
terms of Section 2.6(b)(i) but that has issued prior to such termination any
Bilateral FCI pursuant to Section 2.6 that continues to remain outstanding
following such termination (for which it has not received a Counter-Guarantee or
in respect of which the Parent Borrower or other relevant Borrower has not
provided Cash Cover (or other credit support) in accordance with Section
2.6(p)(vii), in each case as credit support for such Bilateral FCI, provided
that if it has received such a Counter-Guarantee or such Cash Cover (or other
credit support) has been provided, it shall continue to have the rights and
obligations of a Bilateral FCI Issuing Lender to the extent provided in Section
2.6(b)(i)), and (c) with respect to the Existing FCIs, a Lender designated as
the issuer of an Existing FCI that is a Bilateral FCI.

 

“Bilateral FCI Reimbursement Obligation”: the obligation of each relevant
Borrower to reimburse the relevant Bilateral FCI Issuing Lender pursuant to
Section 2.6(h) for FCI Disbursements with respect to Bilateral FCIs.

 



7 

 

 

“Bilateral Foreign Trade Facility”: as defined in the definition of Facility.

 

“Bilateral Joint Signature FCI”: a Bilateral FCI issued by two or more Bilateral
FCI Issuing Lenders acting as several debtors in accordance with Section 2.6(m).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States.

 

“BofA Securities”: BofA Securities, Inc.

 

“Borrower Materials”: as defined in Section 5.1.

 

“Borrowers”: the collective reference to the Parent Borrower and the Foreign
Subsidiary Borrowers.

 

“Borrowing”: (a) Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request”: a request by the relevant Borrower for a Borrowing in
accordance with Section 2.3. A Borrowing Request shall be in a form approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), and shall be appropriately completed and signed by a Responsible Officer
of the Parent Borrower (or, in the case of Borrowings by a Foreign Subsidiary
Borrower, signed by the Parent Borrower or such Foreign Subsidiary Borrower, as
specified by the Parent Borrower by prior written notice to the Administrative
Agent).

 

“Borrowing Subsidiary Agreement”: each Borrowing Subsidiary Agreement delivered
after the Effective Date, substantially in the form of Exhibit D.

 

“Borrowing Subsidiary Termination”: a Borrowing Subsidiary Termination,
substantially in the form of Exhibit E.

 

“Business Day”: any day that is not a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
generally closed in, New York City, with respect to Obligations denominated in
Dollars and: (a) if such day relates to any interest rate settings as to a
Eurocurrency Loans denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Loan, or
any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market, (b) if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in Euro, any fundings, disbursements, settlements
and payments in Euro in respect of any such Eurocurrency Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Loan, means a TARGET Day, (c) if such day relates to any
interest rate settings as to a Eurocurrency Loan denominated in a currency other
than Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency, (d) if such day relates
to any fundings, disbursements, settlements and payments in a currency other
than Dollars or Euro in respect of a Eurocurrency Loan denominated in a currency
other than Dollars or Euro, or any other dealings in any currency other than
Dollars or Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency, (e) with

 



8 

 

 

respect to the issuance of any FCI by an FCI Issuing Lender, such day is also a
day on which banks are open for general business at the Foreign Trade Facility
Administrative Office and the Lending Office of such FCI Issuing Lender, (f)
with respect to any Utilization Reduction Notice given by an FCI Issuing Lender,
such day is also a day on which banks are open for general business at the
Lending Office of such FCI Issuing Lender, (g) with respect to any calculation
of the Dollar Equivalent pursuant to Section 2.6(n), the distribution of reports
pursuant to Section 2.6(r) and the determination of a Rebasing Date, such day is
also a day on which banks are open for general business at the Foreign Trade
Facility Administrative Office and (h) in all other cases with respect to the
Foreign Trade Facility, such day is also a day on which banks are open for
general business in Düsseldorf.

 

“Calculation Date”: (a) with respect to any Loan, each of the following: (i)
each date of a Borrowing of a Eurocurrency Loan denominated in an Alternative
Currency, (ii) each date of a continuation of a Eurocurrency Loan denominated in
an Alternative Currency pursuant to Section 2.3 and/or Section 2.8, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof, (iii)
each date of any payment by the applicable Issuing Lender under any Letter of
Credit denominated in an Alternative Currency, and (iv) such additional dates as
the Administrative Agent or the applicable Issuing Lender shall determine or the
Required Lenders shall require.

 

“Canadian Dollar”: the lawful currency of Canada.

 

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Capital Stock”: shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person.

 

“Cash Cover”: as defined in Section 2.6(o)(iv).

 

“Change in Law”: (a) the adoption of any law, rule or regulation after June 30,
2011 (or, with respect to any Person that becomes a Lender after June 30, 2011,
after the date that such Person becomes a Lender), (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after June 30, 2011 (or, with respect to any Person that
becomes a Lender after June 30, 2011, after the date that such Person becomes a
Lender) or (c) compliance by any Lender, Issuing Lender or FCI Issuing Lender
(or, for purposes of Section 2.17(b), by any Lending Office of such Lender,
Issuing Lender or FCI Issuing Lender or by such Person’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after June 30, 2011 (or,
with respect to any Person that becomes a Lender, Issuing Lender or FCI Issuing
Lender after June 30, 2011, after the date that such Person becomes a Lender,
Issuing Lender or FCI Issuing Lender, as applicable); provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in

 



9 

 

 

each case referred to in clause (i) or (ii) be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, implemented or issued.

 

“Change of Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially, by any “person” or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the Effective Date) of Capital Stock representing
more than 35% of either the aggregate ordinary voting power or the aggregate
equity value represented by the issued and outstanding Capital Stock of the
Parent Borrower; or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Parent Borrower by Persons who were
neither (i) nominated, appointed or approved for election by the board of
directors of the Parent Borrower nor (ii) appointed by directors so nominated,
appointed or approved for election; or (c) the occurrence of a “Change of
Control” (or any comparable concept) as defined in any Subordinated Debt
Documents or any Other Permitted Debt Documents.

 

“Class”: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Domestic Revolving Loans,
Global Revolving Loans, the Term Loan A, Incremental Term Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Domestic Revolving Commitment, a Global Revolving Commitment, a
Bilateral FCI Issuing Commitment, a Participation FCI Issuing Commitment, a
Participation FCI Commitment, a Term Loan A Commitment or an Incremental Term
Loan Commitment.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Date”: each date on which, pursuant to Section 5.1, the Parent
Borrower delivers annual financial statements in respect of its fiscal year or
quarterly financial statements in respect of the second quarter of its fiscal
year.

 

“Commercial Lifetime”: with respect to any FCI that does not provide for a
specific expiration date, the period from the date of issuance thereof until the
expected maturity of such FCI as indicated by the relevant Borrower in its
reasonable discretion in the relevant Utilization Request determined on the
basis of the lifetime of the underlying obligations.

 

“Commitment”: a Domestic Revolving Commitment, a Global Revolving Commitment, a
Term Loan A Commitment, an Incremental Term Loan Commitment, a Bilateral FCI
Issuing Commitment, a Participation FCI Issuing Commitment, a Participation FCI
Commitment or any combination thereof (as the context requires).

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.) as
amended or otherwise modified, and any successor statute.

 

“Compliance Certificate”: as defined in Section 5.1(c).

 

“Consideration”: in connection with any acquisition or Investment, the
consideration paid by the Parent Borrower or any of its Restricted Subsidiaries
in connection therewith (including consideration in the form of issuance of
Capital Stock of the Parent Borrower or any Restricted Subsidiary and assumption
of Indebtedness but excluding, for the purposes of any calculation made pursuant
to Section 6.5, consideration in the form of issuance of Capital Stock of the
Parent Borrower).

 



10 

 

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period,
plus (a) without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period (except with respect
to clauses (a)(xiii) and (a)(xvii) below), the sum of (i) income tax expense,
(ii) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other premiums, fees and charges
associated with Indebtedness or any Qualified Receivables Transaction, whether
in connection with the Incurrence, prepayment, redemption, termination or
wind-down thereof or otherwise associated with Indebtedness or any Qualified
Receivables Transaction (including the Loans and net costs under Hedging
Agreements), (iii) depreciation and amortization expense, (iv) amortization or
write-off of intangibles (including goodwill) and organization costs, (v) any
unusual and infrequent or non-recurring non-cash expenses or non-cash losses;
provided that in the event that the Parent Borrower or any of its Restricted
Subsidiaries makes any cash payment in respect of any such unusual and
infrequent or non-recurring non-cash expense, such cash payment shall be
deducted from Consolidated EBITDA in the period in which such cash payment is
made, (vi) losses on Dispositions of assets outside of the ordinary course of
business, (vii) unusual and infrequent or non-recurring cash charges resulting
from restructuring, severance, plant-closings, integration and other
non-recurring events; provided that the aggregate amount added back to
Consolidated EBITDA pursuant to this clause (a)(vii) for any fiscal year of the
Parent Borrower shall not exceed an amount equal to (A) $50,000,000, plus (B)
the unused amount of permitted add-backs pursuant to this clause (a)(vii) for
the immediately preceding fiscal year of the Parent Borrower (it being
understood and agreed that the unused amount of permitted add-backs pursuant to
this clause (a)(vii) for any fiscal year of the Parent Borrower may only be used
in the immediately succeeding fiscal year of the Parent Borrower and not in any
subsequent fiscal year of the Parent Borrower), (viii) non-cash compensation
expenses and related charges, including non-cash expenses or charges arising
from the contribution, sale or other use of stock or stock appreciation or
tracking rights, the granting of stock options, the granting of stock
appreciation or tracking rights, the granting of restricted stock or restricted
stock units and arrangements similar to any of the foregoing (including any
repricing, amendment, modification, substitution or change of any such stock,
stock option, stock appreciation or tracking rights, restricted stock or
restricted stock units or similar arrangements), (ix) any loss recorded in
connection with the designation of a discontinued operation (exclusive of its
operating loss), (x) any loss realized upon the sale or other disposition of any
Capital Stock of any Person, (xi) any increase in the cost of sales or other
write-offs or other increased costs resulting from purchase accounting in
relation to any acquisitions net of taxes, (xii) any expense attributable to
pension plans and/or post-retirement medical plans to the extent such expense
exceeds service cost and amortization of prior service costs /credits
attributable to pension plans and/or post-retirement medical plans, (xiii) the
aggregate amount of Net Proceeds of liability, casualty or business interruption
insurance received by the Parent Borrower or any Restricted Subsidiary during
such period, (xiv) director’s fees and reimbursements of reasonable
out-of-pocket expenses in connection with attending board of director meetings
or other actions for the benefit of the Parent Borrower and its Subsidiaries in
an aggregate amount not to exceed $3,000,000 in any four fiscal quarter period,
(xv) any non-cash asbestos accrual expenses or losses; provided that in the
event that the Parent Borrower or any of its Restricted Subsidiaries makes any
cash payment in respect of any such non-cash expense or loss, such cash payment
shall be deducted from Consolidated EBITDA in the period in which such cash
payment is made, (xvi) reasonable fees, costs and expenses of the Parent
Borrower or any of its Restricted Subsidiaries incurred during such period in
connection with any Permitted Acquisition or any Disposition permitted pursuant
to Section 6.6 (in each case, whether or not consummated); provided that, upon
request of the Administrative Agent, the Parent Borrower shall provide
reasonably detailed evidence of the amount of any such reasonable fees, costs
and expenses added-back pursuant to this clause (a)(xvi) for any period, and
(xvii) the amount of net cost savings relating to a Permitted Acquisition which
are projected by the Parent Borrower in good faith to be realized within
eighteen (18) months after the date of such Permitted Acquisition as a result of
actions taken during such period and synergies relating to a Permitted
Acquisition which are projected by the Parent Borrower in good faith to be
realized within eighteen (18) months after the date of such Permitted
Acquisition as a result of actions taken during such

 



11 

 

 

period, in each case, net of the amount of actual benefits realized during such
period that are otherwise included in the calculation of Consolidated EBITDA
from such actions; provided that (A) such net cost savings and synergies are
reasonably identifiable and factually supportable, and (B) the aggregate amount
added to Consolidated EBITDA pursuant to this clause (a)(xvii) for any period
shall not exceed 10% of Consolidated EBITDA (calculated without giving effect to
the amounts added to Consolidated EBITDA permitted pursuant to this clause
(a)(xvii)), minus, (b) without duplication, to the extent included in the
statement of such Consolidated Net Income for such period, (i) any unusual and
infrequent or non-recurring non-cash income or non-cash gains, (ii) gains on
Dispositions of assets outside of the ordinary course of business, (iii) any
gain recorded in connection with the designation of a discontinued operation
(exclusive of its operating income), (iv) any gain realized upon the sale or
other disposition of any Capital Stock of any Person, (v) any income
attributable to pension plans and/or post-retirement medical plans to the extent
such income exceeds service cost and amortization of prior service costs/credits
attributable to pension plans and/or post-retirement medical plans, and (vi) any
non-cash asbestos accrual income or gains.

 

For the purposes of determining Consolidated EBITDA for any period, the
cumulative effect of any change in accounting principles (effected either
through cumulative effect adjustment or a retroactive application) shall be
excluded. For the purposes of determining Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio or the Consolidated Interest
Coverage Ratio, if during such Reference Period (or, in the case of pro forma
calculations, during the period from the last day of such Reference Period to
and including the date as of which such calculation is made) the Parent Borrower
or any Restricted Subsidiary shall have made a Material Disposition or Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Disposition or
Material Acquisition occurred on the first day of such Reference Period (with
the Reference Period for the purposes of pro forma calculations being the most
recent period of four consecutive fiscal quarters for which the relevant
financial information is available), without giving effect (unless permitted for
pro forma financial statements prepared in accordance with Regulation S-X) to
cost savings. As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that (a)
constitutes all or substantially all of the assets of a business, unit or
division of a Person or constitutes all or substantially all of the common stock
(or equivalent) of a Person and (b) involves Consideration in excess of
$5,000,000; and “Material Disposition” means (i) the Balcke Dürr Disposition,
(ii) the Permitted Asset Disposition and (iii) any other Disposition of property
or series of related Dispositions of property that (A) involves all or
substantially all of the assets of a business, unit or division of a Person or
constitutes all or substantially all of the common stock (or equivalent) of a
Restricted Subsidiary and (B) yields gross proceeds to the Parent Borrower or
any of its Restricted Subsidiaries in excess of $5,000,000. Notwithstanding the
foregoing, for purposes of calculating Consolidated EBITDA for any period, the
amount of Consolidated EBITDA attributable to Non-Subsidiary Joint Ventures for
such period in excess of the amount of distributions made by such Non-Subsidiary
Joint Ventures to the Parent Borrower or any of its Restricted Subsidiaries
during such period shall not exceed ten percent (10%) of total Consolidated
EBITDA for such period.

 

“Consolidated Interest Coverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated EBITDA for the period of four fiscal quarters of the
Parent Borrower most recently ended to (b) Consolidated Interest Expense for the
period of four fiscal quarters of the Parent Borrower most recently ended.

 

“Consolidated Interest Expense”: for any period, the sum of (a) total cash
interest expense (including that attributable to Capital Lease Obligations) of
the Parent Borrower and its Restricted Subsidiaries for such period with respect
to all outstanding Indebtedness of the Parent Borrower and its Restricted
Subsidiaries (including net cash costs or net cash income under Hedging
Agreements in respect

 



12 

 

 

of such Indebtedness to the extent such net cash costs or net cash income, as
the case may be, are allocable to such period in accordance with GAAP), (b)
total dividend payments made by the Parent Borrower or any of its Restricted
Subsidiaries to any Person (other than the Parent Borrower or any Wholly Owned
Subsidiary Guarantor) during such period in respect of preferred Capital Stock
and (c) to the extent not otherwise included in “interest expense” (or any like
caption) on a consolidated income statement of the Parent Borrower and its
Restricted Subsidiaries for such period, any other discounts, fees and expenses
comparable to or in the nature of interest under any Qualified Receivables
Transaction; provided that, notwithstanding the foregoing, in no event shall any
of the following constitute “Consolidated Interest Expense”: (i) premiums or
fees paid by the Parent Borrower or its Restricted Subsidiaries in connection
with the prepayment or redemption of Indebtedness, (ii) any net cash costs or
any net cash income, as the case may be, of the Parent Borrower or its
Restricted Subsidiaries in connection with termination or wind-down of any
Hedging Agreement or (iii) all commissions, discounts and other fees and charges
owed by the Parent Borrower or any of its Restricted Subsidiaries with respect
to FCIs, letters of credit, bank undertakings and analogous instruments and
bankers’ acceptance financing.

 

“Consolidated Leverage Ratio”: as of any date of determination, the ratio of (a)
Consolidated Total Debt on such day to (b) Consolidated EBITDA for the period of
four fiscal quarters of the Parent Borrower most recently ended.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Parent Borrower, its Restricted Subsidiaries and its Non-Subsidiary Joint
Ventures, determined on a consolidated basis in accordance with GAAP; provided
that there shall be excluded (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Restricted Subsidiary or Non-Subsidiary Joint
Venture of the Parent Borrower or is merged into or consolidated with the Parent
Borrower or any of its Restricted Subsidiaries and (b) the income (or deficit)
of any Person (other than a Restricted Subsidiary or a Non-Subsidiary Joint
Venture of the Parent Borrower) in which the Parent Borrower or any of its
Restricted Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by the Parent Borrower or such Restricted
Subsidiary in the form of dividends or similar distributions.

 

“Consolidated Senior Secured Leverage Ratio”: as of any date of determination,
the ratio of (a) Consolidated Total Debt on such day that is secured by a Lien
(including the Obligations that are secured by Collateral) to (b) Consolidated
EBITDA for the period of four fiscal quarters of the Parent Borrower most
recently ended; provided that the proceeds from any increase in Revolving
Commitments or any Incremental Term Loan pursuant to Section 2.1(b) shall not be
included in the calculation of Consolidated Total Debt for purposes of
determining the Consolidated Senior Secured Leverage Ratio.

 

“Consolidated Total Debt”: at any date, the sum of (a) the aggregate principal
amount of all Indebtedness of the Parent Borrower and its Restricted
Subsidiaries at such date (excluding the face amount of undrawn letters of
credit, bank undertakings or analogous instruments, and bankers’ acceptance
financing, in each case whether or not issued under this Agreement, and other
FCIs), determined on a consolidated basis in accordance with GAAP, calculated
net of unrestricted cash and cash equivalents that would (in conformity with
GAAP) be set forth on a consolidated balance sheet of the Parent Borrower and
its Restricted Subsidiaries as of such date, plus (b) without duplication of
amounts included in clause (a) above, an amount equal to the aggregate amount of
Receivables Transaction Attributed Indebtedness associated with any Qualified
Receivables Transaction which is outstanding at such date.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 



13 

 

 

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Counter-Guarantee”: (a) a customary standby letter of credit, bank guarantee or
surety (each in compliance with the Mandatory Requirements) issued by an FCI
Issuing Lender as credit support for an Indirect FCI issued by an Indirect FCI
Issuing Lender or (b) a customary standby letter of credit, bank guarantee or
surety (each in compliance with the Mandatory Requirements) issued by an FCI
Issuing Lender as credit support for a standby letter of credit, bank guarantee
or surety issued by itself or another financial institution (including one of
such FCI Issuing Lender’s domestic or foreign branches or affiliates).

 

“Covered Entity”: any of the following: (a) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party”: as defined in Section 9.20.

 

“Daily Report”: as defined in Section 2.6(r).

 

“Danish Krone”: the lawful currency of Denmark.

 

“DB Direct Internet Agreement”: collectively, (a) the db direct internet
agreement, dated March 6, 2013, between the Parent Borrower and the Foreign
Trade Facility Agent regarding the use of the db-direct internet communication
facility, as such agreement may be amended, modified or otherwise supplemented
or replaced from time to time, and (b) any other agreement between the Parent
Borrower and the Foreign Trade Facility Agent regarding any replacement
communication facility for such db-direct internet communication facility, as
such other agreement may be amended, modified or otherwise supplemented or
replaced from time to time.

 

“DBSI”: Deutsche Bank Securities Inc., in its capacity as a joint lead arranger
and a joint bookrunner.

 

“Default”: any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

 

“Default Right”: has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender”: subject to Section 2.24(b), any Lender that, as reasonably
determined by the Administrative Agent, (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Parent Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Foreign Trade Facility Agent, any Issuing Lender,
any FCI Issuing Lender, the Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit, Participation FCIs or Swingline Loans)
within two Business Days of the date when due, (b) has notified the Parent
Borrower, the Administrative Agent, the Foreign Trade Facility Agent, any
Issuing Lender, any FCI Issuing Lender

 



14 

 

 

or the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent, the Foreign
Trade Facility Agent or the Parent Borrower, to confirm in writing to the
Administrative Agent, the Foreign Trade Facility Agent and the Parent Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent, the
Foreign Trade Facility Agent and the Parent Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code of the United States (or similar debtor
relief laws of the United States or other applicable jurisdictions), (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Determination Date”: each date that is two Business Days after any Calculation
Date.

 

“Deutsche Bank”: Deutsche Bank AG Deutschlandgeschäft Branch and its successors.

 

“Deutsche Bank Fee Letter”: the letter agreement, dated July 27, 2015 among the
Parent Borrower, Deutsche Bank, Deutsche Bank AG New York Branch, and DBSI.

 

“Disclosed Matters”: the matters disclosed in Schedule 3.4.

 

“Disclosure Letter”: that certain disclosure letter dated as of the Third
Amendment Effective Date, executed and delivered on or prior to the Third
Amendment Effective Date by the Parent Borrower to the Administrative Agent, for
the benefit of the Lenders.

 

“Dispensable Requirements”: the requirements under Part B of Schedule 1.1C.

 

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, contribution to a joint venture or
other disposition thereof. “Dispose” and “Disposed of” have meanings correlative
thereto.

 

“Disqualified Capital Stock”: any Capital Stock or other equity interests of any
class or classes that, by its terms (or by the terms of any security or other
Capital Stock into which it is convertible or for which it is exchangeable) or
upon the happening of any event or condition, (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or

 



15 

 

 

asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (except
as a result of a change of control or asset sale so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other capital stock or other equity interests that would
constitute Disqualified Capital Stock, in each case for clauses (a) through (d)
above, prior to the date that is 91 days after the latest maturity date in
effect for Loans hereunder at the time of issuance of such capital stock.

 

“Dollar Equivalent”: on any date of determination, (a) for the purposes of
determining compliance with Article VI or the existence of an Event of Default
under Article VII (other than for the purpose of determining amounts outstanding
hereunder, in which case clause (b) below shall govern), with respect to any
amount denominated in a currency other than Dollars, the equivalent in Dollars
of such amount, determined in good faith by the Parent Borrower in a manner
consistent with the way such amount is or would be reflected on the Parent
Borrower’s audited consolidated financial statements for the fiscal year in
which such determination is made, (b) with respect to any amount hereunder
denominated in an Alternative Currency, the amount of Dollars that may be
purchased with such amount of such currency at the Exchange Rate (determined as
of the most recent Calculation Date by the Administrative Agent) with respect to
such currency, (c) with respect to the amount of any FCI Disbursement
denominated in a Permitted Currency or in another currency permitted under
Section 2.6(g)(vii), the amount of Dollars that are required to purchase such
amount of such currency at the Exchange Rate (determined by the applicable FCI
Issuing Lender) with respect to such currency, and (d) with respect to any
calculation hereunder by the Foreign Trade Facility Agent of the amount of
Dollars equivalent to any amount denominated in another currency, the amount of
Dollars calculated by the Foreign Trade Facility Agent in accordance with the
applicable exchange rate provided in Section 2.6(n).

 

“Dollars” or “$”: refers to lawful money of the United States.

 

“Domestic Revolving Availability Period”: the period from and including the
Funding Date to but excluding the earlier of the Domestic Revolving Maturity
Date (as such date may be extended pursuant to Section 2.1(c)(i)) and the date
of termination of the Domestic Revolving Commitments.

 

“Domestic Revolving Commitment”: with respect to each Lender, the commitment, if
any, of such Lender to make Domestic Revolving Loans and to acquire
participations in Financial Letters of Credit and Swingline Loans hereunder, as
such commitment may be changed from time to time pursuant to this Agreement. The
Domestic Revolving Commitment of each Lender party to this Agreement on the
Third Amendment Effective Date is set forth opposite the name of such Lender on
Schedule 1.1A. The initial Domestic Revolving Commitment of each Lender that
becomes a party to this Agreement after the Third Amendment Effective Date shall
be set forth in the Assignment and Assumption or other agreement pursuant to
which such Lender becomes a party hereto, as applicable. The aggregate amount of
the Domestic Revolving Commitments as of the Third Amendment Effective Date is
THREE HUNDRED MILLION DOLLARS ($300,000,000).

 

“Domestic Revolving Commitment Extension”: as defined in Section 2.1(c)(i).

 

“Domestic Revolving Commitment Fee”: as defined in Section 2.14(a).

 



16 

 

 

“Domestic Revolving Exposure”: with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Domestic Revolving Loans,
Financial LC Exposure and Swingline Exposure at such time.

 

“Domestic Revolving Extension Date”: as defined in Section 2.1(c)(i).

 

“Domestic Revolving Extension Notice”: as defined in Section 2.1(c)(i).

 

“Domestic Revolving Facility”: as defined in the definition of Facility.

 

“Domestic Revolving Lender”: a Lender with a Domestic Revolving Commitment or
with Domestic Revolving Exposure.

 

“Domestic Revolving Lender Extension Response Date”: as defined in Section
2.1(c)(i).

 

“Domestic Revolving Loan”: a Loan made pursuant to Section 2.1(a)(i).

 

“Domestic Revolving Maturity Date”: December 17, 2024 (as such date may be
extended pursuant to Section 2.1(c)); provided that if such date is not a
Business Day, the Domestic Revolving Maturity Date shall be the immediately
preceding Business Day.

 

“Domestic Revolving Note”: as defined in Section 2.10(d)(i).

 

“Domestic Subsidiary”: any Subsidiary other than a Foreign Subsidiary.

 

“Dry Cooling Disposition”: the Disposition by the Parent Borrower of its Dry
Cooling business to Paharpur Cooling Towers Limited, a company organized under
the laws of India.

 

“Dutch Auction”: as defined in Section 9.4(k).

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date”: September 1, 2015.

 

“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 9.4(b)(iv), (v) and (vi) (subject to such consents, if any, as may
be required under Section 9.4(b)).

 

“EMU”: the Economic and Monetary Union as contemplated in the Treaty.

 



17 

 

 

“Environmental Laws”: all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions or binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters (to the extent relating to exposure to Hazardous Materials).

 

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Parent Borrower or any Restricted Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with the Parent Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event”: (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the determination that a Plan
is in “at-risk status” as defined in Section 430 of the Code; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent Borrower or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Parent Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans; (f) the incurrence by the Parent Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Parent Borrower
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Parent Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

“Euro”: the single currency of Participating Member States introduced in
accordance with the provisions of Article 109(1)4 of the Treaty.

 

“Eurocurrency”: when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.

 

“Eurocurrency Rate”:

 

(a)       for any Interest Period with respect to a Eurocurrency Loan:

 



18 

 

 

(i)       denominated in a LIBOR Quoted Currency, the rate per annum equal to
the London Interbank Offered Rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for the relevant currency for a period equal in length to such Interest
Period) (“LIBOR”), or a comparable or successor rate which rate is approved by
the Administrative Agent (in consultation with the Parent Borrower), as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m. (London time) on the Rate Determination Date, for deposits in
the relevant currency (for delivery on the first day of such Interest Period),
with a term equivalent to such Interest Period;

 

(ii)       denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dealer Offered Rate, or a comparable or successor rate which rate is
approved by the Administrative Agent (in consultation with the Parent Borrower),
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario
time) on the Rate Determination Date with a term equivalent to such Interest
Period;

 

(iii)      denominated in Australian Dollars, the rate per annum equal to the
Bank Bill Swap Reference Bid Rate, or a comparable or successor rate which rate
is approved by the Administrative Agent (in consultation with the Parent
Borrower), as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) on the Rate Determination Date with a term equivalent to such
Interest Period;

 

(iv)       denominated in New Zealand Dollars, the rate per annum equal to the
Bank Bill Reference Bid Rate, or a comparable or successor rate which rate is
approved by the Administrative Agent (in consultation with the Parent Borrower),
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 10:45 a.m. (Auckland, New
Zealand time) on the Rate Determination Date with a term equivalent to such
Interest Period;

 

(v)       denominated in Swedish Krona, the rate per annum equal to the
Stockholm Interbank Offered Rate, or a comparable or successor rate which rate
is approved by the Administrative Agent (in consultation with the Parent
Borrower), as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 11:00 a.m. (Stockholm,
Sweden time) on the Rate Determination Date with a term equivalent to such
Interest Period;

 

(vi)       denominated in Danish Krone, the rate per annum equal to the
Copenhagen Interbank Offered Rate, or a comparable or successor rate which rate
is approved by the Administrative Agent (in consultation with the Parent
Borrower), as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 11:00 a.m. (Copenhagen,
Denmark time) on the Rate Determination Date with a term equivalent to such
Interest Period;

 



19 

 

 

(vii)       denominated in any other Non-LIBOR Quoted Currency, the rate per
annum as designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the relevant
Lenders; and

 

(b)       for any interest rate calculation with respect to an ABR Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that day;

 

provided that if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.

 

“Eurocurrency Reserve Percentage”: for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board or any other central banking
or financial regulatory authority for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Loan shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Percentage.

 

“Event of Default”: as defined in Article VII.

 

“Excess Amount”: as defined in Section 2.6(o)(i).

 

“Exchange Rate”: on any day, (a) with respect to any Alternative Currency, the
rate at which such Alternative Currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. on such day on the applicable Reuters World
Spot Page, as determined by the Administrative Agent or (b) with respect to any
Permitted Currency or other currency for an FCI permitted under Section
2.6(g)(vii), the rate at which such Permitted Currency or other currency may be
exchanged into Dollars, as set forth at approximately 11:00 a.m., Düsseldorf,
Germany time, on such day on the applicable Reuters World Spot Page, as
determined by the applicable FCI Issuing Lender. In the event that any such rate
does not appear on any Reuters World Spot Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates reasonably selected by the Administrative Agent or the applicable
FCI Issuing Lender, in consultation with the Parent Borrower for such purpose
or, at the discretion of the Administrative Agent or the applicable FCI Issuing
Lender, in consultation with the Parent Borrower, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent or the applicable FCI Issuing Lender, in the market where
its foreign currency exchange operations in respect of such Alternative Currency
or Permitted Currency or other currency are then being conducted, at or about
11:00 a.m., local time, on such day for the purchase of the applicable
Alternative Currency or Permitted Currency or other currency for delivery two
Business Days later; provided that, if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent or
the applicable FCI Issuing Lender may use any other reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.

 

“Excluded Information”: any non-public information with respect to the Parent
Borrower or its Restricted Subsidiaries or any of their respective securities to
the extent such information could have a material adverse effect upon, or
otherwise be material and adverse to, an assigning Term Loan A Lender’s and/or
an Incremental Term Lender’s decision to assign Term Loans.

 



20 

 

 

 

“Excluded Swap Obligation”: with respect to any Loan Party, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee of such Loan Party
of, or the grant under a Loan Document by such Loan Party of a security interest
to secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act (or the application or official interpretation
of any thereof) by virtue of such Loan Party’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act or any regulation or order of the Commodity Futures Trading
Commission (determined after giving effect to Section 9.18 and any other
keepwell, support or other agreement for the benefit of such Loan Party and any
and all guarantees of such Loan Party’s Swap Obligations by other Loan Parties)
at the time the Guarantee of such Loan Party, or grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one Hedging
Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Hedging Agreements for which such Guarantee
or security interest becomes illegal.

 

“Excluded Taxes”: with respect to an Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document, (a) income or franchise taxes
imposed on (or measured by) its net income (i) by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, or (ii) as a result of any other present or former connection between
such recipient and the jurisdiction imposing such tax (other than any connection
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to, and/or
enforced, any Loan Documents), (b) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which any
Borrower is located, (c) in the case of any Borrowing by the Parent Borrower,
any other Borrower that is a United States person as defined in Section
7701(a)(30) of the Code, or any Foreign Subsidiary Borrower (other than any
Foreign Subsidiary Borrower that becomes a Borrower hereunder after the
Effective Date), with respect to any Lender (other than an assignee pursuant to
a request by a Borrower under Section 2.23), or the Foreign Trade Facility
Agent, any withholding tax imposed by the jurisdiction in which such Borrower is
located that is (i) imposed on amounts payable to such Lender or the Foreign
Trade Facility Agent, as applicable, at the time such Lender or the Foreign
Trade Facility Agent becomes a party to this Agreement or, in the case of a
Lender, changes its Lending Office or (ii) attributable to such Lender’s or the
Foreign Trade Facility Agent’s failure to comply with Section 2.19(e), Section
2.19(f) or 2.19(i), except, in the case of a Lender, to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from any
Borrower with respect to such withholding tax pursuant to Section 2.19(a) and
(d) U.S. federal withholding Taxes imposed under FATCA.

 

“Exempt Deposit Accounts”: (a) deposit accounts the balance of which consists
exclusively of (i) withheld income taxes and federal, state or local employment
taxes in such amounts as are required in the reasonable judgment of the Parent
Borrower to be paid to the Internal Revenue Service or state or local government
agencies within the following two months with respect to employees of any of the
Loan Parties, and (ii) amounts required to be paid over to an employee benefit
plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of
employees of one or more Loan Parties, and (b) all segregated deposit accounts
constituting (and the balance of which consists solely of funds set aside in
connection with) tax accounts, payroll accounts and trust accounts.

 

“Existing Credit Agreement”: the Amended and Restated Credit Agreement dated as
of December 23, 2013, as amended, supplemented or otherwise modified until the
Funding Date, among the Parent Borrower, the Foreign Subsidiary Borrowers party
thereto, the lenders party thereto, Bank of America, N.A., as administrative
agent, and Deutsche Bank, as foreign trade facility agent.

 



21

 

 

“Existing FCIs”: any standby letter of credit, bank guarantee, surety or other
FCI which is issued by an FCI Issuing Lender prior to the Third Amendment
Effective Date and set forth on Schedule 1.1D, which Schedule 1.1D includes a
designation for each such Existing FCI as either a Bilateral FCI or a
Participation FCI.

 

“Existing Letters of Credit”: any Letter of Credit which is issued by an Issuing
Lender prior to the Third Amendment Effective Date and set forth on Schedule
1.1E, which Schedule 1.1E includes a designation for each such Existing Letter
of Credit as either a Financial Letter of Credit or a Non-Financial Letter of
Credit.

 

“Extended Domestic Revolving Maturity Date”: as defined in Section 2.1(c)(i).

 

“Extended Foreign Trade Maturity Date”: as defined in Section 2.6(b)(i).

 

“Extended Global Revolving Maturity Date”: as defined in Section 2.1(d)(i).

 

“Extension Acceptance Notice”: as defined in Section 2.6(b)(i).

 

“Extension Date”: as defined in Section 2.6(b)(i).

 

“Extension Notice”: as defined in Section 2.6(b)(i).

 

“Face Amount”: with respect to any FCI or Letter of Credit, the principal face
amount of such FCI or Letter of Credit in Dollars or, as the case may be, any
other currency in which such FCI or Letter of Credit has been issued, such
amount representing the maximum liability of the applicable FCI Issuing Lender
under such FCI or the applicable Issuing Lender under such Letter of Credit
which may only be increased by fees and interest payable with respect to the
secured obligation if, and to the extent, so provided for under the terms of
such FCI or such Letter of Credit.

 

“Facility”: each of (a) the Domestic Revolving Commitments and the Domestic
Revolving Loans made hereunder (the “Domestic Revolving Facility”), (b) the
Global Revolving Commitments and the Global Revolving Loans made hereunder (the
“Global Revolving Facility”), (c) the Participation FCI Issuing Commitments, the
Participation FCI Commitments, the Participation FCIs issued hereunder and the
Existing FCIs designated as Participation FCIs on Schedule 1.1D and governed
hereby (the “Foreign Trade Facility”), (d) the Bilateral FCI Issuing
Commitments, the Bilateral FCIs issued hereunder and the Existing FCIs
designated as Bilateral FCIs on Schedule 1.1D and governed hereby (the
“Bilateral Foreign Trade Facility”), (e) the Term Loan A made hereunder and (f)
the Incremental Term Loans under any term loan facility established pursuant to
Section 2.1(b) (each, an “Incremental Term Loan Facility”).

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
between a non-U.S. jurisdiction and the United States with respect to the
foregoing.

 

“FCI”: a Bilateral FCI or a Participation FCI.

 

“FCI Assuming Person”: as defined in Section 2.6(a)(ii).

 

“FCI Disbursement”: as defined in Section 2.6(h)(i).

 



22

 

 

“FCI Exposure”: at any time, the sum of (a) the aggregate outstanding amount of
all FCIs at such time plus (b) the aggregate principal amount of all
Participation FCI Disbursements and all Bilateral FCI Reimbursement Obligations
that have not yet been reimbursed by or on behalf of the relevant Borrower at
such time. With respect to the Participation FCIs, the FCI Exposure of any
Lender with a Participation FCI Commitment at any time shall be its Applicable
Percentage of the total FCI Exposure with respect to such Participation FCIs at
such time.

 

“FCI Handling Fee”: as defined in Section 2.6(p)(iv).

 

“FCI Issuing Lender”: a Bilateral FCI Issuing Lender or a Participation FCI
Issuing Lender.

 

“FCI Issuing Lender Exposure”: with respect to any FCI Issuing Lender at any
time, the sum of (a) the Dollar Equivalent of the aggregate outstanding amount
of such FCI Issuing Lender’s obligations in respect of all FCIs issued by it at
or before such time plus (b) the Dollar Equivalent of the aggregate principal
amount of all FCI Disbursements made by such FCI Issuing Lender that have not
yet been reimbursed by or on behalf of the relevant Borrower at such time.

 

“FCI Issuing Lender Joinder Agreement”: a joinder agreement, substantially in
the form of Exhibit O, executed and delivered in accordance with the provisions
of Section 2.6(t).

 

“FCI Requirements”: the Dispensable Requirements and the Mandatory Requirements.

 

“Federal Funds Effective Rate”: for any day, the rate per annum calculated by
the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letter”: the fee letter agreement, dated the Third Amendment Effective
Date, between the Parent Borrower and Bank of America.

 

“Financial LC Disbursement”: a payment made by the applicable Issuing Lender
pursuant to a Financial Letter of Credit.

 

“Financial LC Exposure”: at any time, the sum of (a) the aggregate outstanding
amount of all Financial Letters of Credit that are denominated in Dollars at
such time plus (b) the aggregate principal amount of all Financial LC
Disbursements that are denominated in Dollars that have not yet been reimbursed
by or on behalf of the relevant Borrower at such time plus (c) the Alternative
Currency Financial LC Exposure at such time. The Financial LC Exposure of any
Domestic Revolving Lender at any time shall be its Applicable Domestic Revolving
Percentage of the total Financial LC Exposure at such time.

 

“Financial Letter of Credit”: a Letter of Credit that is a standby letter of
credit issued by an Issuing Lender pursuant to the terms hereof; provided that
no Non-Financial Letter of Credit shall be a Financial Letter of Credit.

 

“Financial Letter of Credit Assuming Person”: as defined in Section 2.5(a)(i).

 

“Financial Letter of Credit Fees”: as defined in Section 2.14(b)(i).

 



23

 

 

“Financial Officer”: the chief financial officer, principal accounting officer,
treasurer or controller of the Parent Borrower.

 

“Fixed Incremental Amount”: as specified in the definition of “Incremental
Amount”.

 

“Foreign Obligor”: a Loan Party that is a Foreign Subsidiary.

 

“Foreign Subsidiary”: any Subsidiary (a) that is organized under the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia or (b) that is a Foreign Subsidiary Holdco.

 

“Foreign Subsidiary Borrower”: (a) with respect to the Global Revolving
Facility, any Foreign Subsidiary of the Parent Borrower designated as a Foreign
Subsidiary Borrower by the Parent Borrower pursuant to Section 2.23(a) that has
not ceased to be a Foreign Subsidiary Borrower pursuant to such Section, (b)
with respect to the Foreign Trade Facility, any Foreign Subsidiary of the Parent
Borrower designated as a Foreign Subsidiary Borrower by the Parent Borrower
pursuant to Section 2.23(b) that has not ceased to be a Foreign Subsidiary
Borrower pursuant to such Section, and (c) with respect to the Bilateral Foreign
Trade Facility, any Foreign Subsidiary of the Parent Borrower designated as a
Foreign Subsidiary Borrower by the Parent Borrower pursuant to Section 2.23(b)
that has not ceased to be a Foreign Subsidiary Borrower pursuant to such
Section.

 

“Foreign Subsidiary Holdco”: any Domestic Subsidiary that has no material assets
other than the Capital Stock of one or more Foreign Subsidiaries, and other
assets relating to an ownership interest in any such Capital Stock.

 

“Foreign Subsidiary Opinion”: with respect to any Foreign Subsidiary Borrower, a
legal opinion of counsel to such Foreign Subsidiary Borrower addressed to the
Administrative Agent (and, with respect to any Foreign Subsidiary Borrower under
the Foreign Trade Facility or the Bilateral Foreign Trade Facility, the Foreign
Trade Facility Agent) and the Lenders in form and substance reasonably
satisfactory to the Administrative Agent (and, with respect to any Foreign
Subsidiary Borrower under the Foreign Trade Facility or the Bilateral Foreign
Trade Facility, the Foreign Trade Facility Agent).

 

“Foreign Trade Facility”: as defined in the definition of Facility.

 

“Foreign Trade Facility Administrative Office”: the office of the Foreign Trade
Facility Agent located at Trade Center, Herzogstr. 15, 40217 Düsseldorf,
Germany, or such other office as may be designated by the Foreign Trade Facility
Agent by written notice to the Parent Borrower, the Administrative Agent and the
Lenders.

 

“Foreign Trade Facility Agent”: as defined in the definition of Administrative
Agent.

 

“Foreign Trade Maturity Date”: December 17, 2024 (as such date may be extended
pursuant to Section 2.6(b) (solely with respect to the extending Lenders under
Section 2.6(b)); provided that if such date is not a Business Day, the Foreign
Trade Maturity Date shall be the immediately preceding Business Day.

 

“Fronting Exposure”: at any time there is a Defaulting Lender, (a) (i) with
respect to any Issuing Lender of Financial Letters of Credit, such Defaulting
Lender’s Applicable Domestic Revolving Percentage of the outstanding Financial
LC Exposure other than Financial LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders with
Domestic Revolving Commitments or cash collateralized in accordance with the
terms hereof, and (ii) with respect

 



24

 

 

to any Issuing Lender of Non-Financial Letters of Credit, such Defaulting
Lender’s Applicable Global Revolving Percentage of the outstanding Non-Financial
LC Exposure other than Non-Financial LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders with
Global Revolving Commitments or cash collateralized in accordance with the terms
hereof, (b) with respect to the Swingline Lender, such Defaulting Lender’s
Applicable Domestic Revolving Percentage of Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders with Domestic Revolving Commitments or cash
collateralized in accordance with the terms hereof and (c) with respect to any
Participation FCI Issuing Lender, such Defaulting Lender’s Applicable
Participation FCI Percentage of the outstanding FCI Exposure other than FCI
Exposure as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders with Participation FCI Commitments or cash
collateralized in accordance with the terms hereof.

 

“Fund”: any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

“Funding Date”: September 24, 2015.

 

“GAAP”: generally accepted accounting principles in the United States, subject
to Section 1.4.

 

“General Purpose Guarantee”: a customary standby letter of credit or bank
guarantee or surety issued by an FCI Issuing Lender (with respect to FCIs) or an
Issuing Lender (with respect to the Non-Financial Letters of Credit), in each
case for the purpose of supporting any obligations of the Parent Borrower or any
of its Restricted Subsidiaries or Joint Ventures, other than (a) Advance Payment
Guarantees, (b) Warranty Guarantees, (c) Performance Guarantees, (d) Tender
Guarantees and (e) any other customary standby letter of credit, bank guarantee
or surety issued to secure obligations which are recognized as Indebtedness,
save customs guarantees, guarantees for rental payments and for the benefit of
tax authorities and guarantees used as collateral in connection with court
proceedings.

 

“German Loan Party”: any Foreign Subsidiary Borrower that qualifies as a
resident party domiciled in Germany (Inländer) within the meaning of Section 2
paragraph 15 German Foreign Trade Act (Außenwirtschaftsgesetz) (including its
directors, managers, officers, agents and employees).

 

“Global Revolving Availability Period”: the period from and including the
Funding Date to but excluding the earlier of the Global Revolving Maturity Date
(as such date may be extended pursuant to Section 2.1(d)(i)) and the date of
termination of the Global Revolving Commitments.

 

“Global Revolving Commitment”: with respect to each Lender, the commitment, if
any, of such Lender to make Global Revolving Loans and to acquire participations
in Non-Financial Letters of Credit hereunder, as such commitment may be changed
from time to time pursuant to this Agreement. The Global Revolving Commitment of
each Lender party to this Agreement on the Third Amendment Effective Date is set
forth opposite the name of such Lender on Schedule 1.1A. The initial Global
Revolving Commitment of each Lender that becomes a party to this Agreement after
the Third Amendment Effective Date shall be set forth in the Assignment and
Assumption or other agreement pursuant to which such Lender becomes a party
hereto, as applicable. The aggregate amount of the Global Revolving Commitments
as of the Third Amendment Effective Date is ONE HUNDRED FIFTY MILLION DOLLARS
($150,000,000).

 

“Global Revolving Commitment Extension”: as defined in Section 2.1(d)(i).

 



25

 

 

“Global Revolving Commitment Fee”: as defined in Section 2.14(a).

 

“Global Revolving Exposure”: with respect to any Lender at any time, the sum of
(a) the aggregate outstanding principal amount of such Lender’s Global Revolving
Loans at such time that are denominated in Dollars plus (b) the Dollar
Equivalent at such time of the aggregate outstanding principal amount of such
Lender’s Global Revolving Loans at such time that are denominated in Alternative
Currencies plus (c) the Non-Financial LC Exposure.

 

“Global Revolving Extension Date”: as defined in Section 2.1(d)(i).

 

“Global Revolving Extension Notice”: as defined in Section 2.1(d)(i).

 

“Global Revolving Facility”: as defined in the definition of Facility.

 

“Global Revolving Lender”: a Lender with a Global Revolving Commitment or with
Global Revolving Exposure.

 

“Global Revolving Lender Extension Response Date”: as defined in Section
2.1(d)(i).

 

“Global Revolving Loan”: a Loan made pursuant to Section 2.1(a)(ii).

 

“Global Revolving Maturity Date”: December 17, 2024 (as such date may be
extended pursuant to Section 2.1(d)); provided that if such date is not a
Business Day, the Global Revolving Maturity Date shall be the immediately
preceding Business Day.

 

“Global Revolving Note”: as defined in Section 2.10(d)(ii).

 

“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including the
Financial Conduct Authority, the Prudential Regulation Authority and any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee”: with respect to any Person (the “guarantor”), any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business, supplier, purchaser or
customer arrangements in the ordinary course of business, Standard Receivables
Undertakings or “comfort” letters delivered to auditors in connection with
statutory audits.

 

“Guarantee and Collateral Agreement”: that certain Guarantee and Collateral
Agreement, dated as of the Funding Date, executed and delivered by the Parent
Borrower and the Subsidiary Guarantors in

 



26

 

 

favor of the Administrative Agent, as may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

“Hazardous Materials”: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as “hazardous” or “toxic” pursuant
to any Environmental Law.

 

“Hedging Agreement”: (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any master agreement.

 

“IFRS”: international accounting standards within the meaning of IAS Regulation
1606/2002 to the extent applicable to the relevant financial statements
delivered under or referred to herein.

 

“Incremental Amount”: as of any date of determination, an amount equal to (a)
the greater of (i) $200,000,000, and (ii) the amount of Consolidated EBITDA for
the period of four fiscal quarters most recently ended on or prior to such date
for which the Parent Borrower has delivered financial statements pursuant to
Section 5.1(a) or (b) and a Compliance Certificate pursuant to Section 5.1(c)
(such amount, the “Incremental Basket Amount”), plus (b) an amount equal to all
voluntary prepayments of the Term Loans made pursuant to Section 2.12(a), all
voluntary prepayments of the Domestic Revolving Loans made pursuant to Section
2.12(a) (to the extent accompanied by a permanent reduction in the aggregate
Domestic Revolving Commitments), and all voluntary prepayments of the Global
Revolving Loans made pursuant to Section 2.12(a) (to the extent accompanied by a
permanent reduction in the aggregate Global Revolving Commitments), in each
case, (i) to the extent such voluntary prepayments are made prior to such date,
and (ii) excluding any such voluntary prepayments that are funded with the
proceeds of incurrences of long-term Indebtedness (such amount, together with
the Incremental Basket Amount, the “Fixed Incremental Amount”; it being
understood that, for the avoidance of doubt, the amount of any Incremental Term
Loans, any increases in the Commitments and any Incremental Equivalent
Indebtedness incurred in reliance on the Fixed Incremental Amount shall reduce
the Fixed Incremental Amount), plus (c) an unlimited amount, so long as,
immediately after giving effect to the incurrence of any Incremental Term Loans,
the establishment of any increase in the Commitments and/or the incurrence of
any Incremental Equivalent Indebtedness (tested solely on the date of
establishment of any Incremental Term Loan, establishment of any increase in the
Commitments and/or establishment of any Incremental Equivalent Indebtedness as
set forth in the Incremental Facility Activation Notice or the documentation
governing such Incremental Equivalent Indebtedness, as applicable, and not any
time thereafter, and assuming for such purposes that such Incremental Term Loan
is fully drawn, such Commitment increase is fully drawn and/or such Incremental
Equivalent Indebtedness is fully drawn) on a pro forma basis, the Consolidated
Senior Secured Leverage Ratio (or, following the Release Date, the Consolidated
Leverage Ratio), as of the last day of the fiscal quarter of the Parent Borrower
most recently ended for which the Parent Borrower has delivered financial
statements pursuant to Section 5.1(a) or (b) and a Compliance

 



27

 

 

Certificate pursuant to Section 5.1(c), shall not be greater than 2.75 to 1.0
(the “Ratio Incremental Amount”). It is understood and agreed that the Parent
Borrower may first incur any Incremental Term Loan, establish any increase to
the Commitments and/or incur any Incremental Equivalent Indebtedness in reliance
on the Ratio Incremental Amount prior to incurring Incremental Term Loans,
establishing increases to the Commitments and/or incurring Incremental
Equivalent Indebtedness in reliance on the Fixed Incremental Amount.

 

“Incremental Basket Amount”: as specified in the definition of “Incremental
Amount”.

 

“Incremental Equivalent Indebtedness”: any Indebtedness incurred by the Parent
Borrower in the form of one or more series of secured or unsecured term loans,
bonds, debentures, notes or similar instruments; provided that: (a)(i) such
Indebtedness (if secured) shall be (A) secured by the Collateral on a pari passu
basis or a junior basis with the Obligations and shall not be secured by any
property or assets of the Parent Borrower or any Restricted Subsidiary other
than the Collateral, (B) subject to security documentation substantially the
same as the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), and (C) subject to an intercreditor
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, entered into among the holders of such Indebtedness (or a trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be), the Loan Parties and the
Administrative Agent; and (ii) such Indebtedness (if subordinated in right of
payment to the Loans) shall be subject to a subordination agreement, in form and
substance reasonably satisfactory to the Administrative Agent, entered into
among the holders of such Indebtedness (or a trustee, administrative agent,
collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be), the Loan Parties and the Administrative Agent;
(b) such Indebtedness shall not mature earlier than the then-latest maturity
date in effect for any Loans at the time of incurrence thereof; (c) the weighted
average life to maturity of such Indebtedness shall not be less than the
then-remaining weighted average life to maturity of any then-existing tranche of
Term Loans; (d) such Indebtedness contains covenants, events of default and
other terms that are customary for similar Indebtedness in light of
then-prevailing market conditions and, when taken as a whole (other than
interest rates, fees, discounts, premiums and optional prepayment or redemption
terms), are: (i) substantially identical to, or are not materially more
restrictive to the Parent Borrower and its Restricted Subsidiaries than, those
set forth in the Loan Documents (other than (x) covenants or other provisions
applicable only to periods after the then-latest maturity date in effect for any
Loans at the time of incurrence thereof, and (y) covenants or other provisions
that are also for the benefit of the Agents and the Lenders in connection with
the incurrence thereof); provided that, the certificate of a Responsible Officer
of the Parent Borrower delivered to the Administrative Agent pursuant to clause
(g) below, together with a reasonably detailed description of the material terms
and conditions of such Indebtedness or drafts of the documentation relating
thereto, stating that the Parent Borrower has determined in good faith that such
terms and conditions comply with this clause (d)(i) shall satisfy the
requirements in this clause (d)(i); or (ii) otherwise reasonably acceptable to
the Administrative Agent; (e) such Indebtedness does not provide for any
amortization, mandatory prepayment, redemption, repurchase or sinking fund
payments (other than upon a change of control, customary asset sale or event of
loss and customary acceleration rights after an event of default) prior to the
then-latest maturity date in effect for any Loans at the time of incurrence
thereof; (f) such Indebtedness is not guaranteed by any Person other than the
Subsidiary Guarantors; and (g) a Responsible Officer of the Parent Borrower
shall have delivered a certificate to the Administrative Agent, on or prior to
the date of incurrence of such Indebtedness, certifying that the Parent Borrower
has determined that such Indebtedness complies with the requirements set forth
in clauses (a) through (f) above; provided that clauses (b) and (c) above shall
not apply to bridge Indebtedness incurred by the Parent Borrower, so long as (i)
at the initial maturity of such bridge Indebtedness, such bridge Indebtedness
shall automatically convert to (or would be required to be exchanged for)
Indebtedness that

 



28

 

 

complies with clauses (b) and (c) above, and (ii) the only prepayments required
to be made on such bridge Indebtedness shall be such prepayments as are
customary for similar bridge financings in light of then-prevailing market
conditions (as determined by the Parent Borrower in consultation with the
Administrative Agent).

 

“Incremental Facility Activation Notice”: a notice substantially in the form of
Exhibit F together with such changes to such form as may be agreed to by the
applicable Borrower and the Lenders party to such notice.

 

“Incremental Term Lender”: each Lender with an outstanding Incremental Term
Loan.

 

“Incremental Term Loan Facility”: as defined in the definition of Facility.

 

“Incremental Term Loan Maturity Date”: with respect to the Incremental Term
Loans to be made pursuant to any Incremental Facility Activation Notice, the
maturity date specified in such Incremental Facility Activation Notice, which
shall be a date no earlier than the earlier of (a) the Domestic Revolving
Maturity Date and (b) the Global Revolving Maturity Date in effect prior to the
delivery of such Incremental Facility Activation Notice.

 

“Incremental Term Loans”: as defined in Section 2.1(b).

 

“Incremental Term Note”: as defined in Section 2.10(d)(v).

 

“Incur”: as defined in Section 6.2. “Incurrence” and “Incurred” shall have
correlative meanings.

 

“Indebtedness”: with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments and
representing extensions of credit, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person (other than current trade payables Incurred in the
ordinary course of business and payable in accordance with customary practices),
(d) all obligations of such Person in respect of the deferred purchase price of
property or services (other than (i) current trade payables or liabilities for
deferred payment for services to employees and former employees, in each case
Incurred in the ordinary course of business and payable in accordance with
customary practices and (ii) unsecured Payables Programs in respect of current
trade payables Incurred in the ordinary course of business, so long as the
aggregate amount at any time outstanding that is owed in respect of such
Payables Programs does not exceed an amount equal to the current trade payables
so financed plus interest (or equivalent), yield, indemnities, fees and expenses
in connection therewith), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
all Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) all preferred and/or redeemable Capital
Stock of any Subsidiary of such Person that, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable at the
option of the holder thereof), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is six months after the latest maturity date for any Loans or
any Facility hereunder, (k) Receivables Transaction Attributed Indebtedness and
(l) solely for the purposes of Section 6.2, all obligations of such Person in
respect of Hedging Agreements. The Indebtedness of any Person (i) shall include
the Indebtedness of any other Person (including any

 



29

 

 

partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor and (ii) shall
exclude customer deposits in the ordinary course of business.

 

“Indemnified Taxes”: Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document.

 

“Indemnitee”: as defined in Section 9.3(b).

 

“Indirect FCI”: as defined in Section 2.6(g)(iv).

 

“Indirect FCI Issuing Lender”: as defined in Section 2.6(g)(iv).

 

“Information”: as defined in Section 9.11.

 

“Information Memorandum”: that certain lender presentation, dated November 21,
2019, relating to the Parent Borrower and the Facilities.

 

“Interest Election Request”: a request by the relevant Borrower to convert or
continue a Borrowing of Domestic Revolving Loans, a Borrowing of Global
Revolving Loans, the Term Loan A Borrowing or an Incremental Term Loan Borrowing
in accordance with Section 2.8. An Interest Election Request shall be in a form
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), and shall be appropriately completed and signed by a
Responsible Officer of the relevant Borrower.

 

“Interest Payment Date”: (a) with respect to any ABR Loan (including a Swingline
Loan), the last Business Day of each March, June, September and December and the
Domestic Revolving Maturity Date, the Global Revolving Maturity Date, the Term
Loan A Maturity Date or any Incremental Term Loan Maturity Date, as applicable;
and (b) with respect to any Eurocurrency Loan, the last day of each Interest
Period applicable to such Loan and the Domestic Revolving Maturity Date, the
Global Revolving Maturity Date, the Term Loan A Maturity Date or any Incremental
Term Loan Maturity Date, as applicable; provided, however, that if any Interest
Period for a Eurocurrency Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates.

 

“Interest Period”: with respect to each Eurocurrency Loan, the period commencing
on the date such Eurocurrency Loan is disbursed or converted to or continued as
a Eurocurrency Loan and ending on the date one (1), two (2), three (3) or six
(6) months thereafter (in each case, subject to availability for the interest
rate applicable to the relevant currency), as selected by the applicable
Borrower in its Borrowing Request, or such other period that is twelve months or
less requested by the applicable Borrower and consented to by all of the Lenders
in the Facility in which such Eurocurrency Loan is to be made; provided that:

 

(a)                any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;

 

(b)                any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of

 



30

 

 

such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period (and, for purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing);

 

(c)                no Interest Period with respect to any Global Revolving Loan
shall extend beyond the Global Revolving Maturity Date;

 

(d)                no Interest Period with respect to any Domestic Revolving
Loan shall extend beyond the Domestic Revolving Maturity Date;

 

(e)                no Interest Period with respect to any Incremental Term Loan
shall extend beyond the Incremental Term Loan Maturity Date applicable to such
Incremental Term Loan; and

 

(f)                 no Interest Period with respect to the Term Loan A shall
extend beyond the Term Loan A Maturity Date.

 

“Investments”: as defined in Section 6.5.

 

“Issuing Lender”: as the context may require, (a) Bank of America, with respect
to Financial Letters of Credit issued by it, (b) any other Domestic Revolving
Lender that becomes an Issuing Lender pursuant to Section 2.5(l)(i), with
respect to Financial Letters of Credit issued by it, (c) any Domestic Revolving
Lender or Global Revolving Lender that has issued an Existing Letter of Credit,
with respect to such Existing Letter of Credit and, in each case its successors
in such capacity as provided in Section 2.5(i), and (d) Deutsche Bank and Bank
of America, with respect to Non-Financial Letters of Credit issued by such
Issuing Lender; provided that the aggregate amount of Non-Financial Letters of
Credit required to be issued by an Issuing Lender shall not exceed the amount
set forth on Schedule 1.1F with respect to such Issuing Lender. Any Issuing
Lender may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates or branch offices of such Issuing Lender, in which case the
term “Issuing Lender” shall include any such Affiliate or branch office with
respect to Letters of Credit issued by such Affiliate or branch office.
Notwithstanding anything to the contrary set forth herein, Alternative Currency
Letters of Credit that are Financial Letters of Credit may only be issued by
Bank of America, in its capacity as an Issuing Lender.

 

“Joint FCI Issuing Lenders”: as defined in Section 2.6(m)(i).

 

“Joint Foreign Trade Facility Agent”: as defined in Section 2.6(m)(ii).

 

“Joint Signature FCI”: a Bilateral Joint Signature FCI or a Participation Joint
Signature FCI.

 

“Joint Venture”: any joint venture in which the Parent Borrower or any of its
Restricted Subsidiaries owns directly or indirectly at least 40% of the Capital
Stock.

 

“Judgment Currency”: as defined in Section 9.14(a).

 

“Judgment Currency Conversion Date”: as defined in Section 9.14(a).

 

“LC Disbursement”: a Financial LC Disbursement and/or a Non-Financial LC
Disbursement, as the context may require.

 



31

 

 

“LC Exposure”: Financial LC Exposure and/or Non-Financial LC Exposure, as the
context may require.

 

“Lenders”: the Persons listed on Schedule 1.1A and any other Person that shall
have become a party hereto pursuant to a New Lender Supplement, an Incremental
Facility Activation Notice, an Assignment and Assumption or such other
documentation, as applicable, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes each Domestic Revolving Lender,
each Global Revolving Lender, each Term Loan A Lender, each Incremental Term
Lender, the Swingline Lender, each Issuing Lender, each Lender with a
Participation FCI Commitment and each FCI Issuing Lender.

 

“Lending Office”: with respect to any Lender or any FCI Issuing Lender, the
office designated by such Lender or such FCI Issuing Lender by written notice to
the Foreign Trade Facility Agent, the Administrative Agent and the relevant
Borrower, which office may include any Affiliate of such Lender or such FCI
Issuing Lender or any domestic or foreign branch of such Lender or such FCI
Issuing Lender or such Affiliate. Unless the context otherwise requires each
reference to a Lender or an FCI Issuing Lender shall include its applicable
Lending Office.

 

“Letter of Credit”: as the context may require, (a) any standby letter of credit
(other than an FCI) that is a Financial Letter of Credit issued pursuant to this
Agreement under the Domestic Revolving Facility, including the Existing Letters
of Credit specified as Financial Letters of Credit on Schedule 1.1E, or (b) to
the extent issued by Deutsche Bank or Bank of America, with respect to
Non-Financial Letters of Credit, any Warranty Guarantee, Performance Guarantee,
Advance Payment Guarantee, Tender Guarantee, General Purpose Guarantee or
Counter-Guarantee issued under the Global Revolving Facility, including the
Existing Letters of Credit specified as Non-Financial Letters of Credit on
Schedule 1.1E.

 

“Letter of Credit Cash Cover”: as defined in Section 2.5(c)(i).

 

“LIBOR”: as defined in the definition of “Eurocurrency Rate”.

 

“LIBOR Quoted Currency”: Dollars, Euro, Sterling, Yen and Swiss Franc, in each
case as long as there is a published LIBOR rate with respect thereto.

 

“LIBOR Rate”: as defined in the definition of “Eurocurrency Rate”.

 

“LIBOR Screen Rate”: the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate”: as defined in Section 1.10.

 

“LIBOR Successor Rate Conforming Changes”: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Alternate Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent (in consultation with
the Parent Borrower), to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in

 



32

 

 

consultation with the Parent Borrower is reasonably necessary in connection with
the administration of this Agreement).

 

“Lien”: with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Limited Condition Acquisition”: a Permitted Acquisition made by the Parent
Borrower or one or more of its Restricted Subsidiaries the consummation of which
is not conditioned on the availability of, or on obtaining, third party
financing.

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, each of the Security Documents, each Note,
each Incremental Facility Activation Notice, each Borrowing Subsidiary
Agreement, each Borrowing Subsidiary Termination, the Fee Letter and the
Deutsche Bank Fee Letter.

 

“Loan Parties”: the Borrowers and the Subsidiary Guarantors.

 

“Long Term Letters of Credit”: the Existing Letters of Credit with expiry dates
after the Domestic Revolving Maturity Date.

 

“Losses”: as defined in Section 9.3(b).

 

“Mandatory Cost”: any amount incurred at any time or from time to time by any
Lender during the term of the applicable Facility which constitutes fees, costs
or charges imposed on lenders generally in the jurisdiction in which such Lender
is domiciled, subject to regulation, or has its Lending Office by any
Governmental Authority.

 

“Mandatory Requirements”: the requirements under Part A of Schedule 1.1C.

 

“Material Adverse Effect”: a material adverse change in or a material adverse
effect on (a) the business, properties, or financial condition of the Parent
Borrower and its Restricted Subsidiaries taken as a whole, (b) the ability of
the Loan Parties, taken as a whole, to perform any of their obligations under
any Loan Document or (c) the rights of or benefits available to any Agent or any
Lender under any Loan Document.

 

“Material Indebtedness”: Indebtedness (other than the Loans, Letters of Credit
and FCIs), or obligations in respect of one or more Hedging Agreements, of any
one or more of the Parent Borrower and its Restricted Subsidiaries in an
aggregate principal amount exceeding $15,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Parent
Borrower or any Restricted Subsidiary in respect of any Hedging Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Parent Borrower or such Restricted Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

 

“Material Receivables Transaction Attributed Indebtedness”: Receivables
Transaction Attributed Indebtedness of any one or more of the Parent Borrower
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$75,000,000.

 



33

 

 

“Material Subsidiary”: (a) any Restricted Subsidiary listed on Schedule 1.1B as
a Material Subsidiary and (b) any other Restricted Subsidiary of the Parent
Borrower created or acquired after the Effective Date that (i) is either a
Domestic Subsidiary or a Foreign Subsidiary that is directly owned by the Parent
Borrower or a Subsidiary Guarantor, and (ii) together with its Restricted
Subsidiaries, has aggregate assets (excluding assets that would be eliminated
upon consolidation in accordance with GAAP), at the time of determination, in
excess of $25,000,000.

 

“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.

 

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

 

“Net Proceeds”: with respect to any event (a) the cash proceeds received in
respect of such event including (i) any cash received in respect of any non-cash
proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a casualty or a condemnation or
similar event, condemnation awards and similar payments, net of (b) the sum of
(i) all reasonable fees and out-of-pocket expenses paid by the Parent Borrower
and the Restricted Subsidiaries to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a Disposition of an asset
(including pursuant to a condemnation or similar proceeding), the amount of all
payments required to be made by the Parent Borrower and the Restricted
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
or to pay any other Contractual Obligation secured by such asset or otherwise
subject to mandatory prepayment or repayment as a result of such event, (iii)
the amount of all taxes paid (or reasonably estimated to be payable) by the
Parent Borrower and the Restricted Subsidiaries (including all taxes paid in
connection with the repatriation of the Net Proceeds of a Disposition), and (iv)
the amount of any reserves established by the Parent Borrower and the Restricted
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case that are directly attributable to such event (as determined
reasonably and in good faith by the chief financial officer of the Parent
Borrower).

 

“New Lender Supplement”: a supplement substantially in the form of Exhibit G.

 

“New Zealand Dollar”: the lawful currency of New Zealand.

 

“Non-Extension Notice Date”: as defined in Section 2.5(b)(i).

 

“Non-Financial LC Disbursement”: a payment made by the applicable Issuing Lender
pursuant to a Non-Financial Letter of Credit.

 

“Non-Financial LC Exposure”: at any time, the sum of (a) the aggregate
outstanding amount of all Non-Financial Letters of Credit that are denominated
in Dollars at such time plus (b) the aggregate principal amount of all
Non-Financial LC Disbursements that are denominated in Dollars that have not yet
been reimbursed by or on behalf of the relevant Borrower at such time plus (c)
the Alternative Currency Non-Financial LC Exposure at such time. The
Non-Financial LC Exposure of any Global Revolving Lender at any time shall be
its Applicable Global Revolving Percentage of the total Non-Financial LC
Exposure at such time.

 

“Non-Financial Letter of Credit”: a Letter of Credit that is a Warranty
Guarantee, a Performance Guarantee, an Advance Payment Guarantee, a Tender
Guarantee, a General Purpose Guarantee or a Counter-Guarantee, in each case
issued by an Issuing Lender pursuant to the terms hereof.

 

“Non-Financial Letter of Credit Assuming Person”: as defined in Section
2.5(a)(ii).

 

“Non-Financial Letter of Credit Fees”: as defined in Section 2.14(b)(ii).

 



34

 

 

“Non-LIBOR Quoted Currency”: any currency other than a LIBOR Quoted Currency.

 

“Non-Subsidiary Joint Venture”: any joint venture of the Parent Borrower or any
of its Restricted Subsidiaries which is not a Restricted Subsidiary of the
Parent Borrower or any of its Restricted Subsidiaries.

 

“Non-U.S. Recipient”: as defined in Section 2.19(e).

 

“Note” or “Notes”: the Domestic Revolving Notes, the Global Revolving Notes, the
Term A Notes, the Swingline Note and/or the Incremental Term Notes, individually
or collectively, as appropriate.

 

“Notice Date”: as defined in Section 2.6(b)(i).

 

“Notice of Loan Prepayment”: a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit P or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

 

“Obligation Currency”: as defined in Section 9.14(a).

 

“Obligations”: the collective reference to the unpaid principal of and interest
(and premium, if any) on the Loans, Reimbursement Obligations, Bilateral FCI
Reimbursement Obligations and Participation FCI Reimbursement Obligations and
all other obligations and liabilities of the Borrowers (including interest
accruing at the then applicable rate provided herein after the maturity of the
Loans, Reimbursement Obligations, Bilateral FCI Reimbursement Obligations and
Participation FCI Reimbursement Obligations and interest accruing at the then
applicable rate provided herein after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to any Borrower or any Subsidiary Guarantor, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to any
Agent or any Lender (or, in the case of any Hedging Agreement of any Borrower or
any Subsidiary or any Specified Cash Management Agreement, any Lender or any
Affiliate of any Lender (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender; provided that, in the case of a
Hedging Agreement with a Person who is no longer a Lender (or Affiliate of a
Lender), the obligations arising under such Hedging Agreement shall only
constitute Obligations through the stated termination date (without extension or
renewal) of such Hedging Agreement)), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter Incurred, which
may arise under, out of, or in connection with, this Agreement, the other Loan
Documents, any Hedging Agreement of any Borrower or any Subsidiary with any
Lender or Affiliate of a Lender (even if such Person ceases to be a Lender or
such Person’s Affiliate ceased to be a Lender; provided that, in the case of a
Hedging Agreement with a Person who is no longer a Lender (or Affiliate of a
Lender), the obligations arising under such Hedging Agreement shall only
constitute Obligations through the stated termination date (without extension or
renewal) of such Hedging Agreement) or Specified Cash Management Agreement with
any Lender or any Affiliate of any Lender (even if such Person ceases to be a
Lender or such Person’s Affiliate ceased to be a Lender), in each case whether
on account of principal, interest, premium, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including all fees and disbursements
of counsel to any Agent or to any Lender that are required to be paid by any
Borrower or any Subsidiary pursuant to the terms of any of the foregoing
agreements); provided, however, that the “Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

 



35

 

 

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.

 

“Original FCI Account Party”: as defined in Section 2.6(a).

 

“Original FCI-Related Agreements”: as defined in Section 2.6(a).

 

“Original Financial Letter of Credit Account Party”: as defined in Section
2.5(a)(i).

 

“Original Financial Letter of Credit Agreements”: as defined in Section
2.5(a)(i).

 

“Original Non-Financial Letter of Credit Account Party”: as defined in Section
2.5(a)(ii).

 

“Original Non-Financial Letter of Credit Agreements”: as defined in Section
2.5(a)(ii).

 

“Other Permitted Debt”: any unsecured Indebtedness Incurred by the Parent
Borrower as permitted by Section 6.2(l).

 

“Other Permitted Debt Documents”: all indentures, instruments, agreements and
other documents evidencing or governing Other Permitted Debt or providing for
any Guarantee or other right in respect thereof.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise charges or similar levies arising from the execution, delivery or
enforcement of any Loan Document, other than those imposed as a result of a
present or former connection between the applicable Lender and the jurisdiction
imposing such tax (other than any connection arising from this Agreement) with
respect to an assignment or participation by a Lender (other than an assignment
made pursuant to Section 2.21).

 

“Parent Borrower”: as defined in the preamble.

 

“Participant”: as defined in Section 9.4(e).

 

“Participant Register”: as defined in Section 9.4(j).

 

“Participating Member State”: any member state of the European Union that adopts
or has adopted the Euro as its lawful currency in accordance with legislation of
the European Union relating to the EMU.

 

“Participation FCI”: a Warranty Guarantee, a Performance Guarantee, an Advance
Payment Guarantee, a Tender Guarantee, a General Purpose Guarantee or a
Counter-Guarantee, in each case issued by a Participation FCI Issuing Lender
pursuant to the terms hereof or an Existing FCI designated as a Participation
FCI on Schedule 1.1D.

 

“Participation FCI Commitment”: with respect to each Lender, the obligation of
such Lender to purchase participations in each Participation FCI hereunder, as
such obligation may be changed from time to time pursuant to this Agreement. The
Participation FCI Commitment of each Lender party to this Agreement on the Third
Amendment Effective Date is set forth opposite the name of such Lender on
Schedule 1.1A. The initial Participation FCI Commitment of each Lender that
becomes a party to this Agreement after the Third Amendment Effective Date shall
be set forth in the Assignment and Assumption or other agreement pursuant to
which such Lender becomes a party hereto, as applicable. The aggregate amount of
the Participation FCI Commitments as of the Third Amendment Effective Date is
FIFTY-FIVE MILLION DOLLARS ($55,000,000).

 



36

 

 

“Participation FCI Commitment Fee”: as defined in Section 2.6(p)(i)(A).

 

“Participation FCI Disbursement”: a payment made by a Participation FCI Issuing
Lender pursuant to a Participation FCI.

 

“Participation FCI Fee”: as defined in Section 2.6(p)(ii).

 

“Participation FCI Fronting Fee”: as defined in Section 2.6(p)(iii).

 

“Participation FCI Issuing Commitment”: with respect to each Participation FCI
Issuing Lender, the commitment of such Participation FCI Issuing Lender to issue
Participation FCIs, as such commitment may be changed from time to time pursuant
to this Agreement. The Participation FCI Issuing Commitment of each
Participation FCI Issuing Lender party to this Agreement on the Third Amendment
Effective Date is set forth on Schedule 1.1A. The initial Participation FCI
Issuing Commitment of each Participation FCI Issuing Lender that becomes a party
to this Agreement after the Third Amendment Effective Date shall be set forth in
the Assignment and Assumption or other agreement pursuant to which such
Participation FCI Issuing Lender becomes a party hereto, as applicable. The
aggregate principal amount of the Participation FCI Issuing Commitments as of
the Third Amendment Effective Date is FIFTY-FIVE MILLION DOLLARS ($55,000,000).

 

“Participation FCI Issuing Lender”: (a) a Lender with a Participation FCI
Issuing Commitment or with FCI Issuing Lender Exposure related to Participation
FCIs, (b) a Person whose Participation FCI Issuing Commitment was terminated
pursuant to the terms of Section 2.6(b)(i) or at the election of the Parent
Borrower pursuant to the terms of Section 2.9 but that has issued prior to such
termination any Participation FCI pursuant to Section 2.6 that continues to
remain outstanding following such termination (for which it has not received a
Counter-Guarantee or in respect of which the Parent Borrower or other relevant
Borrower has not provided Cash Cover (or other credit support) in accordance
with Section 2.6(p)(vii), in each case as credit support for such Participation
FCI, provided that if it has received such a Counter-Guarantee or such Cash
Cover (or other credit support) has been provided, it shall continue to have the
rights and obligations of a Participation FCI Issuing Lender to the extent
provided in Section 2.6(b)(i)), (c) any other Lender with a Participation FCI
Commitment that becomes a Participation FCI Issuing Lender pursuant to Section
2.6(t), with respect to Participation FCIs issued by it, and (d) with respect to
the Existing FCIs, a Lender designated as the issuer of an Existing FCI that is
a Participation FCI.

 

“Participation FCI Reimbursement Obligation”: the obligation of each relevant
Borrower to reimburse the relevant Participation FCI Issuing Lender pursuant to
Section 2.6(h) for Participation FCI Disbursements.

 

“Participation Joint Signature FCI”: a Participation FCI issued by two or more
Participation FCI Issuing Lenders acting as several debtors in accordance with
Section 2.6(m).

 

“PATRIOT Act”: as defined in Section 3.17(c).

 

“Payables Programs”: payables programs established to enable the Parent Borrower
or any Restricted Subsidiary to purchase goods and services from vendors.

 

“PBGC”: the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 



37

 

 

“Performance Guarantee”: a customary standby letter of credit or bank guarantee
or surety issued by an FCI Issuing Lender (with respect to FCIs) or an Issuing
Lender (with respect to the Non-Financial Letters of Credit), in each case in
favor of customers of the Parent Borrower, any of its Restricted Subsidiaries or
any of its Joint Ventures for the purpose of supporting the fulfillment of such
parties’ performance obligations under any construction, service or similar
agreement.

 

“Permitted Acquisition”: any acquisition by the Parent Borrower or any
Restricted Subsidiary of all or substantially all of the Capital Stock of, or
all or substantially all of the assets of, or of a business, unit or division
of, any Person (including any related Investment in any Restricted Subsidiary in
order to provide all or any portion of the Consideration for such acquisition);
provided that: (a) the Parent Borrower shall be in compliance, on a pro forma
basis after giving effect to such acquisition, with the covenants contained in
Section 6.1, in each case recomputed as at the last day of the most recently
ended fiscal quarter of the Parent Borrower for which the relevant information
is available as if such acquisition had occurred on the first day of each
relevant period for testing such compliance (as demonstrated, in the case of any
acquisition for which the aggregate Consideration is greater than or equal to
$50,000,000, in a certificate of a Financial Officer delivered to the
Administrative Agent prior to the consummation of such acquisition); provided
that (i) with respect to any computation for any acquisition of any Person, all
terms of an accounting or financial nature with respect to such Person and its
Subsidiaries shall be construed in accordance with the financial standards
applicable to such Person and its Subsidiaries, as in effect at the time of such
acquisition, and (ii) solely for the purpose of determining compliance with the
covenants contained in Section 6.1 after giving effect to any Limited Condition
Acquisition on a pro forma basis (including without limitation the incurrence of
indebtedness in connection therewith), (A) Consolidated Net Income (and any
other financial term derived therefrom) of the Parent Borrower and its
Restricted Subsidiaries shall include any Consolidated Net Income of or
attributable to the Person or assets associated with any such Limited Condition
Acquisition (provided, however, that, for all other purposes prior to the
closing of such Limited Condition Acquisition, pro forma calculations shall not
include any Consolidated Net Income of or attributable to the Person or assets
associated with any such Limited Condition Acquisition (unless and until the
closing of such Limited Condition Acquisition shall have actually occurred)) and
(B) at the Parent Borrower’s option, determinations of pro forma compliance with
the covenants contained in Section 6.1 shall be determined as of the date the
Acquisition Agreement is entered into and calculated as if the Limited Condition
Acquisition and other pro forma events in connection therewith were consummated
on such date (provided that if the Parent Borrower shall elect to determine such
compliance on the date on which such Acquisition Agreement is executed and
delivered, during the period commencing with the execution and delivery of such
Acquisition Agreement and ending on the earlier to occur of (1) the date of
consummation of such Limited Condition Acquisition, and (2) the date of
abandonment by the Parent Borrower or the applicable Restricted Subsidiary of
such Limited Condition Acquisition, each calculation on a pro forma basis
required hereunder shall be deemed to require two calculations of each of the
relevant covenants set forth in Section 6.1, the first assuming that such
Limited Condition Acquisition (and all transactions in connection therewith,
including the incurrence of any Incremental Term Loans or any Commitment
increase) has been consummated and the second assuming that such transaction has
been abandoned, and, for the avoidance of doubt, with respect to any particular
transaction for which pro forma compliance is required, each such calculation
must demonstrate compliance on a pro forma basis in order for such transaction
to be permitted); (b) no Specified Default shall have occurred and be
continuing, or would occur after giving effect to such acquisition; provided
that solely for the purpose of determining compliance with this clause (b) as it
relates to any Limited Condition Acquisition, at the Parent Borrower’s option,
determination of whether a Specified Default shall have occurred and be
continuing (other than any Specified Default of the type specified in paragraphs
(a), (b), (h), (i) or (j) of Article VII) shall be tested as of the date the
Acquisition Agreement is entered into; provided, further, that, in any event, no
Specified Default of the type specified in paragraphs (a), (b), (h), (i) or (j)
of Article VII shall have occurred and be continuing on the date of consummation
of any such Limited Condition Acquisition; (c) substantially all of the property
so

 



38

 

 

acquired (including substantially all of the property of any Person whose
Capital Stock is directly or indirectly acquired) is useful in the business of
the general type conducted by the Parent Borrower and its Restricted
Subsidiaries on the Effective Date or businesses reasonably related thereto; (d)
the Capital Stock so acquired (other than any Capital Stock that is not required
by Section 5.11 to become Collateral) shall constitute and become Collateral as
and when required by Section 5.11; (e) if the Ratings Event shall have occurred,
substantially all of the property other than Capital Stock so acquired
(including substantially all of the property of any Person whose Capital Stock
is directly or indirectly acquired when such Person becomes a direct or indirect
Wholly Owned Subsidiary of the Parent Borrower in accordance with clause (f),
below, but excluding any assets to the extent such assets are not required by
Section 5.11 to become Collateral) shall constitute and become Collateral; (f)
any Person whose Capital Stock is directly or indirectly acquired shall be,
after giving effect to such acquisition, (i) with respect to any such Person
that is a Domestic Subsidiary, within six (6) months of such acquisition, a
direct or indirect Wholly Owned Subsidiary of the Parent Borrower, and (ii) with
respect to any such Person that is a Foreign Subsidiary, within eighteen (18)
months of such acquisition at least 80% of the Capital Stock of such Foreign
Subsidiary shall be owned directly or indirectly by the Parent Borrower; and (g)
any such acquisition shall have been approved by the board of directors or
comparable governing body of the relevant Person (unless such relevant Person is
a majority owned Subsidiary prior to such acquisition).

 

“Permitted Asset Disposition”: the disposition of certain assets identified in
writing as the “Permitted Asset Disposition” on or prior to the Third Amendment
Effective Date by the Parent Borrower to the Administrative Agent (for further
distribution to the Lenders).

 

“Permitted Currencies”: Dollars, Sterling and Euros.

 

“Permitted Encumbrances”: (a) Liens imposed by law for taxes that are not yet
due or are being contested in compliance with Section 5.5; (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law (and in the case of supply agreements governed by German law,
also contractually agreed), arising in the ordinary course of business and
securing obligations that are not overdue by more than 90 days or are being
contested in compliance with Section 5.5; (c) pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations (such as
Liens on amounts deposited to secure any Loan Party’s and its Restricted
Subsidiaries’ obligations in connection with pension liabilities
(Altersteilzeitverpflichtungen) pursuant to § 8a German Partial Retirement Act
(Altersteilzeitgesetz) or in connection with time credits (Wertguthaben)
pursuant to § 7e German Social Code IV (Sozialgesetzbuch IV)); (d) deposits to
secure the performance of bids, trade contracts, leases, statutory obligations,
surety, indemnity, release and appeal bonds, performance or warranty bonds and
other obligations of a like nature, and guarantees or reimbursement or related
obligations thereof, in each case in the ordinary course of business; (e)
deposits securing liabilities to insurance carriers under insurance or
self-insurance arrangements; (f) judgment (including pre-judgment attachment)
Liens not giving rise to an Event of Default; (g) banker’s Liens, rights of
set-off or similar rights and remedies as to deposit accounts or other funds
maintained with a depositary institution; provided that (i) such deposit account
is not a dedicated cash collateral account and is not subject to restrictions
against access by the Parent Borrower or any Restricted Subsidiary in excess of
those set forth by regulations promulgated by the Board or other applicable
Governmental Authority and (ii) such deposit account is not intended by the
Parent Borrower or any Restricted Subsidiary to provide collateral to the
depositary institution; (h) Liens arising from UCC financing statement filings
regarding operating leases or consignments entered into by the Parent Borrower
and any Restricted Subsidiary in the ordinary course of business; (i) customary
restrictions imposed on the license or transfer of copyrighted or patented
materials or other intellectual property and customary provisions in agreements
that restrict the assignment of such agreements or any rights thereunder; (j)
easements, leases, subleases, ground leases, zoning restrictions, building
codes, rights-of-way, minor defects or irregularities in title and similar
encumbrances on real property imposed

 



39

 

 

by law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Parent Borrower or any Restricted Subsidiary; (k) any Lien required to be
granted under mandatory law in favor of creditors as a consequence of a merger
or a conversion permitted under this Agreement due to Sections 22 and 204 German
Reorganization Act (Umwandlungsgesetz, UmwG); (l) Liens arising under the
general terms and conditions (Allgemeine Geschäftsbedingungen der Banken und
Sparkassen) in relation to bank accounts held in Germany; and (m) customary
unperfected Liens Incurred in the ordinary course of business that secure
current trade payables Incurred in the ordinary course of business and payable
in accordance with customary practices; provided that such Liens encumber only
the assets related to such current trade payables. Notwithstanding the
foregoing, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

 

“Permitted Investments”: (a) direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States
(or by any agency or instrumentality thereof to the extent such obligations are
backed by the full faith and credit of the United States), in each case maturing
within one year from the date of acquisition thereof; (b) investments in
commercial paper maturing within one year from the date of acquisition thereof
and having, at such date of acquisition, credit ratings from S&P or from Moody’s
of at least “A-2” or “P-2”, respectively; (c) investments in certificates of
deposit, banker’s acceptances, overnight bank deposits, eurodollar time deposits
and time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States or any State thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000 or, in the case of
Foreign Subsidiaries, any local office of any commercial bank organized under
the laws of the relevant local jurisdiction or any OECD country or any political
subdivision thereof which has a combined capital and surplus and undivided
profits of not less than $500,000,000 and cash pooling arrangements among
Foreign Subsidiaries (sometimes intermediated by a commercial bank); (d)
marketable general obligations issued by any State of the United States or any
political subdivision of any such State or any public instrumentality thereof
maturing within one year from the date of acquisition and, at the time of
acquisition, having a credit rating of “A” or better from either S&P or Moody’s;
(e) repurchase agreements with a term of not more than 30 days for securities
described in clause (a), (c) or (d) above and entered into with a financial
institution satisfying the criteria described in clause (c) above; (f) interests
in any investment company or money market fund which invests substantially all
of its assets in instruments of the type specified in clauses (a) through (e)
above; and (g) in the case of Foreign Subsidiaries (other than any Foreign
Subsidiary Holdco), substantially similar Investments to those set forth in
clauses (a) through (f) above denominated in foreign currencies; provided that
references to the United States (or any agency, instrumentality or State
thereof) shall be deemed to mean foreign countries having a sovereign rating of
“A” or better from either S&P or Moody’s.

 

“Permitted Maturity”: (a) with respect to any Participation FCI, a maximum tenor
of 60 months following the respective issuance date (which (x) in the case of
any Participation FCI that is rolled into this Agreement in accordance with the
provisions hereof, shall be the date of such roll-in, and (y) in the case of any
extension of any Participation FCI, shall be the date of the amendment providing
for such extension); provided that (i) not more than 33 1/3% of the total
Participation FCI Issuing Commitments may be used for Participation FCIs with a
tenor of 48 months or more and (ii) no Participation FCI may have a maximum
tenor that is more than 36 months after the then effective Foreign Trade
Maturity Date; and (b) with respect to any Bilateral FCI, the tenor agreed to by
the applicable Borrower and the applicable Bilateral FCI Issuing Lender. For
purposes of this definition, “tenor” shall mean the period remaining from time
to time until the maturity of the relevant FCI determined on the basis of the
expiration date specified in the relevant FCI in accordance with Section
2.6(c)(iv), or, in the absence of such specific expiration date, the remaining
Commercial Lifetime.

 



40

 

 

 

“Permitted Refinancing” means, with respect to any Indebtedness of any Person,
any extension, renewal or replacement of such Indebtedness; provided that the
outstanding principal amount of the Indebtedness so extended, renewed or
replaced does not exceed the sum of (a) the outstanding principal amount of the
Indebtedness so extended, renewed or replaced, plus (b) an amount equal to
accrued and unpaid interest on, and premiums on, the Indebtedness so extended,
renewed or replaced, plus (c) reasonable and customary fees (including upfront
fees), expenses, commissions, and underwriting discounts (including original
issue discount) incurred and payable in connection with such extension, renewal
or replacement, plus (d) an amount equal to any existing unutilized commitments
under the Indebtedness so extended, renewed or replaced.

 

“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

“Plan”: any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 or Section 430 of
the Code or Section 302 of ERISA, and in respect of which the Parent Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

 

“Platform”: as defined in Section 5.1.

 

“Prepayment Event”:

 

(a)                any Disposition of property or series of related Dispositions
of property (excluding (i) any such Disposition permitted by paragraph (a), (b),
(c), or (g) of Section 6.6, and (ii) the Permitted Asset Disposition permitted
by paragraph (d) of Section 6.6 (but, for the avoidance of doubt, subject to the
proviso to paragraph (d) of Section 6.6)) that yields aggregate gross proceeds
to the Parent Borrower or any of the Subsidiary Guarantors (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $25,000,000 if, after giving effect to any
such Disposition on a pro forma basis, the Consolidated Leverage Ratio is equal
to or greater than 2.75 to 1.0 (it being understood and agreed that for purposes
of any such calculation, (x) the proceeds of such Disposition shall not
constitute “unrestricted cash and cash equivalents” for purposes of determining
Consolidated Total Debt, and (y) the application of the proceeds of such
Disposition (including for purposes of repaying any Indebtedness) shall not be
given pro forma effect); or

 

(b)                any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any
property of the Parent Borrower or any Subsidiary Guarantor that yields Net
Proceeds in excess of $10,000,000; or

 

(c)                the Incurrence by the Parent Borrower or any Restricted
Subsidiary of any Indebtedness, other than Indebtedness permitted by Section
6.2.

 

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

 

“Public Lender”: as defined in Section 5.1.

 

“QFC”: has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 



41

 

 

“QFC Credit Support”: as defined in Section 9.20.

 

“Qualified Acquisition”: as defined in the definition of “Qualified Acquisition
Pro Forma Calculation”.

 

“Qualified Acquisition Pro Forma Calculation”: to the extent made in connection
with determining the permissibility of (a) any Permitted Acquisition with
Consideration in excess of $100,000,000 for which the provisos in Section 6.1(a)
apply (any such Permitted Acquisition, a “Qualified Acquisition”), the
calculations required by clause (a) in the first proviso of the definition of
“Permitted Acquisition”, (b) any increase in any Commitments in accordance with
Section 2.1(b) in connection with a Qualified Acquisition, the calculations
required by clause (3) in the first proviso of Section 2.1(b), and (c) the
incurrence of any Incremental Term Loans in accordance with Section 2.1(b) in
connection with a Qualified Acquisition, the calculations required by clause (3)
in the first proviso of Section 2.1(b).

 

“Qualified ECP Guarantor”: at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualified at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Receivables Transaction”: any transaction or series of transactions
that may be entered into by the Parent Borrower or any Restricted Subsidiary
pursuant to which the Parent Borrower or any Restricted Subsidiary (i) may sell,
convey or otherwise transfer to a Receivables Entity or any other Person, (ii)
may enter into a repurchase facility with respect to and/or (iii) may grant a
security interest in, in each case, any Receivables (whether now existing or
arising in the future) of the Parent Borrower or any Restricted Subsidiary or
any subordinated note or certificate issued by a Receivables Entity in exchange
for, or otherwise backed by, Receivables transferred by the Parent Borrower or
any Restricted Subsidiary to such Receivables Entity, and any assets related
thereto including all collateral securing such Receivables, all contracts and
all guarantees or other obligations in respect of such Receivables, the proceeds
of such Receivables, the lockbox accounts in respect of such Receivables and
other assets which are customarily transferred, or in respect of which security
interests are customarily granted, in connection with sales, factoring,
repurchase facilities or securitizations involving Receivables or any
subordinated note or certificate issued by a Receivables Entity in exchange for,
or otherwise backed by, Receivables transferred by the Parent Borrower or any
Restricted Subsidiary to such Receivables Entity.

 

“Rate Determination Date”: the date that is, with respect to any Interest
Period, two (2) Business Days prior to the commencement of such Interest Period
(or such other day as is generally treated as the rate fixing day by market
practice in such interbank market, as determined by the Administrative Agent;
provided that to the extent such market practice is not administratively
feasible for the Administrative Agent, then “Rate Determination Date” means such
other day as otherwise reasonably determined by the Administrative Agent).

 

“Ratings Event”: as defined in Section 5.11(b).

 

“Ratio Incremental Amount”: as specified in the definition of “Incremental
Amount”.

 

“Rebasing Date”: as defined in Section 2.6(o)(i).

 

“Receivable”: a right to receive payment arising from a sale or lease of goods
or the performance of services by a Person pursuant to an arrangement with
another Person pursuant to which such other

 



42

 

 

Person is obligated to pay for goods or services under terms that permit the
purchase of such goods and services on credit and shall include, in any event,
any items of property that would be classified as an “account”, “chattel paper”,
a “payment intangible” or an “instrument” under the UCC as in effect in the
State of New York and any “supporting obligations” (as so defined) of such
items.

 

“Receivables Entity”: either (a) any Restricted Subsidiary or (b) another Person
to which the Parent Borrower or any Restricted Subsidiary transfers Receivables
and related assets, in either case which engages in no activities other than in
connection with the financing of Receivables:

 

(i)                 no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which:

 

(A)              is guaranteed by the Parent Borrower or any Restricted
Subsidiary (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Receivables Undertakings);

 

(B)              is recourse to or obligates the Parent Borrower or any
Restricted Subsidiary in any way other than pursuant to Standard Receivables
Undertakings; or

 

(C)              subjects any property or asset of the Parent Borrower or any
Restricted Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Receivables Undertakings;

 

(ii)              with which neither the Parent Borrower nor any Restricted
Subsidiary has any material contract, agreement, arrangement or understanding
(except in connection with a purchase money note or Qualified Receivables
Transaction permitted by Section 6.6(c)) other than (A) on terms, taken as a
whole, not materially less favorable to the Parent Borrower or such Restricted
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Parent Borrower or (B) for the payment of fees in the
ordinary course of business in connection with servicing Receivables; and

 

(iii)            to which neither the Parent Borrower nor any Restricted
Subsidiary has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.

 

“Receivables Transaction Attributed Indebtedness”: (a) in the case of any
Receivables securitization (including any Qualified Receivables Transaction, but
excluding any sale or factoring of Receivables), the amount of obligations
outstanding under the legal documents entered into as part of such Receivables
securitization on any date of determination that would be characterized as
principal if such Receivables securitization were structured as a secured
lending transaction rather than as a purchase, (b) in the case of any repurchase
facility that constitutes a Qualified Receivables Transaction, the aggregate
principal amount of any obligations outstanding with respect thereto and (c) in
the case of any sale or factoring of Receivables, the cash purchase price paid
by the buyer in connection with its purchase of Receivables (including any bills
of exchange) less the amount of collections received in respect of such
Receivables and paid to such buyer, excluding any amounts applied to purchase
fees or discount or in the nature of interest, in each case as determined in
good faith and in a consistent and commercially reasonable manner by the Parent
Borrower (provided that if such method of calculation is not applicable to such
sale or factoring of Receivables, the amount of Receivables Transaction
Attributed Indebtedness

 



43

 

 

associated therewith shall be determined in a manner mutually acceptable to the
Parent Borrower and the Administrative Agent).

 

“Reference Period”: as defined in the definition of Consolidated EBITDA.

 

“Refinanced Term Loans”: as defined in Section 9.2(c)(i).

 

“Register”: as defined in Section 9.4(c).

 

“Reimbursement Obligation”: the obligation of each relevant Borrower to
reimburse the applicable Issuing Lender pursuant to Section 2.5 for amounts
drawn under Letters of Credit.

 

“Reinvestment Net Proceeds”: as defined in Section 2.12(c).

 

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, general or managing partners, officers,
employees, agents, trustees and advisors of such Person and such Person’s
Affiliates, and “Related Party” means any one of them.

 

“Release Date”: as defined in Section 9.13(a).

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Replacement Term Loans”: as defined in Section 9.2(c)(i).

 

“Required Lenders”: at any time, Lenders holding in the aggregate more than 50%
of the sum (without duplication) of (a) unfunded Revolving Commitments, plus (b)
unfunded Participation FCI Issuing Commitments, plus (c) unfunded Bilateral FCI
Issuing Commitments, plus (d) outstanding Loans (with the aggregate amount of
each Lender’s participation in Swingline Loans being deemed “held” by such
Lender for purposes of this definition), plus (e) outstanding LC Exposure (with
the aggregate amount of each Lender’s participations in LC Exposure being deemed
“held” by such Lender for purposes of this definition), plus (f) outstanding FCI
Exposure (with the aggregate amount of each Lender’s participations in FCI
Exposure being deemed “held” by such Lender for purposes of this definition);
provided that the Commitments of, and the portion of the aggregate outstanding
amount of all Loans, LC Exposure and FCI Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders; provided, further, that if any Event of Default shall have
occurred and any determination needs to be made by the Required Lenders under
Article VII whether or not to terminate the Commitments or accelerate the
maturity of the Loans and other Obligations of the Borrowers hereunder, the
Commitments of, and the portion of the aggregate outstanding amount of all
Loans, LC Exposure and FCI Exposure held or deemed held by, any Lender shall be
excluded for purposes of making a determination of Required Lenders if such
Lender notifies the Administrative Agent and the Foreign Trade Facility Agent
that in the good faith judgment of such Lender failing to so exclude such
amounts for such Lender would or might violate the German Foreign Trade Act
(Außenwirtschaftsgesetz) or EU Regulation (EC) 2271/96.

 

“Requirements of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 



44

 

 

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer, assistant treasurer or controller of a Loan Party, and,
solely for purposes of the delivery of incumbency certificates, the secretary or
any assistant secretary of a Loan Party, and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment”: any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Parent
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Capital Stock of the Parent Borrower or any Restricted
Subsidiary or any option, warrant or other right (other than convertible or
exchangeable debt securities) to acquire any such Capital Stock of the Parent
Borrower or any Restricted Subsidiary.

 

“Restricted Subsidiary”: a Subsidiary of the Parent Borrower that is not an
Unrestricted Subsidiary.

 

“Revolving Commitments”: the aggregate of the Domestic Revolving Commitments and
the Global Revolving Commitments.

 

“S&P”: Standard & Poor’s Financial Services, LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

 

“Sale/Leaseback Transaction”: as defined in Section 6.7.

 

“Sanction(s)”: any international economic sanction administered or enforced by
the United States Government, including OFAC, the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”), the German
Government, the Canadian Government or other relevant sanctions authority as
applicable to the respective Lenders or Borrowers.

 

“Scheduled Unavailability Date”: as defined in Section 1.10.

 

“Security Documents”: the Guarantee and Collateral Agreement, each
Acknowledgement and Consent, each Assumption Agreement and any other security
documents granting a Lien on any property of any Person to secure the
obligations of any Loan Party under any Loan Document.

 

“SOFR”: with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate”: SOFR or Term SOFR.

 

“Specified Cash Management Agreement”: (a) any agreement providing for treasury,
depositary or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero

 



45

 

 

balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services, or any similar transactions, between the Parent
Borrower or any Subsidiary and any Lender or Affiliate thereof (even if such
Person ceases to be a Lender or such Person’s Affiliate ceased to be a Lender),
existing on the Effective Date and (b) any agreement providing for treasury,
depositary or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services, or any similar transactions, between the Parent Borrower or
any Subsidiary and any Lender or Affiliate thereof (even if such Person ceases
to be a Lender or such Person’s Affiliate ceased to be a Lender), in each case
which has been designated by the Parent Borrower, by notice to the
Administrative Agent, as a “Specified Cash Management Agreement”.

 

“Specified Default”: an Event of Default pursuant to paragraph (a), (b), (f),
(g), (h), (i), (j), (l), (m), (o), (p) or (q) of Article VII.

 

“Specified Indebtedness”: (a) any Indebtedness Incurred as permitted by Section
6.2(g)(ii), (h) or (k), and (b) any secured Indebtedness Incurred as permitted
by Section 6.2(j) or (q).

 

“Specified Loan Party”: as defined in Section 9.18.

 

“Standard Receivables Undertakings”: representations, warranties, covenants and
indemnities entered into by the Parent Borrower or any Restricted Subsidiary
which are reasonably customary in sale, factoring or securitization of
Receivables transactions.

 

“Sterling”: the lawful currency of the United Kingdom.

 

“Subordinated Debt”: any Indebtedness Incurred by the Parent Borrower as
permitted by Section 6.2(b).

 

“Subordinated Debt Documents”: all indentures, instruments, agreements and other
documents evidencing or governing the Subordinated Debt or providing for any
Guarantee or other right in respect thereof.

 

“Subsidiary”: with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Parent Borrower.

 

“Subsidiary Guarantor”: any Restricted Subsidiary that has guaranteed the
Obligations pursuant to the Guarantee and Collateral Agreement. For the
avoidance of doubt, no Foreign Subsidiary, Subsidiary of a Foreign Subsidiary,
or Receivables Entity shall be, or shall be required to become, a Subsidiary
Guarantor.

 



46

 

 

“Supported QFC”: as defined in Section 9.20.

 

“Swap Obligation”: with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swedish Krona”: the lawful currency of Sweden.

 

“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Domestic Revolving Percentage of the total
Swingline Exposure at such time.

 

“Swingline Lender”: Bank of America, in its capacity as lender of Swingline
Loans hereunder.

 

“Swingline Loan”: a Loan made pursuant to Section 2.4.

 

“Swingline Note”: as defined in Section 2.10(d)(iv).

 

“Swiss Franc”: the lawful currency of Switzerland.

 

“TARGET Day”: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Tender Guarantee”: a customary standby letter of credit or bank guarantee or
surety issued by an FCI Issuing Lender (with respect to FCIs) or an Issuing
Lender (with respect to the Non-Financial Letters of Credit), in each case in
favor of (actual or prospective) counterparties of the Parent Borrower or any of
its Restricted Subsidiaries or any of its Joint Ventures for the purpose of
securing the obligations assumed under any tender, for construction work or
other services.

 

“Term A Note”: as defined in Section 2.10(d)(iii).

 

“Term Loan A”: as defined in Section 2.1(e).

 

“Term Loan A Commitment”: as to each Lender party to this Agreement on the Third
Amendment Effective Date, its portion of the Term Loan A made to the Parent
Borrower pursuant to Section 2.1(e), in the principal amount set forth opposite
such Lender’s name on Schedule 1.1A. The aggregate principal amount of the Term
Loan A Commitments of all of the Lenders as in effect on the Third Amendment
Effective Date is TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000).

 

“Term Loan A Lenders”: each Lender with an outstanding portion of the Term Loan
A.

 

“Term Loan A Maturity Date”: December 17, 2024; provided that if such date is
not a Business Day, the Term Loan A Maturity Date shall be the immediately
preceding Business Day.

 

“Term Loans”: collectively, the Term Loan A and the Incremental Term Loans.

 



47

 

 

“Term SOFR”: the forward-looking term rate for any period that is approximately
(as determined by the Administrative Agent) as long as any of the Interest
Period options set forth in the definition of “Interest Period” and that is
based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“Third Amendment Effective Date”: December 17, 2019.

 

“Total Consolidated Assets”: as at any date of determination, the total assets
of the Parent Borrower and its consolidated Restricted Subsidiaries, determined
in accordance with GAAP, as of the last day of the fiscal quarter ended
immediately prior to the date of such determination for which financial
statements have been (or are required pursuant to Section 5.1(a) or (b) to have
been) delivered to the Administrative Agent pursuant to Section 5.1(a) or (b).

 

“Total Domestic Exposure”: at any time, the sum of the total Domestic Revolving
Exposures.

 

“Total Foreign Trade Exposure”: at any time, the sum of the total FCI Issuing
Lender Exposures.

 

“Total Global Exposure”: at any time, the sum of the total Global Revolving
Exposures.

 

“Trade LC”: a trade or commercial letter of credit.

 

“Transactions”: the execution, delivery and performance by each Loan Party of
the Loan Documents to which it is to be a party, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit and FCIs
hereunder.

 

“Treaty”: the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957 as amended by the Single European Act 1986 and
the Maastricht Treaty (which was signed on February 7, 1992 and came into force
on November 1, 1993) and as may from time to time be further amended,
supplemented or otherwise modified.

 

“Type”: when used in reference to any Loan or Borrowing, refers to the rate by
reference to which interest on such Loan, or on the Loans comprising such
Borrowing, is determined and the currency in which such Loan, or the Loans
comprising such Borrowing, are denominated. For purposes hereof, “rate” shall
include the Adjusted Eurocurrency Rate, the Alternate Base Rate and the
Alternate Rate, and “currency” shall include Dollars and any Alternative
Currency permitted hereunder.

 

“UCC”: for any jurisdiction, the Uniform Commercial Code applicable in such
jurisdiction.

 

“United States” and “U.S.”: the United States of America.

 

“Unrestricted Subsidiary”: a direct or indirect Subsidiary of the Parent
Borrower designated as an Unrestricted Subsidiary pursuant to Section 5.13 that
has not been redesignated as a Restricted Subsidiary pursuant to Section 5.13;
provided, that, in no event may any Borrower or any Guarantor be designated as
an Unrestricted Subsidiary. As of the Third Amendment Effective Date, there are
no Unrestricted Subsidiaries.

 

“U.S. Special Resolution Regimes”: as defined in Section 9.20.

 

“Utilization Date”: as defined in Section 2.6(g)(i).

 



48

 

 

“Utilization Reduction Notice”: as defined in Section 2.6(k)(i).

 

“Utilization Request”: as defined in Section 2.6(c).

 

“Warranty Guarantee”: a customary standby letter of credit or bank guarantee or
surety issued by an FCI Issuing Lender (with respect to FCIs) or an Issuing
Lender (with respect to the Non-Financial Letters of Credit), in each case in
favor of customers of the Parent Borrower or any of its Restricted Subsidiaries
or any of its Joint Ventures for the purpose of securing any warranty
obligations of the Parent Borrower or such Restricted Subsidiary.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’, foreign nationals’ and analogous
qualifying shares required by law) is owned by such Person directly and/or
through other Wholly Owned Subsidiaries. Unless otherwise qualified, all
references to a “Wholly Owned Subsidiary” or to “Wholly Owned Subsidiaries” in
this Agreement shall refer to a Wholly Owned Subsidiary or Wholly Owned
Subsidiaries of the Parent Borrower.

 

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Parent Borrower.

 

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen”: the lawful currency of Japan.

 

Section 1.2              Classification of Loans and Borrowings.

 

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class
and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).

 

Section 1.3              Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to

 



49

 

 

Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (f) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law, rule or regulation shall, unless otherwise specified, refer to such
law, rule or regulation as amended, modified or supplemented from time to time
and (g) where applicable, any amount (including minimum borrowing, prepayment or
repayment amounts) expressed in Dollars shall, when referring to any currency
other than Dollars, be deemed to mean an amount of such currency having a Dollar
Equivalent approximately equal to such amount. Any reference herein to a merger,
transfer, consolidation, amalgamation, consolidation, assignment, sale or
disposition, or similar term, shall be deemed to apply to a division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability company (or the unwinding of such a division or allocation), as if it
were a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale or disposition, or similar term, as applicable, to, of or with a separate
Person. Any division of a limited liability company shall constitute a separate
Person hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person).

 

Section 1.4              Accounting Terms; GAAP.

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that if at any time after December 31, 2018 there shall
occur any change in respect of GAAP (including the adoption of IFRS) from that
used in the preparation of audited financial statements referred to in Section
3.4(a) in a manner that would have a material effect on any matter under Article
VI, the Parent Borrower and the Administrative Agent will, within five Business
Days of notice from the Administrative Agent or the Parent Borrower, as the case
may be, to that effect, commence, and continue in good faith, negotiations with
a view towards making appropriate amendments to the provisions hereof acceptable
to the Required Lenders, to reflect as nearly as possible the effect of Article
VI as in effect on the Third Amendment Effective Date; provided further that,
until such notice shall have been withdrawn or the relevant provisions amended
in accordance herewith, Article VI shall be interpreted on the basis of GAAP as
in effect and applied immediately before such change shall have become
effective.

 



50

 

 

Notwithstanding the foregoing, (a) during the period from the date of any
acquisition of any Person in accordance with the terms hereof through the last
day of the fiscal quarter of the Parent Borrower in which the acquisition of
such Person is consummated only, at the election of the Parent Borrower, all
terms of an accounting or financial nature with respect to such Person and its
Subsidiaries shall be construed in accordance with the accounting standards
applicable to such Person and its Subsidiaries, as in effect during such time
period, and (b) leases shall continue to be classified and accounted for on a
basis consistent with that reflected in the audited financial statements
referred to in Section 3.4(a) for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above. Notwithstanding anything to the contrary set forth in this
Agreement, (i) in connection with any Qualified Acquisition Pro Forma
Calculation, the maximum Consolidated Leverage Ratio that was permitted pursuant
to Section 6.1(a) for the most recent fiscal quarter ended for which the Parent
Borrower was required to deliver financial statements pursuant to Section 5.1(a)
or (b) shall be deemed to be 4.00 to 1.0, in the case of a 4.00x Leverage
Increase, and 4.25 to 1.0, in the case of a 4.25 Leverage Increase, in each case
solely for purposes of such Qualified Acquisition Pro Forma Calculation, and
(ii) with respect to determining the permissibility of the incurrence of any
Indebtedness, the proceeds thereof shall not constitute “unrestricted cash and
cash equivalents” for purposes of determining Consolidated Total Debt.

 

Section 1.5              Exchange Rates.

 

(a)                The Administrative Agent or the applicable Issuing Lender, as
applicable, shall determine the Exchange Rates as of each Calculation Date to be
used for calculating Dollar Equivalent amounts of credit extensions and
outstanding amounts denominated in Alternative Currencies. Such Exchange Rates
shall become effective as of such Calculation Date and shall be the Exchanges
Rates employed in converting any amounts between the applicable currencies until
the next Calculation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than for the purpose of converting into Dollars, under Sections 2.5(d),
(e), (h), (j) and (k) and 2.14(b), the obligations of the Borrowers and the
Domestic Revolving Lenders in respect of Financial LC Disbursements that have
not been reimbursed when due or the obligations of the Borrowers and the Global
Revolving Lenders in respect of Non-Financial LC Disbursements that have not
been reimbursed when due) for purposes of the Loan Documents shall be such
Dollar Equivalent amount as so determined by the Administrative Agent or the
applicable Issuing Lender, as applicable.

 

(b)                Not later than 5:00 p.m. on each Calculation Date, the
Administrative Agent shall (i) determine the Global Revolving Exposure, the
Alternative Currency Financial LC Exposure or the Alternative Currency
Non-Financial LC Exposure, as the case may be, on such date (after giving effect
to any Global Revolving Loans to be made or any Alternative Currency Letters of
Credit to be issued, renewed, extended or terminated in connection with such
determination) and (ii) notify the Parent Borrower and, if applicable, each
Issuing Lender of the results of such determination.

 

(c)                Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Loan or Letter of Credit is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Lender, as the case may be.

 

Section 1.6              Currency Conversion.

 



51

 

 

(a)                If more than one currency or currency unit are at the same
time recognized by the central bank of any country as the lawful currency of
that country, then (i) any reference in the Loan Documents to, and any
obligations arising under the Loan Documents in, the currency of that country
shall be translated into or paid in the currency or currency unit of that
country designated by the Administrative Agent and (ii) any translation from one
currency or currency unit to another shall be at the official rate of exchange
recognized by the central bank for conversion of that currency or currency unit
into the other, rounded up or down by the Administrative Agent or the Foreign
Trade Facility Agent, as applicable, as it deems appropriate.

 

(b)                If a change in any currency of a country occurs, this
Agreement shall be amended (and each party hereto agrees to enter into any
supplemental agreement necessary to effect any such amendment) to the extent
that the Administrative Agent specifies to be necessary to reflect the change in
currency and to put the Lenders in the same position, so far as possible, that
they would have been in if no change in currency had occurred.

 

Section 1.7              Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to New York City time (daylight or standard, as applicable).

 

Section 1.8              Face Amount.

 

Unless otherwise specified herein, the Face Amount of a Letter of Credit or FCI
at any time shall be deemed to be the stated amount of such Letter of Credit or
FCI in effect at such time; provided, however, that with respect to any Letter
of Credit or FCI that, by its terms or the terms of any form of letter of credit
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, the applicable Issuing Lender or FCI Issuing Lender, as
applicable, relating to such Letter of Credit or FCI, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit or FCI shall be deemed to be the maximum stated amount of such Letter of
Credit or FCI after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

 

Section 1.9              Additional Alternative Currencies.

 

(a)       The Parent Borrower may from time to time request that Eurocurrency
Loans be made, or Financial Letters of Credit be issued, in a currency other
than those specifically listed in the definition of “Alternative Currency”;
provided that (x) such requested currency is a lawful currency (other than
Dollars) that is readily available and freely transferable and convertible into
Dollars, (y) in the case of any such request with respect to Eurocurrency Loans,
such request shall be subject to the approval of (i) subject to Section 2.21(b),
each Lender with a Commitment under the Facility in which such currency is
requested to be made available and (ii) the Administrative Agent and (z) in the
case of any such request with respect to the issuance of Financial Letters of
Credit, such request shall be subject to the approval of Bank of America, in its
capacity as an Issuing Lender of Financial Letters of Credit, and the
Administrative Agent.

 

(b)       In the case of any such request referenced in Section 1.9(a)
pertaining to Eurocurrency Loans, any such request shall be made to the
Administrative Agent not later than 11:00 a.m., ten (10) Business Days prior to
the date of the desired credit extensions (or such other time or date as may be
agreed by the Administrative Agent). Upon receipt of such request, the
Administrative Agent shall promptly notify each Lender that has a Commitment
with respect to the applicable Facility. Each Lender that has a Commitment with
respect to such Facility shall notify the Administrative Agent, not later than

 



52

 

 

11:00 a.m., five (5) Business Days after receipt of such request, whether it
consents, in its sole discretion, to the making of Eurocurrency Loans in such
requested currency. Any failure by a Lender to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by such Lender to permit Eurocurrency Loans to be made in such requested
currency. If the Administrative Agent and all the Lenders that have a Commitment
with respect to the applicable Facility consent to making Eurocurrency Loans in
such requested currency and the Administrative Agent and such Lenders reasonably
determine that an appropriate interest rate is available to be used for such
requested currency, the Administrative Agent shall so notify the Parent Borrower
and (i) the Administrative Agent and such Lenders may amend the definition of
Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent necessary to
add the applicable Eurocurrency Rate for such currency and (ii) to the extent
the definition of Eurocurrency Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency for purposes of any Borrowings of Eurocurrency Loans. If
the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.9(b), the Administrative Agent shall
promptly so notify the Parent Borrower.

 

(c)       In the case of any such request referenced in Section 1.9(a)
pertaining to Financial Letters of Credit, any such request shall be made to the
Administrative Agent and Bank of America, in its capacity as an Issuing Lender
of Financial Letters of Credit, not later than 11:00 a.m., ten (10) Business
Days prior to the date of the desired credit extensions (or such other time or
date as may be agreed by the Administrative Agent and Bank of America, in its
capacity as an Issuing Lender of Financial Letters of Credit). The
Administrative Agent and Bank of America, in its capacity as an Issuing Lender
of Financial Letters of Credit, shall notify the Parent Borrower not later than
11:00 a.m., five (5) Business Days after receipt of such request, whether each
such Person consents, in its sole discretion, to the issuance of Financial
Letters of Credit in such requested currency. Any failure by the Administrative
Agent or Bank of America, in its capacity as an Issuing Lender of Financial
Letters of Credit, to respond to such request within the time period specified
in the preceding sentence shall be deemed to be a refusal by the Administrative
Agent or Bank of America, in its capacity as an Issuing Lender of Financial
Letters of Credit, as the case may be, to permit Financial Letters of Credit to
be issued in such requested currency. If the Administrative Agent and Bank of
America, in its capacity as an Issuing Lender of Financial Letters of Credit,
each consent to issuance of Financial Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Parent Borrower and,
thereafter, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency for purposes of the issuance of Financial Letters of
Credit.

 

Section 1.10           LIBOR Successor Rate.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive and binding upon all parties hereto absent manifest error), or the
Parent Borrower or Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to Parent Borrower) that the Parent
Borrower or Required Lenders (as applicable) have determined (which
determination likewise shall be conclusive and binding upon all parties hereto
absent manifest error), that: (a) adequate and reasonable means do not exist for
ascertaining LIBOR for any requested Interest Period, including because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or (b) the administrator of the
LIBOR Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans in the applicable currency;
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or (c) syndicated loans currently being

 



53

 

 

executed, or that include language similar to that contained in this Section,
are being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace LIBOR; then, reasonably promptly after such
determination by the Administrative Agent or receipt by the Administrative Agent
of such notice, as applicable, the Administrative Agent and the Parent Borrower
may amend this Agreement to replace LIBOR with (x) one or more SOFR-Based Rates
(with respect to Loans denominated in Dollars), or (y) another alternate
benchmark rate giving due consideration to any evolving or then-existing
convention for similar syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then-existing
convention for similar syndicated credit facilities for such benchmarks which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated (the “Adjustment;” and
any such proposed rate, a “LIBOR Successor Rate”), and any such amendment shall
become effective at 5:00 p.m. on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Parent
Borrower unless, prior to such time, Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders (A) in the case of an amendment to replace LIBOR with a rate described
in clause (x) above, object to the Adjustment, or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y) above, object to
such amendment; provided that, for the avoidance of doubt, in the case of clause
(A) above, the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Parent
Borrower and each Lender. Thereafter, (i) the obligation of the Lenders to make
or maintain Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (ii) the Eurocurrency Rate
component shall no longer be utilized in determining the Alternate Base Rate.
Upon receipt of such notice, the Parent Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Loans (to the
extent of the affected Eurocurrency Loans or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a borrowing of
ABR Loans (subject to the foregoing clause (ii)) in the amount specified
therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.

 

Article II

THE CREDITS

 

Section 2.1              Commitments; Incremental Facilities.

 



54

 

 

(a)                Subject to the terms and conditions set forth herein, each
relevant Lender agrees (i) to severally make Domestic Revolving Loans in Dollars
to the Parent Borrower from time to time during the Domestic Revolving
Availability Period in an aggregate principal amount that will not result in
such Lender’s Domestic Revolving Exposure exceeding such Lender’s Domestic
Revolving Commitment and (ii) to severally make Global Revolving Loans in
Dollars or Alternative Currencies (as specified in the Borrowing Requests with
respect thereto) to any Borrower from time to time during the Global Revolving
Availability Period in an aggregate principal amount that will not result in
such Lender’s Global Revolving Exposure exceeding such Lender’s Global Revolving
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Parent Borrower may borrow, prepay and reborrow Domestic
Revolving Loans, and any Borrower may borrow, prepay and reborrow Global
Revolving Loans.

 

(b)                The Parent Borrower and any one or more Lenders may from time
to time agree that such Lenders (or any other additional bank, financial
institution or other entity which becomes a Lender pursuant to this Section
2.1(b)) shall add one or more term loan facilities (the loans thereunder, the
“Incremental Term Loans”) and/or increase the Commitments in respect of any of
the Facilities by executing and delivering to the Administrative Agent and, in
the case of any increase in the Participation FCI Commitments, the Foreign Trade
Facility Agent, an Incremental Facility Activation Notice specifying (i) the
amount of such Incremental Term Loans and/or Commitment increase, and (ii) in
the case of any Incremental Term Loans, (A) the applicable Incremental Term Loan
Maturity Date, (B) the amortization schedule for such Incremental Term Loans,
which shall comply with Section 2.11(a), (C) the Applicable Rate (and/or other
pricing terms) for such Incremental Term Loans and (D) the requested currency
(which may be in Dollars or any Alternative Currency); provided that (1) the
aggregate principal amount of borrowings of Incremental Term Loans outstanding
at any time and Commitment increases pursuant to this Section 2.1(b) in effect
at any time, plus the aggregate principal amount of all Incremental Equivalent
Indebtedness outstanding at any time shall not exceed, as of any date of
determination, the Incremental Amount; (2) no Default or Event of Default shall
be in existence or would be caused by the incurrence of such Incremental Term
Loans and/or establishment of such increase in the Commitments; and (3) after
giving effect to incurrence of any Incremental Term Loans and/or establishment
of any increase in the Commitments on a pro forma basis (and assuming for such
purposes that such Incremental Term Loans are fully drawn and/or such Commitment
increase is fully drawn), the Parent Borrower would be in compliance with the
financial covenants contained in Section 6.1 as of the last day of the fiscal
quarter of the Parent Borrower most recently ended for which the Parent Borrower
has delivered financial statements pursuant to Section 5.1(a) or (b). If the
Bilateral FCI Issuing Commitment is increased, subject to Section 2.6(u), the
Parent Borrower shall have the option of transferring existing FCIs from the
Participation FCI Issuing Commitment to the Bilateral FCI Issuing Commitment. In
the case of any increase in the Commitments under any Facility (other than any
Incremental Term Loan Facility), the terms applicable to such increased
Commitments and the Loans thereunder shall be the same as the terms applicable
to the Facility being so increased. In the case of any increase of the Domestic
Revolving Facility or the Global Revolving Facility, any new Lender added in
connection with such increase must be reasonably acceptable to the
Administrative Agent and the applicable Issuing Lenders (but not the Domestic
Revolving Lenders or Global Revolving Lenders, as applicable). In the case of
any increase of the Foreign Trade Facility, any new Lender added in connection
with such increase must be reasonably acceptable to the Administrative Agent,
the Foreign Trade Facility Agent and the applicable FCI Issuing Lenders (but not
the Lenders with Participation FCI Commitments). No Lender shall have any
obligation to participate in any Incremental Term Loan or other increase
described in this paragraph unless it agrees to do so in its sole discretion.
Any additional bank, financial institution or other entity which, with the
consent of the Parent Borrower and the Administrative Agent, and, if applicable,
the Foreign Trade Facility Agent (which consent shall not be unreasonably
withheld), elects to become a “Lender” under this Agreement in connection with
the making of any Incremental Term Loan or the making of any additional
Commitment shall execute a New Lender Supplement, whereupon such bank,

 



55

 

 

financial institution or other entity shall become a Lender for all purposes and
to the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement.

 

Notwithstanding anything to the contrary in this Agreement, if the proceeds of
any Incremental Term Loan are being used to finance a Limited Condition
Acquisition, and the Parent Borrower has obtained binding commitments of
Incremental Term Lenders to fund such Incremental Term Loan (“Acquisition
Financing Commitments”), then the conditions to the funding and incurrence of
such Incremental Term Loan shall be limited as follows, if and to the extent
such Incremental Term Lenders so agree with respect to their Acquisition
Financing Commitments: (a) the condition set forth in Section 4.3(a) shall apply
only with respect to customary “specified representations” approved by the
Incremental Term Lenders providing the Acquisition Financing Commitments or if
the circumstances giving rise to the failure of such conditions also entitle the
Parent Borrower or the applicable Restricted Subsidiaries to terminate its or
their obligations under the definitive agreement for such Limited Condition
Acquisition (each, an “Acquisition Agreement”), and (b) the reference in Section
4.3(b) to no Default or Event of Default shall mean the absence of a Default or
Event of Default at the date such Acquisition Agreement is executed and
delivered and the absence of an Event of Default under paragraphs (a), (b), (h),
(i) or (j) of Article VII at the date the applicable Limited Condition
Acquisition is consummated (it being understood that this sentence shall not
limit the conditions set forth in Section 4.3 with respect to any proposed
Borrowing or the issuance of any Letter of Credit or FCI in connection with such
Permitted Acquisition or otherwise). Additionally, in connection with the
incurrence of any Incremental Term Loan or any Incremental Equivalent
Indebtedness used to finance all or any part of a Limited Condition Acquisition,
the date for purposes of determining compliance with (i) clause (2) in the first
proviso of the preceding paragraph, (ii) clause (B) in the proviso to Section
6.2(t)(i), (iii) compliance with the Ratio Incremental Amount, and (iv) clause
(C) in the proviso to Section 6.2(t)(i), in each case, shall, at the Parent
Borrower’s option, be the date on which the Acquisition Agreement for such
Limited Condition Acquisition is executed and delivered; provided that: (A) with
respect to the conditions set forth in clause (2) in the first proviso of the
preceding paragraph and clause (B) in the proviso to Section 6.2(t)(i), such
conditions shall only be satisfied if there is also no Event of Default under
paragraphs (a), (b), (h), (i) or (j) of Article VII at the date the applicable
Limited Condition Acquisition is consummated; and (B) during the period
commencing with the execution and delivery of such Acquisition Agreement and
ending on the earlier to occur of (1) the date of consummation of such Limited
Condition Acquisition, and (2) the date of abandonment by the Parent Borrower or
the applicable Restricted Subsidiary of such Limited Condition Acquisition, each
calculation on a pro forma basis required hereunder shall demonstrate two
calculations of each of the relevant covenants set forth in Section 6.1, the
first assuming that such Limited Condition Acquisition (and all transactions in
connection therewith, including the incurrence of any Incremental Term Loan, any
Commitment increase or any Incremental Equivalent Indebtedness) has been
consummated and the second assuming that such transaction has been abandoned,
and, for the avoidance of doubt, with respect to any particular transaction for
which pro forma compliance is required, each such calculation must demonstrate
compliance on a pro forma basis in order for such transaction to be permitted.
Nothing in the foregoing constitutes a waiver of any Default or Event of Default
under this Agreement or of any rights or remedies of Lenders and the
Administrative Agent under any provision of the Loan Documents.

 

Notwithstanding anything to the contrary in this Agreement, this Agreement may
be amended to incorporate additional terms (including customary “MFN”
protections, soft call protection, and excess cash flow mandatory prepayments,
in each case, that may be applicable with respect to any proposed Incremental
Term Loans (provided that to the extent an excess cash flow mandatory prepayment
is required in connection with the establishment of any Incremental Term Loans,
such excess cash flow mandatory prepayment shall be applied ratably to all Term
Loans and to the principal repayment installments thereof on a pro rata basis))
or conditions (including any additional conditions to the release of Collateral
set forth in Section 9.13(a)) to the extent such terms or conditions are
required by the

 



56

 

 

Lenders providing any Incremental Term Loans, with any such amendment requiring
only the approval of the Parent Borrower, any Foreign Subsidiary Borrowers, the
other Loan Parties, the Lenders providing such Incremental Term Loans, and the
Administrative Agent.

 

(c)                Extension Option for Domestic Revolving Commitments.

 

(i)                 The Parent Borrower may from time to time during the term of
this Agreement, by written notice to the Administrative Agent (any such notice
being a “Domestic Revolving Extension Notice”), request that each Domestic
Revolving Lender extend (any such extension, a “Domestic Revolving Commitment
Extension”) the then-existing Domestic Revolving Maturity Date applicable to
such Domestic Revolving Lender’s Domestic Revolving Commitment to the extended
maturity date specified in such Domestic Revolving Extension Notice (any such
extended maturity date, the “Extended Domestic Revolving Maturity Date”). Each
Domestic Revolving Extension Notice delivered in connection with any requested
Domestic Revolving Commitment Extension shall set forth the date on which such
Domestic Revolving Commitment Extension is requested to become effective (such
date, the “Domestic Revolving Extension Date”), which date shall be not less
than 30 Business Days nor more than 60 Business Days after the date of the
Domestic Revolving Extension Notice for such Domestic Revolving Commitment
Extension. The Administrative Agent shall promptly transmit any Domestic
Revolving Extension Notice to each Domestic Revolving Lender. Each Domestic
Revolving Lender shall notify the Administrative Agent whether it wishes to
extend the then-existing Domestic Revolving Maturity Date applicable to such
Domestic Revolving Lender’s Domestic Revolving Commitment to the Extended
Domestic Revolving Maturity Date specified in the applicable Domestic Revolving
Extension Notice for such Domestic Revolving Commitment Extension, such notice
to be provided by each Domestic Revolving Lender no later than 15 Business Days
prior to the Domestic Revolving Extension Date for such Domestic Revolving
Commitment Extension (such date, the “Domestic Revolving Lender Extension
Response Date”). The Administrative Agent shall promptly notify the Parent
Borrower of the identity of each Domestic Revolving Lender that has agreed to
extend the then-existing Domestic Revolving Maturity Date applicable to such
Domestic Revolving Lender’s Domestic Revolving Commitment to the Extended
Domestic Revolving Maturity Date specified in the applicable Domestic Revolving
Extension Notice for such Domestic Revolving Commitment Extension, and the
amount of such Domestic Revolving Lender’s Domestic Revolving Commitment. Any
Domestic Revolving Lender which does not expressly notify the Administrative
Agent on or before the Domestic Revolving Lender Extension Response Date for
such Domestic Revolving Commitment Extension that it wishes to so extend the
then-existing Domestic Revolving Maturity Date applicable to such Domestic
Revolving Lender’s Domestic Revolving Commitment shall be deemed to have
rejected the Parent Borrower’s request for such Domestic Revolving Commitment
Extension. Effective as of the Domestic Revolving Extension Date for such
Domestic Revolving Commitment Extension, with respect to each Domestic Revolving
Lender that has agreed to extend the then-existing Domestic Revolving Maturity
Date applicable to such Domestic Revolving Lender’s Domestic Revolving
Commitment to the Extended Domestic Revolving Maturity Date specified in the
Domestic Revolving Extension Notice for such Domestic Revolving Commitment
Extension, the then-existing Domestic Revolving Maturity Date applicable to such
Domestic Revolving Lender’s Domestic Revolving Commitment shall be automatically
and immediately so extended to the Extended Domestic Revolving Maturity Date
specified in the Domestic Revolving Extension Notice for such Domestic Revolving
Commitment Extension so long as, as of the Domestic Revolving Extension Date for
such Domestic Revolving Commitment Extension, no Default or Event of Default
exists or would result after giving effect to such Domestic Revolving Commitment
Extension. Notwithstanding anything contained in this Agreement to the contrary,
no Issuing Lender shall have any obligation to issue Letters of Credit beyond
the Domestic

 



57

 

 

Revolving Maturity Date in effect as of the Third Amendment Effective Date,
unless such Issuing Lender agrees in writing to issue Letters of Credit until
any Extended Domestic Revolving Maturity Date established after the Third
Amendment Effective Date.

 

(ii)               If the then-existing Domestic Revolving Maturity Date
applicable to any Domestic Revolving Lender’s Domestic Revolving Commitment
shall have been extended in accordance with Section 2.1(c)(i), all references
herein to the “Domestic Revolving Maturity Date” applicable to such Domestic
Revolving Lender’s Domestic Revolving Commitment shall be a reference to the
then-applicable Extended Domestic Revolving Maturity Date applicable to such
Domestic Revolving Lender’s Domestic Revolving Commitment. Notwithstanding
anything to the contrary set forth in this Agreement (but subject to the last
sentence of Section 2.1(c)(i) above), in connection with any Domestic Revolving
Commitment Extension, the Parent Borrower and the Administrative Agent may enter
into an amendment to this Agreement and/or any other Loan Document (and the
Lenders hereby authorize the Administrative Agent to enter into, and the Lenders
agree that this Agreement and the other Loan Documents shall be amended by, any
such amendment) to the extent the Administrative Agent deems necessary in order
to (A) reflect the existence and terms of such Domestic Revolving Commitment
Extension, (B) make such other changes to this Agreement and the other Loan
Documents consistent with the provisions and intent of such Domestic Revolving
Commitment Extension, and (C) effect such other amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section
2.1(c). The Administrative Agent shall promptly notify each Lender as to the
effectiveness of any such amendment.

 

(iii)             The Parent Borrower shall have the right, following any
Domestic Revolving Lender Extension Response Date for any Domestic Revolving
Commitment Extension, but prior to the Domestic Revolving Extension Date
applicable to such Domestic Revolving Commitment Extension, to replace each
Domestic Revolving Lender declining to participate in such Domestic Revolving
Commitment Extension with one or more Persons (A) reasonably satisfactory to the
Parent Borrower and the Administrative Agent, and (B) satisfactory to the
Issuing Lenders in their sole discretion (each such Person, an “Additional
Domestic Revolving Commitment Lender”), as provided in Section 2.21(b). Each
Additional Domestic Revolving Commitment Lender shall have entered into an
Assignment and Assumption or such other documentation satisfactory to the
Administrative Agent pursuant to which such Additional Domestic Revolving
Commitment Lender shall, effective as of the Domestic Revolving Extension Date
applicable to such Domestic Revolving Commitment Extension, undertake a Domestic
Revolving Commitment (and if any such Additional Domestic Revolving Commitment
Lender is already a Lender, its new Domestic Revolving Commitment shall be in
addition to any other Commitment of such Lender on such date).

 

(d)                Extension Option for Global Revolving Commitments.

 

(i)                 The Parent Borrower may from time to time during the term of
this Agreement, by written notice to the Administrative Agent (any such notice
being a “Global Revolving Extension Notice”), request that each Global Revolving
Lender extend (any such extension, a “Global Revolving Commitment Extension”)
the then-existing Global Revolving Maturity Date applicable to such Global
Revolving Lender’s Global Revolving Commitment to the extended maturity date
specified in such Global Revolving Extension Notice (any such extended maturity
date, the “Extended Global Revolving Maturity Date”). Each Global Revolving
Extension Notice delivered in connection with any requested Global Revolving
Commitment Extension shall set forth the date on which such Global Revolving
Commitment Extension is requested to become

 



58

 

 

effective (such date, the “Global Revolving Extension Date”), which date shall
be not less than 30 Business Days nor more than 60 Business Days after the date
of the Global Revolving Extension Notice for such Global Revolving Commitment
Extension. The Administrative Agent shall promptly transmit any Global Revolving
Extension Notice to each Global Revolving Lender. Each Global Revolving Lender
shall notify the Administrative Agent whether it wishes to extend the
then-existing Global Revolving Maturity Date applicable to such Global Revolving
Lender’s Global Revolving Commitment to the Extended Global Revolving Maturity
Date specified in the applicable Global Revolving Extension Notice for such
Global Revolving Commitment Extension, such notice to be provided by each Global
Revolving Lender no later than 15 Business Days prior to the Global Revolving
Extension Date for such Global Revolving Commitment Extension (such date, the
“Global Revolving Lender Extension Response Date”). The Administrative Agent
shall promptly notify the Parent Borrower of the identity of each Global
Revolving Lender that has agreed to extend the then-existing Global Revolving
Maturity Date applicable to such Global Revolving Lender’s Global Revolving
Commitment to the Extended Global Revolving Maturity Date specified in the
applicable Global Revolving Extension Notice for such Global Revolving
Commitment Extension, and the amount of such Global Revolving Lender’s Global
Revolving Commitment. Any Global Revolving Lender which does not expressly
notify the Administrative Agent on or before the Global Revolving Lender
Extension Response Date for such Global Revolving Commitment Extension that it
wishes to so extend the then-existing Global Revolving Maturity Date applicable
to such Global Revolving Lender’s Global Revolving Commitment shall be deemed to
have rejected the Parent Borrower’s request for such Global Revolving Commitment
Extension. Effective as of the Global Revolving Extension Date for such Global
Revolving Commitment Extension, with respect to each Global Revolving Lender
that has agreed to extend the then-existing Global Revolving Maturity Date
applicable to such Global Revolving Lender’s Global Revolving Commitment to the
Extended Global Revolving Maturity Date specified in the Global Revolving
Extension Notice for such Global Revolving Commitment Extension, the
then-existing Global Revolving Maturity Date applicable to such Global Revolving
Lender’s Global Revolving Commitment shall be automatically and immediately so
extended to the Extended Global Revolving Maturity Date specified in the Global
Revolving Extension Notice for such Global Revolving Commitment Extension so
long as, as of the Global Revolving Extension Date for such Global Revolving
Commitment Extension, no Default or Event of Default exists or would result
after giving effect to such Global Revolving Commitment Extension.
Notwithstanding anything contained in this Agreement to the contrary, no Issuing
Lender shall have any obligation to issue Letters of Credit beyond the Global
Revolving Maturity Date in effect as of the Third Amendment Effective Date,
unless such Issuing Lender agrees in writing to issue Letters of Credit until
any Extended Global Revolving Maturity Date established after the Third
Amendment Effective Date.

 

(ii)               If the then-existing Global Revolving Maturity Date
applicable to any Global Revolving Lender’s Global Revolving Commitment shall
have been extended in accordance with Section 2.1(d)(i), all references herein
to the “Global Revolving Maturity Date” applicable to such Global Revolving
Lender’s Global Revolving Commitment shall be a reference to the then-applicable
Extended Global Revolving Maturity Date applicable to such Global Revolving
Lender’s Global Revolving Commitment. Notwithstanding anything to the contrary
set forth in this Agreement (but subject to the last sentence of Section
2.1(d)(i) above), in connection with any Global Revolving Commitment Extension,
the Parent Borrower and the Administrative Agent may enter into an amendment to
this Agreement and/or any other Loan Document (and the Lenders hereby authorize
the Administrative Agent to enter into, and the Lenders agree that this
Agreement and the other Loan Documents shall be amended by, any such amendment)
to the extent the Administrative Agent deems necessary in order to (A) reflect
the existence and terms of such Global Revolving Commitment Extension, (B) make
such other changes to this

 



59

 

 

 

Agreement and the other Loan Documents consistent with the provisions and intent
of such Global Revolving Commitment Extension, and (C) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.1(d). The Administrative Agent shall promptly
notify each Lender as to the effectiveness of any such amendment.

 

(iii)             The Parent Borrower shall have the right, following any Global
Revolving Lender Extension Response Date for any Global Revolving Commitment
Extension, but prior to the Global Revolving Extension Date applicable to such
Global Revolving Commitment Extension, to replace each Global Revolving Lender
declining to participate in such Global Revolving Commitment Extension with one
or more Persons (A) reasonably satisfactory to the Parent Borrower and the
Administrative Agent, and (B) satisfactory to the Issuing Lenders in their sole
discretion (each such Person, an “Additional Global Revolving Commitment
Lender”), as provided in Section 2.21(b). Each Additional Global Revolving
Commitment Lender shall have entered into an Assignment and Assumption or such
other documentation satisfactory to the Administrative Agent pursuant to which
such Additional Global Revolving Commitment Lender shall, effective as of the
Global Revolving Extension Date applicable to such Global Revolving Commitment
Extension, undertake a Global Revolving Commitment (and if any such Additional
Global Revolving Commitment Lender is already a Lender, its new Global Revolving
Commitment shall be in addition to any other Commitment of such Lender on such
date).

 

(e)                Term Loan A. Subject to the terms and conditions set forth
herein, each Term Loan A Lender shall make its portion of a term loan (the “Term
Loan A”) to the Parent Borrower in Dollars on the Third Amendment Effective Date
in an amount equal to such Term Loan A Lender’s Term Loan A Commitment. Each
Term Loan A Lender shall make its portion of the Term Loan A to the Parent
Borrower by (a) continuing all or any of its portion of such Term Loan A
Lender’s portion of the term loan A outstanding under this Agreement immediately
prior to the Third Amendment Effective Date, and/or (ii) advancing additional
amounts constituting all or any portion of such Term Loan A Lender’s portion of
the Term Loan A on the Third Amendment Effective Date. Amounts repaid on the
Term Loan A may not be reborrowed. The Term Loan A may consist of ABR Loans or
Eurocurrency Loans or a combination thereof, as further provided herein.

 

Section 2.2              Loans and Borrowings.

 

(a)                Each Loan (other than a Swingline Loan) shall be made as part
of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder.

 

(b)                Subject to Section 2.16, (i) each Borrowing of Domestic
Revolving Loans, the Term Loan A and each Incremental Term Loan denominated in
Dollars shall consist entirely of ABR Loans or Eurocurrency Loans as the
relevant Borrower may request in accordance herewith, (ii) each Borrowing of
Global Revolving Loans shall consist entirely of Eurocurrency Loans and (iii)
each Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Loan to any Borrower by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the relevant Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(c)                At the commencement of each Interest Period for any
Eurocurrency Borrowing, such Borrowing shall be in an aggregate amount that is
an integral multiple of $1,000,000 and not less than

 



60

 

 

$10,000,000. At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that (i) a Borrowing of ABR
Domestic Revolving Loans may be in an aggregate amount that is equal to the
entire unused balance of the total Domestic Revolving Commitments or that is
required to finance the reimbursement of a Financial LC Disbursement as
contemplated by Section 2.5(e)(i) and (ii) a Borrowing of ABR Global Revolving
Loans may be in an aggregate amount that is equal to the entire unused balance
of the total Global Revolving Commitments or that is required to finance the
reimbursement of a Non-Financial LC Disbursement as contemplated by Section
2.5(e)(ii). Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000 and not less than $500,000. No more than 10 Eurocurrency
Borrowings may be outstanding at any one time under each Facility.

 

(d)                Notwithstanding any other provision of this Agreement, a
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Domestic Revolving Maturity Date, the Global Revolving Maturity Date,
the Term Loan A Maturity Date or the applicable Incremental Term Loan Maturity
Date, as applicable.

 

(e)                Notwithstanding anything to the contrary in this Agreement,
any Lender may exchange, continue or rollover all or the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Parent Borrower, the Administrative Agent
and such Lender.

 

Section 2.3              Requests for Borrowings.

 

To request a Borrowing (other than a continuation or conversion, which is
governed by Section 2.8) of Domestic Revolving Loans, Global Revolving Loans or
Incremental Term Loans, the relevant Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurocurrency Borrowing
denominated in Dollars, not later than 11:00 a.m. three Business Days before the
date of the proposed Borrowing, (b) in the case of a Eurocurrency Borrowing
denominated in an Alternative Currency, not later than 11:00 a.m. time four
Business Days before the date of the proposed Borrowing or (c) in the case of an
ABR Borrowing, not later than 11:00 a.m. on the Business Day of the proposed
Borrowing; provided that (i) any such notice of a Borrowing of ABR Domestic
Revolving Loans to finance the reimbursement of a Financial LC Disbursement as
contemplated by Section 2.5(e)(i) may be given not later than 10:00 a.m. on the
date of the proposed Borrowing, (ii) any such notice of a Borrowing of ABR
Global Revolving Loans to finance the reimbursement of a Non-Financial LC
Disbursement as contemplated by Section 2.5(e)(ii) may be given not later than
10:00 a.m. on the date of the proposed Borrowing, and (iii) if the applicable
Borrower wishes to request Eurocurrency Loans having an Interest Period other
than one, two, three or six months in duration as provided in the definition of
“Interest Period,” (A) the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days (or five
Business Days, in the case of a Eurocurrency Borrowing denominated in an
Alternative Currency) prior to the requested date of such Borrowing, (B) the
Administrative Agent shall give prompt notice to the appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them, and (C) not later than 11:00 a.m. three Business Days before the
requested date of such Borrowing, the Administrative Agent shall notify the
applicable Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the applicable Lenders.
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and (x) signed
by the Parent Borrower or (y) in the case of Borrowings by a Foreign Subsidiary
Borrower, signed by the Parent Borrower or such Foreign Subsidiary Borrower, as
specified by the Parent Borrower by prior written notice to the Administrative
Agent. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.2: (1) the applicable
Borrower requesting such

 



61

 

 

Borrowing (and be signed on behalf of such Borrower); (2) the Class and Type of
the requested Borrowing; (3) the aggregate amount of such Borrowing; (4) the
date of such Borrowing, which shall be a Business Day; (5) in the case of a
Eurocurrency Borrowing, the initial Interest Period to be applicable thereto;
(6) the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.7;
and (7) the currency of such Borrowing (which shall be in Dollars in the case of
any Incremental Term Loans, Domestic Revolving Loans and Swingline Loans, and
otherwise shall be in Dollars or an Alternative Currency). If no election as to
the currency of a Borrowing of Global Revolving Loans is specified in any such
notice, then the requested Borrowing shall be denominated in Dollars. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be an ABR Borrowing if denominated in Dollars or a Eurocurrency Borrowing
if denominated in an Alternative Currency. If no Interest Period is specified
with respect to any requested Eurocurrency Borrowing, then the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each relevant Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 

Section 2.4              Swingline Loans.

 

(a)                Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Parent Borrower in
Dollars from time to time during the Domestic Revolving Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$40,000,000 or (ii) the sum of the total Domestic Revolving Exposures exceeding
the total Domestic Revolving Commitments; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Parent Borrower may borrow, prepay and reborrow
Swingline Loans.

 

(b)                To request a Swingline Loan, notwithstanding anything herein
to the contrary, the Parent Borrower shall notify the Administrative Agent of
such request by telephone (confirmed in writing in a form approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Parent
Borrower), not later than 12:00 noon on the day of a proposed Swingline Loan.
Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Parent Borrower. The Swingline Lender shall make each
Swingline Loan available to the Parent Borrower by wiring the amount to the
account designated by the Parent Borrower in the request for such Swingline Loan
(or, in the case of a Swingline Loan made to finance the reimbursement of a
Financial LC Disbursement as provided in Section 2.5(e)(i), by remittance to the
applicable Issuing Lender) by 3:00 p.m. on the requested date of such Swingline
Loan.

 

(c)                The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon on any Business Day require the
Domestic Revolving Lenders to acquire participations on such Business Day in all
or a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Domestic Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Domestic Revolving Lender, specifying in such notice
such Lender’s Applicable Domestic Revolving Percentage of such Swingline Loans.
Each Domestic Revolving Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Administrative Agent,
for the account of the Swingline Lender, such Lender’s Applicable Domestic
Revolving Percentage of such Swingline Loans.

 



62

 

 

Each Domestic Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Domestic Revolving Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.7 with respect to Loans made by such Lender (and Section 2.7 shall
apply, mutatis mutandis, to the payment obligations of the Domestic Revolving
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Domestic Revolving Lenders. The
Administrative Agent shall notify the Parent Borrower of any participations in
any Swingline Loan acquired pursuant to this paragraph, and thereafter payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to the Swingline Lender. Any amounts received by the Swingline Lender from
the Parent Borrower (or other party on behalf of the Parent Borrower) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Domestic Revolving Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Parent Borrower
of its obligation to repay such Swingline Loan.

 

Section 2.5              Letters of Credit.

 

(a)                General.

 

(i)                 Subject to the terms and conditions set forth herein, the
Parent Borrower may request the issuance of Financial Letters of Credit for its
own account, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Lender, at any time and from time to time during the Domestic
Revolving Availability Period; provided that (A) after giving effect to the
issuance of any Financial Letter of Credit, the amount of all Financial LC
Exposure shall not exceed $200,000,000, (B) the Total Domestic Exposure shall
not exceed the total Domestic Revolving Commitments, and (C) notwithstanding
anything to the contrary set forth herein, Financial Letters of Credit that are
Alternative Currency Letters of Credit may only be issued by Bank of America, in
its capacity as an Issuing Lender. Notwithstanding the foregoing, the account
party for each Financial Letter of Credit shall be the Parent Borrower or the
relevant Foreign Subsidiary Borrower or Restricted Subsidiary or Joint Venture,
as specified by the Administrative Agent and the applicable Issuing Lender in
consultation with the Parent Borrower. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the Parent
Borrower to, or entered into by the Parent Borrower with, the applicable Issuing
Lender relating to any Financial Letter of Credit, the terms and conditions of
this Agreement shall control. As specified on Schedule 1.1E, certain Existing
Letters of Credit shall be deemed to be “Financial Letters of Credit” for all
purposes of this Agreement and the other Loan Documents, and the Parent Borrower
shall be obligated to reimburse the applicable Issuing Lender hereunder for any
drawings under such Financial Letters of Credit. Furthermore, if (v) any letter
of credit has been previously issued by an Issuing Lender, (w) the reimbursement
obligations of the account party (the “Original Financial Letter of Credit
Account Party”) relating to such letter of credit have been or are assumed in
writing by the Parent Borrower or any Restricted Subsidiary (such assuming
Person, the “Financial Letter of Credit Assuming Person”) pursuant to a
Permitted Acquisition or other transaction permitted under this Agreement, (x)
there is sufficient availability hereunder for the inclusion of such letter of
credit as a Financial Letter of Credit

 



63

 

 

hereunder, (y) such letter of credit satisfies all of the requirements of a
Financial Letter of Credit hereunder, and (z) the conditions of Sections 4.3(a)
and 4.3(b) are satisfied, then upon the written request (which written request
shall include a statement that the foregoing requirements set forth in clauses
(v) through (z), inclusive, have been satisfied) of the Parent Borrower to such
Issuing Lender (consented to in writing by such Issuing Lender) and the
submission by the Parent Borrower to the Administrative Agent of a copy of such
request bearing such consent, such letter of credit shall be (from the date of
such consent of such Issuing Lender) deemed a Financial Letter of Credit for all
purposes of this Agreement and the other Loan Documents and considered issued
hereunder pursuant to the terms hereof (the terms hereof and of the other Loan
Documents shall govern and prevail in the case of any conflict with the
provisions of the agreement(s) pursuant to which such letter of credit had been
issued (such agreement(s), the “Original Financial Letter of Credit
Agreements”), and such Issuing Lender shall be deemed to have released the
Original Financial Letter of Credit Account Party and the Financial Letter of
Credit Assuming Person from the Original Financial Letter of Credit Agreements
to the extent of such conflict). Notwithstanding that any such assumed letter of
credit is in support of any obligations of, or is for the account of, a
Restricted Subsidiary or Joint Venture, the Parent Borrower agrees that it shall
be obligated to reimburse the applicable Issuing Lender hereunder for any and
all drawings under such letter of credit.

 

(ii)               Subject to the terms and conditions set forth herein, any
Borrower may request the issuance of Non-Financial Letters of Credit for its own
account, in a form reasonably acceptable to the Foreign Trade Facility Agent and
the applicable Issuing Lender, at any time and from time to time during the
Global Revolving Availability Period; provided, that, after giving effect to the
issuance of any Non-Financial Letter of Credit, (A) the amount of all
Non-Financial LC Exposure shall not exceed $50,000,000, and (B) the Total Global
Exposure shall not exceed the total Global Revolving Commitments.
Notwithstanding the foregoing, the account party for each Non-Financial Letter
of Credit shall be the Parent Borrower or the relevant Foreign Subsidiary
Borrower or Restricted Subsidiary or Joint Venture, as specified by the Foreign
Trade Facility Agent and the applicable Issuing Lender in consultation with the
Parent Borrower. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by a Borrower to, or entered
into by a Borrower with, the applicable Issuing Lender relating to any
Non-Financial Letter of Credit, the terms and conditions of this Agreement shall
control. As specified on Schedule 1.1E, certain Existing Letters of Credit shall
be deemed to be “Non-Financial Letters of Credit” for all purposes of this
Agreement and the other Loan Documents, and the Parent Borrower shall be
obligated to reimburse the applicable Issuing Lender hereunder for any drawings
under such Non-Financial Letters of Credit. Furthermore, if (v) any letter of
credit has been previously issued by an Issuing Lender, (w) the reimbursement
obligations of the account party (the “Original Non-Financial Letter of Credit
Account Party”) relating to such letter of credit have been or are assumed in
writing by the Parent Borrower or any Restricted Subsidiary (such assuming
Person, the “Non-Financial Letter of Credit Assuming Person”) pursuant to a
Permitted Acquisition or other transaction permitted under this Agreement, (x)
there is sufficient availability hereunder for the inclusion of such letter of
credit as a Non-Financial Letter of Credit hereunder, (y) such letter of credit
satisfies all of the requirements of a Non-Financial Letter of Credit hereunder,
and (z) the conditions of Sections 4.3(a) and 4.3(b) are satisfied, then upon
the written request (which written request shall include a statement that the
foregoing requirements set forth in clauses (v) through (z), inclusive, have
been satisfied) of the Parent Borrower to such Issuing Lender (consented to in
writing by such Issuing Lender) and the submission by the Parent Borrower to the
Foreign Trade Facility Agent of a copy of such request bearing such consent,
such letter of credit shall be (from the date of such consent of such Issuing
Lender) deemed a Non-Financial Letter of Credit for all purposes of this
Agreement and the other Loan Documents

 



64

 

 

and considered issued hereunder pursuant to the terms hereof (the terms hereof
and of the other Loan Documents shall govern and prevail in the case of any
conflict with the provisions of the agreement(s) pursuant to which such letter
of credit had been issued (such agreement(s), the “Original Non-Financial Letter
of Credit Agreements”), and such Issuing Lender shall be deemed to have released
the Original Non-Financial Letter of Credit Account Party and the Non-Financial
Letter of Credit Assuming Person from the Original Non-Financial Letter of
Credit Agreements to the extent of such conflict). Notwithstanding that any such
assumed letter of credit is in support of any obligations of, or is for the
account of, a Restricted Subsidiary or Joint Venture, the Parent Borrower agrees
that it shall be obligated to reimburse the applicable Issuing Lender hereunder
for any and all drawings under such letter of credit.

 

(b)                Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.

 

(i)                 To request the issuance of a Financial Letter of Credit (or
the amendment, renewal or extension of an outstanding Financial Letter of
Credit), the Parent Borrower shall deliver to the applicable Issuing Lender and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Financial Letter of Credit, or identifying the Financial Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Financial Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Financial Letter of Credit, the currency in
which such Financial Letter of Credit is to be denominated (which shall be
Dollars or, subject to Section 2.22, an Alternative Currency), the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Financial Letter of Credit. If
requested by the applicable Issuing Lender, the Parent Borrower also shall
submit a letter of credit application on such Issuing Lender’s standard form in
connection with any request for a Financial Letter of Credit. Following receipt
of such notice and prior to the issuance of the requested Financial Letter of
Credit, the Administrative Agent shall calculate the Dollar Equivalent of such
Financial Letter of Credit and shall notify the Parent Borrower and the
applicable Issuing Lender of the amount of the Total Domestic Exposure after
giving effect to (i) the issuance of such Financial Letter of Credit, (ii) the
issuance or expiration of any other Financial Letter of Credit that is to be
issued or will expire prior to the requested date of issuance of such Financial
Letter of Credit and (iii) the borrowing or repayment of any Domestic Revolving
Loans or Swingline Loans that (based upon notices delivered to the
Administrative Agent by the Parent Borrower) are to be borrowed or repaid prior
to the requested date of issuance of such Financial Letter of Credit. A
Financial Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Financial Letter of
Credit the Parent Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (A) the amount
of all Financial LC Exposure shall not exceed $200,000,000 and (B) the Total
Domestic Exposure shall not exceed the total Domestic Revolving Commitments. No
Issuing Lender shall be under any obligation to issue any Financial Letter of
Credit if any Domestic Revolving Lender is at that time a Defaulting Lender,
unless such Issuing Lender has entered into arrangements, including the delivery
of cash collateral or other credit support to the Administrative Agent,
satisfactory to such Issuing Lender (in its reasonable discretion) with the
Parent Borrower or such Lender to eliminate such Issuing Lender’s actual or
potential Fronting Exposure (after giving effect to Section 2.24(a)(iv)) with
respect to the Defaulting Lender arising from either the Financial Letter of
Credit then proposed to be issued or that Financial Letter of Credit and all
other Financial LC Exposure as to which such Issuing Lender has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

 



65

 

 

If the Parent Borrower so requests, the applicable Issuing Lender may, in its
sole discretion, agree to issue a Financial Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the applicable Issuing
Lender to prevent any such extension at least once in each twelve (12) month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve (12) month period to be agreed upon at the
time such Letter of Credit is issued. Unless otherwise directed by the
applicable Issuing Lender, the Parent Borrower shall not be required to make a
specific request to the applicable Issuing Lender for any such extension. Once
an Auto-Extension Letter of Credit has been issued, the Domestic Revolving
Lenders shall be deemed to have authorized (but may not require) the applicable
Issuing Lender to permit the extension of such Letter of Credit at any time to
an expiry date not later than the date that is five Business Days prior to the
Domestic Revolving Maturity Date; provided, however, that the applicable Issuing
Lender shall not permit any such extension if (A) the applicable Issuing Lender
has determined that it would not be permitted, or would have no obligation at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof, or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Lenders
holding a majority of the Domestic Revolving Loans have elected not to permit
such extension or (2) from the Administrative Agent, any Domestic Revolving
Lender or the Parent Borrower that one or more of the applicable conditions
specified in Section 4.3 is not then satisfied, and in each such case directing
the applicable Issuing Lender not to permit such extension.

 

(ii)               Any request for the issuance, amendment, renewal or extension
of a Non-Financial Letter of Credit and the processing of Utilization Requests
with respect thereto and the expiration, cancellation, reduction or reversal
thereof shall be subject to the same terms, conditions and provisions of Section
2.6, including as to the use of Permitted Currencies rather than Alternative
Currencies, except instead of relating to the processing of Utilization Requests
or the issuance, amendment, renewal, extension, expiration, cancellation,
reduction or reversal of a Participation FCI, they shall relate to the issuance,
amendment, renewal or extension of a Non-Financial Letter of Credit, and the
terms, conditions and provisions of Section 2.6 shall apply mutatis mutandis to
the request for the issuance, amendment, renewal or extension of a Non-Financial
Letter of Credit and the processing of Utilization Requests with respect thereto
and the expiration, cancellation, reduction or reversal thereof; provided that
notwithstanding anything to the contrary in this Agreement, the applicable
Issuing Lender shall have discretion whether or not to require that any
Non-Financial Letter of Credit comply with the Mandatory Requirements or the
Dispensable Requirements.

 

(c)                Expiration Date.

 

(i)                 Each Financial Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Financial Letter of Credit (or, in the case of any renewal
or extension thereof, one year after such renewal or extension) and (ii) the
date that is five Business Days prior to the Domestic Revolving Maturity Date.
Notwithstanding the foregoing sentence, as specified on Schedule 1.1E, certain
Long Term Letters of Credit shall be deemed to be “Financial Letters of Credit”
for all purposes of this Agreement and the other Loan Documents. The Parent
Borrower agrees that on the earlier of the Domestic Revolving Maturity Date or
other termination of this Agreement the Parent Borrower shall either (A) cause
each such Long Term Letter of Credit that is deemed to be a Financial Letter of
Credit to be surrendered for cancellation to the Parent Borrower, (B) provide
Letter of

 



66

 

 

Credit Cash Cover or (C) provide a back to back letter of credit on reasonably
acceptable terms and conditions from a financial institution approved by the
applicable Issuing Lender (such approval not to be unreasonably withheld in
accordance with such Issuing Lender’s existing banking practice consistently
applied) or other credit support reasonably satisfactory to the Administrative
Agent in an amount equal to at least 103% of the Face Amount of each such Long
Term Letter of Credit that is deemed to be a Financial Letter of Credit. Upon
notice to the Administrative Agent of the termination, reduction or expiration
(without any pending drawing) of any such Long Term Letter of Credit that is
deemed to be a Financial Letter of Credit, the Administrative Agent shall
release the whole or relevant part of the Letter of Credit Cash Cover (or other
relevant credit support) within three Business Days of the relevant date of
termination, reduction or expiration, and the Administrative Agent shall use the
Letter of Credit Cash Cover (or other relevant credit support) to promptly
reimburse the applicable Issuing Lender honoring any Long Term Letter of Credit
that is deemed to be a Financial Letter of Credit. If the Parent Borrower is
obliged to provide for Letter of Credit Cash Cover pursuant to the preceding
provisions, the Parent Borrower shall pay the relevant amount for which it shall
provide Letter of Credit Cash Cover in Dollars to an account of the
Administrative Agent, in the name of the Parent Borrower, to be maintained for
the benefit of the applicable Issuing Lender (such deposited amount, the “Letter
of Credit Cash Cover”). Such account shall be an interest bearing account
(subject to the preceding provisions with the amount of interest to be
determined by the Administrative Agent in accordance with its standard business
practice) in the name of the Parent Borrower and such account shall be pledged
to the Administrative Agent on the basis of a pledge agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Parent
Borrower. For the avoidance of doubt, the parties hereto agree that the
obligation of the Domestic Revolving Lenders hereunder to reimburse the
applicable Issuing Lender for any unreimbursed Financial LC Disbursements with
respect to any Long Term Letter of Credit that is deemed to be a Financial
Letter of Credit shall terminate on the Domestic Revolving Maturity Date with
respect to any drawings occurring after that date.

 

(ii)               Each Non-Financial Letter of Credit shall expire at or prior
to the close of business on the date that is five Business Days prior to the
Global Revolving Maturity Date. Notwithstanding the foregoing sentence, as
specified on Schedule 1.1E, certain Long Term Letters of Credit shall be deemed
to be “Non-Financial Letters of Credit” for all purposes of this Agreement and
the other Loan Documents. The Parent Borrower agrees that on the earlier of the
Global Revolving Maturity Date or other termination of this Agreement the Parent
Borrower shall either (A) cause each such Long Term Letter of Credit that is
deemed to be a Non-Financial Letter of Credit to be surrendered for cancellation
to the Parent Borrower, (B) provide Letter of Credit Cash Cover to the
applicable Issuing Lender or (C) provide a back to back letter of credit on
reasonably acceptable terms and conditions from a financial institution approved
by the applicable Issuing Lender (such approval not to be unreasonably withheld
in accordance with such Issuing Lender’s existing banking practice consistently
applied) or other credit support reasonably satisfactory to the applicable
Issuing Lender in an amount equal to at least 103% of the Face Amount of each
such Long Term Letter of Credit that is deemed to be a Non-Financial Letter of
Credit. Upon notice to the applicable Issuing Lender of any termination,
reduction or expiration (without any pending drawing) of any such Long Term
Letter of Credit that is deemed to be a Non-Financial Letter of Credit, the
applicable Issuing Lender shall release the whole or relevant part of the Letter
of Credit Cash Cover (or other relevant credit support) within three Business
Days of the relevant date of termination, reduction or expiration, and the
applicable Issuing Lender shall use the Letter of Credit Cash Cover (or other
relevant credit support) to promptly reimburse the honoring any Long Term Letter
of Credit that is deemed to be a Non-Financial Letter of Credit. If the Parent
Borrower is obliged to provide for Letter of Credit Cash Cover pursuant to the
preceding provisions, the Parent Borrower shall pay the relevant amount

 



67

 

 

for which it shall provide Letter of Credit Cash Cover in Dollars to an account
of the applicable Issuing Lender and in the name of the Parent Borrower. Such
account shall be a non-interest bearing account (unless the applicable Issuing
Lender in its discretion agrees otherwise with the Parent Borrower in a writing
setting forth the terms of any interest) in the name of the Parent Borrower and
such account shall be pledged to the applicable Issuing Lender on the basis of a
pledge agreement in form and substance reasonably satisfactory to the applicable
Issuing Lender and the Parent Borrower. For the avoidance of doubt, the parties
hereto agree that the obligation of the Global Revolving Lenders hereunder to
reimburse the applicable Issuing Lender for any unreimbursed Non-Financial LC
Disbursements with respect to any Long Term Letter of Credit that is deemed to
be a Non-Financial Letter of Credit shall terminate on the Global Revolving
Maturity Date with respect to any drawings occurring after that date.

 

(d)                Participations.

 

(i)                 By the issuance of a Financial Letter of Credit (or an
amendment to a Financial Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Issuing Lender or the
Lenders, the applicable Issuing Lender shall be deemed to have granted,
automatically, to each Domestic Revolving Lender, and each Domestic Revolving
Lender shall be deemed to have acquired, automatically, from such Issuing
Lender, a participation in such Financial Letter of Credit equal to such
Lender’s Applicable Domestic Revolving Percentage of the aggregate amount
available to be drawn under such Financial Letter of Credit. In consideration
and in furtherance of the foregoing, each Domestic Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent in
Dollars, for the account of such Issuing Lender, such Lender’s Applicable
Domestic Revolving Percentage of (A) each Financial LC Disbursement made by such
Issuing Lender in Dollars and (B) the Dollar Equivalent, using the Exchange
Rates on the date such payment is required, of each Financial LC Disbursement
made by such Issuing Lender in an Alternative Currency and, in each case, not
reimbursed by the Parent Borrower on the date due as provided in paragraph
(e)(i) of this Section, or of any reimbursement payment required to be refunded
to the Parent Borrower for any reason (or, if such reimbursement payment was
refunded in an Alternative Currency, the Dollar Equivalent thereof using the
Exchange Rates on the date of such refund). Each Domestic Revolving Lender
acknowledges and agrees that its obligations pursuant to this paragraph in
respect of Financial Letters of Credit are absolute and unconditional and shall
not be affected by any circumstance whatsoever, including any amendment, renewal
or extension of any Financial Letter of Credit or the occurrence and continuance
of a Default or Event of Default or reduction or termination of the Domestic
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

 

(ii)               By the issuance of a Non-Financial Letter of Credit (or an
amendment to a Non-Financial Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Issuing Lender or the
Lenders, the applicable Issuing Lender shall be deemed to have granted,
automatically, to each Global Revolving Lender, and each Global Revolving Lender
shall be deemed to have acquired, automatically, from such Issuing Lender, a
participation in such Non-Financial Letter of Credit equal to such Lender’s
Applicable Global Revolving Percentage of the aggregate amount available to be
drawn under such Non-Financial Letter of Credit. In consideration and in
furtherance of the foregoing, each Global Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Foreign Trade Facility Agent in Dollars,
for the account of such Issuing Lender, such Lender’s Applicable Global
Revolving Percentage of (A) each Non-Financial LC Disbursement made by such
Issuing Lender in Dollars and (B) the Dollar Equivalent, using the Exchange
Rates on the date such payment is required, of each Non-Financial LC
Disbursement made by such Issuing Lender in an Alternative Currency

 



68

 

 

and, in each case, not reimbursed by the relevant Borrower on the date due as
provided in paragraph (e)(ii) of this Section, or of any reimbursement payment
required to be refunded to such Borrower for any reason (or, if such
reimbursement payment was refunded in an Alternative Currency, the Dollar
Equivalent thereof using the Exchange Rates on the date of such refund). Each
Global Revolving Lender acknowledges and agrees that its obligations pursuant to
this paragraph in respect of Non-Financial Letters of Credit are absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Non-Financial Letter of
Credit or the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Global Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)                Reimbursement.

 

(i)                 If the applicable Issuing Lender shall make any Financial LC
Disbursement in respect of a Financial Letter of Credit, the Parent Borrower
shall reimburse such Financial LC Disbursement by paying to the Administrative
Agent an amount equal to such Financial LC Disbursement plus any interim
interest incurred pursuant to paragraph (h)(i) of this Section for (x) Financial
LC Disbursements made in Dollars, in Dollars, or (y) Financial LC Disbursements
made in an Alternative Currency, in an amount equal to the Dollar Equivalent,
calculated using the applicable Exchange Rate on the date such Financial LC
Disbursement is made, of such Financial LC Disbursement, in each case, not later
than 12:00 noon, New York City time or the Applicable Time, as applicable, on
the date that such Financial LC Disbursement is made, if the Parent Borrower
shall have received notice of such Financial LC Disbursement prior to 10:00
a.m., New York City time or the Applicable Time, as applicable, on such date,
or, if such notice has not been received by the Parent Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time or the
Applicable Time, as applicable, on the Business Day immediately following the
day that the Parent Borrower receives such notice; provided that, in the case of
any Financial LC Disbursement made in Dollars, the Parent Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.3 or 2.4 that such payment be financed in Dollars with a Borrowing of
ABR Domestic Revolving Loans or a Swingline Loan in an equivalent amount and, to
the extent so financed, the Parent Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting Borrowing of ABR Domestic
Revolving Loans or Swingline Loan. If the Parent Borrower fails to make such
payment when due, then (A) if such payment relates to an Alternative Currency
Letter of Credit, automatically and with no further action required, the Parent
Borrower’s obligation to reimburse the applicable Financial LC Disbursement
shall be permanently converted into an obligation to reimburse the Dollar
Equivalent, calculated using the Exchange Rates on the date when such payment
was due, of such Financial LC Disbursement and (B) the Administrative Agent
shall promptly notify the applicable Issuing Lender and each other Domestic
Revolving Lender of the applicable Financial LC Disbursement, the Dollar
Equivalent thereof (if such Financial LC Disbursement relates to an Alternative
Currency Letter of Credit), the payment then due from the Parent Borrower in
respect thereof and such Lender’s Applicable Domestic Revolving Percentage
thereof. Promptly following receipt of such notice, each Domestic Revolving
Lender shall pay to the Administrative Agent in Dollars its Applicable Domestic
Revolving Percentage of the payment then due from the Parent Borrower
(determined as provided in clause (A) above, if such payment relates to an
Alternative Currency Letter of Credit), in the same manner as provided in
Section 2.7 with respect to Loans made by such Lender (and Section 2.7 shall
apply, mutatis mutandis, to the payment obligations of the Domestic Revolving
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Lender in Dollars the amounts so received by it from the Domestic
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Parent Borrower pursuant to this paragraph, the

 



69

 

 

Administrative Agent shall distribute such payment to the applicable Issuing
Lender or, to the extent that Domestic Revolving Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Lender, then to such
Lenders and such Issuing Lender as their interests may appear. Any payment made
by a Domestic Revolving Lender pursuant to this paragraph to reimburse any
Issuing Lender for any Financial LC Disbursement (other than the funding of ABR
Domestic Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Parent Borrower of its obligation to
reimburse such Financial LC Disbursement.

 

(ii)               If the applicable Issuing Lender shall make any Non-Financial
LC Disbursement in respect of a Non-Financial Letter of Credit, the relevant
Borrower shall reimburse such Non-Financial LC Disbursement by paying to the
Foreign Trade Facility Agent an amount equal to such Non-Financial LC
Disbursement plus any interim interest incurred pursuant to paragraph (h)(ii) of
this Section for (x) Non-Financial LC Disbursements made in Dollars, in Dollars,
or (y) Non-Financial LC Disbursements made in an Alternative Currency, in an
amount equal to the Dollar Equivalent, calculated using the applicable Exchange
Rate on the date such Non-Financial LC Disbursement is made, of such
Non-Financial LC Disbursement, in each case, not later than 12:00 noon, New York
City time or the Applicable Time, as applicable, on the date that such
Non-Financial LC Disbursement is made, if such Borrower shall have received
notice of such Non-Financial LC Disbursement prior to 10:00 a.m., New York City
time or the Applicable Time, as applicable, on such date, or, if such notice has
not been received by such Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time or the Applicable Time, as applicable,
on the Business Day immediately following the day that such Borrower receives
such notice; provided that, in the case of any Non-Financial LC Disbursement
made in Dollars, the relevant Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.3 or 2.4 that
such payment be financed in Dollars with a Borrowing of ABR Global Revolving
Loans in an equivalent amount and, to the extent so financed, such Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Borrowing of ABR Global Revolving Loans. If the relevant Borrower
fails to make such payment when due, then (A) if such payment relates to an
Alternative Currency Letter of Credit, automatically and with no further action
required, such Borrower’s obligation to reimburse the applicable Non-Financial
LC Disbursement shall be permanently converted into an obligation to reimburse
the Dollar Equivalent, calculated using the Exchange Rates on the date when such
payment was due, of such Non-Financial LC Disbursement and (B) the Foreign Trade
Facility Agent shall promptly notify the applicable Issuing Lender and each
other Global Revolving Lender of the applicable Non-Financial LC Disbursement,
the Dollar Equivalent thereof (if such Non-Financial LC Disbursement relates to
an Alternative Currency Letter of Credit), the payment then due from such
Borrower in respect thereof and such Lender’s Applicable Global Revolving
Percentage thereof. Promptly following receipt of such notice, each Global
Revolving Lender shall pay to the Foreign Trade Facility Agent in Dollars its
Applicable Global Revolving Percentage of the payment then due from the relevant
Borrower (determined as provided in clause (A) above, if such payment relates to
an Alternative Currency Letter of Credit), in the same manner as provided in
Section 2.7 with respect to Loans made by such Lender (and Section 2.7 shall
apply, mutatis mutandis, to the payment obligations of the Global Revolving
Lenders), and the Foreign Trade Facility Agent shall promptly pay to the
applicable Issuing Lender in Dollars the amounts so received by it from the
Global Revolving Lenders. Promptly following receipt by the Foreign Trade
Facility Agent of any payment from any Borrower pursuant to this paragraph, the
Foreign Trade Facility Agent shall distribute such payment to the applicable
Issuing Lender or, to the extent that Global Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Lender, then to
such Lenders and such Issuing Lender as their interests may appear. Any payment
made by a Global

 



70

 

 

Revolving Lender pursuant to this paragraph to reimburse any Issuing Lender for
any Non-Financial LC Disbursement (other than the funding of ABR Global
Revolving Loans as contemplated above) shall not constitute a Loan and shall not
relieve any Borrower of its obligation to reimburse such Non-Financial LC
Disbursement.

 

(f)                 Obligations Absolute.

 

(i)                 The Parent Borrower’s obligation to reimburse Financial LC
Disbursements as provided in paragraph (e)(i) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (A) any lack of validity or enforceability of any Financial
Letter of Credit, any application for the issuance of a Financial Letter of
Credit or this Agreement, or any term or provision therein, (B) any draft or
other document presented under a Financial Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (C) payment by the applicable Issuing
Lender under a Financial Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Financial Letter of
Credit, (D) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Parent Borrower or any
Foreign Subsidiary Borrower in the relevant currency markets generally or (E)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, such
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor any Issuing Lender, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Financial Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Financial Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable Issuing
Lender; provided that neither of the foregoing sentences shall be construed to
excuse such Issuing Lender from liability to the Parent Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by each Borrower to the extent permitted by applicable
law) suffered by the Parent Borrower that are caused by such Issuing Lender’s
gross negligence, willful misconduct or failure to exercise care (each as
determined in a final and non-appealable judgment of a court of competent
jurisdiction) when determining whether drafts and other documents presented
under a Financial Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Lender (each as determined in a final and
non-appealable judgment of a court of competent jurisdiction), such Issuing
Lender shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Financial Letter of
Credit, an Issuing Lender may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Financial Letter of Credit.

 

(ii)               A Borrower’s obligation to reimburse Non-Financial LC
Disbursements as provided in paragraph (e)(ii) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all

 



71

 

 

circumstances whatsoever and irrespective of (A) any lack of validity or
enforceability of any Non-Financial Letter of Credit, any application for the
issuance of a Non-Financial Letter of Credit or this Agreement, or any term or
provision therein, (B) any draft or other document presented under a
Non-Financial Letter of Credit proving to be forged, fraudulent or invalid in
any respect or any statement therein being untrue or inaccurate in any respect,
(C) payment by the applicable Issuing Lender under a Non-Financial Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Non-Financial Letter of Credit, (D) any adverse change in
the relevant exchange rates or in the availability of the relevant Alternative
Currency to the Parent Borrower or any Foreign Subsidiary Borrower in the
relevant currency markets generally or (E) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder.
Neither the Foreign Trade Facility Agent, the Lenders nor any Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Non-Financial
Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Non-Financial Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Lender; provided that neither of the foregoing sentences shall be construed to
excuse such Issuing Lender from liability to a Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by each Borrower to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Lender’s gross
negligence, willful misconduct or failure to exercise care (each as determined
in a final and non-appealable judgment of a court of competent jurisdiction)
when determining whether drafts and other documents presented under a
Non-Financial Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Lender (each as determined in a final and
non-appealable judgment of a court of competent jurisdiction), such Issuing
Lender shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Non-Financial Letter of
Credit, an Issuing Lender may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Non-Financial Letter of Credit.

 

(g)                Disbursement Procedures.

 

(i)                 The applicable Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Financial Letter of Credit. Such Issuing Lender shall promptly
notify the Administrative Agent and the Parent Borrower by telephone (confirmed
by telecopy promptly thereafter) of such demand for payment and whether such
Issuing Lender has made or will make a Financial LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Parent Borrower of its obligation to reimburse such Issuing Lender
and the Domestic Revolving Lenders with respect to any such Financial LC
Disbursement.

 

(ii)               The applicable Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Non-Financial

 



72

 

 

Letter of Credit. Such Issuing Lender shall promptly (and before any payment is
made in respect thereof) notify the relevant Borrower and the Agents
accordingly, including whether such Issuing Lender has made or will make a
Non-Financial LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the relevant Borrower of its
obligation to reimburse such Issuing Lender and the Global Revolving Lenders
with respect to any such Non-Financial LC Disbursement.

 

(h)                Interim Interest.

 

(i)                 If an Issuing Lender shall make any Financial LC
Disbursement, then, unless the Parent Borrower shall reimburse such Financial LC
Disbursement in full on the date such Financial LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such Financial LC Disbursement is made to but excluding the date that the
Parent Borrower reimburses such Financial LC Disbursement, at the rate per annum
then applicable to ABR Domestic Revolving Loans; provided that, if the Parent
Borrower fails to reimburse such Financial LC Disbursement (including any
interim interest incurred in connection with such Financial LC Disbursement
pursuant to this paragraph) when due pursuant to paragraph (e)(i) of this
Section, then Section 2.15(c) shall apply; provided further that, in the case of
a Financial LC Disbursement made under an Alternative Currency Letter of Credit,
the amount of interest due with respect thereto shall (A) in the case of any
Financial LC Disbursement that is reimbursed on or before the Business Day
immediately succeeding such Financial LC Disbursement, (1) be payable in an
amount equal to the Dollar Equivalent, calculated using the applicable Exchange
Rate on the date such Financial LC Disbursement is made, of such Financial LC
Disbursement and (2) if not reimbursed on the date of such Financial LC
Disbursement, bear interest at a rate equal to the rate reasonably determined by
Bank of America, in its capacity as the applicable Issuing Lender, to be the
cost to such Issuing Lender of funding such Financial LC Disbursement plus the
Applicable Rate applicable to Eurocurrency Domestic Revolving Loans at such time
and (B) in the case of any Financial LC Disbursement that is reimbursed after
the Business Day immediately succeeding such Financial LC Disbursement (1) be
payable in Dollars, (2) accrue on the Dollar Equivalent, calculated using the
Exchange Rates on the date such Financial LC Disbursement was made, of such
Financial LC Disbursement and (3) bear interest at the rate per annum then
applicable to ABR Domestic Revolving Loans, subject to Section 2.15(c). Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Lender, except that interest accrued on and after the date of payment by
any Domestic Revolving Lender pursuant to paragraph (e)(i) of this Section to
reimburse such Issuing Lender shall be for the account of such Lender to the
extent of such payment.

 

(ii)               If an Issuing Lender shall make any Non-Financial LC
Disbursement, then, unless the relevant Borrower shall reimburse such
Non-Financial LC Disbursement in full on the date such Non-Financial LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such Non-Financial LC Disbursement is made to
but excluding the date that such Borrower reimburses such Non-Financial LC
Disbursement, at the rate per annum then applicable to ABR Global Revolving
Loans; provided that, if such Borrower fails to reimburse such Non-Financial LC
Disbursement (including any interim interest incurred in connection with such
Non-Financial LC Disbursement pursuant to this paragraph) when due pursuant to
paragraph (e)(ii) of this Section, then Section 2.15(c) shall apply; provided
further that, in the case of a Non-Financial LC Disbursement made under an
Alternative Currency Letter of Credit, the amount of interest due with respect
thereto shall (A) in the case of any Non-Financial LC Disbursement that is
reimbursed on or before the Business Day immediately succeeding such
Non-Financial LC Disbursement, (1) be payable in an amount equal to the Dollar
Equivalent, calculated using the applicable Exchange Rate on the date such
Non-Financial

 



73

 

 

LC Disbursement is made, of such Non-Financial LC Disbursement and (2) if not
reimbursed on the date of such Non-Financial LC Disbursement, bear interest at a
rate equal to the rate reasonably determined by the applicable Issuing Lender to
be the cost to such Issuing Lender of funding such Non-Financial LC Disbursement
plus the Applicable Rate applicable to Eurocurrency Global Revolving Loans at
such time and (B) in the case of any Non-Financial LC Disbursement that is
reimbursed after the Business Day immediately succeeding such Non-Financial LC
Disbursement (1) be payable in Dollars, (2) accrue on the Dollar Equivalent,
calculated using the Exchange Rates on the date such Non-Financial LC
Disbursement was made, of such Non-Financial LC Disbursement and (3) bear
interest at the rate per annum then applicable to ABR Global Revolving Loans,
subject to Section 2.15(c). Interest accrued pursuant to this paragraph shall be
for the account of the applicable Issuing Lender, except that interest accrued
on and after the date of payment by any Global Revolving Lender pursuant to
paragraph (e)(ii) of this Section to reimburse such Issuing Lender shall be for
the account of such Lender to the extent of such payment.

 

(i)                 Replacement of any Issuing Lender.

 

(i)                 Any Issuing Lender of Financial Letters of Credit may be
replaced at any time by written agreement among the Parent Borrower, the
Administrative Agent, the replaced Issuing Lender and the successor Issuing
Lender. The Administrative Agent shall notify the Domestic Revolving Lenders of
any such replacement of such Issuing Lender. At the time any such replacement
shall become effective, the Parent Borrower shall pay all unpaid fees accrued
for the account of the replaced Issuing Lender pursuant to Section 2.14(b)(i).
From and after the effective date of any such replacement, (A) the successor
Issuing Lender shall have all the rights and obligations of such Issuing Lender
under this Agreement with respect to Financial Letters of Credit to be issued
thereafter and (B) references herein to the term “Issuing Lender” shall be
deemed to refer to such successor or to any previous Issuing Lender, or to such
successor and all previous Issuing Lenders, as the context shall require. After
the replacement of an Issuing Lender hereunder, the replaced Issuing Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Financial
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Financial Letters of Credit.

 

(ii)               Any Issuing Lender of Non-Financial Letters of Credit may be
replaced at any time by written agreement among the Parent Borrower, the Foreign
Trade Facility Agent, the replaced Issuing Lender and the successor Issuing
Lender. The Foreign Trade Facility Agent shall notify the Global Revolving
Lenders of any such replacement of such Issuing Lender. At the time any such
replacement shall become effective, the Parent Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Lender pursuant to Section
2.14(b)(ii). From and after the effective date of any such replacement, (A) the
successor Issuing Lender shall have all the rights and obligations of such
Issuing Lender under this Agreement with respect to Non-Financial Letters of
Credit to be issued thereafter and (B) references herein to the term “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Non-Financial Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Non-Financial Letters
of Credit.

 

(j)                 Cash Collateralization.

 



74

 

 

(i)                 If any Event of Default shall occur and be continuing, on
the Business Day that the Parent Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Domestic Revolving Lenders with Financial LC Exposure
representing at least a majority of the total Financial LC Exposure) demanding
the deposit of cash collateral pursuant to this paragraph, the Parent Borrower
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Domestic Revolving Lenders, an
amount in Dollars and in cash equal to the Financial LC Exposure of the Parent
Borrower as of such date plus any accrued and unpaid interest thereon; provided
that (A) the portions of such amount attributable to undrawn Alternative
Currency Letters of Credit or Financial LC Disbursements in an Alternative
Currency that the Borrowers are not late in reimbursing shall be deposited in
the applicable Alternative Currencies in the actual amounts of such undrawn
Financial Letters of Credit and Financial LC Disbursements and (B) the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Parent Borrower described in paragraph (h) or (i) of Article VII.
For the purposes of this paragraph, the Alternative Currency Financial LC
Exposure shall be calculated using the Exchange Rates on the date notice
demanding cash collateralization is delivered to the Parent Borrower. The Parent
Borrower also shall deposit cash collateral pursuant to this paragraph as and to
the extent required by Section 2.12(c). Each such deposit pursuant to this
paragraph or pursuant to Section 2.12(c) shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Parent Borrower under this Agreement. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Parent Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Lender
for Financial LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Parent Borrower for the Financial LC Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Domestic Revolving Lenders with Financial LC Exposure representing at
least a majority of the total Financial LC Exposure), be applied to satisfy
other obligations of the Parent Borrower under this Agreement. If the Parent
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Parent Borrower within three
Business Days after all Events of Default have been cured or waived. If the
Parent Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.12(c), such amount (to the extent not applied as
aforesaid) shall be returned to the Parent Borrower as and to the extent that,
after giving effect to such return, the Parent Borrower would remain in
compliance with Section 2.12(c), and no Event of Default shall have occurred and
be continuing. Furthermore, if any Financial Letter of Credit is outstanding on
the date that the Parent Borrower terminates the Domestic Revolving Commitments
pursuant to Section 2.9(b), the Parent Borrower shall, on the date of such
termination, either (1) cause any such Financial Letter of Credit to be
surrendered for cancellation to the applicable Issuing Lender, (2) provide cash
collateral pursuant to the terms of this paragraph (or other credit support
reasonably satisfactory) to the Administrative Agent for the benefit of such
Issuing Lender in an amount equal to at least 103% of the Face Amount of such
Financial Letter of Credit pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent or (3) provide a backup
letter of credit on reasonably acceptable terms and conditions to such Issuing
Lender in an amount equal to at least 103% of the Face Amount of such Financial
Letter of Credit from a financial institution approved by such

 



75

 

 

Issuing Lender (such approval not to be unreasonably withheld or delayed in
accordance with such Issuing Lender’s existing banking practice consistently
applied). The Parent Borrower hereby grants to the Administrative Agent a
security interest in all such cash collateral and all proceeds thereof. Such
cash collateral shall be maintained in a blocked interest-bearing deposit
account at Bank of America. Upon notice to the Administrative Agent of the
termination, reduction or expiration (without a pending drawing) of any such
Financial Letter of Credit, the Administrative Agent shall release the relevant
cash collateral within three Business Days of the relevant date of termination,
reduction or expiration, and the Administrative Agent shall use such cash
collateral to promptly reimburse any Issuing Lender honoring any drawing under
any such Financial Letter of Credit. Notwithstanding the foregoing, no Foreign
Subsidiary Borrower shall be required to deposit cash in support of any
obligation of any other Borrower and no collateral or other credit support
provided by any Foreign Subsidiary Borrower shall serve as security for any
obligation of any other Borrower.

 

(ii)               If any Event of Default shall occur and be continuing, on the
Business Day that a Borrower receives notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Global Revolving Lenders with Non-Financial LC Exposure representing at least a
majority of the total Non-Financial LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, such Borrower shall deposit in an account
with the Foreign Trade Facility Agent, in the name of the Foreign Trade Facility
Agent and for the benefit of the Global Revolving Lenders, an amount in Dollars
and in cash equal to the Non-Financial LC Exposure of such Borrower as of such
date plus any accrued and unpaid interest thereon; provided that (A) the
portions of such amount attributable to undrawn Alternative Currency Letters of
Credit or Non-Financial LC Disbursements in an Alternative Currency that the
Borrowers are not late in reimbursing shall be deposited in the applicable
Alternative Currencies in the actual amounts of such undrawn Non-Financial
Letters of Credit and Non-Financial LC Disbursements and (B) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Parent Borrower described in paragraph (h) or (i) of Article VII. For the
purposes of this paragraph, the Alternative Currency Non-Financial LC Exposure
shall be calculated using the Exchange Rates on the date notice demanding cash
collateralization is delivered to a Borrower. Each Borrower also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.12(c). Each such deposit pursuant to this paragraph or pursuant to
Section 2.12(c) shall be held by the Foreign Trade Facility Agent as collateral
for the payment and performance of the obligations of the applicable Borrower
under this Agreement. The Foreign Trade Facility Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the Foreign
Trade Facility Agent and at the relevant Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Foreign Trade Facility Agent to reimburse the applicable Issuing
Lender for Non-Financial LC Disbursements for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the relevant Borrower for the Non-Financial LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Global Revolving Lenders with Non-Financial LC
Exposure representing at least a majority of the total Non-Financial LC
Exposure), be applied to satisfy other obligations of such Borrower under this
Agreement. If a Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to such Borrower within
three Business Days after all Events of

 



76

 

 

Default have been cured or waived. If a Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.12(c), such amount (to
the extent not applied as aforesaid) shall be returned to such Borrower as and
to the extent that, after giving effect to such return, such Borrower would
remain in compliance with Section 2.12(c), and no Event of Default shall have
occurred and be continuing. Furthermore, if any Non-Financial Letter of Credit
is outstanding on the date that the Parent Borrower terminates the Global
Revolving Commitments pursuant to Section 2.9(b), the Parent Borrower shall, on
the date of such termination, either (1) cause any such Non-Financial Letter of
Credit to be surrendered for cancellation to the applicable Issuing Lender, (2)
provide cash collateral pursuant to the terms of this paragraph (or other credit
support reasonably satisfactory) to the Foreign Trade Facility Agent for the
benefit of such Issuing Lender in an amount equal to at least 103% of the Face
Amount of such Non-Financial Letter of Credit pursuant to documentation in form
and substance reasonably satisfactory to the Foreign Trade Facility Agent or (3)
provide a backup letter of credit on reasonably acceptable terms and conditions
to such Issuing Lender in an amount equal to at least 103% of the Face Amount of
such Non-Financial Letter of Credit from a financial institution approved by
such Issuing Lender (such approval not to be unreasonably withheld or delayed in
accordance with such Issuing Lender’s existing banking practice consistently
applied). The Parent Borrower hereby grants to the Foreign Trade Facility Agent
a security interest in all such cash collateral and all proceeds thereof. Such
cash collateral shall be maintained in a blocked interest-bearing deposit
account at the Foreign Trade Facility Agent’s institution. Upon notice to the
Foreign Trade Facility Agent of the termination, reduction or expiration
(without a pending drawing) of any such Non-Financial Letter of Credit, the
Foreign Trade Facility Agent shall release the relevant cash collateral within
three Business Days of the relevant date of termination, reduction or
expiration, and the Foreign Trade Facility Agent shall use such cash collateral
to promptly reimburse any Issuing Lender honoring any drawing under any such
Non-Financial Letter of Credit. Notwithstanding the foregoing, no Foreign
Subsidiary Borrower shall be required to deposit cash in support of any
obligation of any other Borrower and no collateral or other credit support
provided by any Foreign Subsidiary Borrower shall serve as security for any
obligation of any other Borrower.

 

(k)                Conversion.

 

(i)                 In the event that the Loans become immediately due and
payable on any date pursuant to Article VII, all amounts (A) that the Parent
Borrower is at the time or thereafter becomes required to reimburse or otherwise
pay to the Administrative Agent in respect of Financial LC Disbursements made
under any Alternative Currency Letter of Credit (other than amounts in respect
of which the Parent Borrower has deposited cash collateral pursuant to Section
2.5(j)(i), if such cash collateral was deposited in the applicable Alternative
Currency to the extent so deposited or applied), (B) that the Domestic Revolving
Lenders are at the time or thereafter become required to pay to the
Administrative Agent and the Administrative Agent is at the time or thereafter
becomes required to distribute to the applicable Issuing Lender pursuant to
paragraph (e)(i) of this Section in respect of unreimbursed Financial LC
Disbursements made under any Alternative Currency Letter of Credit and (C) of
each Domestic Revolving Lender’s participation in any Alternative Currency
Letter of Credit under which a Financial LC Disbursement has been made shall,
automatically and with no further action required, be converted into the Dollar
Equivalent, calculated using the Exchange Rates on such date (or in the case of
any Financial LC Disbursement made after such date, on the date such Financial
LC Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, Bank of America, in its
capacity as the applicable Issuing Lender, or any Lender in respect of the
Obligations described in this paragraph shall accrue and be payable in Dollars
at the rates otherwise applicable hereunder.

 



77

 

 

(ii)               In the event that the Loans become immediately due and
payable on any date pursuant to Article VII, all amounts (A) that a Borrower is
at the time or thereafter becomes required to reimburse or otherwise pay to the
Foreign Trade Facility Agent in respect of Non-Financial LC Disbursements made
under any Alternative Currency Letter of Credit (other than amounts in respect
of which such Borrower has deposited cash collateral pursuant to Section
2.5(j)(ii), if such cash collateral was deposited in the applicable Alternative
Currency to the extent so deposited or applied), (B) that the Global Revolving
Lenders are at the time or thereafter become required to pay to the Foreign
Trade Facility Agent and the Foreign Trade Facility Agent is at the time or
thereafter becomes required to distribute to the applicable Issuing Lender
pursuant to paragraph (e)(ii) of this Section in respect of unreimbursed
Non-Financial LC Disbursements made under any Alternative Currency Letter of
Credit and (C) of each Global Revolving Lender’s participation in any
Alternative Currency Letter of Credit under which a Non-Financial LC
Disbursement has been made shall, automatically and with no further action
required, be converted into the Dollar Equivalent, calculated using the Exchange
Rates on such date (or in the case of any Non-Financial LC Disbursement made
after such date, on the date such Non-Financial LC Disbursement is made), of
such amounts. On and after such conversion, all amounts accruing and owed to the
Foreign Trade Facility Agent, the applicable Issuing Lender or any Lender in
respect of the Obligations described in this paragraph shall accrue and be
payable in Dollars at the rates otherwise applicable hereunder.

 

(l)                 Additional Issuing Lenders.

 

(i)                 The Parent Borrower may, at any time and from time to time
with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Domestic Revolving Lender, designate one or more
additional Domestic Revolving Lenders to act as an Issuing Lender of Financial
Letters of Credit under the terms of this Agreement; provided that the total
number of Domestic Revolving Lenders so designated at any time plus the total
number of Issuing Lenders pursuant to clause (c) of the definition of the term
“Issuing Lender” at such time shall not exceed five. Any Domestic Revolving
Lender designated as Issuing Lender pursuant to this paragraph (l)(i) shall be
deemed to be an “Issuing Lender” for the purposes of this Agreement (in addition
to being a Domestic Revolving Lender) with respect to Financial Letters of
Credit issued by such Domestic Revolving Lender.

 

(ii)               The Parent Borrower may, at any time and from time to time
with the consent of the Foreign Trade Facility Agent (which consent shall not be
unreasonably withheld) and such Global Revolving Lender, designate one or more
additional Global Revolving Lenders to act as an Issuing Lender of Non-Financial
Letters of Credit under the terms of this Agreement; provided that the total
number of Global Revolving Lenders so designated at any time plus the total
number of Issuing Lenders pursuant to clause (c) of the definition of the term
“Issuing Lender” at such time shall not exceed three. Any Global Revolving
Lender designated as Issuing Lender pursuant to this paragraph (l)(ii) shall be
deemed to be an “Issuing Lender” for the purposes of this Agreement (in addition
to being a Global Revolving Lender) with respect to Non-Financial Letters of
Credit issued by such Global Revolving Lender.

 

(m)               Reporting.

 

(i)                 Each Issuing Lender of Financial Letters of Credit will
report in writing to the Administrative Agent (i) on the first Business Day of
each week, the aggregate Face Amount of Financial Letters of Credit issued by it
and outstanding as of the last Business Day of the preceding week, (ii) on or
prior to each Business Day on which such Issuing Lender expects to issue, amend
(including increases or decreases), renew or extend any Financial Letter of
Credit,

 



78

 

 

the date of such issuance or amendment, and the aggregate Face Amount of
Financial Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such Issuing Lender shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
Issuing Lender makes any Financial LC Disbursement, the date of such Financial
LC Disbursement and the amount of such Financial LC Disbursement and (iv) on any
Business Day on which the Parent Borrower fails to reimburse a Financial LC
Disbursement required to be reimbursed to such Issuing Lender on such day, the
date of such failure, the Parent Borrower and amount of such Financial LC
Disbursement.

 

(ii)               Reporting requirements with respect to a Non-Financial Letter
of Credit shall be subject to the same terms, conditions and provisions of
Section 2.6, except instead of relating to the reporting requirements of a
Participation FCI, they shall relate to the reporting requirements of a
Non-Financial Letter of Credit, and the terms, conditions and provisions of
Section 2.6 shall apply mutatis mutandis to the reporting requirements of a
Non-Financial Letter of Credit.

 

Section 2.6              FCIs.

 

(a)                FCI Issuing Commitments. Subject to the terms and conditions
set forth herein, (i) (A) each Bilateral FCI Issuing Lender severally agrees to
issue Bilateral FCIs (other than Trade LCs), and (B) each Bilateral FCI Issuing
Lender may, in its sole discretion and with terms and conditions required by
such Bilateral FCI Issuing Lender, issue Trade LCs; provided that after giving
effect to any issuance of any Bilateral FCI, the Dollar Equivalent of the
aggregate outstanding amount of the Bilateral FCI Reimbursement Obligations of
such Bilateral FCI Issuing Lender, and of the Bilateral FCIs of such Bilateral
FCI Issuing Lender shall not exceed the principal amount of the Bilateral FCI
Issuing Commitment of such Bilateral FCI Issuing Lender at such time and (ii)
each Participation FCI Issuing Lender severally agrees to issue Participation
FCIs; provided that after giving effect to any issuance of any Participation
FCI, the Dollar Equivalent of the aggregate outstanding amount of Participation
FCI Reimbursement Obligations of such Participation FCI Issuing Lender and of
Participation FCIs of such Participation FCI Issuing Lender shall not exceed the
lesser of (x) the aggregate principal amount of the Participation FCI Issuing
Commitments at such time and (y) the amount of the Participation FCI Commitment
of such Participation FCI Issuing Lender at such time. Each Existing FCI issued
by a Participation FCI Issuing Lender shall be deemed for all purposes of this
Agreement to constitute a Participation FCI issued by such Participation FCI
Issuing Lender pursuant hereto for the applicable Borrower (and such Borrower,
whether or not it is the Borrower for which such Existing FCI was originally
issued under the Existing Credit Agreement, shall be obligated and liable in
respect of such Existing FCI under the terms and conditions of this Agreement as
if such Existing FCI had been originally issued at its request under this
Agreement) and the Participation FCI Issuing Commitment of such Participation
FCI Issuing Lender shall be deemed utilized in an amount equal to the Dollar
Equivalent of all Existing FCIs issued by it and determined as of the Funding
Date, subject to subsequent determinations of such Dollar Equivalent pursuant to
Section 2.6(n). Each FCI Issuing Lender, after consultation with the Parent
Borrower or the applicable Foreign Subsidiary Borrower, may issue any Bilateral
FCI or Participation FCI, as applicable, by causing any domestic or foreign
branch or Affiliate of such FCI Issuing Lender to issue such Bilateral FCI or
Participation FCI if in the judgment of such FCI Issuing Lender such designation
(i) would eliminate or reduce amounts payable pursuant to Section 2.17 or 2.19,
as the case may be, and (ii) would not subject such FCI Issuing Lender to any
unreimbursed cost or expense, or would otherwise be advantageous to such FCI
Issuing Lender; provided that any exercise of such option shall not affect the
obligations of the relevant Borrower or such FCI Issuing Lender under this
Section 2.6. Each Participation FCI Issuing Lender hereby confirms that the
Existing FCIs issued by it conform to the Mandatory Requirements. Furthermore,
if (v) any letter of credit, guarantee or surety

 



79

 

 

 

has been previously issued by an FCI Issuing Lender, (w) the reimbursement
obligations of the account party (the “Original FCI Account Party”) relating to
such letter of credit, guarantee or surety have been or are assumed in writing
by the Parent Borrower or any Restricted Subsidiary (such assuming Person, the
“FCI Assuming Person”) pursuant to a Permitted Acquisition or other transaction
permitted under this Agreement, (x) there is sufficient availability hereunder
for the inclusion of such letter of credit, guarantee or surety as an FCI
hereunder, (y) such letter of credit, guarantee or surety satisfies all of the
requirements of an FCI hereunder, and (z) the conditions of Sections 4.3(a) and
4.3(b) are satisfied, then upon the written request of the Parent Borrower to
such FCI Issuing Lender (consented to in writing by such FCI Issuing Lender),
the submission by the Parent Borrower to the Foreign Trade Facility Agent of a
copy of such request bearing such consent and the submission by a Borrower to
the Foreign Trade Facility Agent of a completed Utilization Request including a
statement that the foregoing requirements (v) through (z), inclusive, have been
satisfied and that such Borrower submitting such Utilization Request shall be
treated as a Borrower hereunder with respect to such letter of credit, guarantee
or surety, such letter of credit, guarantee or surety shall be (from the date of
such consent of such FCI Issuing Lender) deemed a Bilateral FCI or Participation
FCI (such designation as a Bilateral FCI or Participation FCI to be in the sole
discretion of the applicable FCI Issuing Lender) for all purposes of this
Agreement and the other Loan Documents and considered issued hereunder at the
request of the Borrower that submitted such Utilization Request pursuant to the
terms hereof (the terms hereof and of the other Loan Documents shall govern and
prevail in the case of any conflict with the provisions of the agreement(s)
pursuant to which such letter of credit, guarantee or surety had been issued
(such agreement(s), the “Original FCI-Related Agreements”), and such FCI Issuing
Lender shall be deemed to have released the Original FCI Account Party and the
FCI Assuming Person from the Original FCI-Related Agreements to the extent of
such conflict). Any Utilization Request submitted to the Foreign Trade Facility
Agent pursuant to the immediately preceding sentence shall be reviewed and
processed in accordance with Section 2.6(c), Section 2.6(d), Section 2.6(e) and
Section 2.6(f), as applicable. Notwithstanding that any such assumed letter of
credit, guarantee or surety is in support of any obligations of, or is for the
account of, a Restricted Subsidiary or a Joint Venture, the Parent Borrower and
the Foreign Subsidiary Borrowers agree that the applicable Borrower (as
identified in the Utilization Request referenced above) shall be obligated to
reimburse the applicable FCI Issuing Lender hereunder for any and all drawings
under such letter of credit, guarantee or surety.

 

Notwithstanding anything to the contrary contained in this Agreement, the
following provisions shall apply in respect of Trade LCs: (i) each Trade LC
shall be administered directly between the Borrowers and the applicable
Bilateral FCI Issuing Lender, and the Foreign Trade Facility Agent shall not be
involved in that process; (ii) each request for the issuance or amendment of a
Trade LC shall be sent by the relevant Borrower directly to the Bilateral FCI
Issuing Lender requested to issue or amend such Trade LC; (iii) the applicable
Bilateral FCI Issuing Lender shall be responsible for ensuring that neither the
issuance of any Trade LC or other Bilateral FCI nor the issuance of any
amendment increasing the stated amount of any thereof causes such Bilateral FCI
Issuing Lender’s FCI Issuing Lender Exposure in respect of Trade LCs and other
Bilateral FCIs to exceed such Bilateral FCI Issuing Lender’s Bilateral FCI
Issuing Commitment; (iv) the Borrowers and the applicable Bilateral FCI Issuing
Lender shall be responsible for arranging for the reimbursement of any drawings
under such Trade LCs; (v) the reporting as to outstanding Trade LCs, including
the issuance thereof, any drawings thereunder, any banker’s acceptances created
thereunder, any deferred payment undertakings incurred thereunder, and any
obligations thereunder to reimburse any negotiating banks, confirming banks or
other nominated banks shall be as agreed from time to time by the Borrowers and
the applicable Bilateral FCI Issuing Lender; (vi) the applicable Bilateral FCI
Issuing Lender shall be responsible for determining and monitoring whether, due
to changes in foreign currency rates or otherwise, the aggregate Dollar
Equivalent of the FCI Issuing Lender Exposure of such Bilateral FCI Issuing
Lender in respect of Trade LCs and other Bilateral FCIs at any time exceeds such
Bilateral FCI Issuing Lender’s Bilateral FCI Issuing Commitment and, if there is
such an excess, the relevant Borrower shall arrange to provide Cash Cover for
the amount of such

 

80

 

 

excess in accordance with Section 2.6(o)(i); and (vii) the Borrowers and the
applicable Bilateral FCI Issuing Lender shall be responsible for the
calculation, payment and collection of all fees and handling charges with
respect to Trade LCs (including arranging for any necessary offset to take
account of any fees calculated by the Foreign Trade Facility Agent without
reference to such Trade LCs); provided that any Bilateral FCI Fees payable to
any Bilateral FCI Issuing Lender in respect of Trade LCs shall be reduced by the
amount of any related Bilateral FCI Commitment Fee payable in respect of the
Bilateral FCI Issuing Commitment of such Bilateral FCI Issuing Lender utilized
by the issuance of such Trade LCs.

 

(b)                Extension Option.

 

(i)                 The Parent Borrower may from time to time during the term of
this Agreement, by written notice to the Administrative Agent and the Foreign
Trade Facility Agent (such notice being an “Extension Notice”) delivered no
later than 60 days prior to the Foreign Trade Maturity Date (the date of such
notice, the “Notice Date”), request (x) one or more Lenders with a Participation
FCI Commitment and one or more Participation FCI Issuing Lenders and/or (y) one
or more Bilateral FCI Issuing Lenders to extend the then applicable Foreign
Trade Maturity Date with respect to such Commitment(s) to a later date (such
extended date, the “Extended Foreign Trade Maturity Date”). The Foreign Trade
Facility Agent shall promptly transmit any Extension Notice to each Lender with
a Participation FCI Commitment and each FCI Issuing Lender. Each FCI Issuing
Lender and each Lender with a Participation FCI Commitment shall notify the
Foreign Trade Facility Agent whether it wishes to extend the then applicable
Foreign Trade Maturity Date and, if so, as to which of its Commitments, at least
30 days (or such earlier date as directed by the Parent Borrower) prior to the
then applicable Foreign Trade Maturity Date, and any such notice given by an FCI
Issuing Lender or a Lender with a Participation FCI Commitment to the Foreign
Trade Facility Agent, once given, shall be irrevocable as to such Lender. The
Foreign Trade Facility Agent shall promptly notify the Administrative Agent and
the Parent Borrower of the notice of each FCI Issuing Lender and each Lender
with a Participation FCI Commitment that it wishes to extend (each, an
“Extension Acceptance Notice”). Any FCI Issuing Lender and any Lender with a
Participation FCI Commitment which does not expressly notify the Foreign Trade
Facility Agent on or before the date that is 30 days (or such earlier date as
directed by the Parent Borrower) prior to the then applicable Foreign Trade
Maturity Date that it wishes to so extend the then applicable Foreign Trade
Maturity Date shall be deemed to have rejected the Parent Borrower’s request for
extension of such Foreign Trade Maturity Date with respect to each of its
Bilateral FCI Issuing Commitment, Participation FCI Issuing Commitment, or
Participation FCI Commitment, as applicable. If (x) one or more Lenders with a
Participation FCI Commitment and one or more Participation FCI Issuing Lenders
and/or (y) one or more Bilateral FCI Issuing Lenders have elected (in each case
in their sole and absolute discretion) to so extend the then applicable Foreign
Trade Maturity Date with respect to its specified Commitment(s), the Foreign
Trade Facility Agent shall notify the Administrative Agent and the Parent
Borrower of such election by such Lenders with a Participation FCI Commitment
and/or such FCI Issuing Lenders no later than five Business Days after the date
when Extension Acceptance Notices are due, and effective on the date of such
notice by the Foreign Trade Facility Agent to the Administrative Agent and the
Parent Borrower (the “Extension Date”), the Foreign Trade Maturity Date shall be
automatically and immediately so extended as to each such Lender with respect to
its specified Commitment(s) to the Extended Foreign Trade Maturity Date. For the
avoidance of doubt, if any Lenders with a Participation FCI Commitment, any
Participation FCI Issuing Lenders, or any Bilateral FCI Issuing Lenders shall
not have elected (in each case in their sole and absolute discretion) or are
deemed not to have elected to so extend the then applicable Foreign Trade
Maturity Date with respect to one or more of its Commitments, then (x) the
non-extended Participation FCI Commitment, Bilateral FCI

 

81

 

 

Issuing Commitment, and/or Participation FCI Issuing Commitment, as applicable,
of each such non-extending Lender will be automatically terminated as of the
then applicable Foreign Trade Maturity Date (not giving effect to the proposed
extension), (y) the aggregate Participation FCI Commitments, Bilateral FCI
Issuing Commitments, and Participation FCI Issuing Commitments hereunder, as
applicable, shall be reduced as of the then applicable Foreign Trade Maturity
Date (not giving effect to the proposed extension) by the amounts of the
Participation FCI Commitments, Bilateral FCI Issuing Commitments, and/or
Participation FCI Issuing Commitments of each such non-extending Lender, and (z)
any participations purchased under this Agreement shall be automatically
appropriately adjusted in amount to reflect such changed Commitments as of the
then applicable Foreign Trade Maturity Date (not giving effect to the proposed
extension). No extension of Participation FCI Commitments and Participation FCI
Issuing Commitments will be permitted hereunder unless, after giving effect to
the termination of the Participation FCI Commitment, Bilateral FCI Issuing
Commitment, and/or Participation FCI Issuing Commitment of any non-extending
Lender, as applicable, the total FCI Issuing Lender Exposures with respect to
Participation FCIs of all the Participation FCI Issuing Lenders (including those
non-extending Participation FCI Issuing Lenders that have not received a
Counter-Guarantee to support the outstanding Participation FCIs issued by such
non-extending Participation FCI Issuing Lender or, in respect of such
outstanding Participation FCIs, the Parent Borrower or other relevant Borrower
has not provided Cash Cover (or other credit support) in accordance with Section
2.6(p)(vii)) does not exceed the total Participation FCI Commitments of all the
extending Lenders with Participation FCI Commitments. Each outstanding Bilateral
FCI and outstanding Participation FCI issued by a non-extending FCI Issuing
Lender shall continue to be considered an issued Bilateral FCI or Participation
FCI (as applicable) hereunder and part of the FCI Issuing Lender Exposure
hereunder unless the Parent Borrower elects in its sole discretion to have a
Counter-Guarantee issued hereunder in favor of such non-extending FCI Issuing
Lender or the Parent Borrower or other relevant Borrower provides Cash Cover (or
other credit support) in accordance with Section 2.6(p)(vii), in each case to
support such Bilateral FCIs and Participation FCIs, in which case such Bilateral
FCIs and Participation FCIs shall no longer be considered to be Bilateral FCIs
or Participation FCIs issued pursuant to this Agreement except that for purposes
of Section 2.6(p)(iii), (iv) and (v) and Section 2.6(h) such Bilateral FCIs and
Participation FCIs shall continue to be considered as issued pursuant to this
Agreement and the Borrowers’ obligations under such Sections with respect to
fees, costs, expenses, reimbursement and indemnification obligations shall
continue to apply with respect to such Bilateral FCIs and Participation FCIs. On
or prior to the then applicable Foreign Trade Maturity Date (not giving effect
to the proposed extension), the Parent Borrower shall pay or cause to be paid to
each non-extending Lender all amounts owing to such non-extending Lender with
respect to its Participation FCI Commitment, Bilateral FCI Issuing Commitment,
and/or Participation FCI Issuing Commitment, as applicable, including the
repayment of an amount equal to the outstanding funded participations of all FCI
Disbursements made by such non-extending Lender or funded FCI Disbursements made
by such non-extending FCI Issuing Lender, as applicable, any accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents in connection with such Commitment. Upon the delivery
of an Extension Notice and upon the extension of the Foreign Trade Maturity Date
pursuant to this Section 2.6(b)(i), the Parent Borrower shall be deemed to have
represented and warranted on and as of the Notice Date and the Extension Date,
as the case may be, that no Default or Event of Default has occurred and is
continuing. Notwithstanding anything contained in this Agreement to the
contrary, no Lender with a Participation FCI Commitment or FCI Issuing Lender
shall have any obligation to extend the Foreign Trade Maturity Date, and each
Lender with a Participation FCI Commitment and each FCI Issuing Lender may (with
respect to its respective Participation FCI Commitment, Bilateral FCI Issuing
Commitment and/or Participation FCI Issuing

 

82

 

 

Commitment) at its option, unconditionally and without cause, decline to extend
the Foreign Trade Maturity Date.

 

(ii)               If the Foreign Trade Maturity Date shall have been extended
in accordance with Section 2.6(b)(i) with respect to (x) any Participation FCI
Commitments and Participation FCI Issuing Commitments and/or (y) any Bilateral
FCI Issuing Commitments, then, as to the applicable extending Lenders, all
references herein to the “Foreign Trade Maturity Date” shall refer to the
Extended Foreign Trade Maturity Date.

 

(iii)             The Parent Borrower shall have the right on or before the
applicable Foreign Trade Maturity Date to replace each non-extending Lender with
a Participation FCI Commitment with one or more Persons (A) reasonably
satisfactory to the Parent Borrower, the Administrative Agent and the Foreign
Trade Facility Agent and (B) satisfactory to the Participation FCI Issuing
Lenders in their sole discretion (such replacing Persons, the “Additional
Participation FCI Lenders”), as provided in Section 2.21(b), each of which such
Additional Participation FCI Lenders shall have entered into an Assignment and
Assumption pursuant to which such Additional Participation FCI Lender shall,
effective as of the applicable Foreign Trade Maturity Date, undertake a
Participation FCI Commitment (and if any such Additional Participation FCI
Lender is already a Lender, its new Commitment shall be in addition to any other
Commitment of such Lender on such date).

 

(iv)              The Parent Borrower shall have the right on or before the
applicable Foreign Trade Maturity Date to replace each non-extending FCI Issuing
Lender with one or more Persons reasonably satisfactory to the Parent Borrower,
the Administrative Agent and the Foreign Trade Facility Agent (such replacing
Persons, the “Additional FCI Issuing Lenders”), as provided in Section 2.21(b),
each of which such Additional FCI Issuing Lenders shall have entered into an
Assignment and Assumption pursuant to which such Additional FCI Issuing Lender
shall, effective as of the applicable Foreign Trade Maturity Date, undertake a
Bilateral FCI Issuing Commitment and/or Participation FCI Issuing Commitment
(and if any such Additional FCI Issuing Lender is already an FCI Issuing Lender,
its new Commitment shall be in addition to any other Commitment of such FCI
Issuing Lender on such date).

 

(c)                Procedure for Issuance and Reversals. Each Borrower may, at
any time and from time to time during the period from the Funding Date until the
Foreign Trade Maturity Date, request the issuance of FCIs or an extension or
other amendment of any outstanding FCI by sending to the Foreign Trade Facility
Agent a duly completed request for issuance (each, a “Utilization Request”) by
electronic transfer using the db direct internet or replacement communications
facility in accordance with the terms of the DB Direct Internet Agreement. If
for technical reasons it should not be possible to make a request for issuance
through db direct internet (or such replacement communications facility), such
request may be made (to be pre-advised by the relevant Borrower) via fax, via
email or by letter, in substantially the form of Exhibit H, in each case to the
Foreign Trade Facility Agent as specified in Section 9.1 (or to a fax number,
email address or other address agreed with the Foreign Trade Facility Agent for
this purpose), receipt of such fax, email or letter to be promptly confirmed by
the Foreign Trade Facility Agent to the relevant Borrower for this purpose;
provided that in such case explicit reference must be made to this Agreement,
and the Foreign Trade Facility Agent shall in such case not be held responsible
for a delayed processing of such Utilization Request unless such delayed
processing is caused by gross negligence or willful misconduct (each as
determined in a final and non-appealable judgment of a court of competent
jurisdiction) on the part of the Foreign Trade Facility Agent following the
confirmation of the receipt of the relevant fax, email or letter. It is
acknowledged that the Foreign Trade Facility Agent will not, in the event a
Utilization Request is submitted by fax, or email, be in a position to verify
whether such Utilization Request has been duly authorized and sent by the
relevant Borrower, and each Borrower

 

83

 

 

hereby agrees that the Foreign Trade Facility Agent shall be entitled to execute
all Utilization Requests received by fax or email if on their face such fax
letters or emails appear to be duly authorized and executed or sent by persons
acting on behalf of such Borrower who have been identified as authorized
signatories in annex 1.3.1 (or any replacement annex) to the DB Direct Internet
Agreement or in the officer’s certificate furnished on the Funding Date pursuant
to this Agreement. Neither the Foreign Trade Facility Agent nor any of the
Lenders shall be held liable for the execution of any forged Utilization Request
received by fax or email except where the forgery is evident on the face of the
forged Utilization Request furnished to such Person or the Foreign Trade
Facility Agent or the respective FCI Issuing Lender acted with gross negligence
or willful misconduct (each as determined in a final and non-appealable judgment
of a court of competent jurisdiction) with respect to such Utilization Request.
No Utilization Request will be regarded as having been duly completed unless:

 

(i)                 the requested undertaking would constitute a Warranty
Guarantee, a Performance Guarantee, an Advance Payment Guarantee, a Tender
Guarantee, a Counter-Guarantee, a General Purpose Guarantee or with respect to a
Bilateral FCI, a Trade LC;

 

(ii)               such Utilization Request and the terms and conditions for the
requested FCI are in the English language (or, if not in the English language,
then in the sole discretion of the Foreign Trade Facility Agent or the
applicable Participation FCI Issuing Lender or Bilateral FCI Issuing Lender,
must be accompanied by an English translation certified by the relevant Borrower
to be a true and correct English translation that the Foreign Trade Facility
Agent and such Participation FCI Issuing Lender or Bilateral FCI Issuing Lender,
as applicable, shall be entitled to rely upon) and in accordance with the
Mandatory Requirements;

 

(iii)             the requested FCI is denominated in a Permitted Currency or
any other currency agreed by the applicable FCI Issuing Lender and the Foreign
Trade Facility Agent;

 

(iv)              the expiry date of the requested FCI (A) is not stated by
reference to any events in the underlying contract, (B) is not subject to
conflicting interpretation, and (C) if the requested FCI does not provide for
determination of a specific expiry date, the Commercial Lifetime falls within
the Permitted Maturity;

 

(v)                the obligor of the obligations to be supported by the
requested FCI is named;

 

(vi)              upon issuance of the requested FCI (for this purpose such FCI
is deemed to be issued at the time of receipt of the Utilization Request
therefor by the Foreign Trade Facility Agent), the thresholds for the different
types of FCIs set forth under Section 2.6(d) would not be exceeded;

 

(vii)            an FCI Issuing Lender is determined pursuant to the terms
hereof;

 

(viii)          the Utilization Request is in compliance with Section 2.6(d);
and

 

(ix)              the Utilization Request indicates whether the applicable
Borrower requests a Bilateral FCI or Participation FCI to be issued.

 

Only one FCI may be requested in each Utilization Request. A Utilization Request
may only be revoked by the relevant Borrower (x) until the Foreign Trade
Facility Agent has forwarded the Utilization Request to the relevant FCI Issuing
Lender in accordance with Section 2.6(g), by giving notice to the Foreign Trade
Facility Agent or (y) thereafter, by giving notice to the relevant FCI Issuing
Lender which has to be received by such FCI Issuing Lender at a time when such
FCI Issuing Lender will, with reasonable

 

84

 

 

efforts, still be in a position to stop the delivery of the relevant FCI to the
relevant beneficiary or any other Person as instructed by such Borrower. In such
case, the relevant FCI Issuing Lender shall promptly inform the Foreign Trade
Facility Agent and the relevant Borrower that the requested FCI has not been
issued. No FCI Issuing Lender shall be required to issue an FCI in any
jurisdiction that would impose withholding taxes on any payments in respect of
such FCI.

 

(d)                Limitations on Use. The Borrowers may only request the
issuance of FCIs if:

 

(i)                 with respect to the issuance of a Bilateral FCI, the Dollar
Equivalent of such requested Bilateral FCI, when aggregated with the Dollar
Equivalent of all other outstanding Bilateral FCIs and unreimbursed FCI
Disbursements with respect to Bilateral FCIs as of the time of receipt of the
relevant Utilization Request, does not exceed the total Bilateral FCI Issuing
Commitments; and

 

(ii)               with respect to any Participation FCI, (A) the Dollar
Equivalent of such requested Participation FCI, when aggregated with the Dollar
Equivalent of all other outstanding Participation FCIs and unreimbursed FCI
Disbursements with respect to Participation FCIs as of the time of receipt of
the relevant Utilization Request, does not exceed the total Participation FCI
Issuing Commitments and (B) the Dollar Equivalent of such requested
Participation FCI, when aggregated with the Dollar Equivalent of all other
outstanding Participation FCIs and unreimbursed FCI Disbursements with respect
to Participation FCIs as of the time of receipt of the relevant Utilization
Request, does not exceed the total Participation FCI Commitments.

 

If the Foreign Trade Facility Agent is of the opinion that a requested FCI is
not of the type as specified in the Utilization Request by a Borrower or if the
type of FCI is not clearly specified in the relevant Utilization Request, the
Foreign Trade Facility Agent shall reasonably determine the type of the
requested FCI based on the purpose (or, if such FCI is intended to serve more
than one purpose, the primary purpose) assumed by the Foreign Trade Facility
Agent on the basis of the wording of the relevant requested FCI and the facts
and circumstances known to the Foreign Trade Facility Agent at the time of the
receipt of such Utilization Request, and the Foreign Trade Facility Agent shall
inform such Borrower accordingly of such determination. No Borrower shall make a
Utilization Request for FCIs to serve as security for obligations of any Person
other than a Borrower or a Restricted Subsidiary or a Joint Venture.

 

(e)                Deviations from FCI Requirements. No FCI shall be issued by
any FCI Issuing Lender if, in the case of a Participation FCI, the Mandatory
Requirements are not fulfilled. No FCI Issuing Lender shall be obliged to issue
an FCI (i) which does not fulfill the Dispensable Requirements, (ii) which shall
be issued in a currency other than a Permitted Currency, or (iii) if the
issuance of the relevant FCI is not permitted pursuant to its internal rules and
guidelines. In order to avoid a rejection of any issuance of an FCI requested by
a Borrower due to non-compliance of its terms with the Dispensable Requirements,
each Borrower hereby undertakes that, with respect to any FCI to be issued where
such Borrower considers it reasonably likely that it will not be in a position
to negotiate with the relevant future beneficiary terms for the relevant FCI
which will meet the Dispensable Requirements, such Borrower will as soon as
possible approach the Foreign Trade Facility Agent and designate an FCI Issuing
Lender to issue such FCI pursuant to the terms of Section 2.6(f). Each Borrower
shall seek advice from the FCI Issuing Lender designated by such Borrower as the
relevant FCI Issuing Lender with respect to all FCI related issues during its
negotiations of the underlying contract with the potential beneficiary of such
FCI. In cases where, in spite of such Borrower’s commercially reasonable
efforts, fulfillment of the Dispensable Requirements appears unachievable, the
relevant FCI Issuing Lender and such Borrower shall try to reach an agreement on
an indemnity in favor of such FCI Issuing Lender which allows such FCI Issuing
Lender to issue the relevant FCI in its contractual relationship with such
Borrower; provided

 

85

 

 

that the right of the relevant FCI Issuing Lender to reject the issuance of the
requested FCI shall remain unaffected.

 

(f)                 Receipt of Utilization Request.

 

(i)                 Following the receipt of a Utilization Request, the Foreign
Trade Facility Agent shall determine whether in its opinion the Utilization
Request is duly completed. If the Foreign Trade Facility Agent is of the opinion
that the Utilization Request is not duly completed, it shall promptly inform the
relevant Borrower and shall liaise with such Borrower with a view to agree on a
modification of such Utilization Request. If no such agreement can be reached,
the Foreign Trade Facility Agent shall reject the Utilization Request. If the
Foreign Trade Facility Agent is of the opinion (following a modification of such
Utilization Request) that the Utilization Request is duly completed, it shall
forward such Utilization Request to the designated FCI Issuing Lender(s).

 

(ii)               If the Foreign Trade Facility Agent determines that, due to
the amount of the requested FCI, the requested FCI cannot be issued by a single
FCI Issuing Lender, it shall promptly inform the relevant Borrower and such
Borrower shall then either withdraw the relevant Utilization Request or instruct
the Foreign Trade Facility Agent that the relevant FCI shall be split into two
or, if necessary due to the amount of the FCI, more FCIs issued by two or more
FCI Issuing Lenders.

 

(iii)             In no event shall the aggregate amount (without duplication)
of the sum of the Dollar Equivalent of all Bilateral FCIs issued by all FCI
Issuing Lenders plus the Dollar Equivalent of all unreimbursed FCI Disbursements
of all such FCI Issuing Lenders with respect to Bilateral FCIs exceed the
aggregate amount of the Bilateral FCI Issuing Commitments.

 

(iv)              In no event shall the aggregate amount (without duplication)
of the sum of the Dollar Equivalent of all Participation FCIs issued by all FCI
Issuing Lenders plus the Dollar Equivalent of all unreimbursed FCI Disbursements
of all such FCI Issuing Lenders with respect to Participation FCIs exceed the
aggregate amount of the Participation FCI Issuing Commitments or the
Participation FCI Commitments.

 

(g)                Issuance of FCIs.

 

(i)                 The Foreign Trade Facility Agent shall promptly forward each
Utilization Request to the relevant FCI Issuing Lender no later than 3:00 p.m.,
Düsseldorf time, on the Business Day following the day it has received such
Utilization Request (or, if such day is not a Business Day, on the Business Day
following the first Business Day after the day the Foreign Trade Facility Agent
has received the Utilization Request). The Foreign Trade Facility Agent shall
determine in its notice to the relevant FCI Issuing Lender the day on which the
requested FCI shall be issued (such day being the “Utilization Date”) which
shall be the second Business Day of such FCI Issuing Lender immediately
following its receipt of the Utilization Request. Such FCI Issuing Lender(s)
shall issue the respective FCI(s) on the Utilization Date unless such FCI
Issuing Lender informs the Foreign Trade Facility Agent and the relevant
Borrower on or prior to 5:00 p.m., Düsseldorf time, on the Utilization Date that
(and specifying the reasons) (x) it will not be able to issue the relevant FCI
on the Utilization Date (in which case the FCI Issuing Lender shall inform the
Foreign Trade Facility Agent and such Borrower when it will be able to issue the
relevant FCI) or (y) it will not be able to issue the FCI at all (1) due to its
internal rules and guidelines, (2) due to any applicable law or regulation with
which it has to comply, (3) due to the currency (other than any Permitted
Currency) in which the FCI shall be issued, (4) because it is of the opinion
that, in the case of Participation FCIs, the Mandatory Requirements are not

 

86

 

 

fulfilled, or (5) because it is of the opinion that the Dispensable Requirements
are not fulfilled. No FCI Issuing Lender shall be under any obligation to issue
any Participation FCI if any Lender with a Participation FCI Commitment is at
that time a Defaulting Lender, unless such FCI Issuing Lender has entered into
arrangements, including the delivery of cash collateral or other credit support
to the Foreign Trade Facility Agent, satisfactory to such FCI Issuing Lender (in
its reasonable discretion) with the Parent Borrower or such Defaulting Lender to
eliminate such FCI Issuing Lender’s actual or potential Fronting Exposure (after
giving effect to Section 2.24(a)(iv)) with respect to the Defaulting Lender
arising from either the FCI then proposed to be issued or that FCI and all other
FCI Exposure as to which such FCI Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(ii)               If an FCI shall be issued on the same day the Utilization
Request is delivered to the Foreign Trade Facility Agent (or if such day is not
a Business Day, the following Business Day), the relevant Borrower shall inform
the Foreign Trade Facility Agent in advance that the requested FCI shall be
issued on the same day (or if such day is not a Business Day, the following
Business Day). The Foreign Trade Facility Agent shall promptly inform the
relevant FCI Issuing Lender accordingly which shall be obliged to use
commercially reasonable efforts to issue the FCI on the same day as it receives
the Utilization Request (or if such day is not a Business Day, the following
Business Day).

 

(iii)             (A) In the cases referred to in clause (x) or clause (y)(3) of
Section 2.6(g)(i) above, the Foreign Trade Facility Agent shall obtain, and
follow, instructions from the relevant Borrower, (B) in the cases referred to in
clause (y)(1), (2), (4) and (5) of Section 2.6(g)(i) above, the relevant
Borrower shall agree with the relevant FCI Issuing Lender as to any amendments
necessary to the respective FCI to enable the relevant FCI Issuing Lender to
issue the relevant FCI and, in the case of sub-paragraph (y)(5), Section 2.6(e)
shall apply mutatis mutandis, (C) if, in the cases referred to under (A) or (B)
above, no agreement can be reached between the relevant FCI Issuing Lender and
the relevant Borrower, such FCI Issuing Lender shall reject the request to issue
the requested FCI and the relevant Borrower shall promptly advise the Foreign
Trade Facility Agent and shall designate another FCI Issuing Lender and the time
for issuance of the FCI shall be postponed to the extent necessary for practical
reasons. Such FCI Issuing Lender shall promptly inform the Foreign Trade
Facility Agent about all changes agreed with such Borrower with respect to a
Utilization Request in accordance with this clause (iii).

 

(iv)              The relevant FCI Issuing Lender may either issue the FCI
directly or, if requested by and agreed with the relevant Borrower, arrange that
the FCI (an “Indirect FCI”) be issued by a second bank (including one of such
FCI Issuing Lender’s domestic or foreign branches or affiliates) or financial
institution (the “Indirect FCI Issuing Lender”) against such FCI Issuing
Lender’s corresponding Counter-Guarantee (which may support one or more Indirect
FCIs and which may be for a longer or shorter tenor than such Indirect FCI(s) so
long as the tenor of such Counter-Guarantee is permitted under this Agreement)
in the form satisfactory to the Indirect FCI Issuing Lender. In addition, in the
case that an issued and outstanding letter of credit, guaranty or surety is
being rolled into the Foreign Trade Facility as an FCI in accordance with the
provisions of this Agreement, then if requested by and agreed with the relevant
Borrower, the relevant FCI Issuing Lender may arrange that one or more
corresponding Counter-Guarantees (which may support one or more Indirect FCIs
and which may be for a longer or shorter tenor than such Indirect FCI(s) so long
as the tenor of such Counter-Guarantee is permitted under this Agreement), in
the form satisfactory to the issuer of such existing letter of credit, guaranty
or surety, be issued by such FCI Issuing Lender, in which event (A) the issued
letter of credit, guaranty or surety shall be treated as an Indirect FCI, (B)
the issuer thereof shall be treated as an Indirect FCI Issuing Lender, and (C)
such FCI Issuing Lender rather than the Foreign Trade

 

87

 

 

Facility Agent shall be responsible for checking for compliance with the
Mandatory Requirements (except that only the Mandatory Requirements under the
headings “Permitted Types of Instruments” and “Expiry” need to be complied with;
for the avoidance of doubt, the Mandatory Requirements under the headings
“Rules”, “Reference to Underlying Transaction/Purpose Clause” and “Payment
Obligations”, as well as the Dispensable Requirements need not be complied with)
with respect to such Indirect FCIs in accordance with the provisions of this
Agreement, but the Foreign Trade Facility Agent shall be responsible for
checking for compliance with all the Mandatory Requirements with respect to the
corresponding Counter-Guarantee(s) in accordance with the provisions of this
Agreement. In case of an Indirect FCI, such FCI Issuing Lender is entitled to
receive, for payment to the Indirect FCI Issuing Lender, separate fees and
expenses in respect of such Indirect FCI in addition to the fees and expenses
pursuant to Section 2.6(p). In line with international practices, the tenor of a
Counter-Guarantee in favor of the Indirect FCI Issuing Lender may exceed the
tenor of the Indirect FCI by at least ten calendar days so long as such tenor is
permitted under this Agreement.

 

(v)                If a Utilization Request is made to request an amendment
(including an extension) of any outstanding FCI, the Foreign Trade Facility
Agent shall forward the Utilization Request to the relevant FCI Issuing Lender
if the requirements of Section 2.6(d) are fulfilled. Clauses (i) through (iii)
of this Section 2.6(g) shall apply mutatis mutandis.

 

(vi)              Each FCI Issuing Lender shall comply at all times with the
obligations set forth on Schedule 2.6(g).

 

(vii)            If the relevant FCI Issuing Lender has not rejected the request
to issue an FCI, the requested currency of which is not a Permitted Currency,
the relevant Borrower assumes all risks related thereto and shall reimburse all
costs reasonably incurred in connection with the procurement of such currency
for honoring such FCI in such specific currency.

 

(h)                Borrower Liabilities.

 

(i)                 If an FCI Issuing Lender receives a request for payment
under any FCI (including from an Indirect FCI Issuing Lender under a
Counter-Guarantee) issued by it, it shall promptly (and before any payment is
made in respect thereof) inform the relevant Borrower, the Foreign Trade
Facility Agent and the Administrative Agent accordingly. A Borrower’s obligation
to reimburse any payment made by an FCI Issuing Lender under an FCI (each, an
“FCI Disbursement”) shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any FCI, of any request for the issuance thereof or of this
Agreement, or of any term or provision therein or herein, or of any underlying
agreement (ii) any draft or other document presented under an FCI proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the applicable FCI Issuing
Lender under an FCI against presentation of a draft or other document that does
not comply with the terms of such FCI, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder.
Neither the Foreign Trade Facility Agent, the Lenders nor any FCI Issuing
Lender, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any FCI or any payment or failure to make any payment thereunder (irrespective
of any of the circumstances referred to in the preceding sentence), or any
error, omission, interruption, loss or delay in transmission or delivery of any
draft, notice or other communication under or relating to any FCI

 

88

 

 

(including any document required to make a drawing thereunder), any error in
interpretation of technical terms, any error in the finding of true facts or law
or any consequence arising from causes beyond the control of the applicable FCI
Issuing Lender; provided that neither of the foregoing sentences shall be
construed to excuse such FCI Issuing Lender from liability to the applicable
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by such Borrower that are caused by
such FCI Issuing Lender’s gross negligence, willful misconduct or failure to
exercise care (each as determined in a final and non-appealable judgment of a
court of competent jurisdiction) when determining whether drafts and other
documents presented under an FCI comply with the terms thereof, or if the
obligation to honor a request for payment under an FCI depends upon
non-documentary conditions, whether questions of facts or law at issue in the
underlying transaction justify the payment by the FCI Issuing Lender. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, (i) with respect to documents presented which appear on
their face to be in substantial compliance with the terms of an FCI, an FCI
Issuing Lender may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such FCI; or (ii) if the obligation to honor a request for payment
under an FCI depends upon non-documentary conditions, an FCI Issuing Lender may,
in its sole discretion, either accept and make payment upon such facts presented
in connection with the request for payment, without responsibility for further
investigation, regardless of any notice or information to the contrary;
provided, however, that the applicable Borrower does not promptly provide
irrefutable evidence that facts presented in connection with the request for
payment are not true, or refuse to accept and make payment upon such facts.
Without limiting any rights that the applicable FCI Issuing Lender may have
under applicable law, (i) the applicable Borrower’s aggregate remedies against
the applicable FCI Issuing Lender for wrongfully honoring a presentation or
wrongfully retaining honored documents shall in no event exceed the aggregate
amount paid by such Borrower to such FCI Issuing Lender with respect to the
honored presentation, plus interest at the rate equal to the Adjusted
Eurocurrency Rate for Interest Periods of one month, (ii) the applicable FCI
Issuing Lender may accept as a draft any written or electronic demand or request
for payment under an FCI, even if non-negotiable or not in the form of a draft,
and may disregard any requirement that such draft, demand or request bear any or
adequate reference to the FCI, and (iii) the applicable FCI Issuing Lender may
purchase or discount an accepted draft or deferred payment obligation incurred
under an FCI without affecting the amount or timing of the reimbursement due
from the applicable Borrower.

 

(ii)               The relevant Borrower shall, upon demand from the relevant
FCI Issuing Lender, reimburse such FCI Issuing Lender for, and irrevocably and
unconditionally indemnify such FCI Issuing Lender against any sum paid or
payable in accordance with clause (i) above under an FCI issued by such FCI
Issuing Lender at the request of such Borrower and against all other
liabilities, reasonable costs (including any costs incurred in funding any
amount paid by such FCI Issuing Lender under or in connection with such FCI),
claims, losses and expenses which such FCI Issuing Lender may at any time
(whether before, on or after the Foreign Trade Maturity Date) reasonably incur
or sustain in connection with or arising out of any such FCI. Each such
reimbursement shall be made in the currency in which the applicable FCI was
issued. If an FCI Issuing Lender shall make any FCI Disbursement, then, unless
the relevant Borrower shall reimburse such FCI Disbursement in full on the date
such FCI Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such FCI Disbursement is made to but
excluding the date that such Borrower reimburses such FCI Disbursement, at a
fluctuating per annum rate equal to the Alternate Base Rate plus 1.0%;

 

89

 

 

provided that if such Borrower fails to reimburse such FCI Disbursement within
five calendar days (including for any interest incurred in connection with such
FCI Disbursement pursuant to the preceding provisions of this sentence), then
such entire unpaid amount shall bear interest, for each day from and including
the sixth calendar day after the date such FCI Disbursement is made to but
excluding the date that such Borrower reimburses such FCI Disbursement, at a
fluctuating per annum rate equal to the Alternate Base Rate plus 2.0%.

 

(i)                 Participations. (i) By the issuance of a Participation FCI
(or an amendment to a Participation FCI increasing the amount thereof) and
without any further action on the part of the applicable FCI Issuing Lender or
the Lenders with Participation FCI Commitments, the applicable FCI Issuing
Lender shall be deemed to have granted, automatically, to each Lender with a
Participation FCI Commitment, and each Lender with a Participation FCI
Commitment shall be deemed to have acquired, automatically, from such FCI
Issuing Lender, a participation in such Participation FCI equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Participation FCI. In consideration and in furtherance of the foregoing, each
Lender with a Participation FCI Commitment hereby absolutely and unconditionally
agrees to pay to the Foreign Trade Facility Agent in Dollars, for the account of
such FCI Issuing Lender, such Lender’s Applicable Percentage of (i) each FCI
Disbursement with respect to any Participation FCI made by such FCI Issuing
Lender in Dollars and (ii) the Dollar Equivalent of each FCI Disbursement with
respect to any Participation FCI made by such FCI Issuing Lender in a Permitted
Currency or in another currency permitted under Section 2.6(g)(vii) and, in each
case, not reimbursed or indemnified by the relevant Borrower on the date due as
provided in paragraph (h) of this Section, or of any such reimbursement or
indemnity payment required to be refunded to such Borrower for any reason. Each
Lender with a Participation FCI Commitment acknowledges and agrees that its
obligations pursuant to this paragraph in respect of Participation FCIs are
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Participation
FCI and continuance of a Default or Event of Default or reduction or termination
of the Participation FCI Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

 

(j)                 Reimbursement. If the applicable FCI Issuing Lender shall
make any FCI Disbursement in respect of a Participation FCI, and if the relevant
Borrower fails to reimburse or to indemnify such FCI Issuing Lender for such FCI
Disbursement in accordance with Section 2.6(h), the Foreign Trade Facility Agent
shall promptly notify the applicable FCI Issuing Lender and each other Lender
with a Participation FCI Commitment of the applicable unreimbursed amount, the
Dollar Equivalent thereof, the payment then due from such Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender with a Participation FCI Commitment shall
pay to the Foreign Trade Facility Agent in Dollars its Applicable Percentage of
the payment then due from the relevant Borrower, and the Foreign Trade Facility
Agent shall promptly pay to the applicable FCI Issuing Lender in Dollars the
amounts so received by it from each such Lender. Each Lender with a
Participation FCI Commitment at its option (after consultation with the Parent
Borrower) may perform any reimbursement obligation pursuant to this Section
2.6(j) by causing any domestic or foreign branch or Affiliate of such Lender to
perform such reimbursement obligation if in the judgment of such Lender such
designation (i) would eliminate or reduce amounts payable pursuant to Section
2.17 or 2.19, as the case may be, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender; provided that any exercise of such option shall not affect the
obligations of the relevant Borrower or such Lender under this Section 2.6.
Promptly following receipt by the Foreign Trade Facility Agent of any payment
from any Borrower pursuant to Section 2.6(h), the Foreign Trade Facility Agent
shall distribute such payment to the Lenders that have made payments pursuant to
this paragraph to reimburse such FCI Issuing Lender as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse any
FCI Issuing Lender for any

 

90

 

 

FCI Disbursement made by the applicable FCI Issuing Lender shall not relieve any
Borrower of its obligation to make any reimbursement or indemnity pursuant to
Section 2.6(h).

 

(k)                Reversal of FCIs.

 

(i)                 Each FCI Issuing Lender will notify the Foreign Trade
Facility Agent on each Business Day about any expiration or reduction of the
Face Amount of any FCI or Counter-Guarantee issued by it which became effective
the preceding Business Day (a “Utilization Reduction Notice”). With respect to:

 

(A)              an FCI (other than a Counter-Guarantee or an Indirect FCI)
which under its terms expires without any doubt if no demand has been received
by such FCI Issuing Lender on or before a specified expiry date, such FCI
Issuing Lender will give a Utilization Reduction Notice on the Business Day
following the effectiveness of the reversal of the FCI, unless such FCI does not
qualify for a reversal due to its governing law and/or jurisdiction (in which
case clause (B) below shall apply mutatis mutandis);

 

(B)              an FCI (other than a Counter-Guarantee or an Indirect FCI)
which, under its terms either does not provide for a specific expiry date or
does not otherwise expire without any doubt if no demand for payment has been
received by such FCI Issuing Lender on or before a definite expiry date or in
the case of a release of an FCI before the expiry date specified therein, such
FCI Issuing Lender will give a Utilization Reduction Notice (1) as and when the
original of the FCI including all amendments, if any, is received by it from the
beneficiary or the relevant Borrower, or (2) after having received any explicit
notice of release from the beneficiary in form and substance substantially in
accordance with the form provided in Schedule 2.6(k);

 

(C)              a Counter-Guarantee, such FCI Issuing Lender will give a
Utilization Reduction Notice only upon being unconditionally discharged in
writing from any respective liability by the Indirect FCI Issuing Lender, or
upon such FCI Issuing Lender having paid the amount available under the
Counter-Guarantee to the Indirect FCI Issuing Lender; provided that if the FCI
Issuing Lender has been prevented from effecting such payment without delay, the
Utilization Reduction Notice is subject to any assertion of damages on account
of delay by the Indirect FCI Issuing Lender;

 

(D)              an FCI (other than a Counter-Guarantee or an Indirect FCI)
issued in connection with legal proceedings in Germany, such FCI Issuing Lender
will give a Utilization Reduction Notice only upon receipt of the original of
the FCI for discharge from the beneficiary or upon the beneficiary’s consent to
the discharge or upon establishment of the expiry of the FCI by an executory
order according to §109(2) of the German Code of Civil Procedure;

 

(E)               an FCI (other than a Counter-Guarantee or an Indirect FCI),
expressly subject to the Uniform Rules for Demand Guarantees, International
Chamber of Commerce Publication No. 758, such FCI Issuing Lender will give a
Utilization Reduction Notice if under said rules and due to the governing law
and/or jurisdiction of such FCI a termination of a guarantee would have to be
made;

 

(F)               an FCI (other than a Counter-Guarantee or an Indirect FCI),
expressly subject to the Uniform Customs and Practice for Documentary Credits,
2007 Revision, International Chamber of Commerce Publication No. 600 or the
International Standby

 

91

 

 

Practices 1998, International Chamber of Commerce Publication No. 590, such FCI
Issuing Lender will give a Utilization Reduction Notice (1) as and when the
original of the FCI including all amendments, if any, is being received by it
for cancellation from the beneficiary or the relevant Borrower prior to its
stated expiration date (if any), or (2) after having received any explicit
notice of release from the beneficiary in form and substance substantially in
accordance with the form provided in Schedule 2.6(k);

 

(G)              reductions of an FCI or an Indirect FCI/Counter-Guarantee, such
FCI Issuing Lender will give a Utilization Reduction Notice only if (1) the
terms and conditions of any reduction clause of the terms of the FCI are,
without any doubt, complied with or if the beneficiary or, in the case of an
Indirect FCI, the Indirect FCI Issuing Lender has certified in writing and
unconditionally the reduction of the FCI or Counter-Guarantee respectively or
(2) the FCI Issuing Lender has effected partial payment pursuant to a demand;
and

 

(H)              any FCI in relation to which such FCI Issuing Lender has
effected full payment pursuant to a demand so that the beneficiary would not be
entitled to claim any further payment, such FCI Issuing Lender will give a
Utilization Reduction Notice.

 

(ii)               If a claim under an FCI is lodged with the relevant FCI
Issuing Lender after such FCI Issuing Lender has given a Utilization Reduction
Notice with respect to such FCI:

 

(A)              such FCI Issuing Lender shall effect payment only if such
payment is expressly authorized by the relevant Borrower or ordered by a court
decision, enforceable in the country where it was rendered; and

 

(B)              the relevant Borrower shall (1) indemnify such FCI Issuing
Lender in accordance with Section 2.6(h) and (2) pay to such FCI Issuing Lender
an amount (without duplication) equal to the Participation FCI Commitment Fee
such FCI Issuing Lender would have received if the relevant FCI or Joint
Signature FCI had been outstanding from the date the relevant Utilization
Reduction Notice was given until the date payment in respect of such claim is
made by such Borrower to the FCI Issuing Lender in accordance with Section
2.6(h).

 

(l)                 Permitted Maturity. Each FCI shall have an expiry date that
complies with the definition of Permitted Maturity, unless any such FCI does not
provide for a specific expiry date, in which case the Commercial Lifetime of
such FCI shall fall within the Permitted Maturity.

 

(m)              Joint Signature FCIs.

 

(i)                 If a Utilization Request has been made for an FCI to be
issued as a Joint Signature FCI, then the relevant Borrower will approach the
relevant beneficiary to ascertain whether such beneficiary is prepared to accept
a Joint Signature FCI. In case of the beneficiary’s acceptance, the Foreign
Trade Facility Agent will, in close coordination with such Borrower, select the
relevant Bilateral FCI Issuing Lenders or Participation FCI Issuing Lenders (the
“Joint FCI Issuing Lenders”) prepared to issue the Joint Signature FCI and
acceptable to the beneficiary.

 

(ii)               The Joint FCI Issuing Lenders so selected will then appoint
one of the Joint FCI Issuing Lenders to act as their agent (the “Joint Foreign
Trade Facility Agent”) in connection with the Joint Signature FCI acting on
terms to be agreed between the Joint FCI Issuing Lenders and the Joint Foreign
Trade Facility Agent pursuant to an agreement substantially in the form of

 

92

 

 

Schedule 2.6(m). The Joint Foreign Trade Facility Agent shall be responsible for
coordinating the Joint FCI Issuing Lenders and shall represent the Joint FCI
Issuing Lenders vis-à-vis the beneficiary, and the Joint Foreign Trade Facility
Agent shall be responsible for processing the Joint Signature FCI. In such
capacity, the Joint Foreign Trade Facility Agent shall give to the Foreign Trade
Facility Agent the notices otherwise to be given by each FCI Issuing Lender
hereunder, in particular under Sections 2.6(j), 2.6(k)(i), 2.6(p)(vi) and
2.6(s).

 

(iii)             Any liability of the Joint FCI Issuing Lenders under a Joint
Signature FCI, and the rights resulting from honoring a demand made thereunder,
shall be several. Each Joint FCI Issuing Lender shall be responsible for the
proportionate amount demanded by the beneficiary under a Joint Signature FCI in
the proportion the amount of the Joint Signature FCI allocated to it bears to
the total Dollar Equivalent of such Joint Signature FCI. The Foreign Trade
Facility Agent shall, with respect to the determination of the utilization of
the individual Bilateral FCI Issuing Commitment or individual Participation FCI
Issuing Commitment, as applicable, of each Joint FCI Issuing Lender and with
respect to the calculation of any Excess Amount, treat each Joint FCI Issuing
Lender in the Joint Signature FCI as if each Joint FCI Issuing Lender had issued
an FCI in the amount equal to the amount of its proportionate amount of the
Joint Signature FCI.

 

(n)                Determination of Dollar Equivalent. On each Business Day on
which any FCI is outstanding under this Agreement, or there is any other FCI
Issuing Lender Exposure, the Foreign Trade Facility Agent shall determine the
amount of the Dollar Equivalent of all outstanding FCIs and unreimbursed FCI
Disbursements (in each case adjusted to reflect any repayment, prepayment or
reversal of any relevant FCI) on the basis of the foreign exchange rates for the
previous Business Day which shall be determined as follows:

 

(i)                 if the conversion rate of the respective currency into
Dollars is published on the internet page “www.db-markets.com” (on the sub-page
“Markets,” sub-page “FX Rates,” sub-page “DB Fixings” or on any other internet
page replacing such internet page), the calculation shall be based on the rates
displayed on such internet page; and

 

(ii)               if the conversion rate of the respective currency into
Dollars is not published on the internet page “www.db-markets.com” (on the
sub-page “Markets,” sub-page “FX Rates,” sub-page “DB Fixings” or on any other
internet page replacing such internet page), the calculation shall be based on
the previous month’s foreign exchange rates published on the same internet page
on the sub-page “DB Fixings” under the heading “Overview for Historic Rates” for
“End of month prices”.

 

If the relevant exchange rate cannot be determined in accordance with clauses
(i) or (ii) above, the Foreign Trade Facility Agent shall determine the
appropriate exchange rate in its reasonable discretion.

 

(o)                Cash Cover.

 

(i)                 If, pursuant to a Daily Report issued on the last Business
Day of any calendar month (each a “Rebasing Date”), (A) the aggregate Dollar
Equivalent of the FCI Issuing Lender Exposure of the Bilateral FCI Issuing
Lenders exceeds the aggregate amount of the Bilateral FCI Issuing Commitments of
the Bilateral FCI Issuing Lenders, (B) the aggregate Dollar Equivalent of the
FCI Issuing Lender Exposure of the Participation FCI Issuing Lenders exceeds the
aggregate amount of the Participation FCI Issuing Commitments of the
Participation FCI Issuing Lenders or the aggregate amount of the Participation
FCI Commitments of the Lenders, or (C) the aggregate Dollar Equivalent of the
Participation FCIs and Participation Joint Signature FCIs

 

93

 

 

outstanding plus the aggregate Dollar Equivalent of the outstanding unreimbursed
FCI Disbursements with respect to Participation FCIs exceeds the amount of the
Participation FCI Commitments of the Lenders, in each case, by more than
$500,000 (any such exceeding amount being the “Excess Amount”), the Foreign
Trade Facility Agent shall request in writing from the Parent Borrower, within a
period of five Business Days following receipt of the respective Daily Report,
Cash Cover with respect to such Excess Amount, and the Parent Borrower shall,
within a period of four Business Days following receipt of the demand from the
Foreign Trade Facility Agent, provide for Cash Cover in accordance with clause
(iv) below. For the avoidance of doubt, this clause (i) shall be applicable even
to the extent any such Excess Amount results, in whole or in part, from
fluctuation of currency exchange rates.

 

(ii)               [Reserved].

 

(iii)             If in respect of any Rebasing Date subsequent to a Rebasing
Date in respect of which Cash Cover had been provided pursuant to clause (i)
above to the Foreign Trade Facility Agent, the Excess Amount (as shown in the
relevant Daily Report) has been reduced to zero (either through fluctuation of
currency exchange rates or through the reduction or expiration of any FCIs), the
Foreign Trade Facility Agent shall release the whole or relevant part of the
Cash Cover within three Business Days of the relevant Rebasing Date.

 

(iv)              If a Borrower is obliged to provide for Cash Cover under this
Agreement, such Borrower shall pay the relevant amount for which it shall
provide Cash Cover in Dollars or in the Dollar Equivalent of the currency of the
respective FCI for which Cash Cover has to be provided to an account with the
Foreign Trade Facility Agent, in the name of such Borrower or the Parent
Borrower (at the election of the Parent Borrower), to be maintained for the
benefit of the Bilateral FCI Issuing Lenders or Participation FCI Issuing
Lenders and Lenders with a Participation FCI Commitment, as applicable (such
deposited amount, the “Cash Cover”). Such account shall be an interest bearing
account in the name of such Borrower or the Parent Borrower (at the election of
the Parent Borrower) and such account shall be pledged to the Foreign Trade
Facility Agent on the basis of a pledge agreement in form and substance
reasonably satisfactory to the Foreign Trade Facility Agent and such Borrower or
the Parent Borrower, as applicable. Notwithstanding the foregoing, no Foreign
Subsidiary Borrower shall be required to deposit cash in support of any
obligation of any other Borrower and no collateral or other credit support
provided by any Foreign Subsidiary Borrower shall serve as security for any
obligation of any other Borrower.

 

(v)                If the term of any FCI extends beyond the Foreign Trade
Maturity Date or other termination of this Agreement, including if any
obligation of any FCI Issuing Lender with respect to any FCI governed by the
laws of the People’s Republic of China or any other Governmental Authority
extends beyond the Foreign Trade Maturity Date or other termination of this
Agreement, the applicable Borrower shall, on the earlier of the Foreign Trade
Maturity Date or the date of such other termination of this Agreement, do one of
the following: (A) cause such FCI to be surrendered for cancellation to the
applicable FCI Issuing Lender or (B) provide Cash Cover (or other credit support
reasonably satisfactory) to the Foreign Trade Facility Agent in an amount equal
to at least 103% of the Dollar Equivalent of the Face Amount of such FCI or (C)
provide the applicable FCI Issuing Lender with a back-up letter of credit or
other analogous undertaking on reasonably acceptable terms and conditions in an
amount at least equal to 103% of the Dollar Equivalent of the Face Amount of
such FCI from a financial institution approved by the applicable FCI Issuing
Lender or Joint FCI Issuing Lender, if applicable (such approval not to be
unreasonably withheld in accordance with such FCI Issuing Lender’s or Joint FCI
Issuing Lender’s existing banking practice consistently applied). Upon notice to
the Foreign Trade Facility Agent of the termination, reduction or expiration
(without any pending drawing) of such

 

94

 

 

FCI, the Foreign Trade Facility Agent shall release the whole or relevant part
of the Cash Cover (or other credit back-stop) within three Business Days of the
relevant date of termination, reduction or expiration, and the Foreign Trade
Facility Agent shall use Cash Cover to promptly reimburse any FCI Issuing Lender
honoring any FCI.

 

(p)                Fees; Termination.

 

(i)                 Commitment Fees. (A) The Parent Borrower agrees to pay (or
to cause a Foreign Subsidiary Borrower to pay) to the Foreign Trade Facility
Agent, for the account of each Lender with a Participation FCI Commitment, a
commitment fee (the “Participation FCI Commitment Fee”) which shall accrue at
the Applicable Rate on the average daily unused amount of each Participation FCI
Commitment of such Lender during the period from and including the Funding Date
to but excluding the date on which the Participation FCI Commitments terminate.
Accrued Participation FCI Commitment Fees shall be paid quarterly in arrears on
the last Business Day of March, June, September and December of each year and on
the date on which the Participation FCI Commitments terminate, commencing on the
first such date to occur after the Funding Date. Participation FCI Commitment
Fees shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). (B) The Parent Borrower agrees to pay (or
to cause a Foreign Subsidiary Borrower to pay) to each Bilateral FCI Issuing
Lender, a commitment fee (the “Bilateral FCI Commitment Fee”) which shall accrue
at the Applicable Rate (or such other rate as may be agreed in writing from time
to time between the Parent Borrower and the applicable Bilateral FCI Issuing
Lender) on the average daily unused amount of the Bilateral FCI Issuing
Commitment of such Bilateral FCI Issuing Lender during the period from and
including the Funding Date to but excluding the date on which such Bilateral FCI
Issuing Commitment terminates. Accrued Bilateral FCI Commitment Fees shall be
paid quarterly in arrears on the last Business Day of March, June, September and
December of each year and on the date on which the Bilateral FCI Issuing
Commitments terminate, commencing on the first such date to occur after the
Funding Date. Bilateral FCI Commitment Fees shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(ii)               Participation FCI Fee. (A) The Parent Borrower agrees to pay
(or to cause a Foreign Subsidiary Borrower to pay) to the Foreign Trade Facility
Agent, for the account of each Lender with a Participation FCI Commitment, a
participation fee (the “Participation FCI Fee”) with respect to its
participation in Participation FCIs, which shall accrue at the Applicable Rate
on the average daily Face Amount of each such Participation FCI outstanding
(i.e. unexpired and not terminated) during the period from and including the
Funding Date to but excluding the later of the date on which such Lender’s
Participation FCI Commitment terminates and the date on which such Lender ceases
to have any participation risk with respect to Participation FCIs issued
hereunder. Accrued Participation FCI Fees shall be paid quarterly in arrears on
the last Business Day of March, June, September and December of each year and on
the date on which the Participation FCI Commitments terminate, commencing on the
first such date to occur after the Funding Date. Participation FCI Fees shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(B)              The Parent Borrower agrees to pay (or to cause a Foreign
Subsidiary Borrower to pay) to each Bilateral FCI Issuing Lender, a fee (the
“Bilateral FCI Fee”) with respect to its issuance of Bilateral FCIs, which shall
accrue at the Applicable Rate (or such other rate as may be agreed in writing
from time to time between the Parent

 

95

 

 

Borrower and the applicable Bilateral FCI Issuing Lender) on the average daily
Face Amount of each such Bilateral FCI issued by such Bilateral FCI Issuing
Lender and outstanding (i.e. unexpired and not terminated) during the period
from and including the date of issuance of any such Bilateral FCI hereunder and
the termination of any such Bilateral Joint Signature FCI; provided that any
such Bilateral FCI Fees payable to any Bilateral FCI Issuing Lender in respect
of Trade LCs shall be reduced by the amount of any related Bilateral FCI
Commitment Fee payable in respect of the Bilateral FCI Issuing Commitment of
such Bilateral FCI Issuing Lender utilized by the issuance of such Trade LCs.
Accrued Bilateral FCI Fees shall be paid quarterly in arrears on the last
Business Day of March, June, September and December of each year and on the date
on which the Bilateral FCI Issuing Commitment terminates. Bilateral FCI Fees
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

(iii)             Participation FCI Fronting Fee. With respect to each issuance
of a Participation FCI requested by a Borrower, such Borrower shall pay, in
arrears for each calendar quarter in accordance with clause (vi) below, a
fronting fee in the amount of 0.25% per annum on the Dollar Equivalent of such
Participation FCI (the “Participation FCI Fronting Fee”). With respect to any
such calculation, clause (i) above shall apply mutatis mutandis.

 

(iv)              FCI Handling Fee. Each Borrower shall, with respect to the
issuance or amendment of any FCI by an FCI Issuing Lender, pay to such FCI
Issuing Lender, quarterly in arrears in accordance with clause (vi) below, a
handling fee of $150 with respect to each FCI so issued, and $100 with respect
to each FCI so amended, by such FCI Issuing Lender during the previous calendar
quarter (the “FCI Handling Fee”).

 

(v)                Other Fees and Expenses. Each Borrower shall, within three
Business Days following written demand from an FCI Issuing Lender that has
issued an FCI for such Borrower, reimburse such FCI Issuing Lender for all
reasonable costs (including internal costs) and expenses (including legal fees)
incurred by such Lender and evidenced to such Borrower in connection with the
handling of any claims made against such Lender under any FCI issued by it.

 

(vi)              Payment of Foreign Credit Fees. Each FCI Issuing Lender shall
notify the Foreign Trade Facility Agent in writing about the amount of all FCI
Handling Fees payable by any Borrower with respect to each previous calendar
quarter not later than on the fifth Business Day of each calendar quarter. In
the case of each FCI Issuing Lender, the notification needs to include only the
sum of all such fees payable to such FCI Issuing Lender and the respective
amounts owing from each Borrower. The Foreign Trade Facility Agent shall
calculate the Participation FCI Commitment Fee, the Participation FCI Fee and
the Participation FCI Fronting Fee payable by the Borrowers with respect to the
previous calendar quarter. The Foreign Trade Facility Agent shall, not later
than the seventh Business Day of each calendar quarter, inform the Parent
Borrower in writing about the amount of the Participation FCI Commitment Fee,
Participation FCI Fee and the Participation FCI Fronting Fee payable with
respect to the previous quarter and the aggregate amount of the FCI Handling
Fee, as notified to it by the FCI Issuing Lenders pursuant to the first sentence
of this clause (vi), and the Parent Borrower shall pay (or shall cause the
relevant Borrower to pay) such amounts to the Foreign Trade Facility Agent for
distribution to the FCI Issuing Lenders and the applicable Lenders not later
than the fifth Business Day following the receipt by the Parent Borrower of the
notification from the Foreign Trade Facility Agent.

 

96

 

 

(vii)            Termination. (A) With respect to each FCI issued and which is
or under which claims are still outstanding on the earlier of (I) the Foreign
Trade Maturity Date or (II) the date of termination or cancellation of the
Bilateral FCI Issuing Commitments and/or Participation FCI Issuing Commitments
and Participation FCI Commitments, as applicable, or (B) if an Event of Default
has occurred and is continuing, upon the request of the majority of the Lenders
under the Foreign Trade Facility to the Foreign Trade Facility Agent, the Parent
Borrower or other relevant Borrower, will on such applicable date provide Cash
Cover to (or other credit support reasonably satisfactory to) the Foreign Trade
Facility Agent in an amount equal to at least 103% of the Face Amount of all
such FCIs. Section 2.6(o)(v) shall apply mutatis mutandis; provided that for
purposes of the foregoing clause (B), if any Event of Default shall have
occurred and any determination needs to be made by the majority of Lenders under
the Foreign Trade Facility under Article VII whether or not to require Cash
Cover or other credit support, any Lender shall be excluded for purposes of
making a determination of such majority Lenders if such Lender notifies the
Foreign Trade Facility Agent that in the good faith judgment of such Lender
failing to so exclude such amounts for such Lender would or might violate the
German Foreign Trade Act (Außenwirtschaftsgesetz) or EU Regulation (EC) 2271/96.

 

(q)                Cancellation.

 

(i)                 The Parent Borrower may, by giving to the Administrative
Agent, with a copy to the Foreign Trade Facility Agent, not less than 3 Business
Days’ prior written notice, cancel the whole or any part (being a minimum of
$10,000,000, or a lesser amount in the case of the cancellation of the entire
remaining amount of any FCI Issuing Lender’s Bilateral FCI Issuing Commitment,
any FCI Issuing Lender’s Participation FCI Issuing Commitment, and/or any
Lender’s Participation FCI Commitment) of the then unused Bilateral FCI Issuing
Commitments, Participation FCI Issuing Commitments and/or the Participation FCI
Commitments without premium or penalty (it being understood and agreed that any
cancellation of the Participation FCI Commitments pursuant to this Section
2.6(q) shall be done on a pro rata basis but a cancellation of a Bilateral FCI
Issuing Commitment or a Participation FCI Issuing Commitment need not be done on
a pro rata basis).

 

(ii)               If any FCI Issuing Lender claims a payment or indemnification
from any Borrower under Section 2.17, the Parent Borrower may (without prejudice
to such claim), within 30 days thereafter and by not less than 15 days’ prior
written notice to the Administrative Agent, with a copy to the Foreign Trade
Facility Agent, cancel such FCI Issuing Lender’s unused Bilateral FCI Issuing
Commitment and/or unused Participation FCI Issuing Commitment whereupon such FCI
Issuing Lender shall cease to be obligated to issue further Bilateral FCIs or
Participation FCIs, as applicable, and its unused Bilateral FCI Issuing
Commitment and/or unused Participation FCI Issuing Commitment, as applicable,
shall be reduced to zero. The remaining amount of such FCI Issuing Lender’s
Bilateral FCI Issuing Commitment and/or Participation FCI Issuing Commitment, as
applicable, shall be cancelled automatically in whole, or, as the case may be,
in part with the receipt by the Foreign Trade Facility Agent of the Utilization
Reduction Notice(s) with respect to the Bilateral FCIs or Participation FCIs, as
applicable, issued by such FCI Issuing Lender and still outstanding.

 

(iii)             Any notice of cancellation given by the Parent Borrower
pursuant to clause (i) or (ii) above shall be irrevocable and shall specify the
date upon which such cancellation is to be made and the amount of such
cancellation; provided, however, that any such notice of cancellation delivered
by the Parent Borrower may state that such notice is conditioned upon the
effectiveness or closing of other credit facilities, debt financings or
Dispositions, in which case such notice may be revoked or the date specified
therein extended by the Parent Borrower (by

 

97

 

 

notice to the Administrative Agent and the Foreign Trade Facility Agent on or
prior to the specified effective date) if such condition is not satisfied.

 

(iv)              Cancelled Bilateral FCI Issuing Commitments, Participation FCI
Issuing Commitments, and Participation FCI Commitments cannot be reinstated.

 

(r)                 Reports. (i) The Foreign Trade Facility Agent shall send to
the FCI Issuing Lenders, Lenders with Participation FCI Commitments, the Parent
Borrower and the Administrative Agent, via e-mail to the addresses and persons
notified for this purpose by such Persons to the Foreign Trade Facility Agent,

 

(A)              on each Business Day, a report (the “Daily Report”)

 

(I)       stating the Dollar Equivalent for all outstanding Bilateral FCIs
(other than Trade LCs) and outstanding Participation FCIs outstanding as
determined for such Business Day,

 

(II)       listing, for each FCI Issuing Lender, as of such Business Day, the
Dollar Equivalent of the outstanding FCIs (other than Trade LCs) issued by such
FCI Issuing Lender and the Dollar Equivalent of each such FCI Issuing Lender’s
utilized Bilateral FCI Issuing Commitment (without giving effect to the issuance
of any Trade LCs) and/or Participation FCI Issuing Commitment, as applicable,
and

 

(III)       containing further information about the utilization of the Foreign
Trade Facility (without giving effect to the issuance of any Trade LCs), in
substantially the form set out in Schedule 2.6(r),

 

(B)              on each Business Day, a daily activity report of the previous
Business Day, in a form as substantially set out in Schedule 2.6(r), and

 

(C)              not later than the fifth Business Day of each calendar month, a
report stating all expired FCIs and all FCIs expiring within such month, in each
case, without giving effect to the issuance of any Trade LCs.

 

(ii)               The Parent Borrower and each FCI Issuing Lender shall inform
the Foreign Trade Facility Agent by 5:00 p.m., Düsseldorf time, on the fifth
Business Day following receipt of any such report if it does not agree with any
information contained in such report.

 

(iii)             The applicable Borrowers shall use commercially reasonable
efforts to achieve the return of expired FCIs to the applicable FCI Issuing
Lenders and the applicable FCI Issuing Lenders shall (at the applicable
Borrower’s cost and expense) use commercially reasonable efforts to support the
applicable Borrower’s efforts to achieve such return.

 

(s)                 Unreimbursed FCI Disbursements. Each FCI Issuing Lender
shall promptly notify the Foreign Trade Facility Agent and the Administrative
Agent of any FCI Disbursement of such FCI Issuing Lender that has not been
reimbursed by or on behalf of the relevant Borrower and shall include in such
notice (i) the date of the FCI Disbursement, (ii) the name of the relevant
Borrower and (iii) the amount (including the currency) of such FCI Disbursement
and the Dollar Equivalent thereof as calculated by such FCI Issuing Lender in
accordance with this Agreement.

 

98

 

 

(t)                 Additional FCI Issuing Lenders. Upon notice to the
Administrative Agent and the Foreign Trade Facility Agent (which shall promptly
notify the Lenders with Participation FCI Commitments with respect to any
addition of a Participation FCI Issuing Lender), the Parent Borrower may
designate additional FCI Issuing Lenders to (i) provide additional Bilateral FCI
Issuing Commitments hereunder and/or designate existing Bilateral FCI Issuing
Lenders to provide an increase to its existing Bilateral FCI Issuing Commitment
hereunder and/or (ii) provide additional Participation FCI Issuing Commitments
hereunder and/or designate existing Participation FCI Issuing Lenders to provide
an increase to its existing Participation FCI Issuing Commitment hereunder. No
Person shall have any obligation hereunder to become such an additional FCI
Issuing Lender or to provide any such additional or increased Bilateral FCI
Issuing Commitment or Participation FCI Issuing Commitment. The FCI Issuing
Lender or other Person that in its sole discretion agrees to provide any such
increased or additional Bilateral FCI Issuing Commitment and/or Participation
FCI Issuing Commitment shall enter into an FCI Issuing Lender Joinder Agreement
with completions reasonably acceptable to the Administrative Agent, the Foreign
Trade Facility Agent and the Parent Borrower. No such designation shall be made
to (i) the Parent Borrower or the Parent Borrower’s Affiliates or Subsidiaries
or (ii) a natural person. Upon consummation of any such FCI Issuing Lender
Joinder Agreement, Schedule 1.1A shall be deemed revised to reflect the
applicable Bilateral FCI Issuing Commitment and/or Participation FCI Issuing
Commitment added pursuant to such FCI Issuing Lender Joinder Agreement. If all
the conditions precedent to issuance of a new FCI are satisfied, then in lieu of
issuing a new FCI, such additional Bilateral FCI Issuing Lender or Participation
FCI Issuing Lender may, at the written request of the Parent Borrower or the
applicable Foreign Subsidiary Borrower and with the written consent of the
Foreign Trade Facility Agent, roll into the Bilateral Foreign Trade Facility or
the Foreign Trade Facility, as applicable, an outstanding undertaking that meets
all of the requirements to be an FCI hereunder, in which case such undertaking
shall thereafter be treated as if it were issued hereunder, and such Bilateral
FCI Issuing Lender or Participation FCI Issuing Lender, as applicable, shall be
deemed to represent and warrant that each such FCI that is rolled into the
Bilateral Foreign Trade Facility or the Foreign Trade Facility, as applicable,
complies with Section 2.6(c), Section 2.6(d), Section 2.6(e) and Section 2.6(f),
as applicable.

 

(u)                Transfer of FCIs. If the Bilateral FCI Issuing Commitment is
increased pursuant to Section 2.1(b), the Parent Borrower shall have the option
of transferring existing Participation FCIs from the Participation FCI Issuing
Commitment of an FCI Issuing Lender to the Bilateral FCI Issuing Commitment of
the same FCI Issuing Lender; provided that after giving effect to any such
transfer, (i) the outstanding aggregate principal amount of the Bilateral FCIs
under the Bilateral Foreign Trade Facility (plus any unreimbursed FCI
Disbursements of Bilateral FCIs) does not exceed the Bilateral FCI Issuing
Commitment and (ii) the outstanding aggregate principal amount of the Bilateral
FCIs under the Bilateral Foreign Trade Facility (plus any unreimbursed FCI
Disbursements of Bilateral FCIs) of each Bilateral FCI Issuing Lender shall not
exceed its Bilateral FCI Issuing Commitment. The Parent Borrower may also
transfer existing Bilateral FCIs from the Bilateral FCI Issuing Commitment of an
FCI Issuing Lender to the Participation FCI Issuing Commitment of the same FCI
Issuing Lender; provided that after giving effect to any such transfer, (i) the
outstanding aggregate principal amount of the Participation FCIs under the
Foreign Trade Facility (plus any unreimbursed FCI Disbursements of Participation
FCIs) shall not exceed (A) the aggregate Participation FCI Issuing Commitments
or (B) the aggregate Participation FCI Commitments, and (ii) the outstanding
aggregate principal amount of the Participation FCIs under the Foreign Trade
Facility of any FCI Issuing Lender shall not exceed the Participation FCI
Issuing Commitment of such FCI Issuing Lender. Any transfer described in either
of the preceding two sentences shall be subject to notice to the Foreign Trade
Facility Agent and the participations provided for in Section 2.6(i) shall be
automatically adjusted to reflect such transfer. Additionally, any transfer of
any Participation FCI from a Participation FCI Issuing Commitment to a Bilateral
FCI Issuing Commitment shall be subject to the consent of the Bilateral FCI
Issuing Lender that issued such FCI.

 



99

 

 



 

Section 2.7            Funding of Borrowings.

 

(a)            Each Lender shall make each Loan (other than any Incremental Term
Loan) to be made by it hereunder on the proposed date thereof by wire transfer
to the Administrative Agent in same day funds at the Administrative Agent’s
Office for the applicable currency most recently designated by it for such
purpose by notice to the Lenders, in immediately available funds, not later than
12:00 noon, New York City time, in the case of any Loan denominated in Dollars
and not later than the Applicable Time specified by the Administrative Agent in
the case of any Loan denominated in an Alternative Currency; provided that
Swingline Loans shall be made as provided in Section 2.4. The Administrative
Agent will make such Loans available to the relevant Borrower by wiring the
amounts so received, in like funds, to an account designated by such Borrower in
the applicable Borrowing Request; provided that (i) ABR Domestic Revolving Loans
made to finance the reimbursement of a Financial LC Disbursement as provided in
Section 2.5(e)(i) shall be remitted by the Administrative Agent to the
applicable Issuing Lender and (ii) ABR Global Revolving Loans made to finance
the reimbursement of a Non-Financial LC Disbursement as provided in Section
2.5(e)(i) shall be remitted by the Foreign Trade Facility Agent to the
applicable Issuing Lender. Any funding of Incremental Term Loans shall be made
pursuant to such procedures as shall be agreed to by the Parent Borrower, the
relevant Incremental Term Lenders and the Administrative Agent.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount in the required currency. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon in such currency, for each day from and including
the date such amount is made available to such Borrower to but excluding the
date of payment to the Administrative Agent, at (i) in the case of such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds in
the relevant currency (which determination shall be conclusive absent manifest
error) or (ii) in the case of a Borrower, the interest rate applicable to such
Borrowing. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.8            Interest Elections.

 

(a)            Each Revolving Borrowing, each Term Loan A Borrowing and each
Incremental Term Loan Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, a Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. A Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. Notwithstanding the
foregoing, a Borrower may not (i) elect to convert the currency in which any
Loans are denominated, (ii) elect to convert Loans denominated in Alternative
Currencies from Eurocurrency Loans to ABR Loans, (iii) elect an Interest Period
for Eurocurrency Loans that does not comply with Section 2.2(d), (iv) elect to
convert any ABR Loans to Eurocurrency Loans that would result in the number of
Eurocurrency Borrowings exceeding the maximum number of Eurocurrency Borrowings
permitted under Section 2.2(c), (v) elect an Interest Period for Eurocurrency
Loans unless the

 

100

 

 

aggregate outstanding principal amount of Eurocurrency Loans (including any
Eurocurrency Loans made to such Borrower in the same currency on the date that
such Interest Period is to begin) to which such Interest Period will apply
complies with the requirements as to minimum principal amount set forth in
Section 2.2(c) or (vi) elect to convert or continue any Swingline Borrowings.

 

(b)           To make an election pursuant to this Section, a Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.3 if such Borrower were
requesting a Borrowing of Domestic Revolving Loans or Global Revolving Loans of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by delivery to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the relevant Borrower.

 

(c)            Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.3 and paragraph
(a) of this Section: (i) the Borrowing to which such Interest Election Request
applies; (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; (iii) whether the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and (iv) if the
resulting Borrowing is a Eurocurrency Borrowing, the Interest Period to be
applicable thereto after giving effect to such election. If any such Interest
Election Request requests a Eurocurrency Borrowing but does not specify an
Interest Period, then the relevant Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

 

(d)            Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e)            If the relevant Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing denominated in Dollars
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. If the relevant Borrower fails
to deliver a timely Interest Election Request with respect to a Eurocurrency
Borrowing denominated in any Alternative Currency prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall
automatically continue as a Eurocurrency Loan having an Interest Period of one
month. Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Parent Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing denominated in Dollars may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) no
Borrowing denominated in an Alternative Currency having an Interest Period in
excess of one month may be made or continued.

 

Section 2.9            Termination and Reduction of Commitments.

 

(a)            (i) The Domestic Revolving Commitments shall terminate on the
Domestic Revolving Maturity Date, (ii) the Global Revolving Commitments shall
terminate on the Global Revolving Maturity Date, (iii) the Bilateral FCI Issuing
Commitments, the Participation FCI Issuing Commitments and the Participation FCI
Commitments shall terminate on the Foreign Trade Maturity Date and (iv) the Term
Loan A Commitments shall terminate on the Third Amendment Effective Date.

 

101

 

 

(b)           The Parent Borrower may at any time terminate, or from time to
time reduce, the Commitments of any Class; provided that (i) each reduction of
the Commitments (other than Bilateral FCI Issuing Commitments or Participation
FCI Issuing Commitments) of any Class shall be in an amount that is an integral
multiple of $1,000,000 and not less than $10,000,000, (ii) the Parent Borrower
shall not terminate or reduce (A) the Domestic Revolving Commitments if, after
giving effect to any concurrent prepayment of the Domestic Revolving Loans in
accordance with Section 2.12, the Domestic Revolving Exposure would exceed the
total Domestic Revolving Commitments, (B) the Global Revolving Commitments if,
after giving effect to any concurrent prepayment of the Global Revolving Loans
in accordance with Section 2.12, the Global Revolving Exposure would exceed the
total Global Revolving Commitments, (C) the Participation FCI Issuing
Commitments or the Participation FCI Commitments if the Total Foreign Trade
Exposure with respect to the Participation FCIs would exceed (1) the total
Participation FCI Issuing Commitments or (2) the total Participation FCI
Commitments or (D) the Bilateral FCI Issuing Commitments if the Total Foreign
Trade Exposure with respect to the Bilateral FCIs would exceed the total
Bilateral FCI Issuing Commitments and (iii) each termination or reduction of
Participation FCI Issuing Commitments, Participation FCI Commitments or
Bilateral FCI Issuing Commitments shall be made in accordance with Section
2.6(q).

 

(c)            The Parent Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section, at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Parent Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Parent Borrower may
state that such notice is conditioned upon the effectiveness or closing of other
credit facilities, debt financings or Dispositions, in which case such notice
may be revoked or the date specified therein extended by the Parent Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.

 

Section 2.10          Evidence of Debt.

 

(a)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made, and each FCI issued, by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(b)            The Administrative Agent, on behalf of the Borrowers, shall
maintain the Register pursuant to Section 9.4(c) and a subaccount for each
Lender in which it shall record (i) the amount of each Loan made hereunder
(whether or not evidenced by a promissory note), the Class and Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal and/or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
The Foreign Trade Facility Agent shall maintain records in which it shall record
all relevant details about each FCI issued hereunder and, upon the request of
the Administrative Agent, the Foreign Trade Facility Agent shall make such
records (or copies thereof) available to the Administrative Agent.

 

(c)            The entries made in the Register maintained pursuant to paragraph
(b) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of the
Administrative Agent to maintain such accounts or any error therein shall not in
any

 

102

 

manner affect the obligation of any Borrower to repay the Loans in accordance
with the terms of this Agreement.

 

(d)           Upon the request of any Lender made through the Administrative
Agent, each Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a promissory note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each such promissory note shall
(i) in the case of Domestic Revolving Loans, be in the form of Exhibit I (a
“Domestic Revolving Note”), (ii) in the case of Global Revolving Loans, be in
the form of Exhibit J (a “Global Revolving Note”), (iii) in the case of the Term
Loan A, be in the form of Exhibit K (a “Term A Note”), (iv) in the case of
Swingline Loans, be in the form of Exhibit L (a “Swingline Note”) and (v) in the
case of Incremental Term Loans, be in the form of Exhibit M (an “Incremental
Term Note”). Each Lender may attach schedules to its Note and endorse thereon
the date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

 

Section 2.11          Repayment of Loans.

 

(a)            The Parent Borrower shall repay any Incremental Term Loans in
consecutive installments (which shall be no more frequent than quarterly) as
specified in the applicable Incremental Facility Activation Notice pursuant to
which such Incremental Term Loans were made; provided that the weighted average
life to maturity of any Incremental Term Loans shall not be shorter than the
then-remaining weighted average life to maturity of any then-existing Term
Loans; provided, further, that, the limitation in the immediately preceding
proviso shall not apply to bridge Indebtedness incurred by the Parent Borrower,
so long as (i) at the initial maturity of such bridge Indebtedness, such bridge
Indebtedness shall automatically convert to (or would be required to be
exchanged for) Indebtedness that complies with the limitation in the immediately
preceding proviso, and (ii) the only prepayments required to be made on such
bridge Indebtedness shall be such prepayments as are customary for similar
bridge financings in light of then-prevailing market conditions (as determined
by the Parent Borrower in consultation with the Administrative Agent).

 

(b)           The Parent Borrower shall repay (i) the then unpaid principal
amount of the Domestic Revolving Loans on the Domestic Revolving Maturity Date
and (ii) the then unpaid principal amount of each Swingline Loan on the earlier
of the Domestic Revolving Maturity Date and the first date after such Swingline
Loan is made that is the last Business Day of a calendar month and is at least
two Business Days after such Swingline Loan is made; provided that on each date
that a Borrowing of Domestic Revolving Loans is made, the Parent Borrower shall
repay all Swingline Loans then outstanding.

 

(c)            Each Borrower shall repay the then unpaid principal amount of the
Global Revolving Loans applicable to such Borrower on the Global Revolving
Maturity Date.

 

(d)           The Parent Borrower shall repay the outstanding principal amount
of the Term Loan A in quarterly installments on the last Business Day of each
March, June, September and December, in each case, in the respective amounts set
forth in the table below (as such installments may hereafter be adjusted as a
result of prepayments made pursuant to Section 2.12) with the outstanding
principal balance of the Term Loan A due in full on the Term Loan A Maturity
Date, unless accelerated sooner pursuant to Article VII:

 



103

 

 

Payment Date (last Business
Day of): Principal Repayment
Installment March, 2020 $0.00 June, 2020 $0.00 September, 2020 $0.00 December,
2020 $0.00 March, 2021 $1,562,500.00 June, 2021 $1,562,500.00 September, 2021
$1,562,500.00 December, 2021 $1,562,500.00 March, 2022 $3,125,000.00 June, 2022
$3,125,000.00 September, 2022 $3,125,000.00 December, 2022 $3,125,000.00 March,
2023 $3,125,000.00 June, 2023 $3,125,000.00 September, 2023 $3,125,000.00
December, 2023 $3,125,000.00 March, 2024 $3,125,000.00 June, 2024 $3,125,000.00
September, 2024 $3,125,000.00 Term Loan A Maturity Date Outstanding Principal
Balance of Term Loan A

 

Section 2.12          Prepayment of Loans.

 

(a)            Each Borrower may, upon notice to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty subject to Section 2.18; provided that, unless
otherwise agreed by the Administrative Agent, (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three (3) Business
Days prior to any date of prepayment of Eurocurrency Loans and (B) on the date
of prepayment of ABR Loans; (ii) any prepayment of Eurocurrency Loans shall be
in a principal amount of $10,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of ABR Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date, the currency and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurocurrency Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by a
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of principal shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 2.18. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.12(a) shall be applied to the principal repayment installments thereof
as directed by the Parent Borrower. Subject to Section 2.24, such prepayments
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.

 

(b)           The Parent Borrower may, upon notice to the Swingline Lender
pursuant to delivery to the Swingline Lender of a Notice of Loan Prepayment
(with a copy to the Administrative Agent), at any

 

104

 

 

time or from time to time, voluntarily prepay Swingline Loans in whole or in
part without premium or penalty; provided that, unless otherwise agreed by the
Swingline Lender, (i) such notice must be received by the Swingline Lender and
the Administrative Agent not later than 1:00 p.m. on the date of the prepayment,
and (ii) any such prepayment shall be in a minimum principal amount of $100,000
or a whole multiple of $100,000 in excess hereof (or, if less, the entire
principal thereof then outstanding). Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the Parent Borrower, the
Parent Borrower shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein. Any
prepayment of principal shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 2.18.

 

(c)            If on any date any Net Proceeds are received by or on behalf of
the Parent Borrower or any Restricted Subsidiary in respect of any Prepayment
Event, the Parent Borrower shall, within ten Business Days after such Net
Proceeds are received, apply an amount equal to the aggregate amount of such Net
Proceeds, first, to prepay the Term Loans in the manner and the order as
directed in writing by the Parent Borrower to the Administrative Agent (provided
that in the case of any excess cash flow mandatory prepayment required in
connection with any Incremental Term Loans as permitted under Section 2.1(b),
such prepayment shall be applied ratably to all Term Loans and to the principal
repayment installments thereof on a pro rata basis), and second, (after the Term
Loans have been paid in full) to the Domestic Revolving Loans and/or the Global
Revolving Loans as directed in writing by the Parent Borrower to the
Administrative Agent (without a corresponding permanent reduction in the
aggregate Domestic Revolving Commitments or the aggregate Global Revolving
Commitments); provided that, in the case of any event described in clause (a) or
(b) of the definition of the term Prepayment Event, if the Parent Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer to the
effect that the Parent Borrower and the Restricted Subsidiaries intend to apply
the Net Proceeds from such event (“Reinvestment Net Proceeds”) within 360 days
after receipt of such Net Proceeds, to make Permitted Acquisitions or
Investments permitted by Section 6.5 or acquire real property, equipment or
other assets to be used in the business of the Parent Borrower and the
Restricted Subsidiaries, and certifying that no Default or Event of Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of such event except to the extent of any Net Proceeds
therefrom that have not been so applied by the end of such 360-day period (or,
with respect to any Net Proceeds received in connection with the Dry Cooling
Disposition, by the end of the period ending 720 days after receipt of such Net
Proceeds from the Dry Cooling Disposition) (or, with respect to Net Proceeds
which are committed to be reinvested within such 360-day period (or such 720-day
period, in the case of the Dry Cooling Disposition), except to the extent of any
such Net Proceeds that have not been actually reinvested within 180 days after
the end of such 360-day period (or, with respect to the Dry Cooling Disposition,
within 180 days after the end of such 720-day period)), at which time a
prepayment shall be required in an amount equal to the Net Proceeds that have
not been so applied. Notwithstanding the foregoing, from and after the date
during any fiscal year of the Parent Borrower on which the aggregate gross
proceeds (inclusive of amounts of the type described in the first parenthetical
of Section 6.6(e)) from Dispositions pursuant to Section 6.6(e) received during
such fiscal year exceed the aggregate amount for such fiscal year specified in
clause (i) of the proviso in Section 6.6(e), the Net Proceeds from each
subsequent Prepayment Event occurring during such fiscal year resulting from
Dispositions pursuant to Section 6.6(e) (and a ratable amount of Net Proceeds
from any Prepayment Event that first causes the aforementioned threshold to be
exceeded, which ratable amount shall be determined by reference to a fraction,
the numerator of which shall be the portion of the gross proceeds from such
Prepayment Event representing the excess above such threshold and the
denominator of which shall be the aggregate gross proceeds from such Prepayment
Event) may not be treated as Reinvestment Net Proceeds.

 

(d)            If on any Determination Date relating to the Global Revolving
Facility, the Total Global Exposure exceeds the total Global Revolving
Commitments by more than $500,000, the Parent Borrower

 

105

 

 

shall, upon notice by the Administrative Agent, within three Business Days after
such Determination Date, prepay (or cause the relevant Foreign Subsidiary
Borrower to prepay) the Borrowings of Global Revolving Loans (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Foreign Trade Facility Agent pursuant to Section 2.5(j)(ii)) in an aggregate
amount such that, after giving effect thereto, the Total Global Exposure does
not exceed the total Global Revolving Commitments. If on any Determination Date
relating to the Domestic Revolving Facility, the Total Domestic Exposure exceeds
the total Domestic Revolving Commitments, the Parent Borrower shall, without
notice or demand, within three Business Days after such Determination Date,
prepay (or cause the relevant Foreign Subsidiary Borrower to prepay) the
Borrowings of Domestic Revolving Loans or Swingline Borrowings (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.5(j)(i)) in an aggregate amount such
that, after giving effect thereto, the Total Domestic Exposure does not exceed
the total Domestic Revolving Commitments.

 

(e)            A Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy promptly thereafter) of any prepayment hereunder (i) in
the case of prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m.,
New York City time (or 11:00 a.m., London time, as applicable), three Business
Days before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m. on the Business Day of prepayment or (iii)
in the case of prepayment of a Swingline Loan, not later than 12:00 noon on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Domestic Revolving Commitments or the Global Revolving
Commitments as contemplated by Section 2.9, then such notice of prepayment may
be revoked (or the date specified therein extended) if such notice of
termination is revoked (or the date specified therein extended) in accordance
with Section 2.9. Promptly following receipt of any such notice (other than a
notice relating solely to Swingline Loans), the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.2, except as
necessary to apply fully the required amount of a mandatory prepayment.

 

Section 2.13          Certain Payment Application Matters.

 

(a)            Each repayment or prepayment of a Borrowing by any Borrower shall
be applied ratably to the Loans included in the repaid Borrowing of such
Borrower. It is understood that, in the case of Global Revolving Loans, the
relevant Borrower may select the particular currency of Loans to be prepaid, and
such prepayment shall then be applied ratably to such Loans. Repayments and
prepayments of Borrowings shall be accompanied by accrued interest on the amount
repaid.

 

(b)            Each mandatory prepayment of any Term Loans shall be applied
among the Classes of the Term Loans as directed in writing by the Parent
Borrower to the Administrative Agent and to the installments thereof in each
case in the order as directed in writing by the Parent Borrower to the
Administrative Agent. Any optional prepayment of any Term Loans shall be applied
to the installments of the applicable Term Loans in each case in the order as
directed in writing by the Parent Borrower to the Administrative Agent.

 

Section 2.14          Fees.

 

(a)            The Parent Borrower agrees to pay to the Administrative Agent for
the account of each relevant Lender (i) a commitment fee (the “Domestic
Revolving Commitment Fee”), which shall accrue at the Applicable Rate on the
actual daily unused amount of the Domestic Revolving Commitment of

 

106

 

 

such Lender during the period from and including the Funding Date to but
excluding the Domestic Revolving Maturity Date and (ii) a commitment fee (the
“Global Revolving Commitment Fee”), which shall accrue at the Applicable Rate on
the actual daily unused amount of the Global Revolving Commitment of such Lender
during the period from and including the Funding Date to but excluding the
Global Revolving Maturity Date. Accrued commitment fees shall be payable in
arrears on the last Business Day of March, June, September and December of each
year and on the Domestic Revolving Maturity Date and the Global Revolving
Maturity Date, as applicable, commencing on the first such date to occur after
the Funding Date. Domestic Revolving Commitment Fees and Global Revolving
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees (x) in
respect of the Domestic Revolving Commitments, the Domestic Revolving Commitment
of a Lender shall be deemed to be used to the extent of the outstanding Domestic
Revolving Loans and Financial LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose) and (y) in
respect of the Global Revolving Commitments, the Global Revolving Commitments of
a Lender shall be deemed to be used to the extent of the outstanding Global
Revolving Loans and Non-Financial LC Exposure of such Lender. For the avoidance
of doubt, the Participation FCI Commitment Fee is set forth in Section
2.6(p)(i).

 

(b)          Each Borrower agrees to pay:

 

(i)             to the Administrative Agent for the account of each Domestic
Revolving Lender a participation fee with respect to its participations in
Financial Letters of Credit (“Financial Letter of Credit Fees”), which shall
accrue at the Applicable Rate on the actual daily amount of such Lender’s
Financial LC Exposure (excluding any portion thereof attributable to
unreimbursed Financial LC Disbursements) during the period from and including
the Funding Date to but excluding the later of the date on which such Lender’s
Domestic Revolving Commitment terminates and the date on which such Lender
ceases to have any Financial LC Exposure; provided, however, any Financial
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Financial Letter of Credit as to which such Defaulting
Lender has not provided cash collateral satisfactory to the applicable Issuing
Lender pursuant to Section 2.5(j)(i) shall be payable, to the maximum extent
permitted by applicable laws, to the other Lenders with Domestic Revolving
Commitments in accordance with the upward adjustments in their respective
Applicable Percentages allocable to such Financial Letter of Credit pursuant to
Section 2.24(a)(iv), with the balance of such fee, if any, payable to the
applicable Issuing Lender for its own account;

 

(ii)            to the Foreign Trade Facility Agent for the account of each
Global Revolving Lender a participation fee with respect to its participations
in Non-Financial Letters of Credit (“Non-Financial Letter of Credit Fees”),
which shall accrue at the Applicable Rate on the actual daily amount of such
Lender’s Non-Financial LC Exposure (excluding any portion thereof attributable
to unreimbursed Non-Financial LC Disbursements) during the period from and
including the Funding Date to but excluding the later of the date on which such
Lender’s Global Revolving Commitment terminates and the date on which such
Lender ceases to have any Non-Financial LC Exposure; provided, however, any
Non-Financial Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Non-Financial Letter of Credit as to which
such Defaulting Lender has not provided cash collateral satisfactory to the
applicable Issuing Lender pursuant to Section 2.5(j)(ii) shall be payable, to
the maximum extent permitted by applicable laws, to the other Lenders with
Global Revolving Commitments in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Non-Financial Letter of
Credit pursuant to Section 2.24(a)(iv), with the balance of such fee, if any,
payable to the applicable Issuing Lender for its own account;

 

107

 

 

(iii)           to the applicable Issuing Lender a fronting fee, which shall
accrue at the rate of (A) with respect to Financial Letters of Credit, 0.125%
per annum on the actual daily amount of the Financial LC Exposure (excluding any
portion thereof attributable to unreimbursed Financial LC Disbursements) during
the period from and including the Funding Date to but excluding the later of the
date of termination of the Domestic Revolving Commitments and the date on which
there ceases to be any Financial LC Exposure, as well as such Issuing Lender’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Financial Letter of Credit or processing of drawings thereunder, and (B)
with respect to Non-Financial Letters of Credit, 0.250% per annum on the actual
daily amount of the Non-Financial LC Exposure (excluding any portion thereof
attributable to unreimbursed Non-Financial LC Disbursements) during the period
from and including the Funding Date to but excluding the later of the date of
termination of the Global Revolving Commitments and the date on which there
ceases to be any Non-Financial LC Exposure, as well as such Issuing Lender’s
standard fees with respect to the issuance, amendment, renewal, or extension of
any Non-Financial Letter of Credit or processing of drawings thereunder; and

 

(iv)           to the applicable FCI Issuing Lender and the other Lenders, the
fees set forth in Section 2.6(p).

 

Participation fees and fronting fees pursuant to clauses (i), (ii) and (iii)
above accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Funding Date;
provided that all such fees shall be payable on the date on which the Domestic
Revolving Commitments or the Global Revolving Commitments, as applicable,
terminate and any such fees accruing after the date on which the Domestic
Revolving Commitments or the Global Revolving Commitments, as applicable,
terminate shall be payable on demand. Except as otherwise provided in Section
2.6(p), any other fees payable to the applicable Issuing Lender or FCI Issuing
Lender pursuant to this Section 2.14(b) shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For the purposes of
calculating the actual daily amount of the Financial LC Exposure or
Non-Financial LC Exposure for any period under this Section 2.14(b), the actual
daily amount of the Alternative Currency Financial LC Exposure or Alternative
Currency Non-Financial LC Exposure for such period shall be calculated by
multiplying (x) the actual daily balance of each Alternative Currency Letter of
Credit (expressed in the currency in which such Alternative Currency Letter of
Credit is denominated) by (y) the Exchange Rate for each such Alternative
Currency in effect on the last Business Day of such period or by such other
reasonable method that the Administrative Agent deems appropriate.

 

(c)            The Parent Borrower agrees to pay to BofA Securities, for its own
account, fees payable in the amounts and at the times separately agreed in
writing between the Parent Borrower and BofA Securities.

 

(d)            The Parent Borrower agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times specified in
the Fee Letter.

 

(e)            The Parent Borrower agrees to pay to the Foreign Trade Facility
Agent, for its own account, fees payable in the amounts and at the times
specified in the Deutsche Bank Fee Letter.

 

(f)             All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Lender, applicable FCI Issuing Lender or the Foreign Trade Facility
Agent, in the case of fees payable to it) for distribution, in the case of
commitment

 

108

 

 

fees and participation fees, to the Lenders entitled thereto. Except as
otherwise provided in Section 2.6(p), fees paid shall not be refundable under
any circumstances.

 

Section 2.15          Interest.

 

(a)            ABR Loans shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b)            Eurocurrency Loans shall bear interest at the Adjusted
Eurocurrency Rate for the applicable Interest Period plus the Applicable Rate.

 

(c)            Notwithstanding the foregoing, if any principal of or interest
(or premium, if any) on any Loan or any fee or other amount payable by any
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount (except as specified in Section 2.6(h)(ii)), 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section
(or, in the case of amounts denominated in any Alternative Currency under the
Global Revolving Facility, the rate that would apply to Loans in such currency
pursuant to clause (i) above), in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).

 

(d)            Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Domestic Revolving Commitments or the Global Revolving
Commitments, and in the case of the Term Loans, upon the Term Loan A Maturity
Date or the Incremental Term Loan Maturity Date, as applicable; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Domestic
Revolving Availability Period or Global Revolving Availability Period, as
applicable), accrued interest (and premium, if any) on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.

 

(e)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) or, in the case of interest in respect of Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted Eurocurrency Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error, it being understood and agreed that the Administrative Agent
does not warrant, nor accept responsibility, nor shall the Administrative Agent
have any liability with respect to the administration, submission or any other
matter related to the rates in the definition of “Eurocurrency Rate” or with
respect to any rate that is an alternative or replacement for or successor to
any of such rate (including any LIBOR Successor Rate) or the effect of any of
the foregoing, or of any LIBOR Successor Rate Conforming Changes.

 

(f)             If, as a result of any restatement of or other adjustment to the
financial statements of the Parent Borrower or for any other reason, the Parent
Borrower or the Administrative Agent at the direction of the Required Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Parent

 

109

 

 

Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Parent Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Parent Borrower under the Bankruptcy Code of the United States,
automatically and without further action by any Person), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, the Foreign
Trade Facility Agent, any Lender or the Issuing Lenders, as the case may be,
under Section 2.5(c), 2.14(b) or 2.15(c) or under Article VII. The Parent
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.

 

(g)            Interest Act (Canada). For the purposes of the Interest Act
(Canada), (i) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.

 

Section 2.16          Alternate Rate of Interest.

 

If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

(a)            (i) the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted Eurocurrency Rate for such Interest
Period, and (ii) the circumstances described in Section 1.10 do not apply;

 

(b)            the Administrative Agent is advised by the Required Lenders that
the Adjusted Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;
or

 

(c)            the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that deposits in the principal amounts of the
Loans comprising such Borrowing and in the currency in which such Loans are to
be denominated are not generally available in the relevant market;

 

then the Administrative Agent shall give notice thereof to the Parent Borrower
and the relevant Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Parent Borrower and
the relevant Lenders that the circumstances giving rise to such notice no longer
exist (which notice shall be promptly given by the Administrative Agent when
such circumstances no longer exist), then, in the case of the relevant Facility,
any request by a Borrower for a Eurocurrency Borrowing of the affected Type or
in the affected currency, or a conversion to or continuation of a Eurocurrency
Borrowing of the affected Type or in the affected currency, pursuant to Section
2.3 or 2.8, shall be deemed rescinded; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

 



110

 

 

Section 2.17         Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)             impose, modify or deem applicable any reserve, special deposit
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve requirement reflected
in the Adjusted Eurocurrency Rate);

 

(ii)            subject any Lender or an Agent to any Taxes (other than (A)
Indemnified Taxes, (B) Excluded Taxes or (C) Taxes imposed as a penalty for a
Lender’s failure to comply with non-U.S. legislation implementing FATCA) on its
loans, loan principal, letters of credit, commitments or other obligations or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)           impose on any Lender, Issuing Lender or FCI Issuing Lender or
the London (or other relevant) interbank market any other condition affecting
this Agreement or Eurocurrency Loans made by such Lender, any Letter of Credit
(or any participation therein) or any FCI (or any participation therein);

 

and the result of any of the foregoing shall be to increase the net cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender,
Issuing Lender or FCI Issuing Lender of participating in, issuing or maintaining
any Letter of Credit or FCI or to reduce the amount of any sum received or
receivable by such Lender, Issuing Lender or FCI Issuing Lender hereunder
(whether of principal, interest, premium or otherwise), then each relevant
Borrower will pay to such Lender, Issuing Lender or FCI Issuing Lender such
additional amount or amounts as will compensate such Lender, Issuing Lender or
FCI Issuing Lender, as the case may be, for such additional costs actually
incurred or reduction suffered; provided that such Lender shall only be entitled
to seek such additional amounts if such Lender is generally seeking the payment
of similar additional amounts from similarly situated borrowers in comparable
credit facilities.

 

(b)            If any Lender, Issuing Lender or FCI Issuing Lender determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Person’s capital or on
the capital of such Person’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit or FCIs
held by, such Lender, or the Letters of Credit issued by such Issuing Lender, or
the FCIs issued by such FCI Issuing Lender, to a level below that which such
Lender, Issuing Lender or FCI Issuing Lender or such Lender’s, Issuing Lender’s
or FCI Issuing Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Person’s policies and the policies of
such Person’s holding company with respect to capital adequacy or liquidity),
then from time to time the relevant Borrower will pay to such Lender, Issuing
Lender or FCI Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Person or such Person’s holding company for any
such reduction actually suffered; provided that such Lender shall only be
entitled to seek such additional amounts if such Lender is generally seeking the
payment of similar additional amounts from similarly situated borrowers in
comparable credit facilities.

 

(c)            If any Lender, any Issuing Lender or any FCI Issuing Lender
incurs any Mandatory Costs attributable to the Obligations, then from time to
time the Parent Borrower will pay (or cause the applicable Foreign Subsidiary
Borrower to pay) to such Lender or such Issuing Lender, as the case may be, such
Mandatory Costs. Such amount shall be expressed as a percentage rate per annum
and shall be payable on the full amount of the applicable Obligations.

 

111

 

(d)            A certificate of a Lender, Issuing Lender or FCI Issuing Lender
setting forth in reasonable detail the basis for and computation of the amount
or amounts necessary to compensate such Person or its holding company, as the
case may be, as specified in paragraph (a), (b) or (c) of this Section shall be
delivered to the relevant Borrower and shall be conclusive absent manifest
error. Such Borrower shall pay such Lender, Issuing Lender or FCI Issuing Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof. All amounts payable by any Borrower pursuant to paragraph (a) or (b) of
this Section shall be deemed to constitute interest expense in respect of the
Loans.

 

(e)            Failure or delay on the part of any Lender, Issuing Lender or FCI
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Person’s right to demand such compensation; provided
that no Borrower shall be required to compensate a Lender, Issuing Lender or FCI
Issuing Lender pursuant to this Section for any increased costs or reductions
incurred more than 270 days prior to the date that such Person notifies such
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Person’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Section 2.18          Break Funding Payments.

 

In the event of (a) the payment of any principal of any Eurocurrency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Domestic Revolving Loan, any
Global Revolving Loan, all or any portion of the Term Loan A, or any Incremental
Term Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.12(d) and is
revoked in accordance therewith), (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Parent Borrower pursuant to Section 2.21 or (e) any failure
by the Parent Borrower or the applicable Foreign Subsidiary Borrower to make
payment of any Loan or drawing under any Letter of Credit (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency, then, in any such event, the relevant
Borrower shall compensate each Lender for the loss, cost and expense actually
incurred that is attributable to such event. In the case of a Eurocurrency Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurocurrency Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the relevant currency of a comparable amount and period from other banks in the
relevant market. A certificate of any Lender setting forth in reasonable detail
the basis for and computation of any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the relevant
Borrower and shall be conclusive absent manifest error, and shall be so
delivered as promptly as reasonably practicable after such Lender obtains actual
knowledge of such amount.

 

Section 2.19          Taxes.

 

(a)            Any and all payments by or on account of any obligation of any
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any

 

112

 

 

Indemnified Taxes; provided that if a Borrower shall be required to deduct any
Indemnified Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
relevant Agent or the relevant Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions and (iii) such Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

 

(b)           In addition, each Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law and indemnify
the Lender from and against any Other Taxes and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto.

 

(c)           Each Borrower shall indemnify each Agent and each Lender, within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes paid by such Agent or such Lender or required to be withheld or deducted
from a payment to such recipient (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate setting forth
in reasonable detail the basis for and computation of the amount of such payment
or liability delivered to a Borrower by a Lender, or by an Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error, and
shall be so delivered as promptly as reasonably practicable after such Lender or
such Agent, as the case may be, obtains actual knowledge of such amount.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Borrower to a Governmental Authority, such Borrower shall
deliver to the relevant Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to such Agent.

 

(e)           Each Agent and each Lender that is not a United States person
within the meaning of Section 7701(a)(30) of the Code (a “Non-U.S. Recipient”)
shall, to the extent it is legally entitled to do so, deliver to the Parent
Borrower and each Agent, on or before the date on which it becomes a party to
this Agreement either:

 

(A)             two duly completed and signed original copies of either Internal
Revenue Service Form W-8BEN (including Form W-8BEN-E, as applicable) or Internal
Revenue Service Form W-8ECI (relating to such Non-U.S. Recipient and entitling
it to a complete exemption from or reduction of withholding of United States
federal income taxes on all amounts to be received by such Non-U.S. Recipient
pursuant to this Agreement and the other credit documents), or successor and
related applicable forms, as the case may be (including, where applicable any
such forms required to be provided to certify to such exemption on behalf of
such Non-U.S. Recipient’s beneficial owners); or

 

(B)              in the case of a Non-U.S. Recipient claiming the benefit of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
statement in the form of Exhibit C (and any similar statements required to
certify to the exemption of its beneficial owners) or such other form of
statement as shall be reasonably requested by the Parent Borrower from time to
time to the effect that such Non-U.S. Recipient (and, where applicable, its
beneficial owners) is eligible for a complete exemption from withholding of
United States federal income taxes under Code Section 871(h) or 881(c), and (y)
two duly completed and signed original copies of Internal Revenue Service Form
W-8BEN

 

113

 

 

(or W-8BEN-E) or successor and related applicable forms (including, where
applicable, copies of such forms with respect to such entity’s beneficial
owners).

 

Further, each Non-U.S. Recipient agrees (i) to deliver to the Parent Borrower
and each Agent, and if applicable, the assigning Lender two further duly
completed and signed original copies of such Forms W-8BEN (or W-8BEN-E) or
W-8ECI, as the case may be (and, where applicable, any such forms on behalf of
its beneficial owners) or successor and related applicable forms, on or before
the date that any such form expires or becomes obsolete and promptly after the
occurrence of any event requiring a change from the most recent form(s)
previously delivered by it to the Parent Borrower in accordance with applicable
U.S. laws and regulations, (ii) in the case of a Non-U.S. Recipient that
delivers a statement in the form of Exhibit C (or such other form of statement
as shall have been requested by the Parent Borrower), to deliver to the Parent
Borrower and each Agent, and if applicable, the assigning Lender, such statement
(and where applicable, any such statements from its beneficial owners) on the
two year anniversary of the date on which such Non-U.S. Recipient became a party
to this Agreement and to deliver promptly to the Parent Borrower and each Agent,
such additional statements and forms as shall be reasonably requested by the
Parent Borrower or such Agent from time to time, and (iii) to notify promptly
the Parent Borrower and each Agent if it (or, as applicable, its beneficial
owners) is no longer able to deliver, or if it is required to withdraw or
cancel, any form of statement previously delivered by it pursuant to this
Section 2.19(e). Notwithstanding anything herein to the contrary, no Non-U.S.
Recipient shall be required to provide any forms, certification or documentation
which it is not legally entitled or able to deliver.

 

(f)           Each Agent that is a United States person within the meaning of
Section 7701(a)(30) of the Code and each Lender which is not a Non-U.S.
Recipient shall deliver to Parent Borrower and each Agent (and if applicable the
assigning or participating Lender) two duly completed and signed original copies
of Internal Revenue Service Form W-9 (or applicable successor form) certifying
that such party is exempt from U.S. federal backup withholding. Each Agent and
each such Lender shall deliver to the Parent Borrower and each Agent two further
duly completed and signed forms (or successor form) at or before the time any
such form becomes obsolete.

 

(g)          [Reserved].

 

(h)          If any Agent or any Lender determines, in its sole discretion, that
it has received a refund in respect of Indemnified Taxes or Other Taxes paid by
a Borrower, it shall promptly pay such refund, together with any other amounts
paid by such Borrower in connection with such refunded Indemnified Taxes or
Other Taxes, to such Borrower, net of all out-of-pocket expenses incurred in
obtaining such refund; provided, however, that each Borrower agrees to promptly
return such refund to the applicable Agent or the applicable Lender as the case
may be, if it receives notice from the applicable Agent or applicable Lender
that such Agent or Lender is required to repay such refund. This paragraph shall
not be construed to require any Agent or any Lender to make available its tax
returns (or any other information that it deems confidential) to the applicable
Borrower or any Person.

 

(i)            If any Agent or any Lender is entitled to an exemption from or
reduction in the rate of the imposition, deduction or withholding of any
Indemnified Tax or Other Tax under the laws of the jurisdiction in which a
Foreign Subsidiary Borrower is organized or engaged in business, or any treaty
to which such jurisdiction is a party, with respect to payments under this
Agreement or any other Loan Document, then such Agent or such Lender (as the
case may be) shall deliver to such Foreign Subsidiary Borrower or the relevant
Governmental Authority, in the manner and at the time or times prescribed by

 

114

 

 

applicable law or as reasonably requested by the Foreign Subsidiary Borrower,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by such Foreign Subsidiary Borrower as will permit such
payments to be made without the imposition, deduction or withholding of such
Indemnified Tax or Other Tax or at a reduced rate; provided that such Agent or
such Lender is legally entitled to complete, execute and deliver such
documentation and in its reasonable judgment such completion, execution or
submission would not materially prejudice its commercial or legal position or
require disclosure of information it considers confidential or proprietary. The
Parent Borrower or such Foreign Subsidiary Borrower shall use commercially
reasonable efforts to take such actions as are requested by any Agent or any
Lender to obtain the benefits of any exemption from or reduction in the rate of
any Indemnified Tax, Other Tax or Excluded Tax.

 

(j)             If a payment made to a Lender or an Agent under this Agreement
or any other Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA, such Agent or such Lender, as the case may be, shall deliver
to the Parent Borrower and each Agent at such time or times reasonably requested
by the Parent Borrower or an Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by a Borrower or an Agent as may
be necessary for such Borrower and such Agent to comply with their obligations
under FATCA and to determine whether such Agent and such Lender have complied
with such Agent’s and such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
paragraph, “FATCA” shall include any amendments made to FATCA after the
Effective Date.

 

Section 2.20          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)            Each Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest,
premium, fees, reimbursement of LC Disbursements, reimbursement of FCI
Disbursements, or of amounts payable under Section 2.17, 2.18 or 2.19, or to
provide Cash Cover, or otherwise) prior to the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, local time), on the date when due, in
same day funds, without set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Office, except as otherwise
expressly provided herein. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment under any Loan
Document shall be due on a day that is not a Business Day, the date for payment
thereof shall be extended to the next Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable to but excluding
such Business Day. Except as otherwise specified in this Agreement, each such
payment (other than (i) principal of and interest on Loans and LC Disbursements
denominated in an Alternative Currency, which shall be made in the applicable
Alternative Currency, except as otherwise specified in Section 2.5(e) and (ii)
payments in respect of the FCIs and FCI Disbursements thereunder, which shall be
made in the currency applicable to such FCI) shall be made in Dollars.

 

(b)            If at any time insufficient funds are received by and available
to the Administrative Agent or the Foreign Trade Facility Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements and FCI Disbursements,
interest, premium, fees and Cash Cover then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements and FCI Disbursements then due
hereunder, and any premium or Cash Cover then due hereunder, ratably among

 

115

 

 

the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements and FCI Disbursements, and any premium or Cash
Cover, then due to such parties.

 

(c)            If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest (or premium, if any) on any of its Domestic Revolving Loans, Global
Revolving Loans, portion of the Term Loan A, Incremental Term Loans, FCI
Disbursements, participations in LC Disbursements, participations in Swingline
Loans or participations in Participation FCI Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Domestic Revolving Loans, Global Revolving Loans, portion of the Term Loan A,
Incremental Term Loans, FCI Disbursements, participations in LC Disbursements,
participations in Swingline Loans and participations in FCI Disbursements and
accrued interest (and premium, if any) thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Domestic Revolving
Loans, the Global Revolving Loans, the Term Loan A, any Incremental Term Loans,
FCI Disbursements, participations in LC Disbursements, participations in
Swingline Loans and participations in FCI Disbursements of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest (and premium, if any) on their respective Domestic Revolving
Loans, Global Revolving Loans, portion of the Term Loan A, Incremental Term
Loans, FCI Disbursements, participations in LC Disbursements, participations in
Swingline Loans and participations in FCI Disbursements; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or any other Loan Document or any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans, participations in LC Disbursements or participations in FCI Disbursements
to any assignee or participant, other than to the Parent Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

(d)            Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders (or any of them) hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders the amount
due. In such event, if such Borrower has not in fact made such payment, then
each relevant Lender severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds in
the relevant currency (which determination shall be conclusive absent manifest
error).

 

(e)            If any Lender shall fail to make any payment required to be made
by it to the Administrative Agent, the Swingline Lender or any Issuing Lender,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations until all such unsatisfied obligations are fully paid.

 



116

 

 

Section 2.21          Mitigation Obligations; Replacement of Lenders.

 

(a)            If any Lender or the Foreign Trade Facility Agent requests
compensation under Section 2.17, or if any Borrower is required to pay any
additional amount to any Lender or the Foreign Trade Facility Agent or any
Governmental Authority for the account of any Lender or the Foreign Trade
Facility Agent pursuant to Section 2.19, then, in the case of a Lender, such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or, in the case of a Lender or the
Foreign Trade Facility Agent, such party will use reasonable efforts to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the Foreign Trade Facility
Agent, as applicable, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.17 or 2.19, as the case may be, in
the future and (ii) would not subject such Lender or the Foreign Trade Facility
Agent, as applicable, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the Foreign Trade Facility Agent.
Each Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender or the Foreign Trade Facility Agent in connection with any such
designation or assignment.

 

(b)            If (i) any Lender (other than an FCI Issuing Lender) or the
Foreign Trade Facility Agent requests compensation under Section 2.17, (ii) any
Borrower is required to pay any additional amount to any Lender or the Foreign
Trade Facility Agent or any Governmental Authority for the account of any Lender
or the Foreign Trade Facility Agent pursuant to Section 2.19, (iii) any Lender
is a Defaulting Lender, (iv) any Lender becomes a “Non-Consenting Lender” (as
defined below), or (v) any Lender is a non-extending Lender pursuant to Section
2.1(c), Section 2.1(d) or Section 2.6(b), then the Parent Borrower may, at its
sole expense and effort, upon notice to such Lender (other than an FCI Issuing
Lender in the case of applicability of clause (i) above) or the Foreign Trade
Facility Agent, as applicable, and the Administrative Agent, require such Lender
(other than an FCI Issuing Lender in the case of applicability of clause (i)
above) or the Foreign Trade Facility Agent (in the case of clause (i) or (ii)
above as such clauses relate to the Foreign Trade Facility Agent) to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.4), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee, in
the case of a Lender, may be another Lender, if a Lender accepts such
assignment); provided that (A) the Parent Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, and the Foreign Trade Facility Agent in the case of an
assignment of a Participation FCI Commitment, (B) such Lender or the Foreign
Trade Facility Agent, as applicable, shall have received payment of an amount
equal to the outstanding principal of its Loans, participations in Participation
FCI Disbursements, participations in LC Disbursements and participations
Swingline Loans, accrued interest (and premium, if any) thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or such Borrower
(in the case of all other amounts) and (C) in the event of a replacement of a
Non-Consenting Lender, in order for the Parent Borrower to be entitled to
replace such a Lender, such replacement must take place no later than 120 days
after the date the Non-Consenting Lender shall have notified the Parent Borrower
and the Administrative Agent of its failure to agree to any requested consent,
waiver or amendment. Neither a Lender nor the Foreign Trade Facility Agent shall
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling a
Borrower to require such assignment and delegation cease to apply. In the event
that (x) the Parent Borrower or the Administrative Agent has requested the
Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto (including extensions of any
maturity date) or to approve a request that Eurocurrency Loans be made, or
Letters of Credit and FCIs be issued, in a currency other than those
specifically listed in the definition of “Alternative Currency”, (y) the
consent, waiver, amendment or request in question requires the agreement of all
Lenders (or of a particular affected Lender) in accordance with the terms of
Section 1.9(a), Section 2.6(b) or Section 9.2 and (z) if required, the Required
Lenders have agreed to such consent, waiver or

 

117

 

 

amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender”.

 

Section 2.22           Change in Law.

 

Notwithstanding any other provision of this Agreement, if, after the Effective
Date, (a) any Change in Law shall make it unlawful for any Issuing Lender to
issue Letters of Credit denominated in an Alternative Currency, or any Global
Revolving Lender to make Global Revolving Loans denominated in an Alternative
Currency, or any FCI Issuing Lender to issue any FCIs, (b) there shall have
occurred any change in national or international financial, political or
economic conditions (including the imposition of or any change in exchange
controls) or currency exchange rates that would make it impracticable for any
Issuing Lender to issue Letters of Credit denominated in such Alternative
Currency for the account of a Borrower, or any Global Revolving Lender to make
Global Revolving Loans denominated in an Alternative Currency, or any FCI
Issuing Lender to issue any FCIs, then by prompt written notice thereof to the
Parent Borrower and to the Administrative Agent (which notice shall be withdrawn
whenever such circumstances no longer exist), (i) such Issuing Lender may
declare that Letters of Credit will not thereafter be issued by it in the
affected Alternative Currency or Alternative Currencies, whereupon the affected
Alternative Currency or Alternative Currencies shall be deemed (for the duration
of such declaration) not to constitute an Alternative Currency for purposes of
the issuance of Letters of Credit by such Issuing Lender, (ii) such Global
Revolving Lender may declare that Global Revolving Loans will not thereafter be
made by it in the affected Alternative Currency or Alternative Currencies,
whereupon the affected Alternative Currency or Alternative Currencies shall be
deemed (for the duration of such declaration) not to constitute an Alternative
Currency for purposes of the making of Global Revolving Loans by such Global
Revolving Lender, and (iii) such FCI Issuing Lender may declare that such
affected FCIs will not thereafter be issued by it and the commitment of such FCI
Issuing Lender to issue such affected FCIs shall forthwith be cancelled (for the
duration of such declaration), or (c) any Law shall make it unlawful, or any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternative Currency), or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then by prompt written notice thereof to the Parent Borrower and to the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (i) any obligation of such Lender to make or
continue Eurocurrency Loans in the affected currency or currencies or, in the
case of Eurocurrency Loans in Dollars, to convert ABR Loans to Eurocurrency
Loans, shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining ABR Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Alternate Base
Rate, the interest rate on which ABR Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Alternate Base Rate, in each
case until such Lender notifies the Administrative Agent and the Parent Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice specified in the foregoing clause (c), (x) the Parent
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in (i) Dollars,
convert (which prepayment or conversion shall be accompanied by the payment of
all accrued interest on the amount so prepaid or converted) all Eurocurrency
Loans of such Lender to ABR Loans (the interest rate on which ABR Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Alternate Base Rate), or (ii) an Alternative Currency, convert (which prepayment
or conversion shall be accompanied by the payment of all accrued interest on the
amount so prepaid or converted) all Eurocurrency Loans of such Lender to
Alternate Rate Loans, in each case, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to

 

118

 

 

maintain such Eurocurrency Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurocurrency Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurocurrency Rate, the Administrative Agent shall during the
period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate.

 

Section 2.23          Foreign Subsidiary Borrowers.

 

(a)            Subject to the consent of the Administrative Agent and each
Global Revolving Lender (such consent not to be unreasonably withheld, delayed
or conditioned), the Parent Borrower may designate any Foreign Subsidiary of the
Parent Borrower as a Foreign Subsidiary Borrower under the Global Revolving
Facility by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Foreign Subsidiary, the Parent Borrower and the
Administrative Agent and upon such delivery such Foreign Subsidiary shall for
all purposes of this Agreement be a Foreign Subsidiary Borrower under the Global
Revolving Facility and a party to this Agreement until the Parent Borrower shall
have executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Foreign Subsidiary, whereupon such Foreign
Subsidiary shall cease to be a Foreign Subsidiary Borrower under the Global
Revolving Facility. Notwithstanding the preceding sentence, no such Borrowing
Subsidiary Termination will become effective as to any Foreign Subsidiary
Borrower under the Global Revolving Facility at a time when any Obligations of
such Foreign Subsidiary Borrower shall be outstanding thereunder or any Letters
of Credit issued for the account of such Foreign Subsidiary Borrower shall be
outstanding (which shall not have been cash collateralized in a manner
consistent with the terms of Section 2.5(j)); provided that such Borrowing
Subsidiary Termination shall be effective to terminate such Foreign Subsidiary
Borrower’s right to make further borrowings under the Global Revolving Facility.
As of the Third Amendment Effective Date, there are no Foreign Subsidiary
Borrowers with respect to the Global Revolving Facility.

 

(b)            (i)              Subject to the consent of the Foreign Trade
Facility Agent, the Administrative Agent, each of the Participation FCI Issuing
Lenders (such consent not to be unreasonably withheld, delayed or conditioned)
and each Lender with a Participation FCI Commitment (such consent not to be
unreasonably withheld, delayed or conditioned), the Parent Borrower may
designate any Foreign Subsidiary of the Parent Borrower as a Foreign Subsidiary
Borrower under the Foreign Trade Facility by delivery to the Foreign Trade
Facility Agent and the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Foreign Subsidiary, the Parent Borrower, the Foreign Trade
Facility Agent and the Administrative Agent and upon such delivery such Foreign
Subsidiary shall for all purposes of this Agreement be a Foreign Subsidiary
Borrower under the Foreign Trade Facility and a party to this Agreement until
the Parent Borrower shall have executed and delivered to the Foreign Trade
Facility Agent and the Administrative Agent a Borrowing Subsidiary Termination
with respect to such Foreign Subsidiary, whereupon such Foreign Subsidiary shall
cease to be a Foreign Subsidiary Borrower under the Foreign Trade Facility. As
of the Third Amendment Effective Date, there are no Foreign Subsidiary Borrowers
with respect to the Foreign Trade Facility.

 

(ii)               Subject to the consent of the Foreign Trade Facility Agent,
the Administrative Agent and each Bilateral FCI Issuing Lenders (such consent
not to be unreasonably withheld, delayed or conditioned), the Parent Borrower
may designate any Foreign Subsidiary of the Parent Borrower as a Foreign
Subsidiary Borrower under the Bilateral Foreign Trade Facility by delivery to
the Foreign Trade Facility Agent and the Administrative Agent of a Borrowing
Subsidiary Agreement executed by such Foreign Subsidiary, the Parent Borrower,
the Foreign

 

119

 

 

Trade Facility Agent and the Administrative Agent and upon such delivery such
Foreign Subsidiary shall for all purposes of this Agreement be a Foreign
Subsidiary Borrower under the Bilateral Foreign Trade Facility and a party to
this Agreement until the Parent Borrower shall have executed and delivered to
the Foreign Trade Facility Agent and the Administrative Agent a Borrowing
Subsidiary Termination with respect to such Foreign Subsidiary, whereupon such
Foreign Subsidiary shall cease to be a Foreign Subsidiary Borrower under the
Bilateral Foreign Trade Facility. As of the Third Amendment Effective Date,
there are no Foreign Subsidiary Borrowers with respect to the Bilateral Foreign
Trade Facility.

 

(iii)       Notwithstanding the preceding clauses (i) and (ii), no such
Borrowing Subsidiary Termination will become effective as to any Foreign
Subsidiary Borrower under the Foreign Trade Facility or the Bilateral Foreign
Trade Facility, as applicable, at a time when any Obligations of such Foreign
Subsidiary Borrower shall be outstanding thereunder or any applicable FCIs
issued for the account of such Foreign Subsidiary Borrower shall be outstanding
(which shall not have been cash collateralized or otherwise supported in a
manner consistent with the terms of Section 2.6(o)(iv) or the obligations of
such Foreign Subsidiary Borrower in respect of each outstanding FCI shall not
have been assumed by the Parent Borrower or another Foreign Subsidiary Borrower
pursuant to a written assumption agreement in form and substance reasonably
satisfactory to the Parent Borrower, such terminated Foreign Subsidiary
Borrower, any Foreign Subsidiary Borrower that assumes obligations of such
terminated Foreign Subsidiary Borrower, and the Foreign Trade Facility Agent);
provided that such Borrowing Subsidiary Termination shall be effective to
terminate such Foreign Subsidiary Borrower’s right to request further FCIs or
other extensions of credit under the Foreign Trade Facility or the Bilateral
Foreign Trade Facility, as applicable.

 

(c)          For the avoidance of doubt, no Foreign Subsidiary Borrower shall be
liable for the Obligations of any other Loan Party.

 

(d)         The Administrative Agent shall promptly notify the Global Revolving
Lenders of any Foreign Subsidiary Borrower added or terminated pursuant to
Section 2.23(a), and the Foreign Trade Facility Agent shall promptly notify (i)
each Participation FCI Issuing Lender and each Lender with Participation FCI
Commitments of any Foreign Subsidiary Borrower added or terminated pursuant to
Section 2.23(b)(i) and (ii) each Bilateral FCI Issuing Lender of any Foreign
Subsidiary Borrower added or terminated pursuant to Section 2.23(b)(ii).

 

(e)          Notwithstanding anything to the contrary set forth in this Section
2.23: (i) no Foreign Subsidiary Borrower shall become a Foreign Subsidiary
Borrower under the Global Revolving Facility until such time as (A) the
Administrative Agent and each Global Revolving Lender shall have completed “know
your customer” due diligence with respect to such proposed Foreign Subsidiary
Borrower, and the Parent Borrower shall have provided to the Administrative
Agent and each Global Revolving Lender the documentation and other information
requested by the Administrative Agent or such Global Revolving Lender in order
to comply with applicable law, including the PATRIOT Act, Sanctions, the United
States Foreign Corrupt Practices Act of 1977, the applicable European Union or
German acts and ordinance such as the German Anti-Money-Laundering-Act
(“Geldwäschegesetz”), and the German Foreign Trade Ordinance (Verordnung zur
Durchführung des Außenwirtschaftsgesetzes (“Außenwirtschaftsverordnung”)), and
(B) if such proposed Foreign Subsidiary Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, the Administrative Agent
and each Global Revolving Lender shall have received, to the extent requested by
the Administrative Agent or such Global Revolving Lender, a Beneficial Ownership
Certification with respect to such proposed Foreign Subsidiary Borrower; (ii) no
Foreign Subsidiary Borrower shall become a Foreign Subsidiary Borrower under the
Foreign Trade Facility until such time as (A) the Administrative Agent, the
Foreign Trade

 



 120 

 

 

Facility Agent, each Participation FCI Issuing Lender, and each Lender with a
Participation FCI Commitment shall have completed “know your customer” due
diligence with respect to such proposed Foreign Subsidiary Borrower, and the
Parent Borrower shall have provided to the Administrative Agent, the Foreign
Trade Facility Agent, each Participation FCI Issuing Lender, and each Lender
with a Participation FCI Commitment the documentation and other information
requested by the Administrative Agent, the Foreign Trade Facility Agent, such
Participation FCI Issuing Lender, or such Lender with a Participation FCI
Commitment in order to comply with applicable law, including the PATRIOT Act,
Sanctions, the United States Foreign Corrupt Practices Act of 1977, the
applicable European Union or German acts and ordinance such as the German
Anti-Money-Laundering-Act (“Geldwäschegesetz”), and the German Foreign Trade
Ordinance (Verordnung zur Durchführung des Außenwirtschaftsgesetzes
(“Außenwirtschaftsverordnung”)), and (B) if such proposed Foreign Subsidiary
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Administrative Agent, the Foreign Trade Facility Agent, each
Participation FCI Issuing Lender, and each Lender with a Participation FCI
Commitment shall have received, to the extent requested by the Administrative
Agent, the Foreign Trade Facility Agent, such Participation FCI Issuing Lender
or such Lender with a Participation FCI Commitment, a Beneficial Ownership
Certification with respect to such proposed Foreign Subsidiary Borrower; and
(iii) no Foreign Subsidiary Borrower shall become a Foreign Subsidiary Borrower
under the Bilateral Foreign Trade Facility until such time as (A) the
Administrative Agent, the Foreign Trade Facility Agent and each Bilateral FCI
Issuing Lender shall have completed “know your customer” due diligence with
respect to such proposed Foreign Subsidiary Borrower, and the Parent Borrower
shall have provided to the Administrative Agent, the Foreign Trade Facility
Agent and each Bilateral FCI Issuing Lender the documentation and other
information requested by the Administrative Agent, the Foreign Trade Facility
Agent or such Bilateral FCI Issuing Lender in order to comply with applicable
law, including the PATRIOT Act, Sanctions, the United States Foreign Corrupt
Practices Act of 1977, the applicable European Union or German acts and
ordinance such as the German Anti-Money-Laundering-Act (“Geldwäschegesetz”), and
the German Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (“Außenwirtschaftsverordnung”)), and (B) if such
proposed Foreign Subsidiary Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, the Administrative Agent, the Foreign
Trade Facility Agent and each Bilateral FCI Issuing Lender shall have received,
to the extent requested by the Administrative Agent, the Foreign Trade Facility
Agent or such Bilateral FCI Issuing Lender, a Beneficial Ownership Certification
with respect to such proposed Foreign Subsidiary Borrower.

 

Section 2.24        Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable laws:

 

(i)        Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.2 and in the definition of “Required
Lender”.

 

(ii)       Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by any Agent for the account of a Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to such Agent by that
Defaulting Lender pursuant to Section 9.8), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Agents hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to any Issuing Lender, the Swingline Lender or any
Participation FCI Issuing Lender hereunder; third, if so

 



 121 

 



 

determined by the Administrative Agent or requested by the Parent Borrower or
any Issuing Lender, the Swingline Lender or any Participation FCI Issuing
Lender, to be held as cash collateral for future funding obligations of that
Defaulting Lender of any participation in any Letter of Credit, Swingline Loan
or Participation FCI; fourth, as the Parent Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent or Foreign Trade
Facility Agent, as applicable; fifth, if so determined by the Administrative
Agent or Foreign Trade Facility Agent, as applicable, or requested by the Parent
Borrower, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, any
Issuing Lender, the Swingline Lender or any Participation FCI Issuing Lender as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Lender, the Swingline Lender or any Participation FCI
Issuing Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Parent Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Parent Borrower against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans, unreimbursed LC Disbursements or unreimbursed FCI
Disbursements in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans, unreimbursed LC Disbursements or
unreimbursed FCI Disbursements were made at a time when the conditions set forth
in Section 4.3 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and unreimbursed LC Disbursements and unreimbursed FCI
Disbursements owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or unreimbursed LC Disbursements
or unreimbursed FCI Disbursements, owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to pay
other amounts or post cash collateral pursuant to this Section 2.24(a)(ii) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)      Certain Fees. The Defaulting Lender (x) shall not be entitled to
receive any fees pursuant to Section 2.14(a) or (b) for any period during which
such Lender is a Defaulting Lender (and the Parent Borrower and other Borrowers
shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender) and (y) shall be limited
in its right to receive Financial Letter of Credit Fees, Non-Financial Letter of
Credit Fees and any of the fees described in Section 2.6(p) to the extent as
provided in Section 2.24(b).

 

(iv)      Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Financial Letters of Credit, Non-Financial
Letters of Credit, Swingline Loans or Participation FCIs, the “Applicable
Domestic Revolving Percentage” or “Applicable Global Revolving Percentage”, as
applicable, of each non-Defaulting Lender shall be computed without giving
effect to the Commitments of that Defaulting Lender; provided, that, each such
reallocation shall be given effect (x) only if, at the time of such
reallocation, no Default or Event of Default exists; and (y) for each
non-Defaulting Lender, only to the extent that the aggregate obligation of that
non-Defaulting Lender to acquire, refinance or fund participations in Financial
Letters of Credit, Non-Financial Letters of Credit, Swingline Loans and FCIs
after giving effect to such reallocation

 



 122 

 

 

would not exceed one or more of (A) any excess of (1) the Domestic Revolving
Commitment of that non-Defaulting Lender minus (2) the sum of the Financial LC
Exposure, Swingline Exposure and the aggregate principal amount of the
outstanding Domestic Revolving Loans of that Lender, (B) any excess of (1) the
Global Revolving Commitment of that non-Defaulting Lender minus (2) the sum of
the Non-Financial LC Exposure and the aggregate principal amount of the
outstanding Global Revolving Loans of that Lender or (C) any excess of (1) the
Participation FCI Commitment of that non-Defaulting Lender minus (2) the FCI
Exposure of that Lender.

 

(b)          Defaulting Lender Cure. If the Parent Borrower, the Administrative
Agent, the Swingline Lender, each Issuing Lender and each Participation FCI
Issuing Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit, Swingline Loans and FCIs to be held on a
pro rata basis by the Lenders in accordance with their relevant Applicable
Percentages (without giving effect to Section 2.24(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Parent Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties (and, in any event, subject to Section 9.19), no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

(c)           Request for Cash Collateral. At any time that there shall exist a
Defaulting Lender, within three (3) Business Days of the request of the
Administrative Agent, an Issuing Lender, the Swingline Lender or the
Participation FCI Issuing Lender, the Parent Borrower shall deliver to the
Administrative Agent cash collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.24(a)(iv) and any cash
collateral provided by the Defaulting Lender).

 

(d)          Grant of Security Interest. All cash collateral provided pursuant
to this Section shall be maintained in blocked, non-interest bearing deposit
accounts at (i) the Administrative Agent, with respect to cash collateral
supporting the Fronting Exposure of the Issuing Lenders and the Swingline Lender
and (ii) the Foreign Trade Facility Agent, with respect to cash collateral
supporting the Fronting Exposure of the Participation FCI Issuing Lenders. The
Parent Borrower, and to the extent provided by any Lender, such Lender, hereby
grants to (and subjects to the control of) the applicable Agent with whom such
cash collateral is deposited, for the benefit of the Administrative Agent, the
Issuing Lenders, the Participation FCI Issuing Lenders and/or the Lenders
(including the Swingline Lender), as applicable, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such cash collateral may be applied pursuant to Section
2.24(e). If at any time the applicable Agent determines that cash collateral is
subject to any right or claim of any Person other than such Agent as herein
provided, or that the total amount of such cash collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, the Parent
Borrower or the relevant Defaulting Lender will, promptly upon demand by the
applicable Agent, pay or provide to such Agent additional cash collateral in an
amount sufficient to eliminate such deficiency.

 

(e)           Application. Notwithstanding anything to the contrary contained in
this Agreement, cash collateral provided under this Section 2.24 in respect of
Letters of Credit, Swingline Loans or

 



 123 

 

 

Participation FCIs shall be held and applied in satisfaction of the specific
obligations for which the cash collateral was so provided, prior to any other
application of such property as may be provided herein or in any other Loan
Document.

 

(f)           Release. Cash collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) or (ii) the applicable
Agent’s good faith determination that there exists excess cash collateral;
provided, however, (x) that cash collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.24 may be
otherwise applied in accordance with terms of the Loan Documents) and (y) the
Loan Party providing cash collateral and the Issuing Lenders, the Participation
FCI Issuing Lenders, and the Swingline Lender, as applicable, may agree that
cash collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

Section 2.25         Lending Offices.

 

Each Lender, Issuing Lender or FCI Issuing Lender, at its option, may perform
its obligations hereunder through any Lending Office; provided that any exercise
of such option shall not affect the obligation of any Borrower to repay any
Loans, Letters of Credit or FCIs in accordance with the terms of this Agreement.

 

Article III

REPRESENTATIONS AND WARRANTIES

 

On the Funding Date and any date thereafter on which the representations and
warranties set forth herein are required to be made hereunder (or deemed to be
made hereunder), the Parent Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

Section 3.1           Organization; Powers.

 

Each of the Parent Borrower and its Restricted Subsidiaries (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, except, in the case of Restricted
Subsidiaries, where the failure to do so, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (b) has all requisite power and
authority to carry on its business as now conducted in all material respects and
(c) except where the failure to do so, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, is qualified to do business in, and
is in good standing in, every jurisdiction where such qualification is required.
Further, each Borrower is acting as principal for its own account and not as
agent or trustee in any capacity on behalf of any party in relation to the Loan
Documents.

 

Section 3.2           Authorization; Enforceability.

 

The Transactions to be entered into by each Loan Party are within such Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by each Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Borrower or such Loan Party (as the case may be), enforceable against such
Borrower or such other Loan Party, as the case may be, in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or

 



 124 

 

  

other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 3.3            Governmental Approvals; No Conflicts.

 

The Transactions (a) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except registrations or filings necessary to perfect Liens created under the
Loan Documents or to release Liens, (b) will not violate any applicable law or
regulation in any material respect or the charter, by-laws or other
organizational documents of the Parent Borrower or any of its Restricted
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon the Parent Borrower or any of its Restricted Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Parent Borrower or any of its Restricted Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Parent
Borrower or any of its Restricted Subsidiaries, except Liens created under the
Loan Documents.

 

Section 3.4            Financial Condition; No Material Adverse Change.

 

(a)           The Parent Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2018, reported
on by Deloitte & Touche LLP, independent public accountants, and (ii) as of and
for the fiscal quarter ended September 28, 2019, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent Borrower and its consolidated Restricted Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

 

(b)           Except as disclosed in the financial statements referred to above
or the notes thereto or in the Information Memorandum and except for the
Disclosed Matters, based on the facts and circumstances in existence on the
Third Amendment Effective Date and taking into consideration the likelihood of
any realization with respect to contingent liabilities, after giving effect to
the transactions to occur on the Third Amendment Effective Date, none of the
Parent Borrower or its Restricted Subsidiaries has, as of the Third Amendment
Effective Date, any material contingent liabilities, unusual long-term
commitments or unrealized losses to the extent required to be disclosed in
accordance with GAAP.

 

(c)           Since December 31, 2018, there has been no event or condition that
has had or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

Section 3.5           Properties.

 

(a)           Each of the Parent Borrower and its Restricted Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(b)          Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, each of the Parent Borrower and its Restricted
Subsidiaries owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Parent Borrower and its Restricted Subsidiaries does
not infringe upon the rights of any other Person.

 



 125 

 

 

Section 3.6             Litigation and Environmental Matters.

 

(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Parent Borrower, threatened against or affecting the Parent Borrower or any of
its Restricted Subsidiaries (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, in the aggregate, to have a Material Adverse Effect or (ii) that
involve any of the Loan Documents or the Transactions.

 

(b)           Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, neither the Parent Borrower nor any of its
Restricted Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability or (iii) has received notice of any claim with respect
to any Environmental Liability.

 

Section 3.7           Compliance with Laws and Agreements.

 

Each of the Parent Borrower and its Restricted Subsidiaries is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No Default or Event of Default has occurred and is continuing.

 

Section 3.8            Investment Company Status.

 

Neither the Parent Borrower nor any of its Restricted Subsidiaries is registered
or required to be registered as an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

 

Section 3.9            Taxes.

 

Each of the Parent Borrower and its Restricted Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Parent Borrower or such Restricted Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

Section 3.10         ERISA.

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to have a Material Adverse
Effect. Except to the extent such excess could not reasonably be expected to
have a Material Adverse Effect, the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans. As of the Third
Amendment Effective Date, no Borrower is or will be using “plan assets” (within
the meaning of 29 CFR § 2510.3-101, as

 



 126 

 

 

modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with the Loans, the Letters of Credit, the FCIs or the Commitments.

 

Section 3.11         Disclosure.

 

Neither the Information Memorandum nor any of the other reports, financial
statements, certificates or other written information, taken as a whole,
furnished by or on behalf of any Loan Party to any Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
(a) with respect to projected financial information and other forward-looking
information, the Parent Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time, and (b) with respect to information regarding the general economy or
industry, the Parent Borrower represents only that such information was obtained
from sources believed to be reliable. As of the Third Amendment Effective Date,
the information included in any Beneficial Ownership Certificate, if applicable,
is true and correct in all respects.

 

Section 3.12         Subsidiaries.

 

Schedule 3.12 sets forth the name of, and the direct and indirect ownership
interest of the Parent Borrower in, each Subsidiary of the Parent Borrower and
identifies each Subsidiary that is a Subsidiary Guarantor, in each case, as of
the Third Amendment Effective Date.

 

Section 3.13          Labor Matters.

 

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes, lockouts, slowdowns or other labor
disputes against the Parent Borrower or any Restricted Subsidiary pending or, to
the knowledge of the Parent Borrower, threatened; (b) the hours worked by and
payments made to employees of the Parent Borrower and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters;
and (c) all payments due from the Parent Borrower or any Restricted Subsidiary,
or for which any claim may be made against the Parent Borrower or any Restricted
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Parent Borrower or such Restricted Subsidiary. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Parent Borrower or any Restricted Subsidiary is bound.

 

Section 3.14         Solvency.

 

Immediately after the consummation of the Transactions to occur on the Funding
Date and immediately following the making of each Loan made on the Funding Date
and after giving effect to the application of the proceeds of such Loans, (a)
the fair value of the assets of the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Parent

 



 127 

 

 

Borrower and its Restricted Subsidiaries, taken as a whole, will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Funding Date.

 

Section 3.15          Senior Indebtedness.

 

At all times after the issuance of any Subordinated Debt, (a) the Obligations
will constitute “Senior Indebtedness” (or any comparable concept) under and as
defined in the Subordinated Debt Documents and (b) in the event that any
Subsidiary Guarantees the Subordinated Debt, the obligations of such Subsidiary
Guarantor under the Guarantee and Collateral Agreement will constitute
“Guarantor Senior Indebtedness” (or any comparable concept) of such Subsidiary
Guarantor under and as defined in the Subordinated Debt Documents.

 

Section 3.16          Security Documents.

 

The Guarantee and Collateral Agreement is effective to create in favor of the
Administrative Agent a legal, valid and enforceable security interest in the
Collateral to the extent described therein and available under the UCC. As of
the Third Amendment Effective Date, Schedule 3.16 lists all of the filing
jurisdictions in which UCC-1 Financing Statements are required to be filed
pursuant to the Guarantee and Collateral Agreement. Upon filing of such UCC-1
Financing Statements, the Guarantee and Collateral Agreement creates a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral to the extent available under the UCC, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case, subject to Permitted Encumbrances or as otherwise
permitted by Section 6.3, prior and superior in right to any other Person.

 

Section 3.17         OFAC; Anti-Money Laundering Laws; Patriot Act; FCPA.

 

(a)           Neither the Parent Borrower nor any Subsidiary nor, to the
knowledge of any Responsible Officer of any Borrower or their Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity currently the subject of any Sanctions, nor is any Borrower
or any Subsidiary located, organized, resident or doing business in a Designated
Jurisdiction, except in the case of doing business to the extent permitted under
the applicable Sanctions program, in each case to the extent that the
aforementioned Sanctions programs are applicable to such Loan Parties and their
respective Subsidiaries.

 

(b)           Neither the Parent Borrower nor, to the knowledge of any
Responsible Officer of any Borrower or their Subsidiaries, any of its Affiliates
(i) is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any applicable law, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines issued, administered or enforced by any
Governmental Authority (collectively, “Anti-Money Laundering Laws”), (ii) has
been assessed civil penalties under any Anti-Money Laundering Laws or (iii) has
had any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws. The Parent Borrower has taken reasonable measures appropriate
to the circumstances (in any event as required by applicable Law), to ensure
that the Parent Borrower and its Subsidiaries each is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws.

 

(c)           Each of the Loan Parties and their respective Subsidiaries is in
compliance, in all material respects, with (a) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) the
Uniting And Strengthening

 



 128 

 

 

America By Providing Appropriate Tools Required To Intercept And Obstruct
Terrorism (USA Patriot Act of 2001) (the “PATRIOT Act”), in each case to the
extent that the aforementioned acts are applicable to such Loan Parties and
their respective Subsidiaries.

 

(d)           No part of the proceeds of the Loans or other extensions of credit
hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

(e)           The representations and warranties given in this Section 3.17
shall not be made by nor apply to any German Loan Party in so far as they would
violate or expose it to any liability under EU Regulation (EC) 2271/96 or
Section 7 of the German Foreign Trade Ordinance (Verordung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung)) or any similar
anti-boycott or blocking law, regulation or statute that is in force from time
to time and applicable to such entity. The representations and warranties
contained in this Section 3.17 given by any Loan Party to any Lender domiciled
in Germany (Inländer) within the meaning of Section 2 paragraph 15 of the German
Foreign Trade Act (Außenwirtschaftsgesetz) are made only to the extent that any
Lender domiciled in Germany (Inländer) within the meaning of Section 2 paragraph
15 of the German Foreign Trade Act (Außenwirtschaftsgesetz) would be permitted
to make such representations and warranties pursuant to Section 7 of the German
Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung)).

 

Section 3.18          Representations as to Foreign Obligors.

 

(a)           The execution, delivery and performance by each Foreign Obligor of
this Agreement and the other Loan Documents to which it is a party (collectively
as to such Foreign Obligor, the “Applicable Foreign Obligor Documents”)
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither such Foreign Obligor nor any of its property has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Obligor is organized and existing in respect of its obligations
under the Applicable Foreign Obligor Documents.

 

(b)          The Applicable Foreign Obligor Documents are in proper legal form
under the Laws of the jurisdiction in which such Foreign Obligor is organized
and existing for the enforcement thereof against such Foreign Obligor under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Obligor is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.

 

(c)          There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor

 



 129 

 

 

pursuant to the Applicable Foreign Obligor Documents, except as has been
disclosed to the Administrative Agent.

 

(d)           The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

Section 3.19          EEA Financial Institution.

 

No Loan Party is an EEA Financial Institution.

 

Section 3.20          Covered Entities.

 

No Loan Party is a Covered Entity.

 

Article IV

CONDITIONS

 

Section 4.1            [Reserved].

 

Section 4.2            [Reserved].

 

Section 4.3            Each Credit Event.

 

The obligation of each Lender to make a Loan on the occasion of any Borrowing
(other than any continuation of any Eurocurrency Loan or the conversion of a
Loan to a Eurocurrency Loan), and of the Issuing Lenders and FCI Issuing Lenders
to issue, amend, renew or extend any Letter of Credit or any FCI, is subject to
receipt of the request therefor in accordance herewith and to the satisfaction
of the following conditions:

 

(a)           Subject to the second-to-last paragraph of Section 2.1(b), the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit or FCI, as applicable, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) as of such earlier date,
and except that for purposes of this Section 4.3(a), the representations and
warranties contained in Section 3.4(a) shall be deemed to refer to the most
recent statements furnished pursuant to Section 5.1(a) and Section 5.1(b).

 

(b)           Subject to the second-to-last paragraph of Section 2.1(b), at the
time of and immediately after giving effect to such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit or FCI, as applicable,
no Default or Event of Default shall have occurred and be continuing.

 



 130 

 

 

(c)            In the case of any initial extension of credit made under the
Global Revolving Facility, the Foreign Trade Facility or the Bilateral Foreign
Trade Facility to a Foreign Subsidiary Borrower, the Administrative Agent and/or
the Foreign Trade Facility Agent, as applicable, shall have received a Foreign
Subsidiary Opinion and such other documents and information with respect to such
Foreign Subsidiary Borrower as the Administrative Agent and/or the Foreign Trade
Facility Agent, as applicable, may reasonably request.

 

(d)           In the case of a credit extension hereunder to be denominated in
an Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Foreign Trade Facility Agent, the Required Lenders (in the case of
any Loans to be denominated in an Alternative Currency), any Issuing Lender (in
the case of any Letter of Credit to be denominated in an Alternative Currency),
any Bilateral FCI Issuing Lender (in the case of any issuance of Bilateral
FCIs), the Participation FCI Issuing Lenders (in the case of any issuance of
Participation FCIs), or the Lenders with Participation FCI Commitments (in the
case of any issuance of Participation FCIs) would make it impracticable for such
credit extensions to be denominated in the relevant Alternative Currency.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit or an FCI shall be deemed to constitute a representation and warranty by
the Parent Borrower and the relevant Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

 

Article V

AFFIRMATIVE COVENANTS

 

On the Funding Date and thereafter, until the Commitments have expired or been
terminated and the principal of and interest (and premium, if any) on each Loan
and all fees payable hereunder shall have been paid in full and all Letters of
Credit and FCIs shall have expired (without any pending drawing) or terminated
(or been fully cash collateralized or otherwise supported in a manner consistent
with the terms of Section 2.5(j) or Section 2.6(o)(iv), as applicable) and all
LC Disbursements and FCI Disbursements shall have been reimbursed, the Parent
Borrower covenants and agrees with the Administrative Agent and the Lenders
that:

 

Section 5.1            Financial Statements and Other Information.

 

The Parent Borrower will furnish to the Administrative Agent, for distribution
to the Lenders and to the Foreign Trade Facility Agent:

 

(a)           within 90 days after the end of each fiscal year of the Parent
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent Borrower and its consolidated
Restricted Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (except as disclosed therein); provided that delivery
within the time period specified above of copies of the Annual Report on Form
10-K of the Parent Borrower filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this Section 5.1(a);

 



 131 

 

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent Borrower, its consolidated balance
sheet and related statements of operations for such fiscal quarter and the then
elapsed portion of the fiscal year, and cash flows for the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the Parent Borrower and its consolidated
Restricted Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (except as disclosed therein), subject to normal year-end
audit adjustments and the absence of footnotes; provided that delivery within
the time period specified above of copies of the Quarterly Report on Form 10-Q
of the Parent Borrower filed with the Securities and Exchange Commission shall
be deemed to satisfy the requirements of this Section 5.1(b);

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate (a “Compliance Certificate”) of a
Financial Officer of the Parent Borrower, substantially in the form of Exhibit
N, (i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.1, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the Parent
Borrower’s audited financial statements referred to in Section 3.4 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (iv) with respect to any Permitted
Acquisition for which the aggregate Consideration is greater than or equal to
$50,000,000 and for which a certificate has not been previously delivered to the
Administrative Agent as required by the definition of Permitted Acquisition,
certifying as to the matters specified in clause (a) of the proviso in such
definition;

 

(d)           concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default or Event of
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);

 

(e)           not later than 60 days after the commencement of each fiscal year
of the Parent Borrower, a consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flow as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;

 

(f)            promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Parent Borrower or any Restricted Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Parent Borrower to its shareholders generally, as the case
may be;

 

(g)           promptly following any request therefor, information and
documentation reasonably requested by any Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including the PATRIOT Act and the Beneficial Ownership
Regulation; and

 

(h)           promptly following any request therefor, such other information
regarding the operations, business affairs, financial condition and identity of
the Parent Borrower or any Restricted Subsidiary, or compliance with the terms
of any Loan Document, as any Agent or any Lender may reasonably request,
including any request made by a Lender as contemplated by Section 9.15.

 



 132 

 

 

If the Parent Borrower designates any of its Subsidiaries as an Unrestricted
Subsidiary, the Parent Borrower shall deliver concurrently with the delivery of
any financial statements pursuant to Section 5.1(a) or Section 5.1(b), the
applicable reconciliation reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries from such consolidated financial
statements.

 

The Parent Borrower hereby acknowledges that (a) the Administrative Agent and/or
BofA Securities will make available on a confidential basis to the Foreign Trade
Facility Agent, the Lenders, the Issuing Lenders and the FCI Issuing Lenders
materials and/or information provided by or on behalf of the Parent Borrower
hereunder (collectively, the “Borrower Materials”) by posting the Parent
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Parent Borrower or its Affiliates, or the respective securities
of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Person’s securities. The Parent
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Parent Borrower shall be deemed to have authorized the Administrative Agent and
BofA Securities to treat such Borrower Materials as not containing any material
non-public information with respect to the Parent Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.11); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor;” and (z) the Administrative Agent and BofA
Securities shall be entitled to (and agree to) treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
Parent Borrower shall be under no obligation to mark any Borrower Materials
“PUBLIC”.

 

Section 5.2            Notices of Material Events.

 

The Parent Borrower will furnish to the Administrative Agent, for distribution
to the Lenders, and to the Foreign Trade Facility Agent prompt written notice,
upon any Financial Officer having knowledge of the following:

 

(a)            the occurrence of any Default or Event of Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Parent
Borrower or any Affiliate thereof that could reasonably be expected to have a
Material Adverse Effect;

 

(c)            the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Parent Borrower and its Restricted Subsidiaries in an
aggregate amount exceeding $25,000,000;

 

(d)           after the occurrence of the Ratings Event, any casualty or other
insured damage to any material portion of any Collateral or the commencement of
any action or proceeding for the taking of any material portion of the
Collateral or interest therein under power of eminent domain or by condemnation
or similar proceeding that could reasonably be expected to reduce the value of
the Collateral by an aggregate amount in excess of $25,000,000; and

 

(e)           any development that has resulted in, or could reasonably be
expected to have, a Material Adverse Effect.

 



 133 

 

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

Section 5.3            Information Regarding Collateral.

 

(a)           The Parent Borrower will furnish to the Administrative Agent
prompt written notice of any change (i) in any Loan Party’s legal name, (ii) in
the jurisdiction of organization of any Loan Party, (iii) in any Loan Party’s
company type or (iv) in any Loan Party’s Federal taxpayer identification number.
Unless the Parent Borrower shall have provided to the Administrative Agent at
least 15 days’ prior written notice of any such change, the Parent Borrower
agrees not to effect or permit any change referred to in the preceding sentence
until such time as all filings have been made under the UCC or otherwise that
are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral to the same extent as before such change.

 

(b)           On each Collateral Date, the Parent Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Parent Borrower
setting forth (i) the information required by Section 5.11 and (ii) a summary of
any change referred to in the first sentence of paragraph (a) above that has
occurred since the immediately preceding Collateral Date (or, in the case of the
first Collateral Date, since the Funding Date).

 

Section 5.4            Existence.

 

The Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
(a) preserve, renew and keep in full force and effect its legal existence;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.4 and (b) maintain all
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.5           Payment of Obligations.

 

The Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
pay its material Indebtedness and other obligations, including material Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith in an
appropriate manner, (b) the Parent Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
have a Material Adverse Effect.

 

Section 5.6            Maintenance of Properties.

 

The Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
keep and maintain all property material to the conduct of its business in good
condition, ordinary obsolescence, wear and tear excepted and except where the
failure to do so, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 



 134 

 

 

Section 5.7            Insurance.

 

The Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
maintain, with financially sound and reputable insurance companies (a) insurance
in such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required to be maintained pursuant to the Security Documents. The
Parent Borrower will furnish to the Lenders, upon request of the Administrative
Agent but not more frequently than once in any fiscal year, information in
reasonable detail as to the insurance so maintained; provided that upon and
during the continuance of an Event of Default, the Parent Borrower will furnish
promptly such insurance information upon request from time to time.

 

Section 5.8            Books and Records; Inspection and Audit Rights.

 

The Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities. The Parent Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any representatives (which may include any Lender)
designated by any Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested; provided that the Agents shall not exercise such
inspection and audit rights at the expense of the Parent Borrower more often
than one time during any calendar year absent the existence of an Event of
Default.

 

Section 5.9            Compliance with Laws and Contractual Obligations.

 

The Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
comply with all laws, rules, regulations and orders of any Governmental
Authority (including Environmental Laws) and all Contractual Obligations
applicable to it or its property, except where the failure to do so, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

Section 5.10         Use of Proceeds and Letters of Credit and FCIs.

 

The proceeds of the Domestic Revolving Loans and the Global Revolving Loans will
be used (a) to refinance existing indebtedness, and (b) for lawful corporate
purposes of the Parent Borrower and its Restricted Subsidiaries. The proceeds of
the Term Loan A will be used to refinance existing indebtedness. The Letters of
Credit (other than Non-Financial Letters of Credit) will be used to issue
financial and performance letters of credit requested by any Borrower on behalf
of itself or any of its Restricted Subsidiaries or Joint Ventures. The FCIs and
Non-Financial Letters of Credit will be used only for the operational business
of the Parent Borrower, its Restricted Subsidiaries and Joint Ventures; provided
that no FCI or Non-Financial Letter of Credit may be issued for the benefit of
financial creditors, except for a Counter-Guarantee supporting another FCI. No
part of the proceeds of any Loan will be used, nor any Letter of Credit or FCI
issued, in each case whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations U and X.

 

Section 5.11         Additional Collateral.

 

(a)           On each Collateral Date, the Parent Borrower will notify the
Administrative Agent of the identity of any Wholly Owned Subsidiary that is not
already a Subsidiary Guarantor and promptly after such Collateral Date will (i)
in the case of each such Wholly Owned Subsidiary that is a Material Subsidiary,
cause such Subsidiary (unless it is an Unrestricted Subsidiary, a Foreign
Subsidiary (or a Subsidiary thereof) or a Receivables Entity) to become a
“Subsidiary Guarantor” and a “Grantor” under

 



 135 

 

 

the Guarantee and Collateral Agreement and, after the occurrence of the Ratings
Event, each other relevant Security Document, (ii) cause the Capital Stock of
such Wholly Owned Subsidiary (unless it is an Unrestricted Subsidiary) to be
pledged pursuant to the Guarantee and Collateral Agreement (except that, (A) if
such Subsidiary is a Foreign Subsidiary (or a Subsidiary thereof), no Capital
Stock of such Subsidiary shall be pledged unless such Subsidiary is a Material
Subsidiary that is directly owned by the Parent Borrower or a Subsidiary
Guarantor, and then the amount of voting stock of such Subsidiary to be pledged
pursuant to the Guarantee and Collateral Agreement shall be limited to 65% of
the outstanding shares of voting stock of such Subsidiary, (B) if such
Subsidiary is a Receivables Entity, no shares of Capital Stock of such
Subsidiary shall be pledged if the documentation relating to the Receivables
sale, factoring or securitization to which such Receivables Entity is a party
expressly prohibits such pledge, (C) if the pledge of the Capital Stock of any
such Wholly Owned Subsidiary would result in a violation of any laws,
regulations or orders of any Governmental Authority, no shares of the Capital
Stock of such Subsidiary shall be pledged, (D) no Capital Stock of SPX
International GmbH, a cooperative association established under the laws of
Germany, shall be pledged, (E) neither the Parent Borrower nor any Subsidiary
Guarantor shall be required to pledge any Capital Stock of Ballantyne Holding
Company, and, for the avoidance of doubt, none of Ballantyne Company, SPX Clyde
Luxembourg S.à r.l. or SPX Clyde UK Limited shall be required to be a “Grantor”
under the Guarantee and Collateral Agreement, (F) Capital Stock shall not be
required to be pledged to the extent that the Guarantee and Collateral Agreement
expressly provides that such Capital Stock is not required to be pledged, and
(G) no Capital Stock of any Subsidiary that is not a Material Subsidiary shall
be required to be pledged (notwithstanding anything set forth in the Guarantee
and Collateral Agreement) so long as the aggregate assets of all such
Subsidiaries whose Capital Stock is not pledged as Collateral pursuant to this
clause (G) does not exceed $25,000,000 when taken together for all such
Subsidiaries (excluding the assets of any Subsidiary the Capital Stock of which
is not required to be pledged pursuant to clauses (A) – (F)) on an aggregate
basis) and (iii) except in the case of an Unrestricted Subsidiary, a Foreign
Subsidiary (or a Subsidiary thereof) or a Receivables Entity, take all steps
required pursuant to this Section 5.11, Section 5.12 and the relevant Security
Documents to create and perfect Liens in the relevant property of such
Subsidiary; provided that the Parent Borrower and its Restricted Subsidiaries
shall not be required to comply with the requirements of this Section 5.11(a) if
the Administrative Agent, in its sole discretion, determines that the cost or
other negative consequence to the Parent Borrower and its Restricted
Subsidiaries of such compliance is excessive in relation to the value of the
collateral security to be afforded thereby.

 

(b)           In the event the Parent Borrower obtains a corporate credit family
rating from Moody’s and a corporate credit rating from S&P, promptly, and in any
event within 60 days (or such longer period as is reasonably acceptable to the
Administrative Agent), following the first date on which the corporate family
rating of the Parent Borrower from Moody’s is less than “Ba2” (or not rated by
Moody’s) and the corporate credit rating of the Parent Borrower from S&P is less
than “BB” (or not rated by S&P) (such date, the “Ratings Event”), the Parent
Borrower shall (i) execute and deliver, and cause each Subsidiary Guarantor to
execute and deliver, to the Administrative Agent security documents, in form and
substance reasonably satisfactory to the Administrative Agent, pursuant to which
the Parent Borrower and each Subsidiary Guarantor shall grant to the
Administrative Agent, for the benefit of the Lenders, a security interest in all
property of such Person (but excluding (A) all real property (whether owned or
leased) and leaseholds, (B) Capital Stock not required to be pledged pursuant to
Section 5.11(a), (C) assets for which the pledge thereof or grant, or
perfection, of a Lien thereon would result in a default, breach or other
violation or right of termination under then-existing Contractual Obligations or
laws, regulations or orders of any Governmental Authority, (D) any personal
property (including titled vehicles) in respect of which perfection of a Lien is
not governed by the UCC or, in respect of registered intellectual property, a
filing in the USPTO (if required) or the U.S. Copyright Office, (E) any
intellectual property to the extent a security interest therein is not perfected
by filing a UCC financing statement or, in respect of registered intellectual
property, a filing in the USPTO (if required) or the U.S. Copyright Office, (F)
any intellectual property if the grant, or perfection, of a security interest
therein shall constitute or result in (i) the

 



 136 

 

 

abandonment, invalidation or rendering unenforceable of any right, title or
interest of any Grantor (as defined in the Guarantee and Collateral Agreement)
therein, (ii) the breach or termination pursuant to the terms of, or a default
under, any contract or agreement related to such intellectual property or (iii)
the violation of any applicable law, (G) any general intangible if the grant, or
perfection, of a security interest therein (i) shall violate any applicable law
or be prohibited by any contract, agreement, instrument or indenture governing
such general intangible, (ii) would give any other party to such contract,
agreement, instrument or indenture the right to terminate its obligations
thereunder or (iii) is permitted only with the consent of another party to such
contract, if such consent has not been obtained; provided in any such case the
prohibition is not rendered ineffective by the UCC (including the provisions of
Section 9-407 and 9-408) or other applicable laws, (H) any lease, license,
contract, property rights or agreement to which any Grantor (as defined in the
Guarantee and Collateral Agreement) is a party or any of its rights or interests
thereunder if the grant, or perfection, of a security interest therein (i) shall
violate any applicable law or be prohibited by any contract, agreement,
instrument or indenture governing such lease, license, contract, property rights
or agreement, (ii) would give any other party to such contract, agreement,
instrument or indenture the right to terminate its obligations thereunder, (iii)
is permitted only with the consent of another party to such contract, if such
consent has not been obtained, (iv) shall constitute or result in the
abandonment, invalidation or unenforceability of any right, title or interest of
any Grantor (as defined in the Guarantee and Collateral Agreement) therein or
(v) shall constitute or result in a breach or termination pursuant to the terms
of, or a default under, any such lease, license, contract, property rights or
agreement; provided in any such case the prohibition is not rendered ineffective
by the UCC (including the provisions of Section 9-407 and 9-408) or other
applicable laws, (I) any Exempt Deposit Accounts and (J) those other assets that
are, in the reasonable judgment of the Administrative Agent, customarily
excluded from security documents) that is not already subject to a perfected
first priority Lien (except as permitted by Section 6.3) in favor of the
Administrative Agent and (ii) take, and cause the relevant Restricted
Subsidiaries to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent to grant and perfect such Liens, including actions
described in Section 5.12, all at the expense of the Loan Parties; provided that
the Parent Borrower and its Restricted Subsidiaries shall not be required to
comply with the requirements of this Section 5.11(b) if the Administrative
Agent, in its sole discretion, determines that the cost or other negative
consequence to the Parent Borrower and its Restricted Subsidiaries of such
compliance is excessive in relation to the value of the collateral security to
be afforded thereby.

 

(c)           If, as of any Collateral Date following the Ratings Event, any
property of the Parent Borrower, any Subsidiary Guarantor that is a “Grantor”
under any Security Document or any Restricted Subsidiary that is required to
become a “Grantor” pursuant to Section 5.11(a) is not already subject to a
perfected first priority Lien (except to the same extent as not required
pursuant to Section 5.11(b) or as permitted by Section 6.3) in favor of the
Administrative Agent, the Parent Borrower will notify the Administrative Agent
thereof, and, promptly after such Collateral Date, will cause such assets to
become subject to a Lien under the relevant Security Documents and will take,
and cause the relevant Restricted Subsidiary to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in Section 5.12, all at the
expense of the Loan Parties; provided that the Parent Borrower and its
Restricted Subsidiaries shall not be required to comply with the requirements of
this Section 5.11(c) if the Administrative Agent, in its sole discretion,
determines that the cost or other negative consequences to the Parent Borrower
and its Restricted Subsidiaries of such compliance is excessive in relation to
the value of the collateral security to be afforded thereby.

 

(d)           Notwithstanding anything to the contrary in this Section 5.11 or
any other Loan Document, prior to the occurrence of the Ratings Event, no
property other than Capital Stock (subject to the exceptions specified in
Section 5.11(a)) shall be required to become Collateral.

 



 137 

 

 

(e)           Promptly, and in any event within 60 days (or such longer period
as is reasonably acceptable to the Administrative Agent), following the first
date after the Release Date on which the corporate family rating of the Parent
Borrower from Moody’s is less than “Baa3” (or not rated by Moody’s) and the
corporate credit rating of the Parent Borrower from S&P is less than “BBB-” (or
not rated by S&P), the Parent Borrower shall (i) execute and deliver, and cause
each Subsidiary Guarantor to execute and deliver, to the Administrative Agent
security documents, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which the Parent Borrower and each Subsidiary
Guarantor shall grant to the Administrative Agent, for the benefit of the
holders of the Obligations, a security interest in all property (and types of
property) of such Person that constituted Collateral under the Guarantee and
Collateral Agreement as in effect immediately prior to the Release Date (and,
for the avoidance of doubt, shall not include Capital Stock not required to be
pledged pursuant to Section 5.11(a) or other assets not required to be subjected
to a Lien pursuant to Section 5.11(b)) and (ii) take, and cause the relevant
Restricted Subsidiaries to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in Section 5.12, all at the expense of the
Loan Parties.

 

(f)            Notwithstanding anything to the contrary in this Section 5.11 or
any other Loan Document, the Administrative Agent and the Lenders shall not have
Liens on (and shall, at the request and expense of the Parent Borrower, timely
release any purported Liens on): (i) the assets transferred to a Receivables
Entity and assets of such Receivables Entity, (ii) the Receivables and related
assets (of the type specified in the definition of “Qualified Receivables
Transaction”) transferred, or in respect of which security interests are
granted, pursuant to a Qualified Receivables Transaction, (iii) if the
documentation relating to the Receivables sale, factoring or securitization to
which such Receivables Entity is a party expressly prohibits such a Lien, the
Capital Stock or debt (whether or not represented by promissory notes) of or
issued by a Receivables Entity to the Parent Borrower or any of its Restricted
Subsidiaries, in each case in connection with a Qualified Receivables
Transaction permitted by Section 6.6(c) and (iv) Capital Stock not required to
be pledged pursuant to Section 5.11(a), (b) or (c). Notwithstanding anything to
the contrary in this Section 5.11 or any other Loan Document, neither the Parent
Borrower nor any of the Subsidiary Guarantors shall be required to take any
action to perfect the security interest of the Administrative Agent in the
Collateral other than (i) filing UCC financing statements, (ii) delivering
Capital Stock required to be pledged pursuant to Sections 5.11(a), (b) and (c)
(including stock powers endorsed in blank and other appropriate instruments of
transfer), (iii) [reserved] and (iv) executing, delivering, filing and recording
notices of grants of security interest with the United States Patent Office
and/or United States Copyright Office.

 

(g)           Notwithstanding anything herein to the contrary, no Foreign
Subsidiary (or any Subsidiary thereof) shall, or shall be deemed to, guarantee
any Borrowing by the Parent Borrower, and no assets of any Foreign Subsidiary
(or Subsidiary thereof) shall be given as security for such Borrowing. This
provision is meant to prevent any inclusions pursuant to Section 956 of the Code
and shall be interpreted in accordance therewith.

 

Section 5.12         Further Assurances.

 

The Parent Borrower will, and will cause each of the Restricted Subsidiaries to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), which may be required
under any applicable law, or which the Administrative Agent may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the Security Documents or the validity or priority of any such Lien, all at
the expense of the Loan Parties. The Parent Borrower also agrees to provide to
the Administrative

 



 138 

 

 

Agent, from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

 

Section 5.13          Unrestricted Subsidiaries.

 

(a)           The Parent Borrower may at any time after the Funding Date,
substantially contemporaneously upon the organization or acquisition of any
Subsidiary, designate such Subsidiary as an Unrestricted Subsidiary, or
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided, that, (i)
immediately before and after such designation (x) no Default or Event of Default
shall have occurred and be continuing, and (y) the Parent Borrower shall be in
compliance, on a pro forma basis after giving effect to such designation, with
the covenants contained in Section 6.1, in each case recomputed as at the last
day of the most recently ended fiscal quarter of the Parent Borrower for which
the relevant information is available as if such designation had occurred on the
first day of each relevant period for testing such compliance; (ii) no
Unrestricted Subsidiary shall own any Capital Stock in any Borrower or any
Restricted Subsidiary; (iii) no Unrestricted Subsidiary shall hold any
Indebtedness of, or any Lien on any property of, any Borrower or any Restricted
Subsidiary; and (iv) no Restricted Subsidiary may be designated an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary.

 

(b)           The designation of any Subsidiary as an Unrestricted Subsidiary
after the Funding Date shall constitute an Investment by the Parent Borrower
therein at the date of designation in an amount equal to the fair market value
as determined in good faith by the Parent Borrower of such Investment.

 

(c)           The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence by the Parent Borrower at the time of
such designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time.

 

Section 5.14          Anti-Corruption Laws; Sanctions.

 

The Parent Borrower will, and will cause each of its Subsidiaries to, (a)(i)
conduct its businesses in compliance, in all material respects, with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
applicable anti-corruption legislation in other jurisdictions and (ii) maintain
policies and procedures designed to promote and achieve compliance, in all
material respects, with such laws; and (b)(i) conduct its businesses in
compliance, in all material respects with all applicable Sanctions, and (ii)
maintain policies and procedures designed to promote and achieve compliance with
such Sanctions.

 

Article VI

NEGATIVE COVENANTS

 

On the Funding Date and thereafter, until the Commitments have expired or
terminated and the principal of and interest (and premium, if any) on each Loan
and all fees payable hereunder have been paid in full and all Letters of Credit
and FCIs have expired (without any pending drawing) or terminated (or been fully
cash collateralized or otherwise supported in a manner consistent with the terms
of Section 2.5(j) or Section 2.6(o)(iv), as applicable) and all LC Disbursements
and FCI Disbursements shall have been reimbursed, the Parent Borrower covenants
and agrees with the Lenders that:

 



 139 

 



 

Section 6.1             Financial Condition Covenants.

 

(a)             Consolidated Leverage Ratio. The Parent Borrower will not permit
the Consolidated Leverage Ratio as at the last day of any fiscal quarter of the
Parent Borrower to exceed 3.75 to 1.0; provided that: (i) upon notice from the
Parent Borrower to the Administrative Agent, as of the last day of any fiscal
quarter of the Parent Borrower ending within the four fiscal quarters
immediately following a Permitted Acquisition with Consideration in excess of
$100,000,000, the Consolidated Leverage Ratio may increase to no more than 4.00
to 1.0 (the “4.00x Leverage Increase”); provided, further that the Consolidated
Leverage Ratio as at the last day of any fiscal quarter of the Parent Borrower
shall be 3.75 to 1.0 for at least one full fiscal quarter before another 4.00x
Leverage Increase or a 4.25x Leverage Increase may be exercised; and (ii) upon
notice from the Parent Borrower to the Administrative Agent, as of the last day
of any fiscal quarter of the Parent Borrower ending within the four fiscal
quarters immediately following a Permitted Acquisition (A) with Consideration in
excess of $100,000,000, and (B) for which the Parent Borrower has incurred at
least $150,000,000 of unsecured Indebtedness that is permitted by this
Agreement, the proceeds of which will be used solely to finance such Permitted
Acquisition and any related transaction fees and expenses, the Consolidated
Leverage Ratio may increase to no more than 4.25 to 1.0 (the “4.25x Leverage
Increase”); provided, further that the Consolidated Leverage Ratio as at the
last day of any fiscal quarter of the Parent Borrower shall be 3.75 to 1.0 for
at least one full fiscal quarter before another 4.25x Leverage Increase or a
4.00x Leverage Increase may be exercised.

 

(b)             Consolidated Interest Coverage Ratio. The Parent Borrower will
not permit the Consolidated Interest Coverage Ratio as of the last day of any
fiscal quarter of the Parent Borrower to be less than 3.00 to 1.0.

 

Section 6.2             Indebtedness.

 

The Parent Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume (collectively, “Incur”) or permit to exist (except as
provided below) any Indebtedness, except:

 

(a)             Indebtedness created under the Loan Documents;

 

(b)             subordinated debt of the Parent Borrower (including any
Permitted Refinancings thereof or any subordinated debt which is in exchange for
existing subordinated debt of the Parent Borrower), so long as (i) such
Indebtedness has no scheduled principal payments prior to the date that is six
months after the latest maturity date then in effect for Loans hereunder, (ii)
the covenants and defaults, taken as a whole, contained in the Subordinated Debt
Documents are not materially more restrictive than those contained in this
Agreement, as agreed to by the Administrative Agent acting reasonably, and (iii)
the Subordinated Debt Documents contain subordination terms that are no less
favorable in any material respect to the Lenders than those applicable to
offerings of “high-yield” subordinated debt by similar issuers of similar debt
at or about the same time, as agreed to by the Administrative Agent acting
reasonably;

 

(c)             Indebtedness existing on the Third Amendment Effective Date and
set forth in Section 6.2 of the Disclosure Letter and Permitted Refinancings
thereof;

 

(d)             Indebtedness of the Parent Borrower to any Restricted Subsidiary
and of any Restricted Subsidiary to the Parent Borrower or any other Restricted
Subsidiary; provided that Indebtedness pursuant to this paragraph (d) of any
Restricted Subsidiary that is not a Wholly Owned Subsidiary Guarantor shall be
subject to Section 6.5;

 

(e)             Indebtedness relating to reimbursement and related obligations
in connection with surety, indemnity, performance, warranty, release and appeal
bonds or instruments, bank guarantees, letters of

 



 140 

 



 

credit, and guarantees of any of the foregoing in each case supporting
obligations not constituting Indebtedness for borrowed money and obtained in the
ordinary course of business;

 

(f)              Guarantees by the Parent Borrower of Indebtedness of any
Restricted Subsidiary and by any Restricted Subsidiary of Indebtedness of the
Parent Borrower or any other Restricted Subsidiary; provided that (i) Guarantees
pursuant to this paragraph (f) of Indebtedness of any Restricted Subsidiary that
is not a Wholly Owned Subsidiary Guarantor shall be subject to Section 6.5, (ii)
a Restricted Subsidiary shall not Guarantee the Indebtedness of any Loan Party
unless such Restricted Subsidiary has also Guaranteed the Obligations pursuant
to the Guarantee and Collateral Agreement and (iii) Guarantees pursuant to this
paragraph (f) of Subordinated Debt shall be subordinated to the Guarantee of the
Obligations pursuant to the Guarantee and Collateral Agreement on terms no less
favorable to the Lenders than the subordination provisions of the Subordinated
Debt;

 

(g)             (i) Indebtedness of the Parent Borrower or any Restricted
Subsidiary Incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
Permitted Refinancings thereof; provided that such Indebtedness (other than any
such Permitted Refinancings) is Incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement and (ii)
Attributable Debt in connection with Sale/Leaseback Transactions involving fixed
or capital assets, if at the time of Incurrence thereof, after giving effect
thereto, the aggregate principal amount of all Specified Indebtedness shall not
exceed an amount equal to 15% of the Total Consolidated Assets;

 

(h)             Indebtedness of any Person that becomes a Restricted Subsidiary
after the Effective Date and Permitted Refinancings thereof; provided that (i)
such Indebtedness (other than any such Permitted Refinancings) exists at the
time such Person becomes a Restricted Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary and (ii) at the time of Incurrence thereof (whether before or after
the Funding Date) and after giving effect thereto, the aggregate principal
amount of all Specified Indebtedness shall not exceed an amount equal to 15% of
the Total Consolidated Assets;

 

(i)              Indebtedness to finance the general working capital needs of
the Parent Borrower and its Restricted Subsidiaries, incurred after the Domestic
Revolving Maturity Date and the Global Revolving Maturity Date, in an aggregate
principal amount not to exceed the amount of the total Revolving Commitments as
in effect immediately prior to such date; provided that (i) the Revolving
Commitments shall have been or shall concurrently be terminated, the Domestic
Revolving Loans, Global Revolving Loans and Swingline Loans shall have been or
shall concurrently be repaid in full, all LC Disbursements shall have been
repaid in full and all Financial Letters of Credit and Non-Financial Letters of
Credit shall have been or shall concurrently be cancelled or replaced or cash
collateralized or other arrangements reasonably satisfactory to the
Administrative Agent, the Foreign Trade Facility Agent and the applicable
Issuing Lenders shall have been made and (ii) the terms and conditions of such
replacement working capital facility (including any arrangements for sharing of
collateral, which the Administrative Agent shall enter into with the Parent
Borrower and other relevant Loan Parties and the applicable lender(s)) are,
taken as a whole, not materially less favorable to the Parent Borrower and its
Restricted Subsidiaries or the Lenders than the provisions contained herein;

 

(j)              Indebtedness relating to reimbursement and related obligations
in connection with letters of credit, bank guarantees or surety instruments
obtained in the ordinary course of business, and guarantees of the foregoing, in
an aggregate face amount not exceeding $50,000,000 at any time outstanding
(which may be secured); provided that, in the case of any such Indebtedness
pursuant to this clause (j) that is secured, at the time of Incurrence thereof,
after giving effect thereto, the aggregate

 



 141 

 

 

principal amount of all Specified Indebtedness shall not exceed an amount equal
to 15% of the Total Consolidated Assets;

 

(k)             Indebtedness of Foreign Subsidiaries and any other Restricted
Subsidiary that is not a Loan Party; provided that, (i) at the time of
Incurrence thereof, after giving effect thereto, the aggregate principal amount
of all Specified Indebtedness shall not exceed an amount equal to 15% of the
Total Consolidated Assets (with the amount of Indebtedness under overdraft lines
or cash management facilities being determined net of cash held for the benefit
of the relevant Subsidiary by the institution creating such overdraft or cash
management facility), (ii) the aggregate principal amount of such Indebtedness
that is secured Indebtedness, when taken together with Indebtedness outstanding
pursuant to Section 6.2(r) that is secured, shall not exceed $50,000,000 at any
time outstanding, and (iii) to the extent that any Liens secure such
Indebtedness, such Liens either shall have been granted pursuant to the Security
Documents or shall be otherwise permitted under Section 6.3(i) and, to the
extent deemed necessary or appropriate by the Administrative Agent in its sole
discretion, any such secured Indebtedness shall be subject to an intercreditor
agreement in form and substance reasonably acceptable to the Administrative
Agent;

 

(l)              unsecured Indebtedness of any Loan Party (and any unsecured
Guarantees of such Indebtedness by any other Loan Party to the extent permitted
by Section 6.2(f)) and any Permitted Refinancings of any such Indebtedness that
are Incurred by any Loan Party and that are unsecured (and any unsecured
Guarantees of such Indebtedness by any other Loan Party to the extent permitted
by Section 6.2(f)); provided that, with respect to all Indebtedness permitted by
this paragraph (l) (including any extension, renewal or replacement thereof),
(i) such Indebtedness has no scheduled principal payments prior to the latest
maturity date then in effect for Loans hereunder (provided that this clause (i)
shall not apply to bridge Indebtedness incurred by any Loan Party, so long as
(A) at the initial maturity of such bridge Indebtedness, such bridge
Indebtedness shall automatically convert to (or would be required to be
exchanged for) Indebtedness that complies with this clause (i), and (B) the only
prepayments required to be made on such bridge Indebtedness shall be such
prepayments as are customary for similar bridge financings in light of
then-prevailing market conditions (as determined by the Parent Borrower in
consultation with the Administrative Agent)), (ii) the covenants and defaults,
taken as a whole, contained in the documentation for such Indebtedness are not
materially more restrictive than those contained in this Agreement, as agreed to
by the Administrative Agent acting reasonably, (iii) no Specified Default shall
have occurred and be continuing, or would occur after giving effect to the
Incurrence of such Indebtedness, and (iv) the Parent Borrower shall be in
compliance, on a pro forma basis after giving effect to the Incurrence of such
Indebtedness, with the covenants contained in Section 6.1, in each case
recomputed as at the last day of the most recently ended fiscal quarter of the
Parent Borrower for which the financial statements were (or were required to be)
delivered pursuant to Section 5.1(a) or (b) as if such Incurrence had occurred
on the first day of each relevant period for testing such compliance (as
demonstrated in a certificate of a Financial Officer delivered to the
Administrative Agent not more than two Business Days prior to such Incurrence);

 

(m)            Receivables Transaction Attributed Indebtedness and all yield,
interest, fees, indemnities and other amounts related thereto; provided that the
related Qualified Receivables Transaction shall be subject to Section 6.6(c);

 

(n)             [Reserved];

 

(o)             (i) Hedging Agreements, so long as such agreements are not
entered into for speculative purposes and (ii) conveyances of bank drafts
received in the ordinary course of business to financial institutions in
exchange for discounted cash payments;

 

(p)             [Reserved];

 



 142 

 

 

(q)            other Indebtedness of any Loan Party in an aggregate principal
amount not exceeding $150,000,000 at any time outstanding; provided that, in the
case of any such Indebtedness pursuant to this clause (q) that is secured, at
the time of Incurrence thereof, after giving effect thereto, the aggregate
principal amount of all Specified Indebtedness shall not exceed an amount equal
to 15% of the Total Consolidated Assets;

 

(r)             borrowed money Indebtedness and/or Indebtedness relating to
reimbursement and related obligations in connection with letters of credit, bank
guarantees or other credit instruments issued for the account of any Chinese
Subsidiary, any Indian Subsidiary or any other Foreign Subsidiary pursuant to a
facility or facilities provided by one or more financial institutions; provided,
that the aggregate principal amount of such borrowed money Indebtedness and the
face amount of such letters of credit, bank guarantees or other credit
instruments at any time outstanding under one or more facilities pursuant to
this clause (r) shall not exceed $50,000,000; provided that, (i) the aggregate
principal amount of such Indebtedness that is secured Indebtedness, when taken
together with Indebtedness outstanding pursuant to Section 6.2(k) that is
secured, shall not exceed $50,000,000 at any time outstanding, and (ii) to the
extent that any Liens secure such Indebtedness, such Liens either shall have
been granted pursuant to the Security Documents or shall be otherwise permitted
under Section 6.3(i) and, to the extent deemed necessary or appropriate by the
Administrative Agent in its sole discretion, any such secured Indebtedness shall
be subject to an intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agent;

 

(s)            Indebtedness assumed in connection with any Permitted Acquisition
after the Funding Date so long as such Indebtedness is not incurred in
contemplation of such Permitted Acquisition, and any Permitted Refinancings of
any such Indebtedness; and

 

(t)             (i) Incremental Equivalent Indebtedness; provided that (A) the
aggregate principal amount of such Indebtedness outstanding at any time, plus
the aggregate principal amount of borrowings of Incremental Term Loans
outstanding at any time and Commitment increases pursuant to Section 2.1(b) in
effect at any time, shall not exceed, as of any date of determination, the
Incremental Amount, (B) no Default or Event of Default shall have occurred and
be continuing, or would occur after giving effect to the Incurrence of such
Indebtedness, and (C) the Parent Borrower shall be in compliance, on a pro forma
basis after giving effect to the Incurrence of such Indebtedness (and assuming
for such purposes that such Indebtedness is fully drawn), with the covenants
contained in Section 6.1, in each case recomputed as at the last day of the most
recently ended fiscal quarter of the Parent Borrower for which the financial
statements were (or were required to be) delivered pursuant to Section 5.1(a) or
(b) as if such Incurrence had occurred on the first day of each relevant period
for testing such compliance; and (ii) Permitted Refinancings of any Incremental
Equivalent Indebtedness permitted pursuant to Section 6.2(t)(i).

 

For purposes of determining compliance with this Section 6.2, (i) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories of Indebtedness described in this Section 6.2, the
Parent Borrower may classify, at the time of incurrence, such item of
Indebtedness (or any portion thereof) in any such category and will only be
required to include such Indebtedness (or any portion thereof) in one of the
categories of Indebtedness permitted in this Section 6.2 and (ii) at the time of
incurrence, the Parent Borrower may divide and classify an item of Indebtedness
(or any portion thereof) in more than one of the categories of Indebtedness
permitted in this Section 6.2.

 

Section 6.3             Liens.

 

The Parent Borrower will not, and will not permit any Restricted Subsidiary to,
Incur or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
Receivables) or rights in respect of any thereof, except:

 



 143 

 

 

(a)            Liens created under the Loan Documents;

 

(b)            Permitted Encumbrances;

 

(c)            any Lien on any property or asset of the Parent Borrower or any
Restricted Subsidiary existing on the Third Amendment Effective Date and set
forth in Section 6.3 of the Disclosure Letter; provided that (i) such Lien shall
not apply to any other property or asset of the Parent Borrower or any
Restricted Subsidiary (other than improvements, accessions, proceeds, dividends
or distributions in respect thereof and assets fixed or appurtenant thereto) and
(ii) such Lien shall secure only those obligations which it secures on the Third
Amendment Effective Date and extensions, renewals and replacements thereof that
do not increase the outstanding principal amount thereof;

 

(d)            any Lien existing on any property prior to the acquisition
thereof by the Parent Borrower or any Restricted Subsidiary or existing on any
property of any Person that becomes a Restricted Subsidiary after the Funding
Date prior to the time such Person becomes a Restricted Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property of the Parent Borrower or
any Restricted Subsidiary (other than improvements, accessions, proceeds,
dividends or distributions in respect thereof and assets fixed or appurtenant
thereto) and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

(e)            Liens on fixed or capital assets acquired, constructed or
improved by the Parent Borrower or any Restricted Subsidiary; provided that (i)
such Liens secure Indebtedness permitted by Section 6.2(g), (ii) such Liens and
the Indebtedness secured thereby (other than extensions, renewals and
replacements) are Incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of the Parent Borrower or any Restricted Subsidiary
(other than improvements, accessions, proceeds, dividends or distributions in
respect thereof and assets fixed or appurtenant thereto);

 

(f)             Liens on the property or assets of a Person that becomes a
Restricted Subsidiary after the Effective Date securing Indebtedness permitted
by Section 6.2(h); provided that (i) such Liens existed at the time such Person
(other than improvements, accessions, proceeds, dividends or distributions in
respect thereof and assets fixed or appurtenant thereto) became a Restricted
Subsidiary and were not created in contemplation t thereof, (ii) any such Lien
is not expanded to cover any property or assets of such Person after the time
such Person becomes a Restricted Subsidiary and (iii) any such Lien shall secure
only those obligations which it secures on the Funding Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(g)            Liens securing Indebtedness permitted by Section 6.2(i); provided
that, if any such Liens are on property that is not Collateral, then,
contemporaneously with the Incurrence of such Liens, effective provision is made
to secure the Obligations equally and ratably with the Indebtedness secured by
such Liens for so long as such Indebtedness is so secured;

 

(h)            Liens securing Indebtedness permitted by Section 6.2(j);

 

(i)             Liens on property of any Foreign Subsidiary or any other
Restricted Subsidiary that is not a Subsidiary Guarantor securing Indebtedness
of such Subsidiary permitted by Section 6.2(k) or Section 6.2(r);

 



 144 

 

 

(j)              Liens on (i) assets transferred to a Receivables Entity or
other Person in connection with a Qualified Receivables Transaction, (ii) any
subordinated note or certificate issued by a Receivables Entity in exchange for,
or otherwise backed by, Receivables transferred to such Receivables Entity in
connection with a Qualified Receivables Transaction, or (iii) assets of a
Receivables Entity, in each case Incurred in connection with a Qualified
Receivables Transaction securing Indebtedness permitted by Section 6.2(m);

 

(k)             Liens securing Incremental Equivalent Indebtedness (and any
Permitted Refinancings thereof) permitted by Section 6.2(t); and

 

(l)              Liens securing Indebtedness or other obligations or liabilities
(other than Indebtedness) in an aggregate principal amount not exceeding an
amount equal to 7.5% of the Total Consolidated Assets at any time outstanding.

 

It is understood that Liens pursuant to Sections 6.3(d), (e), (f), (g), (h),
(i), (j) and (k) may be Incurred only to the extent the corresponding
Indebtedness is expressly permitted to be Incurred pursuant to Section 6.2.

 

Section 6.4             Fundamental Changes.

 

The Parent Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that, so
long as at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing:

 

(a)             any Person may merge into the Parent Borrower in a transaction
in which the Parent Borrower is the surviving corporation;

 

(b)             any Person (other than the Parent Borrower) may merge or
consolidate with any Subsidiary Guarantor so long as the surviving entity is or
becomes a Subsidiary Guarantor;

 

(c)             any Restricted Subsidiary may Dispose of its assets to the
Parent Borrower or any Subsidiary Guarantor pursuant to a transaction of
liquidation or dissolution;

 

(d)             the Parent Borrower or any Restricted Subsidiary may Dispose of
any Restricted Subsidiary pursuant to a merger of such Restricted Subsidiary in
a Disposition permitted by Section 6.6;

 

(e)             any Foreign Subsidiary or other Restricted Subsidiary that is
not a Subsidiary Guarantor (x) may merge or consolidate with any other Person so
long as the surviving entity is a Restricted Subsidiary; provided that in the
case of a merger or consolidation involving a Foreign Subsidiary Borrower, the
surviving entity is a Borrower, or (y) may Dispose of its assets to any other
Restricted Subsidiary pursuant to a transaction of liquidation or dissolution;
and

 

(f)              the Parent Borrower may merge or consolidate into any other
Person so long as (i) the surviving entity assumes all the Obligations of the
Parent Borrower hereunder and under the other Loan Documents pursuant to a
written agreement reasonably satisfactory to the Administrative Agent, (ii) the
surviving entity is organized under the laws of a jurisdiction within the United
States, (iii) no Default or Event of Default shall have occurred and be
continuing, or would occur after giving effect to such merger, (iv) the Parent
Borrower shall be in compliance, on a pro forma basis after giving effect to
such merger or consolidation, as applicable, with the covenants contained in
Section 6.1, in each case recomputed as at the last day of the most recently
ended fiscal quarter of the Parent Borrower for which the financial

 



 145 

 

 

statements were (or were required to be) delivered pursuant to Section 5.1(a) or
(b) as if such merger or consolidation had occurred on the first day of each
relevant period for testing such compliance (as demonstrated in a certificate of
a Financial Officer delivered to the Administrative Agent at least five Business
Days prior to such merger or consolidation), (v) all filings have been made
under the UCC or otherwise that are required in order for the Administrative
Agent to continue at all times following such merger or consolidation to have a
valid, legal and perfected security interest in all the Collateral to the same
extent as prior to such merger or consolidation, and (vi)(A) the surviving
entity shall have provided to each Agent and each Lender the documentation and
other information requested by such Agent or such Lender in order to comply with
applicable law, including the PATRIOT Act, Sanctions, the United States Foreign
Corrupt Practices Act of 1977, the applicable European Union or German acts and
ordinance such as the German Anti-Money-Laundering-Act (“Geldwäschegesetz”), and
the German Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (“Außenwirtschaftsverordnung”)), and (B) if the
surviving entity qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, each Agent and each Lender shall have received, to the
extent requested by such Agent or such Lender, a Beneficial Ownership
Certification with respect to the surviving entity.

 

It is understood that no transaction pursuant to this Section 6.4 shall be
permitted unless any Investment or Disposition made in connection therewith is
also expressly permitted by Section 6.5 or Section 6.6, as applicable.

 

Section 6.5             Investments, Loans, Advances, Guarantees and
Acquisitions.

 

The Parent Borrower will not, and will not permit any of its Restricted
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Wholly Owned Subsidiary prior to such merger) any
Capital Stock of or evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (collectively,
“Investments”), except:

 

(a)             Permitted Investments;

 

(b)            Investments existing on the Third Amendment Effective Date and
set forth in Section 6.5 of the Disclosure Letter;

 

(c)            Investments in any Wholly Owned Subsidiary (other than any
Unrestricted Subsidiary); provided that, if and to the extent applicable, the
requirements set forth in Section 5.11 with respect to such Wholly Owned
Subsidiary are satisfied;

 

(d)            loans and advances to employees of the Parent Borrower or any
Restricted Subsidiary in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for the Parent
Borrower and its Restricted Subsidiaries not to exceed $7,500,000 at any time
outstanding;

 

(e)            Guarantees constituting Indebtedness permitted by Section 6.2;
provided that (i) a Restricted Subsidiary shall not Guarantee any Subordinated
Debt or any Other Permitted Debt unless (A) such Restricted Subsidiary also has
Guaranteed the Obligations pursuant to the Guarantee and Collateral Agreement,
(B) in the case of any Guarantee of Subordinated Debt, such Guarantee of the
Subordinated Debt is subordinated to such Guarantee of the Obligations on terms
no less favorable to the Lenders than

 



 146 

 

 

the subordination provisions of the Subordinated Debt and (C) such Guarantee
provides for the release and termination thereof, without action by any party,
upon Disposition of the relevant Restricted Subsidiary, (ii) the aggregate
principal amount of Indebtedness of Restricted Subsidiaries that are not Wholly
Owned Subsidiary Guarantors that is Guaranteed by any Loan Party shall be
subject to the limitations set forth in clauses (c), (g), (l) or (m) of this
Section 6.5 and (iii) a Restricted Subsidiary shall not Guarantee the
Indebtedness of any Parent Borrower or any Subsidiary Guarantor unless such
Restricted Subsidiary has also Guaranteed the Obligations pursuant to the
Guarantee and Collateral Agreement;

 

(f)             Permitted Acquisitions (including any related Investment in any
Restricted Subsidiary in order to provide all or any portion of (but not more
than) the Consideration for such Permitted Acquisition);

 

(g)            (i) Guarantees by the Parent Borrower and any of its Restricted
Subsidiaries of any Contractual Obligations (not constituting Indebtedness) of
the Parent Borrower or any Restricted Subsidiary and (ii) Guarantees by the
Parent Borrower of any obligations of any of its Foreign Subsidiaries under any
foreign currency Hedging Agreements of such Foreign Subsidiaries or cash pooling
arrangements among Foreign Subsidiaries (sometimes intermediated by a commercial
bank);

 

(h)            any Investment made in any Joint Venture formed solely in
connection with (and as part of the transactions involving) the Permitted Asset
Disposition;

 

(i)             Investments financed with Capital Stock of the Parent Borrower
(or the net proceeds of the issuance of Capital Stock of the Parent Borrower);
provided that no Event of Default shall occur after giving effect to such
Investment;

 

(j)             Investments comprised of capital contributions (whether in the
form of cash, a note or other assets) to a Receivables Entity or otherwise
resulting from transfers of assets permitted by Section 6.6(c);

 

(k)            Investments comprised of non-cash consideration received by the
Parent Borrower or any Restricted Subsidiary in connection with any Disposition
permitted by Section 6.6(e);

 

(l)             (i) Guarantees by the Parent Borrower and any of its Restricted
Subsidiaries of Indebtedness permitted by subsections (j), (p) and (r) of
Section 6.2 and (ii) Guarantees in the form of FCIs caused to be issued by the
Parent Borrower or any Foreign Subsidiary Borrower pursuant to Section 2.6 to
support the Indebtedness of any Chinese Subsidiary or other Foreign Subsidiary
permitted by Section 6.2(r); and

 

(m)           (i) other Investments if, after giving effect to any such
Investment on a pro forma basis in each case recomputed as at the last day of
the most recently ended fiscal quarter of the Parent Borrower for which the
financial statements were (or were required to be) delivered pursuant to Section
5.1(a) or (b) as if such Investment had occurred on the first day of each
relevant period, the Consolidated Leverage Ratio is less than 2.75 to 1.0 and
(ii) other Investments in the aggregate not to exceed an amount equal to (A) 10%
of the Total Consolidated Assets (determined at the time of making such
Investment) plus (B) an additional amount for all such Investments made after
the Funding Date that is equal to the portion, if any, of the Available Amount
on such date that the Parent Borrower elects to apply to this Section
6.5(m)(ii)(B) if, after giving effect to any such Investment on a pro forma
basis in each case recomputed as at the last day of the most recently ended
fiscal quarter of the Parent Borrower for which the financial statements were
(or were required to be) delivered pursuant to Section 5.1(a) or (b) as if such
Investment

 



 147 

 

 

had occurred on the first day of each relevant period, the Consolidated Leverage
Ratio is greater than or equal to 2.75 to 1.0.

 

The outstanding amount of any Investment shall be equal to the sum of (x) the
original cost of such Investment (such original cost to be determined at the
time any such Investment is originally committed to be made by the applicable
Person), plus (y) the cost of all additions thereto, minus (z) any cash proceeds
from the disposition of or other cash or non-cash (at the fair market value
thereof as reasonably determined in good faith by the Parent Borrower)
distributions on or return of such Investment, without any adjustments for
increases or decreases in value or write-ups, write-downs or write-offs with
respect to such Investment; provided that the amount of any Investment shall not
be less than zero.

 

Section 6.6             Disposition of Assets.

 

The Parent Borrower will not, and will not permit any of its Restricted
Subsidiaries to, Dispose of any asset, including any Capital Stock owned by it
(other than Capital Stock of the Parent Borrower held in treasury by the Parent
Borrower), nor will the Parent Borrower permit any of its Restricted
Subsidiaries to issue any additional Capital Stock of such Restricted
Subsidiary, except:

 

(a)             (i) sales of inventory, obsolete or worn out equipment and
Permitted Investments, (ii) leases or licenses of real or personal property,
(iii) sale, transfer, abandonment or other disposition of intellectual property
no longer used or useful in the conduct of the business and (iv) conveyances of
bank drafts received in the ordinary course of business to financial
institutions in exchange for discounted cash payments, in each case in the
ordinary course of business;

 

(b)            Dispositions to the Parent Borrower or a Restricted Subsidiary;
provided that any such Dispositions by a Loan Party to a Restricted Subsidiary
that is not a Loan Party shall be made in compliance with Section 6.5;

 

(c)            sales of Receivables and related assets (including any
subordinated note or certificate issued by a Receivables Entity in exchange for,
or otherwise backed by, Receivables transferred to such Receivables Entity in
connection with a Qualified Receivables Transaction) or an interest therein of
the type specified in the definition of “Qualified Receivables Transaction”
pursuant to a Qualified Receivables Transaction so long as each such transaction
shall be a Qualified Receivables Transaction, as agreed by the Administrative
Agent acting reasonably; provided that the aggregate amount of all Receivables
Transaction Attributed Indebtedness in respect to such Qualified Receivables
Transactions shall not exceed $100,000,000;

 

(d)            the Permitted Asset Disposition; provided that, if, after giving
effect to the Permitted Asset Disposition and the application of the proceeds
thereof to repay Indebtedness (including, for the avoidance of doubt, at the
Parent Borrower’s option to voluntarily repay then-outstanding Domestic
Revolving Loans and/or Global Revolving Loans) on a pro forma basis, the
Consolidated Leverage Ratio is equal to or greater than 2.75 to 1.0 (it being
understood and agreed that for purposes of such calculation, the proceeds of the
Permitted Asset Disposition shall not constitute “unrestricted cash and cash
equivalents” for purposes of determining Consolidated Total Debt), the proceeds
of the Permitted Asset Disposition shall be applied by the Parent Borrower,
within ten Business Days after receipt of such proceeds, to, first repay the
Term Loans in the manner and the order as directed in writing by the Parent
Borrower to the Administrative Agent, and second, (after the Term Loans have
been paid in full) to the Domestic Revolving Loans and/or the Global Revolving
Loans as directed in writing by the Parent Borrower to the Administrative Agent
(without a corresponding permanent reduction in the aggregate Domestic Revolving
Commitments or the aggregate Global Revolving Commitments); provided, further,
that, to the extent such proceeds are required to be applied to prepay
Indebtedness pursuant to the

 



 148 

 

 

immediately preceding proviso, such proceeds shall be required to be so applied
only to the extent necessary to cause the Consolidated Leverage Ratio, after
giving pro forma effect to the Permitted Asset Disposition and the application
of the proceeds thereof to repay Indebtedness, to be less than 2.75 to 1.0 (it
being understood and agreed that (x) for purposes of such calculation, the
proceeds of the Permitted Asset Disposition shall not constitute “unrestricted
cash and cash equivalents” for purposes of determining Consolidated Total Debt,
and (y) 100% of the proceeds of the Permitted Asset Disposition shall be applied
to prepay Indebtedness pursuant to the immediately preceding proviso if, after
giving pro forma effect to the Permitted Asset Disposition and the application
of the proceeds thereof to repay Indebtedness, the Consolidated Leverage Ratio
is equal to or greater than 2.75 to 1.0);

 

(e)           Dispositions of assets that are not permitted by any other
paragraph of this Section 6.6; provided that (i) the aggregate gross proceeds
(including any non-cash proceeds, determined on the basis of face amount in the
case of notes or similar consideration and on the basis of fair market value in
the case of other non-cash proceeds) of all assets Disposed of in reliance upon
this Section 6.6(e) shall not exceed, in any fiscal year of the Parent Borrower,
an amount equal to 15% of the Total Consolidated Assets (determined at the time
of making such Disposition with reference to the Total Consolidated Assets as of
the end of the most recently completed fiscal year for which financial
statements have been delivered pursuant to Section 5.1(a)); provided, however,
that Dispositions of assets, if not made to the extent permitted in any fiscal
year as provided above in this Section 6.6(e) (for the avoidance of doubt,
starting with the fiscal year ending December 31, 2019), may be made in any
subsequent fiscal year on a cumulative basis with the Disposition of assets
permitted in such subsequent fiscal year and (ii) any Disposition permitted by
this Section 6.6(e) for a purchase price in excess of $10,000,000 shall be made
for fair value and for at least 75% cash consideration;

 

(f)            [Reserved]; and

 

(g)           Dispositions of assets to any joint venture of the Parent
Borrower; provided that any such Disposition pursuant to this clause (g)
constitutes an Investment permitted under Section 6.5;

 

For purposes of Section 6.6(e),

 

(i)            the following will be deemed to be cash:

 

(A)              the assumption by the transferee of Indebtedness (other than
subordinated Indebtedness or preferred stock) of the Parent Borrower or of any
Restricted Subsidiary (in which case, the Parent or such Restricted Subsidiary
will, without further action, be deemed to have applied such deemed cash to
Indebtedness in accordance with clause (b)(ii) of the definition of “Net
Proceeds”); provided that the amount of assumed Indebtedness that is deemed to
be cash shall not exceed $200,000,000 in the aggregate from and after the
Funding Date;

 

(B)              securities, notes or other obligations received by the Parent
Borrower or any Restricted Subsidiary from the transferee that are converted,
sold or exchanged within 90 days of receipt thereof by the Parent Borrower or
such Restricted Subsidiary into cash (to the extent of the cash received in such
conversion, sale or exchange); and

 

(C)              in the case of any particular Disposition, promissory notes
received by the Parent Borrower or any Restricted Subsidiary from the transferee
having an aggregate principal amount not to exceed $20,000,000; and

 



 149 

 

 

(ii)           in the case of a Disposition consisting of an Asset Swap, the
Parent Borrower or such Restricted Subsidiary shall only be required to receive
cash in an amount equal to at least 75% of the proceeds of such Disposition
which are not part of the Asset Swap, provided that at the time of such Asset
Swap, after giving effect thereto, the aggregate fair value (as determined at
the time of such related Asset Swap and not subject to later revaluation) of the
assets of the Parent Borrower and its Restricted Subsidiaries that are the
subject of all such Asset Swaps from and after the Funding Date shall not exceed
an amount equal to 15% of the Total Consolidated Assets.

 

Section 6.7            Sale and Leaseback Transactions.

 

The Parent Borrower will not, and will not permit any Restricted Subsidiary to,
enter into any arrangement (each, a “Sale/Leaseback Transaction”) providing for
the leasing to the Parent Borrower or any Restricted Subsidiary of real or
personal property that has been or is to be (a) sold or transferred by the
Parent Borrower or any Restricted Subsidiary or (b) constructed or acquired by a
third party in anticipation of a program of leasing to the Parent Borrower or
any Restricted Subsidiary, in each case unless the Attributable Debt resulting
therefrom is permitted by Section 6.2(d), Section 6.2(g) or Section 6.2(q).

 

Section 6.8           Restricted Payments.

 

The Parent Borrower will not, and will not permit any Restricted Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or Incur any obligation (contingent or otherwise) to do so, except:

 

(a)            the Parent Borrower may (i) declare and pay dividends with
respect to its Capital Stock payable solely in shares of its Capital Stock (or
options, warrants or other rights to acquire its Capital Stock) or (ii) make
other distributions or payments payable solely in shares of its Capital Stock
(or options, warrants or other rights to acquire its Capital Stock);

 

(b)           any Wholly Owned Subsidiary may declare and pay Restricted
Payments to its immediate parent;

 

(c)            any non-Wholly Owned Subsidiary may declare and pay Restricted
Payments ratably with respect to its Capital Stock;

 

(d)            the Parent Borrower may make Restricted Payments, not exceeding
$5,000,000 during any fiscal year, pursuant to and in accordance with stock
option plans, restricted stock plans or other benefit plans or contracts for
current or former management or employees of the Parent Borrower and its
Restricted Subsidiaries;

 

(e)            the Parent Borrower may repurchase its Capital Stock and may
declare and pay cash dividends to the holders of its Capital Stock; provided
that if the Consolidated Leverage Ratio on a pro forma basis immediately after
giving effect to such repurchase or dividend declaration (with the reference
period for Consolidated EBITDA being the most recent period of four consecutive
fiscal quarters for which the relevant financial statements have been (or were
required to be) delivered pursuant to Section 5.1(a) or (b), as applicable) is

 

 (i)            greater than or equal to 2.75 to 1.0, the aggregate amount of
such repurchases and dividend declarations pursuant to this Section 6.8(e)(i)
shall not exceed (A) $100,000,000 per fiscal year plus (B) an amount equal to
the portion, if any, of the Available Amount on such date that the Parent
Borrower elects to apply to this Section 6.8(e)(i)(B); and

 



 150 

 

 

 (ii)           less than 2.75 to 1.0, the aggregate amount of such repurchases
and dividend declarations pursuant to this Section 6.8(e)(ii) shall be
unlimited; and

 

provided, further, that any such cash dividends shall be paid within 60 days
after the date of declaration thereof; and

 

(f)              the Parent Borrower or any Restricted Subsidiary may make
Restricted Payments to the extent required by the terms of its joint venture or
similar agreements relating to non-Wholly Owned Subsidiaries; provided that no
such Restricted Payment shall be permitted by this clause (f) unless any
Investment made in connection therewith is also expressly permitted by Section
6.5.

 

Section 6.9            Payments of Certain Subordinated Debt; Certain Derivative
Transactions.

 

The Parent Borrower will not, nor will it permit any Restricted Subsidiary to:

 

(a)            make or agree or offer to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Subordinated Debt,
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Subordinated Debt, except:

 

(i)            extensions, renewals, replacements or exchanges of any
Subordinated Debt permitted by Section 6.2(b);

 

(ii)           the payment of regularly scheduled interest and principal
payments as and when due in respect of any Subordinated Debt;

 

(iii)          the prepayment of any Subordinated Debt; provided that if the
Consolidated Leverage Ratio on a pro forma basis immediately after giving effect
to such prepayment (with the reference period for Consolidated EBITDA being the
most recent period of four consecutive fiscal quarters for which the relevant
financial statements have been (or were required to be) delivered pursuant to
Section 5.1(a) or (b), as applicable) is

 

(A)              greater than or equal to 2.75 to 1.0, the aggregate amount of
such prepayments pursuant to this Section 6.9(a)(iii)(A) shall not exceed an
amount that is equal to the portion, if any, of the Available Amount on such
date that the Parent Borrower elects to apply to this Section 6.9(a)(iii)(A);
and

 

(B)               less than 2.75 to 1.0, the aggregate amount of such
prepayments pursuant to this Section 6.9(a)(iii)(B) shall be unlimited;

 

other than, in each of clauses (iii)(A) and (iii)(B) above, any such payments,
purchases or other acquisitions of Subordinated Debt that are prohibited by the
subordination provisions thereof; or

 

(b)             enter into any derivative transaction or similar transaction
obligating the Parent Borrower or any of its Restricted Subsidiaries to make
payments to any other Person as a result of a change in market value of any
Subordinated Debt.

 



 151 

 

 

Section 6.10          Transactions with Affiliates.

 

The Parent Borrower will not, and will not permit any Restricted Subsidiary to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except:

 

(a)            transactions that are at prices and on terms and conditions,
taken as a whole, not materially less favorable to the Parent Borrower or such
Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties;

 

(b)            transactions between or among the Parent Borrower and the
Restricted Subsidiaries (other than a Receivables Entity) not involving any
other Affiliate;

 

(c)            any Restricted Payment permitted by Section 6.8;

 

(d)            any Qualified Receivables Transaction expressly permitted by
Section 6.6(c);

 

(e)            [Reserved]; and

 

(f)             any other transaction expressly permitted by Section 6.5.

 

Section 6.11           Restrictive Agreements.

 

The Parent Borrower will not, and will not permit any Foreign Subsidiary
Borrower or any Wholly Owned Subsidiary Guarantor to enter into, Incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Parent Borrower or any Restricted
Subsidiary to create, Incur or permit to exist any Lien upon any of its
property, (b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Parent Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of the Parent Borrower or any other
Restricted Subsidiary or (c) the ability of any Restricted Subsidiary to
transfer any of its assets to the Parent Borrower or any other Restricted
Subsidiary; provided that:

 

(i)            the foregoing shall not apply to restrictions and conditions
imposed by law, Permitted Encumbrances, any Loan Document, any Subordinated Debt
Document or any Other Permitted Debt Document; provided that such restrictions
and conditions shall not restrict any Loan Party from complying with the
requirements of Section 5.11(b) (without giving effect to clause (i)(C)
thereof);

 

(ii)           the foregoing shall not apply to restrictions and conditions
existing on the Third Amendment Effective Date identified in Section 6.11 of the
Disclosure Letter (but shall apply to any amendment or modification expanding
the scope of any such restriction or condition);

 

(iii)          the foregoing shall not apply to restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or
assets pending such sale; provided that such restrictions and conditions apply
only to the Restricted Subsidiary that is (or the assets that are) to be sold
and such sale is permitted by this Agreement;

 

(iv)          the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to a Qualified Receivables Transaction
permitted by this Agreement if such restrictions or conditions apply only to the
relevant Receivables Entity;

 



 152 

 

 

(v)           the foregoing shall not apply to restrictions and conditions
contained in documentation relating to a Restricted Subsidiary acquired in a
Permitted Acquisition; provided that such restriction or condition (x) existed
at the time such Person became a Restricted Subsidiary, (y) was not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary and (z) applies only to such Restricted Subsidiary;

 

(vi)          the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to (A) secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness or (B) Indebtedness of a Foreign Subsidiary
permitted by this Agreement if such restrictions or conditions apply only to
such Foreign Subsidiary and its Subsidiaries that are not Loan Parties;

 

(vii)         clauses (a) and (c) above shall not apply to customary provisions
in leases and other contracts restricting the assignment thereof; and

 

(viii)        the foregoing shall not apply to customary provisions in purchase
money obligations for property acquired in the ordinary course of business,
Capital Lease Obligations, industrial revenue bonds or operating leases that
impose encumbrances or restrictions on the property so acquired or covered
thereby, restrictions on cash or other deposits or net worth required by
customers under contracts entered into in the ordinary course of business and
joint venture agreements or other similar arrangements if such provisions apply
only to the Person (and the equity interests in such Person) that is the subject
thereof.

 

Section 6.12           Amendment of Material Documents, etc.

 

The Parent Borrower will not, and will not permit any Restricted Subsidiary to,
(a) amend, modify, supplement or waive in any respect that is material and
adverse to the Lenders any of its rights under any Subordinated Debt Document
(it being understood, however, that any amendment to provide Guarantees in
respect of any Subordinated Debt, which Guarantees are permitted by this
Agreement, would not constitute such an amendment) or (b) designate any
Indebtedness (other than obligations of the Loan Parties pursuant to the Loan
Documents or Indebtedness permitted pursuant to Section 6.2(i)) as “Designated
Senior Indebtedness” (or any comparable concept) that controls payment blockages
for the purposes of any Subordinated Debt Documents.

 

Section 6.13           Sanctions.

 

The Parent Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, use the proceeds of any Loan or other credit extension hereunder or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
arranger, Administrative Agent, Foreign Trade Facility Agent, Issuing Lender,
Swingline Lender or otherwise) of Sanctions, in each case to the extent that the
aforementioned Sanctions are applicable to such Loan Parties and their
respective Subsidiaries. Notwithstanding the foregoing, this Section 6.13 does
not prohibit the direct or indirect use of the proceeds of any extension of
credit in a manner that is permissible under the Sanctions.

 

Nothing in this Section 6.13 shall create or establish an obligation or right
for any German Loan Party or other Borrower in so far as agreeing to it would
violate or expose any German Loan Party or other Borrower to any liability under
EU Regulation (EC) 2271/96, would violate or expose any German

 



 153 

 

 

Loan Party to liability under Section 7 of the German Foreign Trade Ordinance
(Verordnung zur Durchführung des Außenwirtschaftsgesetzes
(Außenwirtschaftsverordnung)) or would violate or expose any German Loan Party
or other Borrower to liability under any similar anti-boycott or blocking law
regulation or statute that is in force from time to time and applicable to such
entity. The covenants in this Section 6.13 given by any Loan Party to any Lender
domiciled in Germany (Inländer) within the meaning of Section 2 paragraph 15 of
the German Foreign Trade Act (Außenwirtschaftsgesetz) are made only to the
extent that any Lender domiciled in Germany (Inländer) within the meaning of
Section 2 paragraph 15 of the German Foreign Trade Act (Außenwirtschaftsgesetz)
would be permitted to make such covenants pursuant to Section 7 of the German
Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung)).

 

Section 6.14           Anti-Corruption Laws.

 

The Parent Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, use the proceeds of any Loan or other credit extension hereunder for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010, other similar anti-corruption legislation in
other jurisdictions or any Anti-Money Laundering Laws, in each case to the
extent that the aforementioned anti-corruption legislation or Anti-Money
Laundering Law is applicable to such Loan Parties and their respective
Subsidiaries.

 

Article VII

EVENTS OF DEFAULT

 

If any of the following events (each, an “Event of Default”) shall occur:

 

(a)             any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or FCI Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)             any Borrower shall fail to pay any interest (or premium, if any)
on any Loan or any Cash Cover, fee or any other amount (other than an amount
referred to in paragraph (a) of this Article) payable under this Agreement or
any other Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five days;

 

(c)             any representation or warranty made or deemed made by or on
behalf of the Parent Borrower or any Restricted Subsidiary in or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made;

 

(d)             the Parent Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.2(a), 5.4(a) (with
respect to the existence of any Borrower) or 5.10 or in Article VI;

 

(e)             any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in paragraph (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof to the Parent
Borrower from the Administrative Agent or the Required Lenders;

 



 154 

 

 

(f)              the Parent Borrower or any Restricted Subsidiary shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, after the giving of notice and/or the
passage of any cure period provided in such Indebtedness;

 

(g)             (i) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with the giving of notice, if required) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
(including, in any event, an “Event of Default” under and as defined in any
Subordinated Debt Documents or any Other Permitted Debt Documents) but
excluding, in any event, after the Term Loans have been paid in full, any
mandatory repurchases of any Indebtedness that ranks pari passu in right of
payment to the Obligations made in accordance with any Other Permitted Debt
Document with “Excess Proceeds” from any “Asset Disposition”, or (ii)
[reserved];

 

(h)             an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Parent Borrower, any other Loan Party or any Material
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent
Borrower, any other Loan Party or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(i)              the Parent Borrower, any other Loan Party or any Material
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Article, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the Parent
Borrower, any other Loan Party or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

(j)              the Parent Borrower, any other Loan Party or any Material
Subsidiary shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due, or, with respect to any German Loan Party,
any such Person is either unable to pay its debts as they fall due
(Zahlungsunfähigkeit) or is over indebted (Überschuldung) within the meaning of
sections 17 or 19 German Insolvency Code (Insolvenzordnung);

 

(k)             one or more judgments for the payment of money in an aggregate
amount in excess of $35,000,000 shall be rendered against the Parent Borrower,
any other Loan Party or any Material Subsidiary, or any combination thereof, and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Parent
Borrower, any other Loan Party or any Material Subsidiary to enforce any such
judgment;

 

(l)              an ERISA Event shall have occurred that, in the reasonable
opinion of the Required Lenders, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to have a Material Adverse
Effect;

 



 155 

 

 

(m)            the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert;

 

(n)             any Lien purported to be created under any Security Document
shall cease to be, or shall be asserted by any Loan Party or any Affiliate of
any Loan Party not to be, a valid and perfected Lien on any Collateral (other
than immaterial Collateral), with the priority required by the applicable
Security Document;

 

(o)             the Subordinated Debt or any Guarantees thereof shall cease, for
any reason, to be validly subordinated to the Obligations or the obligations of
the Subsidiary Guarantors under the Guarantee and Collateral Agreement, as the
case may be, as provided in the Subordinated Debt Documents, or any Loan Party,
any Affiliate of any Loan Party, the trustee in respect of the Subordinated Debt
or the holders of at least 25% in aggregate principal amount of the Subordinated
Debt shall so assert; or

 

(p)             a Change of Control shall occur;

 

(q)             any event or condition occurs that (i) results in an automatic
termination, wind-down or comparable event with respect to any Material
Receivables Transaction Attributed Indebtedness, or (ii) permits a notice of
termination, a notice of wind-down, a notice of acceleration or any comparable
notice to be given under any such Material Receivables Transaction Attributed
Indebtedness prior to the scheduled termination, wind-down, maturity or
comparable event and which event or condition giving rise to such notice
continues for a period of 14 calendar days after such notice;

 

then, and in every such event (other than an event with respect to the Parent
Borrower described in paragraph (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Parent
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest (and premium, if any) thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower; and in case of any event with
respect to the Parent Borrower described in paragraph (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest (and premium, if any)
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower.

 

Article VIII

THE AGENTS

 

Section 8.1             Appointment and Authority.

 

(a)             Each of the Lenders and the Issuing Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as

 



 156 

 

 

are delegated to the Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.

 

(b)             Each of the Lenders and the FCI Issuing Lenders hereby
irrevocably appoints Deutsche Bank to act on its behalf as the Foreign Trade
Facility Agent hereunder and under the other Loan Documents and authorizes the
Foreign Trade Facility Agent to take such actions on its behalf and to exercise
such powers as are delegated to Foreign Trade Facility Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto.

 

(c)             The provisions of this Article are solely for the benefit of the
Agents, the Lenders and the Issuing Lenders, and neither the Parent Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions.

 

Section 8.2              Rights as a Lender.

 

(a)             The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Parent Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

(b)             The Person serving as the Foreign Trade Facility Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Foreign Trade
Facility Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Foreign Trade Facility Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Parent Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Foreign
Trade Facility Agent hereunder and without any duty to account therefor to the
Lenders.

 

Section 8.3              Exculpatory Provisions.

 

None of the Administrative Agent, the Foreign Trade Facility Agent or any
arranger, as applicable, shall have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, none of the Administrative Agent, the Foreign Trade
Facility Agent or any arranger, as applicable:

 

(a)             shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)             shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Foreign Trade Facility Agent, as applicable, is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that neither the Administrative Agent nor the Foreign Trade
Facility Agent shall be required to take any action that, in its

 



 157 

 

 

opinion or the opinion of its counsel, may expose the applicable Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)             shall have any duty to disclose, and shall not be liable for the
failure to disclose, to any Lender, any Issuing Lender, any FCI Issuing Lender
or any other Person party to this Agreement any credit or other information
concerning the business, prospects, operations, property, financial or other
condition or creditworthiness of any Loan Party or any of their Affiliates that
is communicated to, or in the possession of, the applicable Agent, the
applicable arranger, or any of their Related Parties in any capacity, except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent or the Foreign Trade Facility Agent herein.

 

Neither the Administrative Agent nor the Foreign Trade Facility Agent shall be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 9.2) or (ii)
in the absence of its own gross negligence, bad faith or willful misconduct
(each as determined in a final and non-appealable judgment of a court of
competent jurisdiction). The Agents shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Agents by the
Parent Borrower or a Lender.

 

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the applicable Agent.

 

Section 8.4              Reliance by the Agents.

 

(a)             The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it in good faith to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, amendment, renewal or
extension of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or any Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or any Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in good faith in accordance with the advice of any such
counsel, accountants or experts.

 

(b)             The Foreign Trade Facility Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution)

 



 158 

 

 

believed by it in good faith to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Foreign Trade Facility Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the issuance, amendment, renewal or extension of any FCI, that by its terms must
be fulfilled to the satisfaction of a Lender or any FCI Issuing Lender, the
Foreign Trade Facility Agent may presume that such condition is satisfactory to
such Lender or any FCI Issuing Lender unless the Foreign Trade Facility Agent
shall have received notice to the contrary from such Lender or such FCI Issuing
Lender prior to the issuance of such FCI. The Foreign Trade Facility Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in good faith in accordance with
the advice of any such counsel, accountants or experts.

 

Section 8.5              Delegation of Duties.

 

(a)             The Administrative Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

(b)             The Foreign Trade Facility Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Foreign Trade
Facility Agent. The Foreign Trade Facility Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Foreign Trade Facility Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Foreign Trade Facility
Agent.

 

Section 8.6              Resignation of Agents.

 

(a)             Resignation of Administrative Agent.

 

(i)            The Administrative Agent may at any time give notice of its
resignation to the Foreign Trade Facility Agent, the Lenders, the Issuing
Lenders and the Parent Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, subject to the consent of the Parent
Borrower (such consent not to be unreasonably withheld), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Parent Borrower and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (A) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (B) all payments, communications and determinations

 



 159 

 

 

 

provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Issuing Lenders directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Parent Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Parent Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 9.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

(ii)             Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as Issuing Lender
and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (A) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (B) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (C) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

 

(b)           Resignation of Foreign Trade Facility Agent. The Foreign Trade
Facility Agent may at any time give notice of its resignation to the
Administrative Agent, the FCI Issuing Lenders, the Lenders with Participation
FCI Commitments and the Parent Borrower. Upon receipt of any such notice of
resignation, the FCI Issuing Lenders and the Lenders with Participation FCI
Commitments (acting by a majority in interest thereof) shall have the right,
subject to the consent of the Parent Borrower (such consent not to be
unreasonably withheld), to appoint a successor. If no such successor shall have
been so appointed by the FCI Issuing Lenders and the Lenders with Participation
FCI Commitments (acting by a majority in interest thereof) and shall have
accepted such appointment within 30 days after the retiring Foreign Trade
Facility Agent gives notice of its resignation, then the retiring Foreign Trade
Facility Agent may on behalf of the FCI Issuing Lenders and the Lenders with
Participation FCI Commitments, appoint a successor Foreign Trade Facility Agent
meeting the qualifications set forth above; provided that if the Foreign Trade
Facility Agent shall notify the Parent Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Foreign Trade Facility Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through the
Foreign Trade Facility Agent shall instead be made by or to each FCI Issuing
Lender and each Lender with a Participation FCI Commitment and the Issuing
Lenders directly, until such time as the FCI Issuing Lenders and the Lenders
with Participation FCI Commitments appoint a successor Foreign Trade Facility
Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Foreign Trade Facility Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Foreign Trade Facility Agent,
and the retiring Foreign Trade Facility Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Parent

 



160

 

 

Borrower to a successor Foreign Trade Facility Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Parent Borrower
and such successor. After the retiring Foreign Trade Facility Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.3 shall continue in effect for the benefit of such
retiring Foreign Trade Facility Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Foreign Trade Facility Agent was acting as Foreign Trade
Facility Agent.

 

Section 8.7            Non-Reliance on Agents, the Arrangers and Other Lenders.

 

Each Lender, each FCI Issuing Lender and each Issuing Lender expressly
acknowledges that none of the Administrative Agent, the Foreign Trade Facility
Agent or any arranger has made any representation or warranty to it, and that no
act by the Administrative Agent, the Foreign Trade Facility Agent or any
arranger hereafter taken, including any consent to, and acceptance of any
assignment or review of the affairs of any Loan Party or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent, the Foreign Trade Facility Agent or any arranger to any
Lender, any Issuing Lender, any FCI Issuing Lender, or any other Person party to
this Agreement as to any matter, including whether the Administrative Agent, the
Foreign Trade Facility Agent or any arranger has disclosed material information
in their (or their Related Parties’) possession. Each Lender, each Issuing
Lender and each FCI Issuing Lender represents to the Administrative Agent, the
Foreign Trade Facility Agent and each arranger that it has, independently and
without reliance upon any other Agent, any arranger or any other Lender or any
of their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis of, appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their respective
Subsidiaries, and all applicable bank or other regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrowers hereunder. Each Lender, each FCI
Issuing Lender, each Issuing Lender and each Agent also acknowledges that it
will, independently and without reliance upon any other Agent, any arranger or
any other Lender or any of their respective affiliates and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder, and to
make such investigations as its deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Each Lender, each Issuing Lender and each
FCI Issuing Lender represents and warrants that (a) the Loan Documents set forth
the terms of a commercial lending facility, and (b) it is engaged in making,
acquiring or holding commercial loans in the ordinary course and is entering
into this Agreement as a Lender, an Issuing Lender or an FCI Issuing Lender for
the purpose of making, acquiring or holding commercial loans and providing other
facilities set forth herein as may be applicable to such Lender, such Issuing
Lender or such FCI Issuing Lender, and not for the purpose of purchasing,
acquiring or holding any other type of financial instrument, and each Lender,
each Issuing Lender and each FCI Issuing Lender agrees not to assert a claim in
contravention of the foregoing. Each Lender, each Issuing Lender and each FCI
Issuing Lender represents and warrants that it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender, such Issuing
Lender or such FCI Issuing Lender, and either it, or the Person exercising
discretion in making its decision to make, acquire and/or hold such commercial
loans or to provide such other facilities, is experienced in making, acquiring
or holding such commercial loans or providing such other facilities.

 



161

 

 

Section 8.8            No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Foreign Trade Facility Agent, a Lender, an Issuing Lender or an FCI Issuing
Lender hereunder.

 

Section 8.9            Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under the Bankruptcy Code of the
United States or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan, FCI
Issuing Lender Exposure, or LC Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Parent Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, FCI Issuing Lender
Exposure, LC Exposure and all other Obligations (other than obligations under
Hedging Agreements or Specified Cash Management Agreements to which the
Administrative Agent is not a party) that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the FCI Issuing Lenders, the Issuing Lenders and the Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the FCI Issuing Lenders, the Issuing Lenders and
the Agents and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Lenders and the Administrative Agent under Sections 2.10,
2.14 and 9.3) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each Agent, each FCI Issuing Lender and each Issuing Lender to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the FCI Issuing Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 9.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of the Foreign Trade
Facility Agent, any Lender, any Issuing Lender or any FCI Issuing Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 8.10         Collateral and Guaranty Matters.

 

The Lenders, the Issuing Lenders, the FCI Issuing Lenders and the Foreign Trade
Facility Agent irrevocably authorize the Administrative Agent, at its option and
in its discretion,

 

(a)           to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Domestic Revolving Commitments, the Global Revolving Commitments, the
Participation FCI Commitments, the Bilateral FCI Issuing Commitments and the
Participation FCI Issuing Commitments and payment in full of all Obligations
(other than

 

162

 

 

contingent indemnification obligations) and the expiration (without any pending
drawing) or termination (or cash collateralization or provision of other credit
support as contemplated by this Agreement) of all Letters of Credit and FCIs,
(ii) that is transferred or to be transferred as part of or in connection with
any Disposition permitted hereunder or under any other Loan Document or any
involuntary disposition, or (iii) that is required or contemplated to be
released pursuant to the terms of this Agreement or any other Loan Document, or
(iv) as approved in accordance with Section 9.2;

 

(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property (i) that is permitted by Section 6.3(d), (e), (f), (j), (k) and (l) or
(ii) as approved in accordance with Section 9.2;

 

(c)           to release any Guarantor from its obligations under the Guarantee
and Collateral Agreement (i) if such Person ceases to be a Restricted Subsidiary
as a result of a transaction permitted hereunder, (ii) if such release is
required or contemplated pursuant to the terms of this Agreement or the
Guarantee and Collateral Agreement or (iii) as approved in accordance with
Section 9.2; or

 

(d)           to enter into, on behalf of itself and the Lenders, the Issuing
Lenders, the FCI Issuing Lenders and the Foreign Trade Facility Agent, an
intercreditor agreement or other agreements for the sharing of collateral
pursuant to Section 6.2(i).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee and Collateral Agreement,
pursuant to this Section 8.10.

 

Section 8.11          ERISA Matters.

 

(a)           Each Lender (i) represents and warrants, as of the date such
Person became a Lender party hereto to, and (ii) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of each Agent, and not, for each avoidance
of doubt, to or for the benefit of any Loan Party, that at least one of the
following is and will be true: (A) such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of or performance of the Loans, the Letters of Credit, the FCIs,
the Commitments or this Agreement; (B) the transaction exemption set forth in
one or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the FCIs,
the Commitments and this Agreement; (C)(1) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (2) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (3) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the FCIs, the Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (4) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the FCIs, the Commitments and
this Agreement; or (D) such other representation, warranty and

 



163

 

 

covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)           In addition, unless subclause (A) in the immediately preceding
clause (a) is true with respect to a Lender, or such Lender has not provided
another representation, warranty and covenant as provided in subclause (D) in
the immediately preceding clause (a), such Lender further (i) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (ii)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, each Agent
and not, for the avoidance of doubt, to or for the benefit of any Loan Party,
that such Agent is not a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of or
performance of the Loans, the Letters of Credit, the FCIs, the Commitments and
this Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any other Loan Document
or any documents related hereto or thereto).

 

Article IX

 

MISCELLANEOUS

 

Section 9.1            Notices.

 

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)           if to the Parent Borrower, to it at 13320 Ballantyne Corporate
Place, Charlotte, North Carolina 28277, attention of Treasurer and Chief
Financial Officer (Telecopy No. 704-7527487), and if to any Foreign Subsidiary
Borrower, to it at its address (or telecopy number) specified in the relevant
Borrowing Subsidiary Agreement with a copy to the Parent Borrower at its address
(or telecopy number) specified above;

 

(b)           if to the Administrative Agent (i) for payments and requests for
credit extensions, to Bank of America, N.A., Mail Code: TX2-984-03-23, Building
C, 2380 Performance Drive, Richardson, Texas 75082, Attention: Jennifer Ollek
(Telephone: 469-201-8863; Email: jennifer.a.ollek@bofa.com), (ii) for all other
notices, to Bank of America, N.A., Mail Code: TX2-984-03-26, Building C, 2380
Performance Drive, Richardson, Texas 75082, Attention: Anthony Kell (Telephone:
214.209.4124; Fax: 214-290-9422; Email: anthony.w.kell@bofa.com);

 

(c)            if to the Foreign Trade Facility Agent, to Deutsche Bank AG,
Trade Advisory, Herzogstr. 15, 40217 Düsseldorf, Germany, attention of Roland
Stephan or Alkea Cullman (Telecopy No. 49-211-883-9386; E-mail:
spx-ftf.agent@db.com); and

 

(d)            if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt if
such date is a Business Day at the place of such receipt (or otherwise on the
first Business Day after such receipt). Notices and other communications to the
Lenders hereunder may be

 



164

 

 

delivered or furnished by electronic communications (including e-mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. Any Agent or any Loan Party may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Parent Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the Parent
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Agent Party; provided, however, that in no
event shall any Agent Party have any such liability to the Parent Borrower, any
Lender, the Issuing Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

The Agents, the Issuing Lenders, the FCI Issuing Lenders and the Lenders shall
be entitled to rely and act upon any notices (including telephonic or electronic
notices, Borrowing Requests, applications for Letters of Credit, Utilization
Requests and Notices of Loan Prepayment) purportedly given by or on behalf of
any Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify each Agent, each Issuing Lender, each FCI Issuing Lender, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party, except to the extent that
such losses, costs, expenses and liabilities are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of each Agent, such
Issuing Lender, such FCI Issuing Lender, such Lender and/or such Related
Parties, as applicable. All telephonic notices to and other telephonic
communications with any Agent may be recorded by such Agent, and each of the
parties hereto hereby consents to such recording.

 

Section 9.2            Waivers; Amendments.

 

(a)            No failure or delay by any Agent or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agents and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party

 



165

 

 

therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit or an FCI shall not be construed as a waiver of
any Default or Event of Default, regardless of whether any Agent or any Lender
may have had notice or knowledge of such Default at the time.

 

(b)          Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Required Lenders and each Loan Party to the relevant Loan
Document, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document;
provided that no such agreement shall:

 

(i)              increase the Commitment of any Lender without the written
consent of such Lender;

 

(ii)             reduce the principal amount of or subordinate the principal of
any Loan, LC Disbursement or FCI Disbursement, or reduce the rate of interest
thereon (other than the application of any default rate of interest pursuant to
Section 2.15(c)), or reduce any premium, fees or other amounts payable
hereunder, without the written consent of each Lender directly affected thereby;
it being acknowledged and agreed that amendments or modifications of the
Consolidated Leverage Ratio test (and all related definitions) are not addressed
by this clause (ii);

 

(iii)            extend the final scheduled date of maturity of any Loan, or
postpone the scheduled date of payment of the principal amount of any Loan, LC
Disbursement or FCI Disbursement, or any interest (or premium, if any) thereon,
or any fees or other amounts payable hereunder, or reduce the amount of, waive,
excuse or subordinate any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby;

 

(iv)            require any Lender to make Loans having an Interest Period of
one year or longer, without the written consent of such Lender;

 

(v)             amend, modify or waive any provision of this Agreement in any
manner that would change the application of any prepayment hereunder
disproportionately as among the Facilities without the written consent of the
Required Lenders in respect of each Facility adversely affected thereby;

 

(vi)            amend, modify or waive the first sentence of Section 2.13(a)
without the written consent of each Lender directly affected thereby;

 

(vii)           change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be);

 

(viii)          release or subordinate the Guarantee from the Parent Borrower or
all or substantially all of the Guarantees from the Subsidiary Guarantors under
the Guarantee and Collateral Agreement (except as expressly provided in the Loan
Documents), without the written consent of each Lender;

 



166

 

 

(ix)            release or subordinate all or substantially all of the Liens of
the Security Documents on the Collateral (except as expressly provided in the
Loan Documents), without the written consent of each Lender;

 

(x)             amend, modify or waive the rights or duties of any Agent under
this Agreement or any other Loan Document in its capacity as Agent unless also
signed by such Agent; or amend, modify or waive the rights or duties of any
Issuing Lender or FCI Issuing Lender under this Agreement or any other Loan
Document in its capacity as Issuing Lender or FCI Issuing Lender, as applicable,
unless also signed by such Issuing Lender or FCI Issuing Lender, as applicable;
or

 

(xi)            amend (A) the definition of “Alternative Currency” without the
written consent of each Lender, Issuing Lender and/or FCI Issuing Lender
directly affected thereby or (B) the definition of “Permitted Currencies”
without the consent of each FCI Issuing Lender.

 

(c)           In addition, notwithstanding the foregoing:

 

(i)              this Agreement and the other Loan Documents may be amended with
the written consent of the Administrative Agent, the Parent Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Incremental Term Loans (“Refinanced
Term Loans”) with a replacement “A” or “B” term loan tranche, as applicable,
hereunder (“Replacement Term Loans”); provided that (A) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, (B) the weighted average life to maturity
of such Replacement Term Loans shall not be shorter than the weighted average
life to maturity of such Refinanced Term Loans at the time of such refinancing
(provided that, this clause (B) shall not apply to bridge Indebtedness incurred
by the Parent Borrower, so long as (1) at the initial maturity of such bridge
Indebtedness, such bridge Indebtedness shall automatically convert to (or would
be required to be exchanged for) Indebtedness that complies with this clause
(B), and (2) the only prepayments required to be made on such bridge
Indebtedness shall be such prepayments as are customary for similar bridge
financings in light of then-prevailing market conditions (as determined by the
Parent Borrower in consultation with the Administrative Agent)) and (C) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except with respect
to Applicable Rate or other pricing terms or to the extent necessary to provide
for covenants and other terms applicable to any period after the latest final
maturity of any Incremental Term Loans in effect immediately prior to such
refinancing;

 

(ii)             this Agreement and the other Loan Documents may be amended to
provide for the increases in the Commitments and/or Incremental Term Loans
contemplated by Section 2.1(b), and matters related thereto, upon (A) execution
and delivery by the Parent Borrower, the Administrative Agent and each Lender
increasing its Commitment and/or providing Incremental Term Loans of an
Incremental Facility Activation Notice and (B) such other documents with respect
thereto as the Administrative Agent shall reasonably request;

 

(iii)            (A) this Agreement and the other Loan Documents may be amended
to remove any Foreign Subsidiary as a Foreign Subsidiary Borrower under the
Global Revolving Facility upon (I) written notice by the Parent Borrower and
such Foreign Subsidiary to the Administrative Agent to such effect and (II)
repayment in full of all outstanding Obligations of such Foreign Subsidiary
Borrower under the Global Revolving Facility and (B) a Foreign Subsidiary may
become a Foreign Subsidiary Borrower under the Global Revolving Facility in
accordance with the terms of (including the consents required by) Section
2.23(a);

 



167

 

 

(iv)            (A) this Agreement and the other Loan Documents may be amended
to remove any Foreign Subsidiary as a Foreign Subsidiary Borrower under the
Foreign Trade Facility or the Bilateral Foreign Trade Facility, as applicable,
upon (I) written notice by the Parent Borrower and such Foreign Subsidiary to
the Foreign Trade Facility Agent and the Administrative Agent to such effect,
(II) (x) repayment in full of all outstanding Obligations of such Foreign
Subsidiary Borrower under the Foreign Trade Facility or the Bilateral Foreign
Trade Facility, as applicable, or (y) assumption in full of all outstanding
Obligations of such Foreign Subsidiary Borrower under the Foreign Trade Facility
or the Bilateral Foreign Trade Facility, as applicable, by the Parent Borrower,
any existing Foreign Subsidiary Borrower or any new Foreign Subsidiary Borrower
approved by the Agents, each FCI Issuing Lender and the Lenders with a
Participation FCI Commitment and (III) the expiration or termination of (or full
cash collateralization or provision of other credit support in a manner
consistent with the terms of Section 2.6(o)(iv) or assumption by the Parent
Borrower or another Foreign Subsidiary Borrower of all the obligations of such
Foreign Subsidiary Borrower (pursuant to a written assumption agreement in form
and substance reasonably satisfactory to the Parent Borrower, such Foreign
Subsidiary Borrower, any other Foreign Subsidiary Borrower that assumes
obligations of such Foreign Subsidiary Borrower, and the Foreign Trade Facility
Agent) in respect of) all FCIs issued for the account of such Foreign Subsidiary
Borrower and (B) a Foreign Subsidiary may become a Foreign Subsidiary Borrower
under the Foreign Trade Facility and the Bilateral Foreign Trade Facility in
accordance with (including the consents required by) Section 2.23(b);

 

(v)             this Agreement and the other Loan Documents may be amended (A)
to change any of the mechanics applicable to FCIs set forth in Section 2.6, with
the written consent of the Administrative Agent, the Foreign Trade Facility
Agent, the FCI Issuing Lenders, the Parent Borrower and a majority-in-interest
of the Lenders with Participation FCI Commitments, and (B) to change any of the
mechanics applicable to FCIs set forth in Section 2.6 solely to the extent
necessary to permit an FCI to be issued in a particular country in accordance
with applicable local Requirements of Law, with the written consent of the
Administrative Agent, the Foreign Trade Facility Agent, each FCI Issuing Lender
directly affected thereby, Lenders holding at least a majority of the
Participation FCI Commitments and the Parent Borrower; provided that (x) no
amendment pursuant to this clause (v) shall have the effect of making any change
described in the proviso to Section 9.2(b) and (y) no amendment pursuant to
clause (B) above shall have the effect of making any change to Section 2.6 in
respect of FCIs (and any related FCI Issuing Lender Exposure) issued or to be
issued outside of such country;

 

(vi)            the Fee Letter and the Deutsche Bank Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto;

 

(vii)           no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of each affected Lender may
be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (w) the Commitments of any Defaulting Lender may not be
increased or extended without the consent of such Lender, (x) the principal
amount of Loans, Reimbursement Obligations, Bilateral FCI Reimbursement
Obligations and Participation FCI Reimbursement Obligations held by any
Defaulting Lender may not be decreased without the consent of such Lender, (y)
any waiver, amendment or modification requiring the consent of each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender, and (z) no
amendment, consent, waiver or other modification of this Section 9.2(c)(vii)
shall be effective without the prior written consent of each Defaulting Lender;

 



168

 

 

(viii)          this Agreement and the other Loan Documents may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Foreign Trade Facility Agent, the Borrowers and the
other Loan Parties (x) to add one or more additional credit facilities to this
Agreement, to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loan A, the Domestic Revolving Loans, the Global Revolving Loans, the Letters of
Credit, the FCIs and the Incremental Term Loans and the accrued interest and
fees in respect thereof and to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and (y) to
change, modify or alter Section 2.20 or any other provision hereof or in any
Loan Document relating to pro-rata sharing of payments among the Lenders to the
extent necessary to effectuate any of the amendments (or amendments and
restatements) enumerated in clause (viii)(x) above; and

 

(ix)             if the Administrative Agent and the Parent Borrower acting
together identify any non-material ambiguity, omission, mistake, typographical
error or other defect in any provision of this Agreement or any other Loan
Document (including the schedules and exhibits thereto), then the Administrative
Agent and the Parent Borrower shall be permitted to amend, modify or supplement
such provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment, modification or supplement shall become
effective without any further action or consent of any other party to this
Agreement (it being understood that the Administrative Agent shall provide
prompt notice of any such amendment, modification or supplement to the Foreign
Trade Facility Agent, the Lenders and the Issuing Lenders).

 

Section 9.3           Expenses; Indemnity; Damage Waiver.

 

(a)           The Parent Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Agents and their Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Agents, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of the Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), including the reasonable fees and
disbursements of one counsel for the Administrative Agent and its Affiliates and
one counsel for the Foreign Trade Facility Agent and its Affiliates and, to the
extent reasonably necessary, special and one local counsel in each jurisdiction
for the Agents and their Affiliates (and in the event of any actual or potential
conflict of interest, one additional counsel for each Agent or its Affiliate
subject to such conflict), with statements with respect to the foregoing to be
submitted to the Parent Borrower prior to the Funding Date (in the case of
amounts to be paid on the Funding Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Agents shall deem
appropriate, (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Lender or FCI Issuing Lender in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or FCI or any demand for payment thereunder
and (iii) all reasonable out-of-pocket expenses incurred by any Agent or any
Lender, including the fees, charges and disbursements of one counsel for the
Agents and their respective Affiliates and the Lenders, (and, to the extent
reasonably necessary, special and one local counsel in each jurisdiction to the
Agents and the Lenders (and in the event of any actual or potential conflict of
interest, one additional counsel for each Agent or Lender subject to such
conflict)) in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit or FCIs issued hereunder,
including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans, Letters of
Credit or FCIs.

 



169

 

 

(b)           The Parent Borrower shall indemnify each Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever
(“Losses”), including but limited to the fees, charges and disbursements of one
counsel to the Indemnitees and, to the extent reasonably necessary, special and
one local counsel in each jurisdiction to the Indemnitees (and in the event of
any actual or potential conflict of interest, one additional counsel for each
Indemnitee subject to such conflict), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution, delivery, enforcement, performance and administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated hereby, the performance by the parties to the
Loan Documents of their respective obligations thereunder or the consummation of
the Transactions or any other transactions contemplated hereby, (ii) any Loan,
Letter of Credit or FCI or the use of the proceeds therefrom (including any
refusal by an Issuing Lender or FCI Issuing Lender to honor a demand for payment
under a Letter of Credit or FCI if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit or
FCI, as applicable), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property currently owned or operated by the
Parent Borrower or any of its Restricted Subsidiaries, or any Environmental
Liability related in any way to the Parent Borrower or any of its Restricted
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such Losses are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence,
bad faith or willful misconduct of such Indemnitee. Notwithstanding the
foregoing, this Section 9.3(b) shall not apply to Taxes other than Indemnified
Taxes imposed on amounts payable under this Section 9.3(b).

 

(c)            To the extent that the Parent Borrower fails to pay any amount
required to be paid by it to any Agent, any Issuing Lender, any Participation
FCI Issuing Lender or the Swingline Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the applicable Agent, such
Issuing Lender, Participation FCI Issuing Lender or the Swingline Lender, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, such Issuing Lender, such Participation FCI Issuing
Lender or the Swingline Lender in its capacity as such. For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Domestic Revolving Exposures, the total Global Revolving Exposures,
the outstanding amount of its portion of the Term Loan A, any outstanding
Incremental Term Loans and unused Commitments at the time; provided that (i) in
the case of amounts owing to any Issuing Lender or the Swingline Lender, in each
case in its capacity as such, a Lender’s “pro rata share” shall be determined
based solely upon its share of the sum of Domestic Revolving Exposures, unused
Domestic Revolving Commitments, Global Revolving Exposures and unused Global
Revolving Commitments at the time and (ii) in the case of amounts owing to any
Participation FCI Issuing Lender, in its capacity as such, a Lender’s “pro rata
share” shall be determined based solely upon its share of the sum of the unused
Participation FCI Commitments at the time.

 

(d)           To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan, Letter of Credit or FCI or the
use of the proceeds thereof.

 



170

 

 

(e)           All amounts due under this Section shall be payable not later than
15 days after written demand therefor. Statements payable by the Parent Borrower
pursuant to this Section shall be sent to Attention of Treasurer and Chief
Financial Officer (Telephone No. 704-752-4400) (Telecopy No. 704-752-7487), at
the address of the Parent Borrower set forth in Section 9.1, or to such other
Person or address as may be hereafter designated by the Parent Borrower in a
written notice to the Administrative Agent.

 

Section 9.4           Successors and Assigns; Participations and Assignments.

 

(a)           Successors and Assigns Generally. The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that the Parent Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or thereunder (except in
accordance with Section 6.4(f)) without the prior written consent of each Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsections (e) and (f) of this Section or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (e) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agents, the Issuing Lenders and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in Letters of Credit, FCIs and Swingline Loans) at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

 

(i)            Minimum Amounts.

 

(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)             in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than (1) $5,000,000 in the case of an assignment of
Domestic Revolving Loans or Global Revolving Loans, (2) $5,000,000 in the case
of an assignment of any Term Loans and (3) $5,000,000 in the case of an
assignment in respect of the Foreign Trade Facility unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Parent Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee

 



171

 

 

Group and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

 

(ii)            Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) and subsection
(j) of this Section and, in addition:

 

(A)            the consent of the Parent Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender (or, with respect to any assignment of any Term
Loans, such assignment is to an Affiliate of a Lender or an Approved Fund);

 

(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Loan A Commitment, any Incremental Term Loan Commitment, any
Domestic Revolving Commitment or any Global Revolving Commitment if such
assignment is to a Person that is not a Lender (other than to a Person that is
an Affiliate of a Lender) with a Commitment in respect of the Commitment subject
to such assignment and (ii) any portion of the Term Loan A or any Incremental
Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;

 

(C)            the consent of the Issuing Lenders (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of a Domestic Revolving Commitment if such assignment is to a Person
that is not a Domestic Revolving Lender, an Affiliate of such Lender or an
Approved Fund with respect to such Lender;

 

(D)            the consent of the FCI Issuing Lenders in their sole discretion
shall be required for any assignment (other than any assignment to the Foreign
Trade Facility Agent) after the Effective Date that increases the obligation of
the assignee to participate in exposure under one or more FCIs or Joint
Signature FCIs (whether or not then outstanding);

 

(E)             the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of a Domestic Revolving Commitment if such assignment is to a Person
that is not a Domestic Revolving Lender, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and

 

(F)             the consent of the Foreign Trade Facility Agent (such consent
not to be unreasonably withheld or delayed) shall be required for all
assignments in respect of any Bilateral FCI Issuing Commitments, Participation
FCI Issuing Commitments or Participation FCI Commitment.

 

(iii)           Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.

 



172

 

 

(iv)            No Assignment to Borrower. Except as otherwise permitted
pursuant to Section 9.4((k), no such assignment shall be made to the Parent
Borrower or any of the Parent Borrower’s Affiliates or Subsidiaries.

 

(v)             No Assignment to Natural Persons. No such assignment shall be
made to a natural person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person).

 

(vi)            No Assignment to a Defaulting Lender. No such assignment shall
be made to a Defaulting Lender.

 

(vii)           Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the applicable Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Parent Borrower and the
applicable Agent, the applicable pro rata share of Loans previously requested
but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the Agents
or any Lenders hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit, Swingline Loans and FCIs in accordance with its Applicable
Domestic Revolving Percentage and/or its Applicable Global Revolving Percentage,
as applicable. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 9.3 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Parent Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsections (e) and (f) of this Section.

 

(c)           Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Parent Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans, FCI Issuing
Lender Exposure, and LC Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Parent Borrower, the Administrative

 



173

 

 

Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Parent Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)           Notes. If after giving effect to any Assignment and Assumption,
the relevant assignor no longer has any Commitments with respect to the
Commitments being assigned, such assignor shall, upon the request of the Parent
Borrower, return each Note (if any) with respect to each such Commitment to the
Parent Borrower marked “cancelled”.

 

(e)            Participations. Any Lender may at any time, without the consent
of, or notice to, any Borrower or any Agent, sell participations to any Person
(other than a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person), a
Defaulting Lender, or the Parent Borrower or any of the Parent Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in FCI Issuing Lender Exposure, LC Exposure and/or Swingline
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Parent Borrower, the Administrative Agent, the Foreign Trade
Facility Agent, the other Lenders and the Issuing Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the proviso to Section 9.2(b) (and other than application of any
default rate of interest pursuant to Section 2.15(c)) that affects such
Participant. Subject to subsection (f) of this Section, the Parent Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.17,
2.18 and 2.19 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section; provided
that, in the case of Section 2.19, such Participant shall have complied with the
requirements of said section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.8 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.20(c)
as though it were a Lender.

 

(f)            Limitation on Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.17 or 2.19 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Parent Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of Section 2.19 unless the
Parent Borrower is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Parent Borrower, to comply with
Sections 2.19(e), 2.19(f) and 2.19(i), as though it were a Lender.

 

(g)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Notes, if any) to secure obligations of such Lender to a
Federal Reserve Bank or other central banking authority; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 



174

 

 

(h)           Resignation as Issuing Lender or Swingline Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon thirty days’ notice to the
Parent Borrower and the Lenders, resign as Issuing Lender and/or (ii) upon
thirty days’ notice to the Parent Borrower, resign as Swingline Lender. In the
event of any such resignation as Issuing Lender or Swingline Lender, the Parent
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Lender or Swingline Lender hereunder; provided, however, that no failure by the
Parent Borrower to appoint any such successor shall affect the resignation of
Bank of America as Issuing Lender or Swingline Lender, as the case may be. If
Bank of America resigns as Issuing Lender, it shall retain all the rights,
powers, privileges and duties of the Issuing Lender hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
Issuing Lender and all LC Exposure with respect thereto (including the right to
require the Lenders to make ABR Loans or fund risk participations in
unreimbursed amounts pursuant to Section 2.5(d)). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make ABR Loans or fund risk participations in outstanding
Swingline Loans pursuant to Section 2.4(c). Upon the appointment of a successor
Issuing Lender and/or Swingline Lender, (1) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Lender or Swingline Lender, as the case may be, and (2) the
successor Issuing Lender shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

(i)             Assignments by FCI Issuing Lenders. Any FCI Issuing Lender may
at any time assign to one or more assignees all or a portion of its Bilateral
FCI Issuing Commitment to issue future Bilateral FCIs (and related rights and
obligations with respect to such Bilateral FCI Issuing Commitment) and/or its
Participation FCI Issuing Commitment to issue future Participation FCIs (and
related rights and obligations with respect to such Participation FCI Issuing
Commitment); provided that any such assignment shall be subject to the consent
of the Parent Borrower (such consent not to be unreasonably withheld or delayed)
unless an Event of Default has occurred and is continuing at the time of such
assignment and to the consent of the Foreign Trade Facility Agent (such consent
not to be unreasonably withheld or delayed). The parties to each assignment
shall execute and deliver to the Administrative Agent and the Foreign Trade
Facility Agent an assignment agreement, together with a processing and
recordation fee in the aggregate amount of $3,500 payable to the Administrative
Agent; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any such assignment. The assignee, if it is not already an FCI Issuing Lender,
shall deliver to the Administrative Agent and the Foreign Trade Facility Agent
an Administrative Questionnaire. No such assignment by an FCI Issuing Lender
shall be made to (i) the Parent Borrower or any of the Parent Borrower’s
Affiliates or Subsidiaries or (ii) a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person). Upon consummation of any such assignment, Schedule 1.1A
shall be deemed revised to reflect the Bilateral FCI Issuing Commitments and/or
Participation FCI Issuing Commitments after giving effect to such assignment.
From and after the effective date specified in each such Assignment and
Assumption, the assignee FCI Issuing Lender thereunder shall be a party to this
Agreement and, to the extent of the Bilateral FCI Issuing Commitment and/or
Participation FCI Issuing Commitment assigned by such assignment, have the
rights and obligations of a Bilateral FCI Issuing Lender and/or Participation
FCI Issuing Lender, as applicable, under this Agreement, and the assigning
Bilateral FCI Issuing Lender thereunder shall, to the extent of the Bilateral
FCI Issuing Commitment and/or Participation FCI Issuing Commitments assigned by
such assignment, be released from its obligations under this Agreement but shall
continue to be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 9.3
with respect to facts and circumstances occurring prior to the effective date of
such assignment and shall continue to have the

 



175

 

 

rights and obligations of an FCI Issuing Lender with respect to any FCIs issued
by it prior to the time of such assignment.

 

(j)             Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Parent Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement or any other Loan Documents sold
to such Participant (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person except to the extent that such disclosure is necessary to
establish that the applicable obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement and any other
Loan Document notwithstanding any notice to the contrary.

 

(k)            Borrower Buybacks. Notwithstanding anything in this Agreement to
the contrary, any Term Loan A Lender and/or any Incremental Term Lender, as
applicable (but not, for purposes of clarity, any other Facility) may, at any
time, assign all or a portion of its Term Loans on non-pro rata basis to the
Parent Borrower in accordance with the procedures set forth on Schedule 9.4(k),
pursuant to an offer made to all Term Loan A Lender and/or all Incremental Term
Lender, as applicable, on a pro rata basis (a “Dutch Auction”), subject to the
following limitations: (i) immediately and automatically, without any further
action on the part of the Parent Borrower, any Lender, the Administrative Agent
or any other Person, upon the effectiveness of such assignment of Term Loans
from a Term Loan A Lender and/or an Incremental Term Lender, as applicable, to
the Parent Borrower, such Term Loans and all rights and obligations as a Term
Loan A Lender and/or an Incremental Term Lender, as applicable, related thereto
shall, for all purposes under this Agreement, the other Loan Documents and
otherwise, be deemed to be irrevocably prepaid, terminated, extinguished,
cancelled and of no further force and effect and the Parent Borrower shall
neither obtain nor have any rights as a Term Loan A Lender and/or an Incremental
Term Lender, as applicable, hereunder or under the other Loan Documents by
virtue of such assignment; (ii) no proceeds of any Domestic Revolving Loans, any
Global Revolving Loans or any Swingline Loan shall be used to fund any such
assignment; and (iii) no Event of Default shall have occurred and be continuing
before or immediately after giving effect to such assignment. By participating
in any such Dutch Auction, each Lender acknowledges and agrees that (A) the
Parent Borrower and its Subsidiaries may have, and later may come into
possession of, Excluded Information, (B) such Lender has independently and,
without reliance on the Parent Borrower or any of its Restricted Subsidiaries,
the Administrative Agent, any other Lender or any of their respective
Affiliates, made its own analysis and determination to participate in such Dutch
Auction notwithstanding such Lender’s lack of knowledge of the Excluded
Information, (C) none of the Parent Borrower and its Subsidiaries shall be
required to make any representation that it is not in possession of Excluded
Information, (D) none of the Parent Borrower and its Subsidiaries, the
Administrative Agent, any other Lender or any of their respective Affiliates
shall have any liability to such Lender, and such Lender hereby waives and
releases, to the extent permitted by law, any claims such Lender may have
against any such Persons under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information, (E) the Excluded Information may not
be available to the Agents and the other Lenders and (F) if so requested by any
party to assignments of all or any portion of its Term Loans in connection with
such Dutch Auction, such Lender will make additional customary “big boy”
representations.

 

Section 9.5            Survival.

 

All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this

 



176

 

 

Agreement or any other Loan Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of
the Loan Documents and the making of any Loans and issuance of any Letters of
Credit and FCIs, regardless of any investigation made by any such other party or
on its behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest (or premium, if any)
on any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid or any Letter of Credit or FCI is outstanding and so long
as the Commitments have not expired or terminated. The provisions of Sections
2.17, 2.18, 2.19 and 9.3 and Article VIII shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit, the FCIs or the Commitments or the termination of this Agreement or
any provision hereof. The provisions of Section 9.11 shall survive and remain in
full force and effect for two years after the termination of this Agreement.

 

Section 9.6            Counterparts; Integration.

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Document and any separate letter agreements with respect to fees
payable to any Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
(including the Lenders) and their respective successors and assigns. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement or such other Loan Document.

 

Section 9.7            Severability.

 

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 9.7, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by the Bankruptcy Code of the United States (or similar
debtor relief laws of the United States or other applicable jurisdictions), as
determined in good faith by the applicable Agent, the applicable Issuing Lender,
the Swingline Lender or the applicable FCI Issuing Lender, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

 

Section 9.8            Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of a Borrower against any of and all the obligations of a
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured; provided, that in the
event that any Defaulting Lender shall

 



177

 

 

exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.24 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agents and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the applicable Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

Section 9.9             Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)            This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)            Each party to this Agreement hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that any Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Borrower or its properties in the courts of any jurisdiction.

 

(c)            Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, (i) any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section, (ii) the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court and (iii) any right it may have to claim
or recover in any legal action or proceeding referred to in this Section any
special, exemplary, punitive or consequential damages (as opposed to direct or
actual damages).

 

(d)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.1. In addition, each
Foreign Subsidiary Borrower agrees that service of process may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to the Parent Borrower at its address
for notices in Section 9.1. Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

Section 9.10          Headings.

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 



178

 

 

Section 9.11          Confidentiality.

 

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, its auditors and its Related Parties, including accountants,
legal counsel and other advisors on a reasonable need to know basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any Governmental
Authority or rating agency, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (g)
subject to an agreement containing provisions substantially the same as those of
this Section, to any direct or indirect contractual counterparty in Hedging
Agreements or other swap agreements relating to this Agreement or such
counterparty’s professional advisor, (h) with the consent of the Parent
Borrower, and (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section, (y) is or becomes available
to any Agent or any Lender on a nonconfidential basis from a source (believed in
good faith by such Agent or Lender not to have any duty of confidentiality to
any Borrower) other than a Borrower, or (z) is independently discovered or
developed by a party hereto without utilizing any Information received from any
Borrower or violating the terms of this Section 9.11. In addition, the Agents
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Agents and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments. For the purposes of this Section, “Information” means all
information received from or on behalf of any Borrower relating to a Borrower or
its business; provided that such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 9.12          Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.13          Release of Collateral.

 

(a)            On the first date (the “Release Date”) on which the corporate
family rating of the Parent Borrower from Moody’s is “Baa3” or better or the
corporate credit rating of the Parent Borrower from S&P is “BBB-” or better,
subject to any additional condition required by the Lenders providing any
Incremental Term Loans as provided in Section 2.1(b), and so long as no Default
or Event of Default exists on such date or after giving effect to the release of
Liens contemplated hereby, all Collateral shall

 



179

 

 

be released from the Liens created by the Guarantee and Collateral Agreement and
any other Security Document, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Loan Parties. At the request and sole expense of any Loan Party
following any such release, the Administrative Agent shall deliver to such Loan
Party any Collateral held by the Administrative Agent under any Security
Document, and execute and deliver to such Loan Party such documents as such Loan
Party shall reasonably request to evidence such release.

 

(b)           If any of the Collateral shall be Disposed of by any Loan Party in
a transaction permitted by this Agreement, then the Administrative Agent, at the
request and sole expense of such Loan Party, shall execute and deliver to such
Loan Party all releases or other documents reasonably necessary or desirable for
the release of the Liens created by the Guarantee and Collateral Agreement and
any other Security Document on such Collateral. At the request and sole expense
of the Parent Borrower, a Subsidiary Guarantor shall be released from its
obligations under the Guarantee and Collateral Agreement and any other Security
Document in the event that such Subsidiary Guarantor ceases to be a Wholly Owned
Subsidiary pursuant to a transaction expressly permitted by this Agreement and
if, as a result of such transaction, the Parent Borrower and its Restricted
Subsidiaries own less than 75% of the outstanding voting Capital Stock of such
Subsidiary Guarantor. In addition, at the request and sole expense of the Parent
Borrower, not more than twice during the term of this Agreement after the
Funding Date, a Subsidiary Guarantor and the Subsidiaries of such Subsidiary
Guarantor shall be released from their respective obligations under the
Guarantee and Collateral Agreement and any other Security Document in the event
that a portion of the Capital Stock of such Subsidiary Guarantor is Disposed of
in a transaction expressly permitted by Section 6.6(e) or (g) (but which does
not satisfy the requirements of the preceding sentence); provided that the
aggregate Consolidated EBITDA for the most recently completed period of four
consecutive fiscal quarters for which financial statements have been delivered
pursuant to Section 5.1 (in each case determined at the time of such
transaction) that is attributable to the Subsidiaries released from their
obligations hereunder pursuant to this sentence shall not exceed $40,000,000.
Notwithstanding the foregoing, in no event shall any Subsidiary be released from
its obligations under the Guarantee and Collateral Agreement or any other
Security Document, in the event that such Subsidiary is a guarantor of any other
Indebtedness of any Loan Party.

 

(c)           At such time as the Loans, the Reimbursement Obligations, the
Bilateral FCI Reimbursement Obligations, the Participation FCI Reimbursement
Obligations and the other Obligations shall have been paid in full, the
Commitments have been terminated and no Letters of Credit or FCIs shall be
outstanding (or shall have been fully cash collateralized or otherwise supported
in a manner consistent with the terms of Section 2.5(j) or Section 2.6(o)(iv),
as applicable), the Collateral shall be released from the Liens created by the
Guarantee and Collateral Agreement and any other Security Document, and each
Security Document and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party
thereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Loan Parties. At the request and sole expense of any Loan Party
following any such termination, the Administrative Agent shall deliver to such
Loan Party any Collateral held by the Administrative Agent under any Security
Document, and execute and deliver to such Loan Party such documents as such Loan
Party shall reasonably request to evidence such termination.

 

Section 9.14          Judgment Currency.

 

(a)            The Borrowers’ obligations hereunder and under the other Loan
Documents to make payments in a specified currency (the “Obligation Currency”)
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by the applicable Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to

 



180

 

 

such Agent or such Lender under this Agreement or the other Loan Documents. If,
for the purpose of obtaining or enforcing judgment against any Loan Party in any
court or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the rate of exchange (as
quoted by the Administrative Agent or if the Administrative Agent does not quote
a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the
Business Day immediately preceding the date on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).

 

(b)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Borrowers covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

(c)           For purposes of determining any rate of exchange or currency
equivalent for this Section, such amounts shall include any premium and costs
payable in connection with the purchase of the Obligation Currency.

 

Section 9.15          USA Patriot Act Notice.

 

Each Lender hereby notifies each Borrower that, pursuant to the requirements of
the PATRIOT Act and other applicable foreign Requirements of Law, it is required
to obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
PATRIOT Act or such other Requirements of Law, as applicable.

 

Section 9.16          Electronic Execution of Assignments and Certain Other
Documents.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including Assignment and
Assumptions, amendments or other modifications, Borrowing Requests, Interest
Election Requests, Utilization Requests, waivers and consents) shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the applicable
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided, that, notwithstanding
anything contained herein to the contrary no Agent is under any obligation to
agree to accept electronic signatures in any form or in any format unless
expressly agreed to by such Agent pursuant to procedures approved by it.

 

Section 9.17          No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Parent Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that: (a)(i) the

 



181

 

 

arranging and other services regarding this Agreement provided by the
Administrative Agent, the Foreign Trade Facility Agent and BofA Securities, are
arm’s-length commercial transactions between the Parent Borrower and its
Subsidiaries, on the one hand, and the Administrative Agent, the Foreign Trade
Facility Agent and BofA Securities, on the other hand, (ii) the Parent Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (iii) the Parent Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b)(i) the
Administrative Agent, the Foreign Trade Facility Agent and BofA Securities each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not and will not be acting as
an advisor, agent or fiduciary, for the Parent Borrower or any of Subsidiaries
or any other Person and (ii) neither the Administrative Agent, the Foreign Trade
Facility Agent nor BofA Securities has any obligation to the Parent Borrower or
any of its Subsidiaries with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Foreign Trade Facility Agent
and BofA Securities and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Parent Borrower and its Subsidiaries, and neither the Administrative Agent, the
Foreign Trade Facility Agent nor BofA Securities has any obligation to disclose
any of such interests to the Parent Borrower or its Subsidiaries. To the fullest
extent permitted by law, the Parent Borrower hereby waives and releases, any
claims that it may have against the Administrative Agent, the Foreign Trade
Facility Agent or BofA Securities with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

Section 9.18          Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guarantee
under the Guarantee and Collateral Agreement is entered into by any Loan Party
that is not then an “eligible contract participant” under the Commodity Exchange
Act (a “Specified Loan Party”) or at the time any such Specified Loan Party
grants a security interest under the Loan Documents, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under the Guarantee and Collateral Agreement
voidable under the Bankruptcy Code of the United States (or similar debtor
relief laws of the United States or other applicable jurisdictions), and not for
any greater amount). The obligations and undertakings of each applicable Loan
Party under this Section shall remain in full force and effect until such time
as the Obligations (other than contingent indemnification obligations that
survive the termination of this Agreement) have been paid in full, the
Commitments have expired or terminated and all Letters of Credit and FCIs shall
have expired (without any pending drawing) or terminated (or been fully cash
collateralized or otherwise supported in a manner consistent with the terms of
Section 2.5(j) or Section 2.6(o)(iv), as applicable). Each Loan Party intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

 

Section 9.19          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution

 



182

 

 

Authority and agrees and consents to, and acknowledges and agrees to be bound
by: (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-In Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

 

Section 9.20          Acknowledgement Regarding Any Supported QFC.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any swap contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree that, with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States), in the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

[SIGNATURE PAGES OMITTED]

 

183

 

 

 

 

[tm1926413d1_ex10-1img01.jpg]

 

Schedule 1.1A Commitments Commitments Domestic Revolving Commitments Global
Revolving Bank of America, N.A. Deutsche Bank AG New York Branch BBVA USA BNP
Paribas Fifth Third Bank, National Association JPMorgan Chase Bank, N.A. MUFG
Bank, LTD. Sumitomo Mitsui Banking Corporation TD Bank, N.A. The Bank of Nova
Scotia Truist Bank Citizens Bank, N.A. Regions Bank The Huntington National Bank
Taiwan Cooperative Bank, Los Angeles Branch E. Sun Commercial Bank, LTD., Los
Angeles Branch $23,156,412.73 $22,733,333.33 $19,517,547.86 $19,517,547.86
$37,928,571.43 $19,517,547.86 $14,828,571.43 $33,619,412.72 $19,517,547.86
$19,517,547.86 $19,517,547.86 $14,886,265.32 $14,886,265.32 $11,578,206.36
$6,428,571.43 $2,849,102.77 7.718804243% 7.577777777% 6.505849287% 6.505849287%
12.642857143% 6.505849287% 4.942857143% 11.206470907% 6.505849287% 6.505849287%
6.505849287% 4.962088440% 4.962088440% 3.859402120% 2.142857143% 0.949700923%
$16,731,026.13 $11,366,666.67 $14,101,864.86 $14,101,864.86 $0.00 $14,101,864.86
$7,414,285.71 $0.00 $14,101,864.86 $14,101,864.86 $14,101,864.86 $10,755,659.64
$10,755,659.64 $8,365,513.05 $0.00 $0.00 11.154017420% 7.577777780% 9.401243240%
9.401243240% 0.000000000% 9.401243240% 4.942857140% 0.000000000% 9.401243240%
9.401243240% 9.401243240% 7.170439760% 7.170439760% 5.577008700% 0.000000000%
0.000000000% CHAR1\1699750v1
Total$300,000,000.00100.000000000%$150,000,000.00100.000000000%
ApplicableApplicable LenderDomestic Revolving Percentages for totalGlobal
RevolvingPercentages for total CommitmentsCommitments

 

 

 

 

 

[tm1926413d1_ex10-1img02.jpg]

 

Bank of America, N.A. Deutsche Bank AG Deutschlandgeschäft Branch BBVA USA BNP
Paribas Fifth Third Bank, National Association JPMorgan Chase Bank, N.A. MUFG
Bank, LTD. Sumitomo Mitsui Banking Corporation TD Bank, N.A. The Bank of Nova
Scotia Truist Bank Citizens Bank, N.A. Regions Bank The Huntington National Bank
Taiwan Cooperative Bank, Los Angeles Branch E. Sun Commercial Bank, LTD., Los
Angeles Branch $24,323,001.64 $0.00 $20,500,815.66 $20,500,815.66 $21,071,428.57
$20,500,815.66 $12,357,142.86 $20,500,815.66 $20,500,815.66 $20,500,815.66
$20,500,815.66 $15,636,215.33 $15,636,215.33 $12,161,500.82 $3,571,428.57
$1,737,357.26 9.729200656% 0.000000000% 8.200326264% 8.200326264% 8.428571428%
8.200326264% 4.942857144% 8.200326264% 8.200326264% 8.200326264% 8.200326264%
6.254486132% 6.254486132% 4.864600328% 1.428571428% 0.694942904% $5,789,559.50
$4,300,000.00 $4,879,771.62 $4,879,771.62 $0.00 $4,879,771.62 $0.00
$4,879,771.62 $4,879,771.62 $4,879,771.62 $4,879,771.62 $3,721,859.71
$3,721,859.71 $2,894,779.77 $0.00 $413,539.97 10.526471818% 7.818181818%
8.872312036% 8.872312036% 0.000000000% 8.872312036% 0.000000000% 8.872312036%
8.872312036% 8.872312036% 8.872312036% 6.767017655% 6.767017655% 5.263235945%
0.000000000% 0.751890855% CHAR1\1699750v1
Total$250,000,000.00100.000000000%$55,000,000.00100.000000000% Lender
ApplicableApplicable Term Loan APercentages for totalParticipation
FCIPercentages for total CommitmentsTerm Loan ACommitmentsParticipation FCI
CommitmentsCommitments

 

 

 

 

 

[tm1926413d1_ex10-1img03.jpg]

 

Commitments Deutsche Bank AG Deutschlandgeschäft Branch Bank of America, N.A.
$50,000,000.00 $15,000,000.00 Deutsche Bank AG Deutschlandgeschäft Branch MUFG
Bank, LTD. $20,600,000.00 $24,400,000.00 CHAR1\1699750v1 Total$45,000,000.00
LenderBilateral FCI Issuing Commitments Total$65,000,000.00 LenderParticipation
FCI Issuing

 

 

 

 

 

Schedule 1.1B

 

Material Subsidiaries

 

Company Name Jurisdiction of Organization 1.     Flash Technology, LLC Delaware
2.     Genfare Holdings, LLC Delaware 3.     Marley Engineered Products LLC
Delaware 4.     SPX Cooling Technologies, Inc. Delaware 5.     SPX Heat Transfer
LLC Delaware 6.     SPX Holding Inc. Connecticut 7.     SPX Transformer
Solutions, Inc. Wisconsin 8.     TCI International, Inc. Delaware 9.     The
Marley Company LLC Delaware 10.   The Marley–Wylain Company Delaware 11.
  Kiawah Holding Company Cayman Islands 12.   Marley Cooling Tower (Holdings)
Limited United Kingdom 13.   Marley Canadian ULC Canada 14.   Pinehurst Holding
Company Cayman Islands 15.   SPX European Holding Limited United Kingdom 16.
  SPX Mauritius Ltd. Mauritius 17.   Bethpage Finance* Luxembourg

  

*Stock of Bethpage Finance is not being pledged.

 



 



[tm1926413d1_ex10-1img04.jpg]

 

Schedule 1.1D Existing FCIs Bilateral FCIs See attached. CHAR1\1699750v1

 

 

 

 

 

[tm1926413d1_ex10-1img05.jpg]

 

Schedule 1.1 D - Existing Bilateral FCI's SPX Corporation Sdn. Bhd. Limited
Limited Limited Limited Limited Limited Limited Limited Confidential #
Confidential Ref.No. of FTFAgent Foreign Issuing Lender Ref.No. of Foreign
Issuing Lender Currency Amount in Currency Type of Foreign Credit Instrument
Borrower Third Party 300BGS1800004 Bank of Tokyo Mitsubishi UFJ Ltd. S516897N
USD 74.000,00 warranty obligations SPX Corporation SPX Heat Transfer LLC
300BGS1800086 Bank of Tokyo Mitsubishi UFJ Ltd. S518222N ZAR 327.000.000,00
payment obligations SPX Corporation DBT Technologies (Pty) Ltd 300BGS1900020
Bank of Tokyo Mitsubishi UFJ Ltd. S522386N USD 61.666,60 warranty obligations
SPX Corporation SPX Cooling Technologies Malaysia 300BGI1501362 Deutsche Bank AG
300BGI1500827 USD 1.530.408,00 performance obligations SPX Corporation SPX Heat
Transfer LLC 300BGI1501363 Deutsche Bank AG 300BGI1401280 USD 1.300.000,00
performance obligations SPX Corporation SPX Heat Transfer LLC 300BGI1601407
Deutsche Bank AG 300BGI1601407 USD 45.592,40 performance obligations SPX
Corporation TCI International, Inc. 300BGI1700102 Deutsche Bank AG 300BGI1700102
EUR 7.850,00 warranty obligations SPX Corporation SPX Cooling Technologies UK
300BGI1700420 Deutsche Bank AG 300BGI1700420 EUR 44.740,00 advance payment
obligations SPX Corporation SPX Cooling Technologies UK 300BGI1701006 Deutsche
Bank AG 300BGI1701006 EUR 22.370,00 warranty obligations SPX Corporation SPX
Cooling Technologies UK 300BGI1701184 Deutsche Bank AG 300BGI1701184 USD
223.223,00 performance obligations SPX Corporation SPX Heat Transfer LLC
300BGI1701417 Deutsche Bank AG 300BGI1701417 EUR 6.485,05 performance
obligations SPX Corporation SPX Cooling Technologies UK 300BGI1701416 Deutsche
Bank AG 300BGI1701416 EUR 23.444,95 performance obligations SPX Corporation SPX
Cooling Technologies UK 300BGI1800104 Deutsche Bank AG 300BGI1800104 AED
48.326,00 performance obligations SPX Corporation SPX Cooling Technologies UK
300BGI1800263 Deutsche Bank AG 300BGI1800263 USD 17.966,70 performance
obligations SPX Corporation TCI International, Inc. 300BGI1800278 Deutsche Bank
AG 300BGI1800278 USD 5.500,00 performance obligations SPX Corporation SPX
Cooling Technologies UK 300BGI1800286 Deutsche Bank AG 300BGI1800286 USD
20.900,00 performance obligations SPX Corporation SPX Cooling Technologies UK

 

 

 

 

 

[tm1926413d1_ex10-1img06.jpg]

 

Limited Limited Confidential # Confidential Ref.No. of FTFAgent Foreign Issuing
Lender Ref.No. of Foreign Issuing Lender Currency Amount in Currency Type of
Foreign Credit Instrument Borrower Third Party 300BGI1800534 Deutsche Bank AG
300BGI1800534 EUR 31.095,00 warranty obligations SPX Corporation SPX Cooling
Technologies UK 300BGI1800928 Deutsche Bank AG 300BGI1800928 EUR 29.992,20
performance obligations SPX Corporation TCI International, Inc. 300BGI1800929
Deutsche Bank AG 300BGI1800929 EUR 25.999,90 performance obligations SPX
Corporation TCI International, Inc. 300BGI1801271 Deutsche Bank AG 300BGI1801271
EUR 61.239,45 performance obligations SPX Corporation SPX Cooling Technologies
UK 300BGI1801343 Deutsche Bank AG 300BGI1801343 EUR 76.464,00 advance payment
obligations SPX Corporation TCI International, Inc. 300BGI1801383 Deutsche Bank
AG 300BGI1801383 USD 226.821,60 performance obligations SPX Corporation TCI
International, Inc. 300BGI1900219 Deutsche Bank AG 300BGI1900219 USD 158.500,00
performance obligations SPX Corporation TCI International, Inc. 300BGI1900218
Deutsche Bank AG 300BGI1900218 USD 317.000,00 advance payment obligations SPX
Corporation TCI International, Inc. 300BGI1900337 Deutsche Bank AG 300BGI1900337
USD 70.000,00 performance obligations SPX Corporation TCI International, Inc.
300BGI1900411 Deutsche Bank AG 300BGI1900411 USD 1.134.108,00 advance payment
obligations SPX Corporation TCI International, Inc. 300BGI1900448 Deutsche Bank
AG 300BGI1900448 USD 24.485,00 performance obligations SPX Corporation TCI
International, Inc. 300BGI1900447 Deutsche Bank AG 300BGI1900447 USD 195.880,00
advance payment obligations SPX Corporation TCI International, Inc.
300BGI1900775 Deutsche Bank AG 300BGI1900775 EUR 29.992,20 warranty obligations
SPX Corporation TCI International, Inc. 300BGI1900777 Deutsche Bank AG
300BGI1900777 EUR 25.999,90 warranty obligations SPX Corporation TCI
International, Inc. 300BGI1900778 Deutsche Bank AG 300BGI1900778 EUR 15.930,00
warranty obligations SPX Corporation TCI International, Inc. 300BGI1900934
Deutsche Bank AG 300BGI1900934 USD 210.000,00 advance payment obligations SPX
Corporation TCI International, Inc.

 

 

 

 

 

[tm1926413d1_ex10-1img07.jpg]

 

Limited Limited Limited Limited Confidential # Confidential Ref.No. of FTFAgent
Foreign Issuing Lender Ref.No. of Foreign Issuing Lender Currency Amount in
Currency Type of Foreign Credit Instrument Borrower Third Party 300BGI1901006
Deutsche Bank AG 300BGI1901006 USD 25.000,00 tender obligations SPX Corporation
TCI International, Inc. 300BGI1901015 Deutsche Bank AG 300BGI1901015 USD
5.700,00 performance obligations SPX Corporation SPX Cooling Technologies UK
300BGI1901271 Deutsche Bank AG 300BGI1901271 USD 102.000,00 warranty obligations
SPX Corporation SPX Cooling Technologies UK 300BGI1901276 Deutsche Bank AG
300BGI1901276 QAR 1.499.725,10 performance obligations SPX Corporation TCI
International, Inc. 300BGI1901309 Deutsche Bank AG 300BGI1901309 USD 2.075,00
tender obligations SPX Corporation TCI International, Inc. 300BGI1901466
Deutsche Bank AG 300BGI1901466 EUR 45.886,00 performance obligations SPX
Corporation TCI International, Inc. 300BGI1901520 Deutsche Bank AG 300BGI1901520
EUR 1.499.270,00 performance obligations SPX Corporation SPX Cooling
Technologies UK 300BGI1901555 Deutsche Bank AG 300BGI1901555 QAR 2.999.451,00
advance payment obligations SPX Corporation TCI International, Inc.
300BGI1901452 Deutsche Bank AG 300BGI1901452 EUR 118.594,00 performance
obligations SPX Corporation SPX Cooling Technologies UK 300BGI1901611 Deutsche
Bank AG 300BGI1901611 EUR 125.129,40 advance payment obligations SPX Corporation
TCI International, Inc. 300BGI1901612 Deutsche Bank AG 300BGI1901612 EUR
52.137,30 performance obligations SPX Corporation TCI International, Inc.
300BGI1901658 Deutsche Bank AG 300BGI1500814 EUR 1.389,00 performance
obligations SPX Corporation TCI International, Inc. 300BGI1901659 Deutsche Bank
AG 300BGI1600496 AED 136.160,00 performance obligations SPX Corporation SPX
Cooling Technologies GmbH 300BGI1901661 Deutsche Bank AG 300BGI1600487 EUR
100.000,00 payment obligations SPX Corporation Balcke-Dürr GmbH 300BGI1901662
Deutsche Bank AG 300BGI1600491 EUR 70.000,00 payment obligations SPX Corporation
SPX Cooling Technologies GmbH 300BGI1901690 Deutsche Bank AG 300BGI1901690 GBP
4.120.000,00 performance obligations SPX Corporation

 

 

 

 

 

[tm1926413d1_ex10-1img08.jpg]

 

Confidential # Confidential Ref.No. of FTFAgent Foreign Issuing Lender Ref.No.
of Foreign Issuing Lender Currency Amount in Currency Type of Foreign Credit
Instrument Borrower Third Party 300BGI1901691 Deutsche Bank AG 300BGI1901691 CHF
257.500,00 performance obligations SPX Corporation 300BGI1901692 Deutsche Bank
AG 300BGI1901692 EUR 4.220.879,14 performance obligations SPX Corporation
300BGI1901693 Deutsche Bank AG 300BGI1901693 USD 2.303.110,90 performance
obligations SPX Corporation 300BGI1901694 Deutsche Bank AG 300BGI1901694 CNY
2.367.199,56 performance obligations SPX Corporation 300BGI1901695 Deutsche Bank
AG 300BGI1901695 PLN 4.097.128,22 performance obligations SPX Corporation

 

 

 

 

 

[tm1926413d1_ex10-1img09.jpg]

 

Participation FCIs See attached. CHAR1\1699750v1

 

 

 

 

 

[tm1926413d1_ex10-1img10.jpg]

 

Confidential # Confidential Ref.No. of FTFAgent Foreign Issuing Lender Ref.No.
of Foreign Issuing Lender Currency Amount in Currency Type of Foreign Credit
Instrument Borrower Third Party 300BGS1000228 Bank of America N.A.
6008GT006254/10 GBP 100.000,00 payment obligations SPX Corporation
Radiodetection Ltd. 300BGS1500632 Bank of America N.A. 68120705 USD 737.260,00
performance obligations SPX Corporation SPX Heat Transfer LLC 300BGS1600150 Bank
of America N.A. 68125226 USD 18.707,89 performance obligations SPX Corporation
SPX Cooling Technologies, Inc. 300BGS1600151 Bank of America N.A. 68125225 USD
18.851,81 performance obligations SPX Corporation SPX Cooling Technologies, Inc.
300BGS1600489 Bank of America N.A. 68126076 USD 3.711.146,60 performance
obligations SPX Corporation SPX Cooling Technologies, Inc. 300BGS1600550 Bank of
America N.A. 68127035 USD 32.025,00 performance obligations SPX Corporation SPX
Cooling Technologies, Inc. 300BGS1600750 Bank of America N.A. 68129916 USD
178.500,00 advance payment obligations SPX Corporation TCI International, Inc.
300BGS1700009 Bank of America N.A. 68130910 USD 33.873,13 performance
obligations SPX Corporation SPX Cooling Technologies, Inc. 300BGS1700051 Bank of
America N.A. 68131568 USD 265.700,00 performance obligations SPX Corporation SPX
Heat Transfer LLC 300BGS1700083 Bank of America N.A. 68132210 USD 188.610,00
performance obligations SPX Corporation SPX Heat Transfer LLC 300BGS1700122 Bank
of America N.A. 68132580 USD 127.070,00 performance obligations SPX Corporation
SPX Cooling Technologies, Inc. 300BGS1700245 Bank of America N.A. 68135178 USD
244.270,00 performance obligations SPX Corporation SPX Heat Transfer LLC
300BGS1700320 Bank of America N.A. 68136463 USD 309.959,00 performance
obligations SPX Corporation TCI International, Inc. 300BGS1800025 Bank of
America N.A. 68137868 USD 20.083,20 performance obligations SPX Corporation SPX
Heat Transfer LLC 300BGS1800079 Bank of America N.A. 68141095 USD 227.261,60
performance obligations SPX Corporation SPX Cooling Technologies, Inc.
300BGS1800121 Bank of America N.A. 68142293 USD 62.893,40 performance
obligations SPX Corporation SPX Cooling Technologies, Inc.

 

 

 

 

 

[tm1926413d1_ex10-1img11.jpg]

 

Confidential # Confidential Ref.No. of FTFAgent Foreign Issuing Lender Ref.No.
of Foreign Issuing Lender Currency Amount in Currency Type of Foreign Credit
Instrument Borrower Third Party 300BGS1900017 Bank of America N.A. 68145836 USD
1.357.627,80 performance obligations SPX Corporation SPX Cooling Technologies,
Inc. 300BGS1900223 Bank of America N.A. 68168357 USD 105.529,80 performance
obligations SPX Corporation SPX Cooling Technologies, Inc. 300BGI1600276
Deutsche Bank AG 300BGI1400933 ZAR 2.027.164,15 warranty obligations SPX
Corporation DBT Technologies (Pty) Ltd 300BGI1600275 Deutsche Bank AG
300BGI1400932 ZAR 2.104.271,10 warranty obligations SPX Corporation DBT
Technologies (Pty) Ltd 300BGI1600274 Deutsche Bank AG 300BGI1400931 ZAR
2.027.164,15 warranty obligations SPX Corporation DBT Technologies (Pty) Ltd
300BGI1600273 Deutsche Bank AG 300BGI1400930 ZAR 2.027.164,15 warranty
obligations SPX Corporation DBT Technologies (Pty) Ltd 300BGI1600270 Deutsche
Bank AG 300BGI1400927 ZAR 7.226.782,00 warranty obligations SPX Corporation DBT
Technologies (Pty) Ltd 300BGI1600262 Deutsche Bank AG 300BGI1400917 ZAR
28.853.755,00 warranty obligations SPX Corporation DBT Technologies (Pty) Ltd
300BGI1600261 Deutsche Bank AG 300BGI1400916 ZAR 27.231.317,00 warranty
obligations SPX Corporation DBT Technologies (Pty) Ltd 300BGI1600272 Deutsche
Bank AG 300BGI1400929 ZAR 2.027.164,15 warranty obligations SPX Corporation DBT
Technologies (Pty) Ltd 300BGI1600271 Deutsche Bank AG 30=BGI1400928 ZAR
7.238.505,00 warranty obligations SPX Corporation DBT Technologies (Pty) Ltd
300BGI1600263 Deutsche Bank AG 300BGI1400919 ZAR 12.376.026,50 performance
obligations SPX Corporation DBT Technologies (Pty) Ltd 300BGI1600264 Deutsche
Bank AG 300BGI1400920 ZAR 30.262.508,00 performance obligations SPX Corporation
DBT Technologies (Pty) Ltd 300BGI1600259 Deutsche Bank AG 300BGI1400915 ZAR
24.752.054,20 warranty obligations SPX Corporation DBT Technologies (Pty) Ltd
300BGI1600269 Deutsche Bank AG 300BGI1400926 ZAR 7.238.505,00 warranty
obligations SPX Corporation DBT Technologies (Pty) Ltd 300BGI1600266 Deutsche
Bank AG 300BGI1400923 ZAR 6.930.307,00 warranty obligations SPX Corporation DBT
Technologies (Pty) Ltd

 

 

 

 

 

[tm1926413d1_ex10-1img12.jpg]

 

Confidential # Confidential Ref.No. of FTFAgent Foreign Issuing Lender Ref.No.
of Foreign Issuing Lender Currency Amount in Currency Type of Foreign Credit
Instrument Borrower Third Party 300BGI1600267 Deutsche Bank AG 300BGI1400924 ZAR
6.930.307,00 warranty obligations SPX Corporation DBT Technologies (Pty) Ltd
300BGI1600268 Deutsche Bank AG 300BGI1400925 ZAR 7.683.053,00 warranty
obligations SPX Corporation DBT Technologies (Pty) Ltd 300BGI1600252 Deutsche
Bank AG 300BGI1400907 ZAR 28.853.755,00 warranty obligations SPX Corporation DBT
Technologies (Pty) Ltd 300BGI1600253 Deutsche Bank AG 300BGI1400908 ZAR
27.552.276,30 warranty obligations SPX Corporation DBT Technologies (Pty) Ltd
300BGI1600254 Deutsche Bank AG 300BGI1400909 ZAR 27.231.339,00 warranty
obligations SPX Corporation DBT Technologies (Pty) Ltd 300BGI1600255 Deutsche
Bank AG 300BGI1400910 ZAR 28.335.673,00 warranty obligations SPX Corporation DBT
Technologies (Pty) Ltd 300BGI1600257 Deutsche Bank AG 300BGI1400913 ZAR
24.752.054,20 warranty obligations SPX Corporation DBT Technologies (Pty) Ltd
300BGI1600258 Deutsche Bank AG 300BGI1400914 ZAR 12.376.026,50 performance
obligations SPX Corporation DBT Technologies (Pty) Ltd 300BGI1600265 Deutsche
Bank AG 300BGI1400921 ZAR 30.137.121,00 warranty obligations SPX Corporation DBT
Technologies (Pty) Ltd 300BGI1600251 Deutsche Bank AG 300BGI1400906 ZAR
24.752.054,20 warranty obligations SPX Corporation DBT Technologies (Pty) Ltd
300BGI1600250 Deutsche Bank AG 300BGI1400904 ZAR 12.376.026,50 performance
obligations SPX Corporation DBT Technologies (Pty) Ltd 300BGI1600249 Deutsche
Bank AG 300BGI1400903 ZAR 12.376.026,50 performance obligations SPX Corporation
DBT Technologies (Pty) Ltd 300BGI1600248 Deutsche Bank AG 300BGI1400902 ZAR
11.524.229,50 performance obligations SPX Corporation DBT Technologies (Pty) Ltd
300BGI1600247 Deutsche Bank AG 300BGI1400900 ZAR 11.524.229,50 performance
obligations SPX Corporation DBT Technologies (Pty) Ltd 300BGI1600246 Deutsche
Bank AG 300BGI1400899 ZAR 12.910.985,50 performance obligations SPX Corporation
DBT Technologies (Pty) Ltd 300BGI1600244 Deutsche Bank AG 300BGI1400896 ZAR
12.525.318,50 performance obligations SPX Corporation DBT Technologies (Pty) Ltd

 

 

 

 

 

[tm1926413d1_ex10-1img13.jpg]

 

Confidential # Confidential Ref.No. of FTFAgent Foreign Issuing Lender Ref.No.
of Foreign Issuing Lender Currency Amount in Currency Type of Foreign Credit
Instrument Borrower Third Party 300BGI1600243 Deutsche Bank AG 300BGI1400894 ZAR
12.033.953,00 performance obligations SPX Corporation DBT Technologies (Pty) Ltd
300BGI1600242 Deutsche Bank AG 300BGI1400893 ZAR 24.752.054,20 advance payment
obligations SPX Corporation DBT Technologies (Pty) Ltd 300BGI1600241 Deutsche
Bank AG 300BGI1400892 ZAR 29.217.614,00 performance obligations SPX Corporation
DBT Technologies (Pty) Ltd 300BGI1600240 Deutsche Bank AG 300BGI1400891 ZAR
13.776.137,50 performance obligations SPX Corporation DBT Technologies (Pty) Ltd
300BGI1600239 Deutsche Bank AG 300BGI1400887 ZAR 2.027.164,15 advance payment
obligations SPX Corporation DBT Technologies (Pty) Ltd 300BGI1600238 Deutsche
Bank AG 300BGI1400886 ZAR 12.376.026,50 performance obligations SPX Corporation
DBT Technologies (Pty) Ltd 300BGI1600221 Deutsche Bank AG 300BGI0802246 ZAR
15.655.766,25 performance obligations SPX Corporation DBT Technologies (Pty) Ltd
300BGI1600230 Deutsche Bank AG 300BGI0802255 ZAR 25.501.805,00 advance payment
obligations SPX Corporation DBT Technologies (Pty) Ltd 300BGI1600213 Deutsche
Bank AG 300BGI0802237 ZAR 15.655.766,25 performance obligations SPX Corporation
DBT Technologies (Pty) Ltd 300BGI1600223 Deutsche Bank AG 300BGI0802248 ZAR
15.655.766,25 performance obligations SPX Corporation DBT Technologies (Pty) Ltd
300BGI1901628 Deutsche Bank AG 300BGI1800097 ZAR 24.752.054,20 warranty
obligations SPX Corporation DBT Technologies (Pty) Ltd 300BGI1901636 Deutsche
Bank AG 300BGI1800334 ZAR 12.525.318,50 performance obligations SPX Corporation
DBT Technologies (Pty) Ltd 300BGI1901637 Deutsche Bank AG 300BGI1801243 ZAR
2.031.071,80 warranty obligations SPX Corporation DBT Technologies (Pty) Ltd
300BGI1901638 Deutsche Bank AG 300BGI1801245 ZAR 1.788.213,83 warranty
obligations SPX Corporation DBT Technologies (Pty) Ltd 300BGI1901639 Deutsche
Bank AG 300BGI181270 ZAR 6.314.893,83 warranty obligations SPX Corporation DBT
Technologies (Pty) Ltd 300BGI1901640 Deutsche Bank AG 300BGI1900166 ZAR
2.766.394,24 warranty obligations SPX Corporation DBT Technologies (Pty) Ltd

 

 

 

 

 

[tm1926413d1_ex10-1img14.jpg]

 

Confidential # Confidential Ref.No. of FTFAgent Foreign Issuing Lender Ref.No.
of Foreign Issuing Lender Currency Amount in Currency Type of Foreign Credit
Instrument Borrower Third Party

 

 

 

 

  

Schedule 1.1E

 

Existing Letters of Credit

 

Issuing Lender Letter of Credit No. Amount Beneficiary Expiry Date Type of
Letter of Credit JPMorgan Chase Bank, N.A. P-219646 JPM $5,150,000.00 The
Travelers Indemnity Company January 2, 2020 Financial Letter of Credit JPMorgan
Chase Bank, N.A. P-221572 JPM $13,391,083.00 Pacific Employers Insurance Company
January 10, 2020 Financial Letter of Credit JPMorgan Chase Bank, N.A. P-225033
JPM $200,000.00 Hartford Fire Insurance Company April 30, 2020 Financial Letter
of Credit JPMorgan Chase Bank, N.A. P-228487 JPM $775,821.00 The Continental
Insurance Company August 4, 2020 Financial Letter of Credit JPMorgan Chase Bank,
N.A. P-232221 JPM $25,000.00 Amerisure Mutual Insurance Company January 2, 2020
Financial Letter of Credit JPMorgan Chase Bank, N.A. P-391004 JPM $345,000.00
Ohio Bureau of Workers Compensation January 2, 2020 Financial Letter of Credit
JPMorgan Chase Bank, N.A. P-391427 JPM $220,000.00 The Travelers Indemnity
Company January 14, 2020 Financial Letter of Credit JPMorgan Chase Bank, N.A.
P-392889 JPM $900,000.00 United States Fidelity and Guaranty January 2, 2020
Financial Letter of Credit JPMorgan Chase Bank, N.A. TPTS-340430 JPM $227,404.67
Minnesota Pollution Control January 2, 2020 Financial Letter of Credit Bank of
America, N.A. T00000068035208 $1,400,000.00 US Environmental Protection March
23, 2020 Financial Letter of Credit Bank of America, N.A. T00000068116868
$26,444.00 NJ Dept. of Environmental Protection March 16, 2020 Financial Letter
of Credit Bank of America, N.A. T00000068116869 $7,730,000.00 Department of
Toxic Subst. March 31, 2020 Financial Letter of Credit Bank of America, N.A.
T00000068116870 $109,512.00 US Environmental Protection April 21, 2020 Financial
Letter of Credit Bank of America, N.A. T00000068116871 $109,512.00 L&RR Site
Group April 21, 2020 Financial Letter of Credit Bank of America, N.A.
T00000068116873 $129,175.00 Connecticut Dept. January 2, 2020 Financial Letter
of Credit

  



 

  

Schedule 1.1F

 

Issuing Lender Sublimits

 

Lender  Non-Financial
Letters
of Credit   Applicable Percentages for Non-
Financial Letters of Credit  Bank of America, N.A.  $25,000,000.00  
 50.000000000% Deutsche Bank AG Deutschlandgeschäft Branch  $25,000,000.00  
 50.000000000%

 

 



 

 

Schedule 3.4

 

Disclosed Matters

 

None.

 

 



 

 

Schedule 3.12

 

Subsidiaries

 

Subsidiary Parent
Borrower’s
Direct and
Indirect
Ownership
Interest (%) Jurisdiction of
Organization Subsidiary
Guarantor Arrendadora Korco, S.A. de C.V. 49 Mexico No Ballantyne Holdings LLC
100 California No Bethpage Finance 100 Luxembourg No Beyond Vision, LLC 80
Louisiana No Communication Technologies Dominican Republic, S.R.L. 100*
Dominican Republic No Cues Canada Inc. 100 Canada No CUES, Inc. 100 Delaware Yes
Dbt Technologies (Pty) Ltd. 74.9 South Africa No Dormant Radio Australia Pty
Limited 100 Australia No ELXSI Corporation 100 Delaware Yes Fairbanks Morse Pump
Corporation 100 Kansas No Flash Technology, LLC 100 Delaware Yes General Signal
India Private Limited 100 India No Genfare Holdings, LLC 100 Delaware Yes
Jurubatech Technologia Automotive Ltda. 100 Brazil No Kayex Holdings LLC 100
Delaware No Kent-Moore Brasil Industria e Comércio Ltda. 100 Brazil No Kiawah
Holding Company 100 Cayman Islands No Marley Canadian ULC 100 Canada No Marley
Cooling Tower (Holdings) Limited 100 United Kingdom No Marley Engineered
Products LLC 100 Delaware Yes Marley Mexicana S.A. de C.V. 100 Mexico No MCT
Services LLC 100 Delaware No Oy Sabik Ab 100 Finland No Patterson-Kelley, LLC.
100 Delaware No Pinehurst Holding Company 100 Cayman Islands No Pipeline
Inspection Partners Corp. 100 Delaware No Radiodetection (Canada) Ltd. 100
Canada No

 

 



 

 

Subsidiary Parent
Borrower’s
Direct and
Indirect
Ownership
Interest (%) Jurisdiction of
Organization Subsidiary
Guarantor Radiodetection (China) Limited 100 Hong Kong No Radiodetection
Australia Pty Limited 100 Australia No Radiodetection B.V. 100 Netherlands No
Radiodetection Limited 100 United Kingdom No Radiodetection Sarl 100 France No
Sabik Ltd 100 United Kingdom No Sabik OU 100 Estonia No Sabik Private Limited
100 Singapore No Schonstedt Instrument Company, LLC 100 Delaware No SGS
Refrigeration, Inc. 100 Maryland No SPX (Guangzhou) Cooling Technologies Co.,
Ltd. 100 China No SPX Cooling Technologies Canada, Inc. 100 Canada No SPX
Cooling Technologies Leipzig GmbH 100 Germany No SPX Cooling Technologies
Malaysia Sdn. Bhd. 100 Malaysia No SPX Cooling Technologies Singapore Pte. Ltd.
100 Singapore No SPX Cooling Technologies Trading DMCC 100 Dubai No SPX Cooling
Technologies UK Limited 100 United Kingdom No SPX Cooling Technologies, Inc. 100
Delaware Yes SPX Cooling Technology (Suzhou) Co. Ltd. 100 China No SPX European
Holding Limited 100 United Kingdom No SPX Germany Holding GmbH 100 Germany No
SPX Heat Transfer LLC 100 Delaware Yes SPX Holding Inc. 100 Connecticut Yes SPX
Mauritius Ltd. 100 Mauritius No SPX Pension Trust Company Limited 100 United
Kingdom No SPX Receivables, LLC 100 Delaware No SPX Sabik Europe Holdings
Limited 100 United Kingdom No SPX Technologies (Pty) Ltd. 100 South Africa No
SPX Thermal Equipment and Services India Private Limited 100 India No SPX
Transformer Solutions, Inc. 100 Wisconsin Yes

 

 



 

 

Subsidiary Parent
Borrower’s
Direct and
Indirect
Ownership
Interest (%) Jurisdiction of
Organization Subsidiary
Guarantor TCI International, Inc. 100 Delaware Yes The Marley Company LLC 100
Delaware Yes The Marley-Wylain Company 100 Delaware Yes Vokes Limited 100 United
Kingdom No XCel Erectors, Inc. 100 Delaware No

 

* A de minimis amount of the outstanding shares of this company are held by a
third party.

 

 



 

 

Schedule 3.16

 

UCC Filing Jurisdictions

 

Company Name Jurisdiction of Organization 1.            CUES, Inc. Delaware
2.            ELXCI Corporation Delaware 3.            Flash Technology, LLC
Delaware 4.            Genfare Holdings, LLC Delaware 5.             Marley
Engineered Products LLC Delaware 6.             SPX Cooling Technologies, Inc.
Delaware 7.             SPX Corporation Delaware 8.            SPX Heat Transfer
LLC Delaware 9.            SPX Holding Inc. Connecticut 10.          SPX
Transformer Solutions, Inc. Wisconsin 11.          TCI International, Inc.
Delaware 12.          The Marley Company LLC Delaware 13.          The
Marley-Wylain Company Delaware

  



  

